Exhibit 10.2

EXECUTION VERSION

 

 

SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

dated as of April 18, 2016

among

PEABODY ENERGY CORPORATION,

a Debtor and Debtor-in-Possession under Chapter 11 of the Bankruptcy Code,

as Borrower,

THE SUBSIDIARIES OF PEABODY ENERGY CORPORATION

FROM TIME TO TIME PARTY HERETO,

certain of which are Debtors and Debtors-in-Possession

under Chapter 11 of the Bankruptcy Code,

as Guarantors,

THE LENDERS FROM TIME TO TIME PARTY HERETO,

and

CITIBANK, N.A.,

as Administrative Agent and L/C Issuer

 

 

CITIGROUP GLOBAL MARKETS INC.

as Sole Lead Arranger and Book Runner

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

        Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01

   Defined Terms      1   

1.02

   Other Interpretive Provisions      40   

1.03

   Accounting Terms      41   

1.04

   [Reserved.]      41   

1.05

   [Reserved.]      41   

1.06

   [Reserved.]      41   

1.07

   Times of Day      41   

1.08

   Letter of Credit Amounts      41   

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

     41   

2.01

   Commitments; Bonding Accommodations; L/C Facility      41   

2.02

   Borrowings, Conversions and Continuations of the Loans      42   

2.03

   Letters of Credit      44   

2.04

   Cash Collateralized Letter of Credit Accounts      50   

2.05

   Prepayments      53   

2.06

   Termination or Reduction of Commitments      54   

2.07

   Repayment of Loans      54   

2.08

   Interest      54   

2.09

   Fees      55   

2.10

   Computation of Interest and Fees      55   

2.11

   Evidence of Debt      56   

2.12

   Payments Generally; Administrative Agent’s Clawback      56   

2.13

   Pro Rata; Sharing of Payments by Lenders      58   

2.14

   Facility Extension Option      58   

2.15

   [Reserved]      59   

2.16

   [Reserved]      59   

2.17

   [Reserved]      59   

2.18

   Defaulting Lenders      59   

2.19

   Priority and Liens      60   

2.20

   No Discharge; Survival of Claims      62   

2.21

   Payment of Obligations      62   

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     62   

3.01

   Taxes      62   

3.02

   Illegality      65   

3.03

   Inability to Determine Rates      66   

3.04

   Increased Costs; Reserves on Eurocurrency Rate Loans      66   

3.05

   Compensation for Losses      69   

3.06

   Mitigation Obligations; Replacement of Lenders      69   

3.07

   Survival      70   



--------------------------------------------------------------------------------

ARTICLE IV CONDITIONS PRECEDENT

     70   

4.01

   Closing Date      70   

4.02

   Conditions to all Credit Extensions      74   

ARTICLE V REPRESENTATIONS AND WARRANTIES

     76   

5.01

   Existence, Qualification and Power      76   

5.02

   Authorization; No Contravention      77   

5.03

   Governmental Authorization      77   

5.04

   Binding Effect      77   

5.05

   Financial Statements; No Material Adverse Effect      77   

5.06

   Litigation      78   

5.07

   No Default      78   

5.08

   Ownership and Identification of Property      78   

5.09

   Environmental Compliance      79   

5.10

   Insurance      80   

5.11

   Taxes      80   

5.12

   ERISA Compliance      80   

5.13

   Subsidiaries      80   

5.14

   Margin Regulations; Investment Company Act      80   

5.15

   Disclosure      81   

5.16

   Compliance with Laws      81   

5.17

   Anti-Terrorism Laws and Sanctions      81   

5.18

   Intellectual Property; Licenses, Etc.      82   

5.19

   Security Documents      83   

5.20

   Mines      83   

5.21

   Use of Proceeds      83   

ARTICLE VI AFFIRMATIVE COVENANTS

     83   

6.01

   Financial Statements      84   

6.02

   Certificates; Other Information      85   

6.03

   Notices      87   

6.04

   Payment of Tax Obligations      88   

6.05

   Preservation of Existence      88   

6.06

   Maintenance of Properties      88   

6.07

   Maintenance of Insurance      88   

6.08

   Compliance with Laws      89   

6.09

   Books and Records      89   

6.10

   Inspection Rights      89   

6.11

   Use of Proceeds      89   

6.12

   Additional Guarantors      89   

6.13

   [Reserved]      90   

6.14

   Preparation of Environmental Reports      90   

6.15

   Certain Long Term Liabilities and Environmental Reserves      90   

6.16

   Covenant to Give Security      90   

6.17

   Compliance with Leases      93   

6.18

   First and Second Day Orders      93   

6.19

   Milestones      93   

6.20

   Ratings      95   

 

ii



--------------------------------------------------------------------------------

ARTICLE VII NEGATIVE COVENANTS

     96   

7.01

   Liens      96   

7.02

   Investments      98   

7.03

   Indebtedness      99   

7.04

   Fundamental Changes      100   

7.05

   Dispositions      101   

7.06

   Restricted Payments      102   

7.07

   Change in Nature of Business      103   

7.08

   Transactions with Affiliates      103   

7.09

   [Reserved.]      103   

7.10

   Use of Proceeds      104   

7.11

   Financial Covenants      104   

7.12

   Limitation on Negative Pledge Clauses or Restrictions on Subsidiary
Distributions      105   

7.13

   Restrictions on Peabody IC Funding and Peabody IC Holdings      106   

7.14

   Restrictions on Peabody Holdings (Gibraltar) Limited and Peabody Investments
(Gibraltar) Limited      107   

7.15

   Bonding Superpriority Claims      107   

7.16

   Organizational Documents; Subordinated Indebtedness      107   

7.17

   Restrictions on Global Center and Global Center Funding Account      107   

7.18

   Anti-Terrorism Laws; Sanctions      108   

7.19

   Sanctions      108   

ARTICLE VIII REAL PROPERTY LEASES

     108   

8.01

   Special Rights with Respect to Real Property Leases      108   

ARTICLE IX EVENTS OF DEFAULT AND REMEDIES

     111   

9.01

   Events of Default      111   

9.02

   Remedies Upon Event of Default      115   

9.03

   Application of Funds      116   

ARTICLE X ADMINISTRATIVE AGENT

     117   

10.01

   Appointment and Authority      117   

10.02

   Rights as a Lender      118   

10.03

   Exculpatory Provisions      118   

10.04

   Reliance by Administrative Agent      119   

10.05

   Delegation of Duties      119   

10.06

   Resignation of Administrative Agent      119   

10.07

   Non-Reliance on Administrative Agent and Other Lenders      121   

10.08

   No Other Duties, Etc.      121   

10.09

   Administrative Agent May File Proofs of Claim; Credit Bidding      121   

10.10

   Guaranty and Collateral Matters      123   

10.11

   Withholding Tax      123   

10.12

   Collateral Matters      123   

 

iii



--------------------------------------------------------------------------------

ARTICLE XI MISCELLANEOUS

     124   

11.01

   Amendments, Etc.      124   

11.02

   Notices; Effectiveness; Electronic Communication      126   

11.03

   No Waiver; Cumulative Remedies      128   

11.04

   Expenses; Indemnity; Damage Waiver      128   

11.05

   Payments Set Aside      130   

11.06

   Successors and Assigns      130   

11.07

   Treatment of Certain Information; Confidentiality      134   

11.08

   Right of Setoff      134   

11.09

   Interest Rate Limitation      135   

11.10

   Counterparts; Integration; Effectiveness; Orders Control      135   

11.11

   Survival of Representations and Warranties      135   

11.12

   Severability      136   

11.13

   Replacement of Lenders      136   

11.14

   Governing Law; Jurisdiction; Etc.      137   

11.15

   Waiver of Jury Trial      138   

11.16

   PATRIOT Act Notice      138   

11.17

   Time of the Essence      138   

11.18

   Judgment Currency      138   

11.19

   No Advisory or Fiduciary Responsibility      139   

11.20

   [Reserved].      139   

11.21

   Release of Liens and Release from Guaranty Obligations      139   

11.22

   Acknowledgement and Consent to Bail-In of EEA Financial Institutions      141
  

11.23

   Original Issue Discount      141   

ARTICLE XII GUARANTY

     141   

12.01

   Guaranty      141   

12.02

   Right of Contribution      142   

12.03

   Amendments, etc. with Respect to Obligations      142   

12.04

   Guaranty Absolute and Unconditional      143   

12.05

   Reinstatement      143   

12.06

   [Reserved]      144   

12.07

   Remedial Provisions      144   

12.08

   No Waiver; Enforcement; Indemnification      144   

12.09

   Agreement to Pay; Subrogation      145   

12.10

   Information      146   

 

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

1.01

   Guarantors

2.01

   Commitments

5.08(b)

   Certain Fee Owned Real Property

5.08(c)

   Certain Leased Real Property

5.08(d)

   Real Property with Buildings

5.09

   Environmental Matters

5.13

   Restricted Subsidiaries

5.18

   Intellectual Property

5.20

   Mines

7.05

   Specified Dispositions

11.02

   Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

Form of:

 

A

   Borrowing Notice

B

   Joinder Agreement

C

   Note

D

   Compliance Certificate

E

   Assignment and Assumption

F

   Interim Order

G

   Security Agreement

H

   13-Week Projection

 

 

v



--------------------------------------------------------------------------------

SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

This SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT (this
“Agreement”) is entered into as of April 18, 2016, among PEABODY ENERGY
CORPORATION, a Delaware corporation and a Debtor and Debtor-in-Possession under
Chapter 11 of the Bankruptcy Code (the “Borrower”), the GUARANTORS from time to
time party hereto, certain of which are Debtors and Debtors-in-Possession under
Chapter 11 of the Bankruptcy Code, the L/C ISSUER party hereto, each lender from
time to time party hereto (collectively, the “Lenders” and, individually, a
“Lender”) and CITIBANK, N.A., as Administrative Agent.

WHEREAS, on April 13, 2016 (the “Petition Date”), the Borrower, each of the
Guarantors (excluding Global Center) (such terms, and each other capitalized
term used but not defined in these recitals having the meaning set forth in
Section 1.01) (collectively, and together with any other Affiliates of the
Borrower that become debtors in the Cases, the “Debtors”) and certain other
Affiliates of the Borrower filed voluntary petitions with the Bankruptcy Court
initiating their respective cases that are pending under Chapter 11 of the
Bankruptcy Code (the case of the Borrower and the Guarantors that are Debtors,
each a “Case” and collectively, the “Cases” [No. 16-42529]) and have continued
in the possession of their assets and in the management of their business
pursuant to Sections 1107 and 1108 of the Bankruptcy Code.

WHEREAS, the Borrower has requested that the Lenders provide it with (i) a term
loan facility in an aggregate principal amount not to exceed $500,000,000 under
this Agreement, (ii) a cash collateralized letter of credit facility in an
aggregate principal amount not to exceed $100,000,000 (subject to the conditions
set forth herein) under this Agreement, which shall be in the form of L/C
Facility Letters of Credit issued under this Agreement secured by cash
collateral, and (iii) a bonding accommodation facility in an aggregate principal
amount not to exceed $200,000,000, all or a portion of which may (subject to the
conditions set forth herein) take the form of the issuance of Letters of Credit
issued under this Agreement secured by cash collateral. All of the Borrower’s
obligations under the Facilities are to be guaranteed by the Guarantors. The
Lenders are willing to extend such credit to the Borrower on the terms and
subject to the conditions set forth herein.

WHEREAS, subject to Section 11.10, the respective priorities of the Facilities
with respect to the Collateral shall be as set forth herein and in the Interim
Order and the Final Order, in each case upon entry thereof by the Bankruptcy
Court.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms have the
meanings set forth below:

“13-Week Projection” means a projected statement of sources and uses of cash for
the Borrower and the other Debtors on a weekly basis for the following 13
calendar weeks, including the anticipated uses of the Facilities for each week
during such period, in substantially the form of Exhibit H hereto. As used
herein, “13-Week Projection” shall initially refer to the initial 13-Week
Projection delivered in accordance with Section 4.01(a)(ix) and thereafter shall
refer to the most recent 13-Week-Projection delivered by the Borrower in
accordance with Section 6.02(f).

 

1



--------------------------------------------------------------------------------

“2022 Second Lien Notes” means the Borrower’s 10% Senior Secured Second Lien
Notes due 2022 in an aggregate outstanding principal amount of $1,000,000,000
issued pursuant to the Second Lien Notes Indenture.

“Acceptable Reorganization Plan” means a Reorganization Plan that (i) provides
for the termination of the Commitments and the payment in full in cash of the
Obligations under the Loan Documents (other than contingent indemnification
obligations for which no claims have been asserted) on the Consummation Date of
such Reorganization Plan and (ii) provides for customary releases of the
Administrative Agent, the Lenders and the L/C Issuer and each of their
respective Representatives (in each case, in their respective capacities as
such), from any and all claims against the Administrative Agent, the Lenders and
the L/C Issuer in connection with this Agreement or the Cases to the fullest
extent permitted by the Bankruptcy Code and applicable law.

“Accounting Change” means changes in accounting principles after the Closing
Date required by the promulgation of any rule, regulation, pronouncement or
opinion by the Financial Accounting Standards Board or, if applicable, the
Securities and Exchange Commission.

“Additional Credit” has the meaning specified in Section 4.02(b).

“Administrative Agent” means Citibank, N.A. in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and
account as set forth on Schedule 11.02, or such other address or account as the
Administrative Agent may from time to time notify to the Borrower and the
Lenders.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent Parties” has the meaning specified in Section 11.02(c).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” has the meaning specified in the introductory paragraph to this
Agreement.

“Agreement Currency” has the meaning specified in Section 11.18.

“Anti-Terrorism Laws” has the meaning specified in Section 5.17(a).

 

2



--------------------------------------------------------------------------------

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the tenth decimal place) of the Term Loan Facility
represented by (i) until the Closing Date, such Lender’s respective Commitments
and (ii) thereafter, the aggregate principal amount of such Lender’s Loans then
outstanding. The initial Applicable Percentage of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means a percentage per annum equal to (i) 9.00% for
Eurocurrency Rate Loans and (ii) 8.00% for Base Rate Loans.

“Applicable Subsidiary” has the meaning specified in Section 9.01(f).

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“A/R Facility” means that certain Fifth Amended and Restated Receivables
Purchase Agreement, dated as of March 25, 2016, by and among P&L Receivables
Company, LLC, as seller, the Borrower, as initial servicer, the sub-servicers
party thereto, PNC Bank, National Association, as administrator and LC bank and
the other parties thereto, as amended by the First Amendment to the Fifth
Amended and Restated Receivables Purchase Agreement, dated as of April 12, 2016
and the Second Amendment to the Fifth Amended and Restated Receivables Purchase
Agreement, dated on or about the date of the A/R Interim Order, by and among P&L
Receivables Company, LLC, as seller, the Borrower, as servicer, the
sub-servicers party thereto, and PNC Bank, National Association, as
administrator and as the sole purchaser agent, committed purchaser, LC bank and
LC participant, and the other agreements related thereto.

“A/R Interim Order” means an order of the Bankruptcy Court approving A/R
Facility (including the First and Second Amendments thereto), entered on an
interim basis and substantially in the form approved by Administrative Agent on
or prior to the Petition Date, with changes to such form as are reasonably
satisfactory to the Administrative Agent.

“A/R Final Order” means an order of the Bankruptcy Court substantially in the
form of the A/R Interim Order, with such changes as are reasonably satisfactory
to the Administrative Agent, approving the A/R Facility (including the First and
Second Amendments thereto) on a final basis.

“Arranger” means Citigroup Global Markets Inc., as sole lead arranger and book
runner.

“As-Extracted Collateral” has the meaning specified in the UCC.

“Asset Sale” means any Disposition of any property of the Borrower or any other
Loan Party to any Person that is not a Loan Party pursuant to Section 7.05(a)
(other than any such Disposition (or series of related Dispositions) that
generates Net Proceeds of less than $500,000 for such Disposition and
$10,000,000 in the aggregate for all such Dispositions), Section 7.05(h) or
Section 7.05(k).

 

3



--------------------------------------------------------------------------------

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b), and accepted by the Administrative Agent) in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent, in accordance with Section 11.06(b).

“Attributable Indebtedness” means, on any date, in respect of any Capital Lease
Obligations of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Audited Financial Statements–2015” means the audited consolidated balance sheet
of the Borrower and its Subsidiaries for the fiscal year ended December 31,
2015, and the related consolidated statements of income or operations, changes
in shareholders’ equity and cash flows for such fiscal year of the Borrower and
its Subsidiaries, including the notes thereto.

“Australian Business Plan” has the meaning specified in Section 6.19(b).

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Auto-Reinstatement Letter of Credit” has the meaning specified in
Section 2.03(b)(iv).

“Automatic Rejection Date” means, with respect to any particular lease, the
final day of the 120-day period (or, if extended by the Bankruptcy Court,
210-day period or such other date as the Bankruptcy Court may order) provided
for in Section 365(d)(4) of the Bankruptcy Code for the Debtors to assume leases
in the Cases.

“Avoidance Action” means the Debtors’ claims and causes of action under Sections
502(d), 544, 545, 547, 548, 550 and 553 of the Bankruptcy Code.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means The Bankruptcy Reform Act of 1978, as heretofore and
hereafter amended, and codified as 11 U.S.C. Section 101 et seq.

“Bankruptcy Court” means the United States Bankruptcy Court for the Eastern
District of Missouri or any other court having jurisdiction over the Cases from
time to time.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the Eurocurrency Rate for a one
month Interest Period beginning on such day (or if such day is not a Business
Day, the immediately preceding Business

 

4



--------------------------------------------------------------------------------

Day) plus 1%, and (c) the rate of interest in effect for such day as publicly
announced from time to time by Administrative Agent as its “prime rate.” The
“prime rate” is a rate set by Administrative Agent based upon various factors
including its costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above or below such announced rate. Any change in such rate announced
by the Administrative Agent shall take effect at the opening of business on the
day specified in the public announcement of such change. In no event,
notwithstanding the rate determined pursuant to the foregoing, shall the Base
Rate be less than 2.00%.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Bonding Accommodation Cap” means $200,000,000.

“Bonding Accommodation Facility” means the bonding accommodation facility
provided (or permitted to exist) hereunder consisting of (i) the Bonding
Carve-Out and (ii) the Bonding Facility Letters of Credit.

“Bonding Beneficiary” means any Governmental Authority that is or would be a
beneficiary of any Surety Bond, letter of credit or other financial assurance
that is the subject of a Bonding Request.

“Bonding Carve-Out” means a carve-out from the Collateral in respect of the
Bonding Superpriority Claim Amount with Superpriority Claim status, and not
subject to the Fees Carve-Out, entitling the authority making any applicable
Bonding Request to receive proceeds of Collateral (other than Bonding L/C
Collateral and L/C Facility Collateral) first in priority before distribution to
any Lender.

“Bonding Facility L/C Issuer” has the meaning specified in the definition of
“L/C Issuer”.

“Bonding Facility Letter of Credit” means any irrevocable letter of credit
issued pursuant to Section 2.03, which letter of credit shall be (i) a standby
letter of credit, (ii) denominated in Dollars and (iii) otherwise in such form
as may be reasonably approved from time to time by the Administrative Agent and
the applicable L/C Issuer; provided that, a Bonding Facility Letter of Credit
shall be issued only in connection with the Bonding Accommodation Facility.

“Bonding Facility Letter of Credit Account” means the account established by the
Administrative Agent for the benefit of the Borrower pursuant to Section 2.04(b)
under the sole and exclusive control of the Administrative Agent.

“Bonding Facility Letter of Credit Deposit Amount” means, at any time, the total
amount on deposit in the Bonding Facility Letter of Credit Account pursuant to
the terms of this Agreement. The Bonding Facility Letter of Credit Deposit
Amount may be reduced or otherwise adjusted from time in accordance with the
terms of this Agreement.

“Bonding Facility Letter of Credit Expiration Date” means the earlier of the day
that is five (5) days prior to the Maturity Date then in effect (or, if such day
is not a Business Day, the preceding Business Day).

 

5



--------------------------------------------------------------------------------

“Bonding L/C Collateral” means cash collateral deposited in the Bonding Facility
Letter of Credit Account and any interest thereon.

“Bonding L/C Exposure” shall mean, at any time, the sum of (i) the aggregate
undrawn face amount of all Bonding Facility Letters of Credit then outstanding,
plus (ii) all amounts theretofore drawn under Bonding Facility Letters of Credit
and not yet reimbursed.

“Bonding Request” means any demand, request or requirement of any Governmental
Authority for any surety bond, letter of credit or other financial assurance
pursuant to any Mining Law, Reclamation Law or Environmental Law, or any related
Permit, in each case, to the extent such surety bond, letter of credit or other
financial assurance is to satisfy or replace an obligation for which the
Borrower or any of its Restricted Subsidiaries (with respect to operations in
the United States) is self-bonded as of the Closing Date.

“Bonding Superpriority Claim” means a Superpriority Claim, granted solely in
favor of a Bonding Beneficiary to satisfy a Bonding Request.

“Bonding Superpriority Claim Amount” means, at any time, the aggregate amount of
all Bonding Superpriority Claims granted on or following the Petition Date and
at or prior to such time.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurocurrency Rate Loans, having the same Interest Period
made by each of the Lenders pursuant to Section 2.01.

“Borrowing Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans
from one Type to the other or (c) a continuation of Eurocurrency Rate Loans, in
each case, pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A.

“Building” means a “building” or “mobile home” as defined in 12 CFR Chapter III,
Section 339.2.

“Business” has the meaning specified in Section 5.09(b).

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York, New York.

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset that are or are required to be included as capital expenditures on
a consolidated statement of cash flows of such Person (excluding normal
replacements and maintenance which are properly charged to current operations in
accordance with GAAP), but excluding (i) expenditures made in connection with
the replacement, substitution or restoration of property in connection with
Casualty and

 

6



--------------------------------------------------------------------------------

Condemnation Awards and (ii) the purchase price of equipment that is purchased
substantially contemporaneously with the trade-in of existing equipment to the
extent that the gross amount of such purchase price is reduced by the credit
granted by the seller of such equipment for the equipment being traded in at
such time.

“Capital Lease Obligations” means of any Person as of the date of determination,
the aggregate liability of such Person under Financing Leases reflected on a
balance sheet of such Person under GAAP.

“Case” or “Cases” has the meaning specified in the recitals hereof.

“Casualty and Condemnation Award” means casualty insurance settlements and
condemnation awards resulting from any loss, damage, destruction or condemnation
of any assets of the Borrower or any other Loan Party.

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request or directive (whether or
not having the force of law) by any Governmental Authority required to be
complied with by any Lender. For purposes of this definition, (x) the Dodd-Frank
Act and any rules, regulations, orders, requests, guidelines and directives
adopted, promulgated or implemented in connection therewith, and (y) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to have been
adopted, issued, promulgated or implemented after the Closing Date, but shall be
included as a Change in Law only to the extent a Lender is imposing applicable
increased costs or costs in connection with capital adequacy and other
requirements similar to those described in Sections 3.04(a) and (b) generally on
other similarly situated borrowers of loans under United States credit
facilities.

“Change of Control” means an event or series of events by which any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934), directly or indirectly, of 35% or more of the equity
securities of the Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Borrower on a fully-diluted basis.

“Claiming Guarantor” has the meaning specified in Section 12.09(c).

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 4.01 or Section 11.01 (as
applicable).

 

7



--------------------------------------------------------------------------------

“CNTA Dispute” has the meaning specified in Section 6.19(c).

“Coal” means all types of solid naturally occurring hydrocarbons (other than oil
shale or Gilsonite), including bituminous and sub-bituminous coal, and lignite.

“Code” means the Internal Revenue Code of 1986, as amended from time to time
(unless as indicated otherwise).

“Collateral” means all of the “Collateral” as defined in any Security Document
or in the Interim Order or the Final Order (including all Real Property of any
Borrower or other Loan Party) and all of the other property that is or becomes
subject to Liens in favor of the Administrative Agent for the Secured Parties
under the Loan Documents, the Interim Order or the Final Order; provided that
Collateral shall exclude any Excluded Assets.

“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01(a) in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 under the caption “Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement. The aggregate amount of Commitments as of the Closing Date
is $500,000,000.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated EBITDA” means, as of the last day of any period, Consolidated Net
Income for such period plus, without duplication, (i) consolidated interest
expense, determined in accordance with GAAP, (ii) to the extent deducted in
computing such Consolidated Net Income, the sum of all income, franchise or
similar taxes, (iii) depreciation, depletion and amortization of property,
plant, equipment and intangibles, (iv) any debt extinguishment costs, (v) any
amount of asset retirement obligations expense and (vi) transaction costs, fees
and expenses incurred during such period in connection with any acquisition or
disposition not prohibited hereunder or any issuance of debt or equity
securities by the Borrower or any Loan Party, in each case, for such period.

“Consolidated Liquidity” means, on any date, the aggregate amount of all cash
and Permitted Investments held by the Loan Parties (excluding (i) any cash or
Permitted Investments that are restricted, (ii) any cash or Permitted
Investments constituting Bonding L/C Collateral or L/C Facility Collateral;
provided that, solely for purposes of determining compliance with
Section 7.11(b) or whether a Liquidity Preservation Trigger has occurred or is
continuing, Bonding L/C Collateral, L/C Facility Collateral and cash and other
Permitted Investments subject to Liens permitted under Section 7.01(f)(ii), to
the extent and in an amount not exceeding $50,000,000 in the aggregate shall be
included in the definition of Consolidated Liquidity and (iii) any cash or
Permitted Investments held by Global Center).

“Consolidated Net Income” means, for any period, for the Loan Parties on a
consolidated basis, the net income attributable to common stockholders of the
Borrower and the other Loan Parties for that period, determined in accordance
with GAAP, excluding, without duplication, (a) [reserved], (b) extraordinary or
non-recurring gains and losses or expenses or charges relating to

 

8



--------------------------------------------------------------------------------

restructuring or the Cases, (c) income or losses from discontinued operations or
disposal of discontinued operations or costs and expenses associated with the
closure of any mines (including any reclamation or disposal obligations),
(d) any non-cash impairment charges resulting from the application of ASC 320
Investments-Debt and Equity Securities, ASC 323 Investments-Equity Method and
Joint Ventures, ASC 350 Intangibles—Goodwill and Other and ASC 360 Property,
Plant and Equipment and any future or similar ASC standards relating to
impairment, (e) net unrealized gains or losses resulting in such period from
non-cash foreign currency remeasurement gains or losses, (f) net unrealized
gains or losses resulting in such period from the application ASC 815
Derivatives and Hedging, in each case, for such period, (g) non-cash charges
including non-cash charges due to cumulative effects of changes in accounting
principles, (h) any net income (or loss) of a Loan Party for such period that is
accounted for by the equity method of accounting to the extent included therein
and (i) to the extent not excluded pursuant to the preceding clause (f), any
fees, expenses, gains and losses relating to hedging arrangements in effect as
of April 1, 2016.

“Consummation Date” means the date of the substantial consummating (as defined
in Section 1101 of the Bankruptcy Code and which for purposes of this Agreement
shall be no later than the effective date thereof) of a Reorganization Plan that
is confirmed pursuant to an order of the Bankruptcy Court.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Copyright Security Agreement” means the Copyright Security Agreement,
substantially in the form attached to the Security Agreement or such other form
reasonably acceptable to the Administrative Agent and the Borrower, by certain
Loan Parties in favor of the Administrative Agent, for the benefit of the
Secured Parties.

“Credit Extension” has the meaning specified in Section 4.02.

“Creditors’ Committee” has the meaning specified in the definition of “Fees
Carve-Out”.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Debtors” has the meaning specified in the recitals hereof and shall also
include any Affiliate of the Borrower that becomes a “debtor” in the Cases after
the date of this Agreement.

 

9



--------------------------------------------------------------------------------

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including the
Applicable Rate) otherwise applicable to such Loan plus 2% per annum.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans within three (3) Business Days of the date required to be funded by it
hereunder, unless such Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of such Lender’s reasonable
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within three (3) Business Days
of the date when due, unless the subject of a good faith dispute, or (c) has
been deemed insolvent or become the subject of a bankruptcy or insolvency
proceeding or a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. A Lender that has become a Defaulting Lender because of an event
referenced in this definition may cure such status and shall no longer
constitute a Defaulting Lender as provided in the last paragraph of
Section 2.18.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is, or its government is, the subject of any
Sanctions (currently, Crimea, Cuba, Iran, North Korea, Sudan, and Syria).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dodd-Frank Act” means the Dodd–Frank Wall Street Reform and Consumer Protection
Act (Pub.L. 111-203, H.R. 4173) signed into law on July 21, 2010, as amended
from time to time.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia; provided that
in no event shall any Excluded Entity or any Subsidiary that is a Subsidiary of
a Foreign Subsidiary be considered a “Domestic Subsidiary” for purposes of the
Loan Documents.

 

10



--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (a) a Lender, or any affiliate of, or Approved Fund
with respect to, a Lender or (b) any commercial bank, insurance company,
investment or mutual fund or other entity that extends credit or buys loans in
the ordinary course of its business; provided that Eligible Assignee shall not
include (i) any natural person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural person) or
(ii) any Loan Party or any Subsidiary or Affiliate of a Loan Party.

“Eligible L/C Issuer” means a Lender, an Affiliate of a Lender or any other
financial institution, in each case, that is either domiciled in the United
States or a Foreign Lender with a branch office in the United States and, in
each case, has a long term unsecured debt investment grade rating, agrees to act
as an L/C Issuer hereunder and, if replacing an existing L/C Issuer, agrees to
replace the existing L/C Issuer in accordance with the terms of this Agreement.

“Environmental Laws” means any and all applicable current and future federal,
state, local and foreign statutes, laws, regulations, ordinances, rules,
judgments, orders, decrees, permits, concessions, grants, franchises, licenses,
agreements or other governmental restrictions or common law causes of action
relating to (a) protection of the environment or to emissions, discharges,
releases or threatened releases of pollutants, contaminants, chemicals, or
industrial, toxic or hazardous substances or wastes into the environment
including ambient air, surface, water, ground water, or land, (b) human health
as affected by Hazardous Materials, (c) Reclamation Laws and (d) mining
operations and activities to the extent relating to environmental protection or
reclamation, including the Surface Mining Control and Reclamation Act, any state
analogues thereof and any regulations relating thereto, provided that
“Environmental Laws” do not include any laws relating to worker or retiree
benefits, including benefits arising out of occupational diseases.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

11



--------------------------------------------------------------------------------

“Environmental Permits” means any and all permits, licenses, registrations,
notifications, exemptions and any other authorization required under any
applicable Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination (but excluding any debt
security that is convertible into, or exchangeable for, Equity Interests).

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time, the regulations promulgated thereunder and any
successor statute.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the failure to meet the minimum funding standards of Sections 412 or 430 of
the Code or Sections 302 or 303 of ERISA with respect to any Pension Plan
(whether or not waived in accordance with Section 412(c) of the Code or
Section 302(c) of ERISA) or the failure to make by its due date a required
installment under Section 430(j) of the Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (c) a
determination that any Pension Plan is, or is expected to be, in “at risk”
status (as defined in Section 430 of the Code or Section 303 of ERISA); (d) a
determination that any Multiemployer Plan is, or is expected to be, in
“critical” or “endangered” status under Section 432 of the Code or Section 305
of ERISA; (e) a withdrawal by the Borrower or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (f) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (g) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Section 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (h) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; (i) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate; (j) receipt from the IRS of notice of the failure of any
Pension Plan (or any other Plan intended to be qualified under Section 401(a) of
the Code) to qualify under Section 401(a) of the Code, or the failure of any
trust forming part of any Pension Plan to qualify for exemption from taxation
under Section 501(a) of the Code; (k) the imposition of a Lien pursuant to
Section 430(k) of the Code or Section 303(k) of ERISA or a violation of
Section 436 of the Code with respect to any Pension Plan; or (l) the occurrence
of any Foreign Plan Event.

 

12



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurocurrency Rate” means, for any Interest Period (a) with respect to a
Eurocurrency Rate Loan, the rate per annum equal to (i) LIBOR as published by
ICE Benchmark Administration Limited or any successor rates thereto if ICE
Benchmark Administration Limited is no longer making such rates available for
deposits in Dollars (as published by Reuters (or another commercially available
source providing quotations of ICE LIBOR as designated by Administrative Agent
from time to time)), for a period equal to such Interest Period at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period, for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period or (ii) if LIBOR
is not available for such Interest Period, the Interpolated Screen Rate for
deposits in Dollars (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period and (b) with respect to a
determination of “Base Rate” (pursuant to clause (b) of its definition), LIBOR
for a one month Interest Period as published by ICE Benchmark Administration
Limited or any successor rates thereto if ICE Benchmark Administration Limited
is no longer making such rates available for deposits in Dollars (as reflected
on the applicable Reuters screen page) at approximately 11:00 a.m., London time
on each Business Day on which the Base Rate is being determined. In no event,
with respect to the Loans issued on the Closing Date, notwithstanding the rate
determined pursuant to the foregoing, shall the Eurocurrency Rate be less than
1.00%.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate. Eurocurrency Rate Loans may be denominated in Dollars.

“Event of Default” has the meaning specified in Section 9.01.

“Executive Order” has the meaning specified in Section 5.17(a).

“Excess Proceeds” has the meaning specified in Section 2.05(d).

“Excluded Assets” means

(a) any assets to the extent that and for so long as the grant of a security
interest therein would be prohibited by, cause a default under, result in a
breach of or otherwise violate applicable law or any organizational documents or
any contractual or lease provisions or give another party any rights of
termination or acceleration or any rights to obtain a Lien to secure obligations
owing to such party (excluding, in all cases, any such restrictions contained in
any Existing Debt Documents or in the Intercompany Credit Agreement on Global
Center’s ability to grant security over its rights thereunder in favor of the
Lenders (or in either case any security agreement or other agreement related
thereto)); provided that this clause (i) will not apply to restrictions
overridden or rendered unenforceable by the Bankruptcy Code or the UCC
anti-assignment provisions or by other applicable law or as a result of the
Cases or, to the extent this clause (a) was applicable because the grant of a
security interest would violate applicable law, if

 

13



--------------------------------------------------------------------------------

there is a change of law that would result in a grant of a security interest no
longer violating applicable law; provided, further, that upon the removal of all
restrictions specified in this clause (a) or upon such change in law, as may be
applicable, the exclusion set forth in this clause (a) shall no longer apply;

(b) any assets owned directly or indirectly by (i) a Subsidiary that is a CFC,
(ii) a FSHCO, including, in each case the Equity Interests in any Subsidiary of
such Subsidiary or such FSHCO and (iii) any Subsidiary that is not a Loan Party;

(c) the Equity Interests of Peabody Holdings (Gibraltar) Limited and any Equity
Interests in excess of 65% of the Voting Stock of (i) any Foreign Subsidiary
that is a CFC or (ii) any FSHCO;

(d) any right, title or interest in (i) Receivables Assets sold, pledged or
financed pursuant to the A/R Facility, and all of a Subsidiary’s and any Loan
Party’s rights, interests and claims under the A/R Facility, in each case to the
extent not subsequently re-conveyed to a Loan Party in accordance with the terms
of the A/R Facility or following the termination thereof or (ii) the Global
Center Funding Account and up to $250,000,000 (plus the amount of any interest
or other income accruing thereon) of funds on deposit therein (it being
understood that any amount in excess of, or in addition to, the initial
$250,000,000 funded to the Global Center Funding Account shall not constitute an
Excluded Asset notwithstanding that the Global Center Funding Account is an
Excluded Asset);

(e) any “intent-to-use” application for registration of a Trademark (as defined
in the Security Agreement) filed pursuant to Section 1(b) of the Lanham Act, 15
U.S.C. § 1051, prior to the filing and acceptance of a “Statement of Use”
pursuant to Section 1(d) of the Lanham Act or an “Amendment to Allege Use”
pursuant to Section 1(c) of the Lanham Act with respect thereto; and

(f) Equity Interests in any captive insurance Subsidiary;

provided that the Collateral shall include the replacements, substitutions,
products and proceeds of any of the foregoing unless such replacements,
substitutions, products or proceeds also constitute Excluded Assets.

“Excluded Entities” means P&L Receivables Company, LLC, Sterling Centennial
Missouri Insurance Corp. and Newhall Funding Company, but in each case so long
as such Persons do not engage in any material business other than the business
conducted by such Persons on the Petition Date.

“Excluded Taxes” means, any of the following Taxes imposed on or with respect to
a Recipient or required to be deducted or withheld from payment to a Recipient,
(a) branch profits taxes or taxes imposed on or measured by its net income
(however denominated), and franchise taxes imposed on it, in each case imposed
(i) as a result of the Recipient being organized under the laws of, or having
its principal office in or, in the case of any Lender, its applicable lending
office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) other than in
the case of an assignee pursuant to a request by the Borrower under
Section 11.13, any United States tax that is imposed on amounts payable

 

14



--------------------------------------------------------------------------------

to a Lender under the law applicable at the time such Lender acquires an
interest in a Loan or Commitment (or designates a new Lending Office), except to
the extent that such Lender (or its assignor, if any) was entitled, at the time
of the designation of a new Lending Office (or assignment) to receive additional
amounts from the applicable Loan Party with respect to such tax pursuant to
Section 3.01(a), (c) Taxes attributable to such Lender’s failure to comply with
Section 3.01(e) and (d) any U.S. federal withholding taxes imposed under FATCA.

“Existing Credit Agreement” means the Amended and Restated Credit Agreement
dated as of September 24, 2013 and amended as of February 5, 2015 (as further
amended from time to time) among the Borrower, the lenders party thereto (the
“Existing Credit Agreement Lenders”) and Citibank, N.A., as administrative agent
(in such capacity, the “Existing Credit Agreement Agent”), swing line lender and
L/C issuer.

“Existing Credit Agreement Agent” has the meaning specified in the definition of
“Existing Credit Agreement”.

“Existing Credit Agreement Lenders” has the meaning specified in the definition
of “Existing Credit Agreement”.

“Existing Credit Agreement Required Lenders” means the “Required Lenders” as
defined in the Existing Credit Agreement.

“Existing Debt Documents” means the “Loan Documents” as defined in the Existing
Credit Agreement, as in effect on the Petition Date, the “Second Lien Documents”
as defined in the Existing Second Lien Notes Indenture, as in effect on the
Petition Date and the Existing Unsecured Notes Indenture, as in effect on the
Petition Date.

“Existing Second Lien Notes” means the 2022 Second Lien Notes outstanding on the
Petition Date.

“Existing Second Lien Notes Indenture” means the Indenture, dated as of
March 16, 2015, among the Borrower, the subsidiary guarantors party thereto and
U.S. Bank National Association (or any successor thereto), as trustee and
collateral agent (in such capacities, the “Existing Second Lien Notes Trustee”).

“Existing Second Lien Notes Trustee” has the meaning specified in the definition
of “Existing Second Lien Notes Indenture”.

“Existing Secured Debt” means (i) all obligations owing with respect to the
Existing Credit Agreement and (ii) the Existing Second Lien Notes.

“Existing Unsecured Notes Indenture” means (i) the Indenture, dated as of
March 19, 2004 (as supplemented by the eleventh supplemental indenture, dated as
of October 12, 2006, and the thirty-third supplemental indenture, dated as of
August 25, 2010), among the Borrower, the subsidiary guarantors party thereto
and U.S. Bank National Association (or any successor thereto), as trustee,
(ii) the Indenture, dated as of November 15, 2011, among the Borrower, the
subsidiary guarantors party thereto and U.S. Bank National Association (or any
successor thereto), as trustee and (iii) the Indenture, dated as of December 20,
2006 (as supplemented by the first supplemental indenture, dated as of
December 20, 2006), among the Borrower and U.S. Bank National Association (or
any successor thereto), as trustee.

 

15



--------------------------------------------------------------------------------

“Extension DIP Budget” means the monthly projections for the Borrower and the
other Debtors for the six (6) months following the Stated Maturity Date (prior
to giving effect to any Facility Extension Option), dated as of a date not more
than fifteen (15) days prior to the Stated Maturity Date (prior to giving effect
to any Facility Extension Option) and in substantially the same form as the
Initial DIP Budget.

“Facility” means the Term Loan Facility, the L/C Facility and the Bonding
Accommodation Facility, individually or collectively as the context may require.

“Facility Extension Option” has the meaning specified in Section 2.13.

“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller, determined in good faith by (i) a Financial Officer
of the Borrower for transactions in which the aggregate consideration is less
than $15,000,000 and (ii) the Board of Directors of the Borrower for
transactions in which the aggregate consideration is at, or in excess of,
$15,000,000.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Internal Revenue Code and any
intergovernmental agreements (or related legislation or official administrative
rules or practices) implementing the foregoing.

“FCPA” has the meaning specified in Section 5.17(c).

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

“Fee Letter” means that certain Arrangement, Structuring and Agency Fee Letter
dated as of April 11, 2016 by and among the Borrower and Citigroup Global
Markets Inc., as amended from time to time.

“Fees Carve-Out” means an amount equal to the sum of (i) all fees required to be
paid to the clerk of the Bankruptcy Court and to the Office of the United States
Trustee under section 1930(a) of title 28 of the United States Code plus
interest at the statutory rate (without regard to the notice set forth in
(iii) below); (ii) fees and expenses of up to $25,000 incurred by a trustee

 

16



--------------------------------------------------------------------------------

under section 726(b) of the Bankruptcy Code (without regard to the notice set
forth in (iii) below); and (iii) allowed and unpaid claims for unpaid fees,
costs, and expenses (the “Professional Fees”) incurred by persons or firms
retained by the Debtors or the official committee of unsecured creditors in the
Cases (the “Creditors’ Committee”), if any, whose retention is approved by the
Bankruptcy Court pursuant to section 327 or 1103 of the Bankruptcy Code
(collectively, the “Professional Persons”), which shall be paid to the extent
allowed by the Bankruptcy Court, that are incurred (A) at any time before
delivery by the Administrative Agent of a Fees Carve-Out Trigger Notice, whether
allowed by the Bankruptcy Court (by interim order or final order) or payable by
the Debtors prior to or after delivery of a Fees Carve-Out Trigger Notice (the
“Pre-Trigger Date Fees”), subject to any limits imposed by the Interim Order or
Final Order or otherwise on Professional Fees permitted to be incurred in
connection with any permitted investigations of claims and defenses against any
prepetition secured parties; plus (B) after the occurrence (the “Fees Carve-Out
Trigger Date”) and during the continuance of an Event of Default and delivery of
notice thereof (the “Fees Carve-Out Trigger Notice”) (which notice may be by
email) to the Debtors, the Debtors’ counsel, the United States Trustee, and lead
counsel for the Creditors’ Committee, if any, Professional Fees in an aggregate
amount not to exceed the amount set forth in the Interim Order or the Final
Order, as applicable (the amount set forth in this clause (iii)(B) being the
“Post-EoD Fees Carve-Out Amount”); provided that nothing herein shall be
construed to impair the ability of any party to object to the fees, expenses,
reimbursement or compensation described in clauses (iii)(A) or (iii)(B) above,
on any grounds. So long as the Carve-Out Trigger Notice shall not have been
delivered, the Fees Carve-Out shall not be reduced by the payment of
Professional Fees allowed at any time by the Bankruptcy Court (by interim order
or final order).

Notwithstanding the foregoing, the Fees Carve-Out shall not include, apply to or
be available for any fees or expenses incurred by any party in connection with
(a) the investigation, initiation or prosecution of any claims, causes of
action, adversary proceedings or other litigation (i) against any of the
Lenders, the Administrative Agent, the Existing Credit Agreement Agent, the
Existing Credit Agreement Lenders, the Existing Second Lien Notes Trustee or the
holders of Existing Second Lien Notes (whether in such capacity or otherwise),
or (ii) challenging the amount, validity, perfection, priority or enforceability
of or asserting any defense, counterclaim or offset to, the obligations and the
liens and security interests granted under the Loan Documents, the Existing
Credit Agreement or the Existing Second Lien Notes Indenture, including, in each
case, without limitation, for lender liability or pursuant to section 105, 510,
544, 547, 548, 549, 550, or 552 of the Bankruptcy Code, applicable
non-bankruptcy law or otherwise; (b) attempts to modify any of the rights
granted to the Lenders or the Administrative Agent; (c) attempts to prevent,
hinder or otherwise delay any of the Lenders’ or the Administrative Agent’s
assertion, enforcement or realization upon any Collateral in accordance with the
Loan Documents and the Final Order other than to seek a determination that an
Event of Default has not occurred or is not continuing; or (d) paying any amount
on account of any claims arising before the commencement of the Cases unless
such payments are approved by an order of the Bankruptcy Court.

For the avoidance of doubt and notwithstanding anything to the contrary herein
or in the Orders, the Fees Carve-Out shall be senior to all claims under the
Loan Documents and to all liens securing the Obligations (except with respect to
claims of the Bonding Facility L/C Issuer to amounts held in the Bonding
Facility Letter of Credit Account and with respect to the L/C

 

17



--------------------------------------------------------------------------------

Facility L/C Issuer to amounts held in the L/C Facility Letter of Credit
Account), adequate protection liens, if any, to the extent of any diminution in
the value of the collateral of the holders of Permitted Liens, and the
superpriority claims, and any and all other liens or claims securing the
Facilities.

“Fees Carve-Out Trigger Date” has the meaning specified in the definition of
“Fees Carve-Out”.

“Fees Carve-Out Trigger Notice” has the meaning specified in the definition of
“Fees Carve-Out”.

“Final Order” has the meaning specified in Section 4.02(b).

“Final Order Entry Date” means the date on which the Final Order is entered by
the Bankruptcy Court.

“Financial Officer” of any Person means the Chief Financial Officer, Senior Vice
President – Finance, principal accounting officer, Treasurer, Assistant
Treasurer or Controller of such Person.

“Financing Lease” means any lease of property, real or personal, the obligations
of the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee; provided that, any operating lease
that is required to be treated as a capital lease in accordance with GAAP as a
result of any Accounting Change shall not be deemed a Financing Lease for
purposes of this Agreement.

“Foreign Lender” means any Lender that is not a “United States person” as
defined in section 7701(a)(30) of the Code.

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by any Loan Party or any of their
respective Subsidiaries with respect to employees employed outside the United
States and paid through a non-United States payroll.

“Foreign Plan Event” means, with respect to any Foreign Plan, (a) the existence
of unfunded liabilities in excess of the amount permitted under any applicable
law, or in excess of the amount that would be permitted absent a waiver from a
Governmental Authority, (b) the failure to make the required contributions or
payments, under any applicable law, within the time permitted by Law for such
contributions or payments, (c) the receipt of a notice from a Governmental
Authority relating to the intention to terminate any such Foreign Plan or to
appoint a trustee or similar official to administer any such Foreign Plan, or
alleging the insolvency of any such Foreign Plan, (d) the incurrence of any
liability by any Loan Party under applicable law on account of the complete or
partial termination of such Foreign Plan or the complete or partial withdrawal
of any participating employer therein, in each case, which could reasonably be
expected to have a Material Adverse Effect, or (e) the occurrence of any
transaction with respect to a Foreign Plan that is prohibited under any
applicable law and that could reasonably be expected to result in the incurrence
of any liability by any Loan Party, or the imposition on any Loan Party of any
fine, excise tax or penalty with respect to a Foreign Plan resulting from any
noncompliance with any applicable law, in each case which could reasonably be
expected to have a Material Adverse Effect.

 

18



--------------------------------------------------------------------------------

“Foreign Subsidiary” means a Subsidiary that is organized under the laws of a
jurisdiction other than the United States or any State thereof or the District
of Columbia and any Subsidiary thereof.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Fee” has the meaning specified in Section 2.03(j).

“FSHCO” means any Domestic Subsidiary that owns (directly or through its
Subsidiaries) no material assets other than the Equity Interests of one or more
Foreign Subsidiaries that are CFCs.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles, which are applicable to
the circumstances as of the date of determination. The sources of accounting
principles and the framework for selecting the principles used in the
preparation of financial statements of nongovernmental entities that are
presented in conformity with GAAP in the United States, are set forth in the
Financial Accounting Standards Board’s Accounting Standards Codification.

“Global Center” means Global Center for Energy and Human Development, LLC, a
Delaware limited liability company.

“Global Center Controlled Account” means that certain deposit account or
accounts of Global Center held at Commerce Bank and identified to the
Administrative Agent as such, together with such other deposit accounts of
Global Center identified to the Administrative Agent as such after the Closing
Date as being a “Global Center Controlled Account”.

“Global Center Funding Account” means that certain deposit account or accounts
of Global Center held at TD Bank, N.A. and identified to the Administrative
Agent as such, together with such other deposit accounts of Global Center
identified to the Administrative Agent as such after the Closing Date as being a
“Global Center Funding Account”.

“Governmental Authority” means the government of the United States or any other
nation, or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

19



--------------------------------------------------------------------------------

“Guarantee” means, as to any Person (the “guaranteeing person”), any obligation
of (a) the guaranteeing person or (b) another Person (including, without
limitation, any bank under any letter of credit) to the extent the guaranteeing
person has issued a reimbursement, counterindemnity or similar obligation in
order to induce the creation of such obligation, in either case guaranteeing or
in effect guaranteeing any Indebtedness, leases, dividends or other obligations
(the “primary obligations”) of any other third Person (the “primary obligor”) in
any manner, whether directly or indirectly, including, without limitation,
reimbursement obligations under letters of credit and any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (A) for the purchase or payment of any such
primary obligation or (B) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee obligation shall not include (i) indemnification or reimbursement
obligations under or in respect of Surety Bonds, (ii) ordinary course
performance guarantees by any Loan Party of the obligations (other than for the
payment of borrowed money) of any other Loan Party and (iii) endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Guarantee obligation of any guaranteeing person shall be deemed to
be the lower of (a) an amount equal to the stated or determinable amount of the
primary obligation in respect of which such Guarantee obligation is made and
(b) the maximum amount for which such guaranteeing person may be liable pursuant
to the terms of the instrument embodying such Guarantee obligation, unless such
primary obligation and the maximum amount for which such guaranteeing person may
be liable are not stated or determinable, in which case the amount of such
Guarantee obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

“Guarantors” means, on the Closing Date, those Domestic Subsidiaries of the
Borrower listed on Schedule 1.01, and thereafter after shall also include any
Domestic Subsidiary of the Borrower that shall become a Guarantor hereunder
pursuant to Section 6.12 (and for the avoidance of doubt, shall not include
(i) any Subsidiary released from its obligations as a Guarantor pursuant to
Section 11.21 or (ii) Peabody IC Funding Corp., Peabody IC Holdings, LLC,
Peabody Holdings (Gibraltar) Limited and Peabody Investments (Gibraltar)
Limited).

“Hazardous Materials” means (i) any explosive or radioactive substances or
wastes and (ii) any hazardous or toxic substances, materials or wastes, defined
or regulated as such in or under, or that could reasonably be expected to give
rise to liability under, any applicable Environmental Law, including, without
limitation, asbestos, polychlorinated biphenyls, urea-formaldehyde insulation,
gasoline or petroleum (including crude oil or any fraction thereof) or petroleum
products or any coal ash, coal combustion by-products or waste, boiler slag,
scrubber residue or flue desulphurization residue.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

20



--------------------------------------------------------------------------------

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all obligations of such Person arising under bankers’ acceptances issued for
the account of such Person;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade payables and accrued expenses, but
not any refinancings, extensions, renewals or replacements thereof, incurred in
the ordinary course of business and maturing within 365 days after the
incurrence thereof, (ii) obligations under federal coal leases and
(iii) obligations under coal leases which may be terminated at the discretion of
the lessee and (iv) obligations for take-or-pay arrangements);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) Capital Lease Obligations (other than obligations in connection with the
IRBs);

(g) the principal component of all obligations, contingent or otherwise, of such
person as an account party in respect of standby letters of credit, but not
trade letters of credit, but only to the extent such standby letters of credit
have been drawn upon and not reimbursed thereafter within thirty (30) days; and

(h) all Guarantees of such Person in respect of any of the foregoing
Indebtedness of any other Person (but excluding any performance and completion
Guarantees of such Person).

The amount of any net obligation under any Swap Contract on any date shall be
deemed to be the Swap Termination Value thereof as of such date. The amount of
any Capital Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date. The amount of any
indebtedness of a Joint Venture secured by a Lien on property owned or being
purchased by the Borrower or its Restricted Subsidiaries as of any date shall be
deemed to be the lower of (a) an amount equal to the stated or determinable
amount of the indebtedness that is secured by such Lien and (b) the maximum
amount for which the Borrower or its Restricted Subsidiaries may be liable
(which may be determined with reference to the fair market value of the property
securing such indebtedness as reasonably determined by the Borrower in good
faith) pursuant to the terms of such indebtedness. Except as set forth in the
sentence immediately above, the amount of indebtedness of any Joint Venture,
which is attributable to the Borrower or any Restricted Subsidiary, shall be
deemed to equal the amount of indebtedness that would be attributable to the
Borrower or any Restricted Subsidiary in accordance with GAAP.

“Indemnified Taxes” means (a) Taxes, other than (i) Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Loan Parties under any Loan Document and (b) to the extent not otherwise
described in (a), (ii) Other Taxes.

 

21



--------------------------------------------------------------------------------

“Indemnitees” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Initial DIP Budget” means the monthly projections for the Borrower and the
other Debtors for the twelve (12) months following the Closing Date, dated as of
a date not more than five (5) Business Days prior to the Closing Date and in
form customary for “DIP budgets”.

“Initial Lenders” means the banks, financial institutions and other
institutional lenders listed on the signature pages hereof as the Initial
Lenders; provided that any such bank, financial institution or other
institutional lender shall cease to be an Initial Lender on any date on which it
ceases to have a Commitment or an outstanding Loan.

“Intercompany Credit Agreement” means the Credit Agreement, dated as of
April 13, 2016 among Global Center, as lender, Peabody Energy Australia Coal Pty
Ltd ACN 001 401 663 and the other borrowers and guarantors party thereto, as in
effect on the Petition Date or as amended to the extent permitted hereunder.

“Interest Payment Date” means (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment Dates
and (b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, or, if available to all Lenders making such
Eurocurrency Rate Loan, twelve months thereafter, as selected by the Borrower in
its Borrowing Notice, or, as otherwise contemplated by the first proviso of
Section 2.02(a); provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period, with a period longer than one month and that is not a
period otherwise agreed by the Lenders pursuant to the first proviso of
Section 2.02(a), that begins on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period) shall end on the last Business Day of the
calendar month at the end of such Interest Period; and

(iii) with respect to each Facility, no Interest Period shall extend beyond its
applicable Maturity Date.

 

22



--------------------------------------------------------------------------------

“Interim Order” means an order of the Bankruptcy Court (as the same may be
amended, supplemented, or modified from time to time after entry thereof in
accordance with the terms hereof) approving the Loan Documents on an interim
basis and in the form set forth as Exhibit F, with changes to such form as are
satisfactory to the Administrative Agent, in its sole discretion. For the
avoidance of doubt, on the Closing Date, all references to the Interim Order
shall be to that certain Amended Interim Order (I) Authorizing Debtors (A) to
Obtain Post-Petition Financing Pursuant to 11 U.S.C. §§ 105, 361, 362, 363(b),
364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1) and 364(e) and (B) to Utilize Cash
Collateral Pursuant to 11 U.S.C. § 363, (II) Granting Adequate Protection to
Prepetition Secured Parties Pursuant to 11 U.S.C. §§ 361, 362, 363, 364 and
507(b) and (III) Scheduling Final Hearing Pursuant to Bankruptcy Rules 4001(b)
and (c) [Docket No. 0149 (Entered on April 15, 2016)].

“Interim Order Entry Date” means the date on which the Interim Order is entered
by the Bankruptcy Court.

“Interpolated Screen Rate” means, in relation to the Eurocurrency Rate, the rate
which results from interpolating on a linear basis between (a) the applicable
LIBOR for the longest period (for which that LIBOR is available) which has a
shorter period than the relevant Interest Period and (b) the applicable LIBOR
for the shortest period (for which LIBOR is available) which has a longer period
than the relevant Interest Period, each at approximately 11:00 a.m., London
Time, two (2) Business Days prior to the commencement of such Interest Period.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or other securities of another Person, (b) a
loan, advance (excluding intercompany liabilities incurred in the ordinary
course of business in connection with the cash management operations of the
Borrower and any Loan Party) or capital contribution to, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other
Person, or (c) the purchase or other acquisition (in one transaction or a series
of transactions) of assets of another Person that constitute a business unit.
For purposes of covenant compliance, the amount of any Investment shall be
(i) the amount actually invested, as determined immediately prior to the time of
each such Investment, without adjustment for subsequent increases or decreases
in the value of such Investment minus (ii) the amount of dividends or
distributions received in connection with such Investment and any return of
capital and any payment of principal received in respect of such Investment that
in each case is received in the form of Permitted Investments.

“IP Rights” has the meaning specified in Section 5.18.

“IP Security Agreements” means the Copyright Security Agreement, the Trademark
Security Agreement and the Patent Security Agreement.

“IRBs” means the City of St. Louis, Missouri Taxable Industrial Development
Revenue Bonds (Peabody Energy Corporation Project), Series 2010, in an aggregate
principal amount not to exceed $60,000,000, as evidenced by that certain Trust
Indenture, dated as of March 1, 2011, between the City of St. Louis, Missouri
and U.S. Bank, National Association, St. Louis, Missouri.

“IRS” means the United States Internal Revenue Service.

 

23



--------------------------------------------------------------------------------

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (as the same may be amended from time to time).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Borrower (or any Subsidiary) or in
favor such L/C Issuer and relating to any such Letter of Credit.

“Joinder Agreement” has the meaning specified in Section 6.12.

“Joint Venture” means any Person (a) other than a Subsidiary in which the
Borrower or its Subsidiaries hold an ownership interest or (b) which is an
unincorporated joint venture of the Borrower or any Subsidiary.

“Judgment Currency” has the meaning specified in Section 11.18.

“Laws” means, as to any Person, collectively, all international, foreign,
Federal, state and local statutes, treaties, rules, regulations, ordinances,
codes, and determinations of arbitrators or courts or other Governmental
Authorities, in each case applicable to or binding upon such Person or any of
its property or to which such Person or any of its property is subject.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Disbursements” means disbursements made by the applicable L/C Issuer on
account of any drawing under any L/C Facility Letter of Credit or any Bonding
Facility Letter of Credit or any combination thereof, as the context may
require.

“L/C Facility” means the cash collateralized letter of credit facility provided
(or permitted to exist) hereunder consisting of the L/C Facility Letters of
Credit.

“L/C Facility Cap” means $100,000,000.

“L/C Facility Collateral” means cash collateral deposited in the L/C Facility
Letter of Credit Account and any interest thereon.

“L/C Facility L/C Exposure” means, at any time, the sum of (i) the aggregate
undrawn face amount of all L/C Facility Letters of Credit then outstanding, plus
(ii) all amounts theretofore drawn under L/C Facility Letters of Credit and not
yet reimbursed.

“L/C Facility L/C Issuer” has the meaning specified in the definition of “L/C
Issuer”.

“L/C Facility Letter of Credit” means any irrevocable letter of credit issued
pursuant to Section 2.03(a)(i)(A), which letter of credit shall be (i) a standby
letter of credit, (ii) denominated in Dollars and (iii) otherwise in such form
as may be reasonably approved from time to time by the Administrative Agent.

 

24



--------------------------------------------------------------------------------

“L/C Facility Letter of Credit Account” means the account established by the
Administrative Agent for the benefit of the Borrower pursuant to Section 2.04(a)
under the sole and exclusive control of the Administrative Agent.

“L/C Facility Letter of Credit Deposit Amount” means, at any time, the total
amount on deposit in the L/C Facility Letter of Credit Account pursuant to the
terms of this Agreement. The L/C Facility Letter of Credit Deposit Amount may be
reduced or otherwise adjusted from time in accordance with the terms of this
Agreement.

“L/C Facility Letter of Credit Expiration Date” means the earlier of the day
that is five days prior to the Maturity Date then in effect (or, if such day is
not a Business Day, the preceding Business Day).

“L/C Issuer” means, as the context may require: (a) in the case of the Bonding
Facility Letters of Credit, Citibank, N.A. (in such capacity, the “Bonding
Facility L/C Issuer”), (b) in the case of the L/C Facility Letters of Credit,
Citibank, N.A. (in such capacity, the “L/C Facility L/C Issuer”) or
(c) collectively, all of the foregoing. An L/C Issuer may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of such L/C
Issuer, in which case the term “L/C Issuer” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.

“L/C Obligations” means, as at any date of determination and for any Type of
Letter of Credit, the aggregate amount available to be drawn under all
outstanding Letters of Credit of such Type. For purposes of computing the amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.08. For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto, and
shall include, collectively, (a) at any time on or prior to the Closing Date,
any Lender that has a Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds Loans at such time.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any L/C Facility Letter of Credit or any Bonding
Facility Letter of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the L/C Facility Letter of Credit
Expiration Date or the Bonding Facility Letter of Credit Expiration Date, as the
context may require.

 

25



--------------------------------------------------------------------------------

“LIBOR” has the meaning specified in the definition of “Eurocurrency Rate”.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any Financing Lease
having substantially the same economic effect as any of the foregoing).

“Liquidity Preservation Period” any period during which a Liquidity Preservation
Trigger has occurred and is continuing.

“Liquidity Preservation Trigger” means at any time, the occurrence of either
(i) the most recently delivered certificate or notice delivered in accordance
with Section 6.02(h) demonstrating that Consolidated Liquidity as of the end of
the relevant Business Day is less than the Minimum Liquidity Reporting Trigger
or (ii) the most recently delivered 13-Week Projection delivered in accordance
with Section 6.02(f) demonstrating that Consolidated Liquidity is projected to
be less than the Minimum Liquidity Reporting Trigger on any day during the
period covered by such 13-Week Projection.

“Liquidity Test Start Date” has the meaning specified in Section 7.11(b).

“Loan” means an extension of credit by a Lender to the Borrower under
Section 2.01.

“Loan Documents” means this Agreement, each Note, each Joinder Agreement, each
Issuer Document, the Fee Letter and each Security Document.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Material Adverse Effect” means a material adverse effect upon (a) the business,
operations, properties, assets or financial condition of the Borrower and the
Domestic Subsidiaries taken as a whole (in each case other than as a result of
events leading up to and following the commencement of a proceeding under
Chapter 11 of the Bankruptcy Code and the commencement of the Cases, including,
without limitation, the receipt of a going concern qualification or loss of
self-bonding), (b) the ability of the Loan Parties to perform their respective
material obligations under the Loan Documents or (c) the validity or
enforceability of this or any of the other Loan Documents or the rights or
remedies of the Agents or the Lenders hereunder or thereunder.

“Material Lease” means any Real Property Lease or other Contractual Obligation
in respect of Material Leased Real Property.

“Material Leased Real Property” means any Real Property subject to a Real
Property Lease with a Loan Party, as lessee, with annual minimum royalties,
rents or any similar payment obligations by the lessee, in excess of $1,000,000
in the most recently ended fiscal year.

“Material Owned Real Property” means any Real Property owned or acquired in fee
by any Loan Party having a book value in excess of $5,000,000.

 

26



--------------------------------------------------------------------------------

“Material Real Property” means the Material Leased Real Property or the Material
Owned Real Property, as the context may require.

“Maturity Date” means the earliest of (a) April 18, 2017, as may be extended
pursuant to Section 2.14 (the “Stated Maturity Date”), (b) the date of
termination in whole of all of the Commitments pursuant to Section 2.06 or 9.02,
(c) forty-five (45) days after the Interim Order Entry Date if the Final Order
has not been entered prior to the expiration of such 45-day period (provided
that the time period set forth in this clause (c) may be extended with the
consent of the Required Lenders (but in no event to a date later than sixty
(60) days following the Interim Order Entry Date)), (d) the sale of all or
substantially all of the assets of the Borrower (or the Borrower and the Loan
Parties) pursuant to Section 363 of the Bankruptcy Code, and (e) the
Consummation Date.

“Maximum Rate” has the meaning specified in Section 11.09.

“Mine” means any excavation or opening into the earth in the United States now
and hereafter made from which coal or other minerals are or can be extracted on
the Real Property.

“Minimum Liquidity Amount” means $300,000,000 minus the Resource Management
Deduction (provided, that for the avoidance of doubt, in no circumstance shall
the Minimum Liquidity Amount be less than $250,000,000).

“Minimum Liquidity Reporting Trigger” means $400,000,000 minus the Resource
Management Deduction (provided, that for the avoidance of doubt, in no
circumstance shall the Minimum Liquidity Reporting Trigger be less than
$350,000,000).

“Mining Laws” means any and all applicable federal, state, local and foreign
statutes, laws, regulations, guidance, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions or common law causes of action relating to mining
operations and activities, or oil, natural gas, minerals, and other hydrocarbons
and their constituents production operations and activities. Mining Laws shall
include but not be limited to, the Mineral Lands Leasing Act of 1920, the
Federal Coal Leasing Amendments Act, the Surface Mining Control and Reclamation
Act, all other land reclamation and use statutes and regulations relating to
Coal mining, the Federal Coal Mine Health and Safety Act, the Black Lung Act and
the Coal Act, the Mine Safety and Health Act and the Occupational Safety and
Health Act, each as amended, and their state and local counterparts or
equivalents.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means any mortgages, deeds of trust or similar document (including
any fixture filings whether recorded as part of such mortgages or deeds of trust
or as separate instruments to the extent necessary in any particular state).

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

27



--------------------------------------------------------------------------------

“Net Proceeds” means (a) with respect to any Asset Sale, 100% of the cash and
other Permitted Investments actually received by the Borrower or any other Loan
Party in connection with such Asset Sale (including any cash received by way of
deferred payment (excluding, for avoidance of doubt, royalty payments customary
in the mining industry) pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received), net of (i) the principal amount,
premium or penalty, if any, interest and other amounts of any Indebtedness that
is secured by such asset and that is required to be repaid in connection with
such Asset Sale (other than Indebtedness under the Loan Documents), (ii) the
reasonable or customary out-of-pocket fees and expenses incurred by the Borrower
or the other Loan Parties in connection with such Asset Sale (including
attorneys’ fees, accountants’ fees, investment banking fees, real property
related fees and charges and brokerage and consultant fees), (iii) all Taxes
required to be paid or accrued or reasonably estimated to be required to be paid
or accrued as a result thereof and (iv) the amount of any reasonable reserve
established in accordance with GAAP against any adjustment to the sale price or
any liabilities (A) related to any of the applicable assets and (B) retained by
the Borrower or any other Loan Party including, without limitation, pension and
other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations; provided,
however, that the amount of any subsequent reduction of such reserve (other than
in connection with a payment in respect of any such liability) shall be deemed
to be Net Proceeds of such Asset Sale occurring on the date of such reduction);

(b) with respect to any Casualty and Condemnation Award, 100% of the cash and
other Permitted Investments actually received by the Borrower or any other Loan
Party in connection with such Casualty and Condemnation Award to the extent not
used to repair or replace assets the subject of the Casualty and Condemnation
Award within twelve (12) months of the date of receipt of such funds, net of
(i) the reasonable or customary out-of-pocket fees and expenses incurred by the
Borrower or the other Loan Parties in connection with such Casualty and
Condemnation Award (including attorneys’ fees, accountants’ fees, real property
related fees and charges and brokerage and consultant fees) and (ii) all Taxes
required to be paid or accrued or reasonably estimated to be required to be paid
or accrued as a result thereof; and

(c) with respect to any incurrence, issuance or sale by the Borrower or any
other Loan Party of any Indebtedness, 100% of the cash and other Permitted
Investments actually received by the Borrower or any other Loan Party in
connection with such incurrence, issuance or sale, net of the reasonable or
customary out-of-pocket fees and expenses incurred by the Borrower or the other
Loan Parties in connection with such incurrence, issuance or sale (including
attorneys’ fees, accountants’ fees and investment banking fees).

“Non-Consenting Lender” has the meaning specified in Section 11.13.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Non-Reinstatement Deadline” has the meaning specified in Section 2.03(b)(iv).

“Note” means a promissory note made by the Borrower in favor of a Lender and its
registered assigns evidencing Loans made by such Lender, substantially in the
form of Exhibit C.

 

28



--------------------------------------------------------------------------------

“Obligations” means all advances to, and debts, liabilities and obligations of,
any Loan Party arising under any Loan Document or otherwise with respect to any
Loan or Letter of Credit and owing to any Lender, L/C Issuer or the
Administrative Agent (or any other Person referred to in Article X or any
Indemnitee), whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising (and including, for the avoidance of doubt, interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding).

“OFAC” has the meaning specified in Section 5.17(b)(iv).

“Orders” means, collectively, the Interim Order and the Final Order.

“Organizational Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-US jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means with respect to any Recipient of any payment to
be made by or on account of any obligation of the Borrower hereunder, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising solely from
such Recipient having executed, delivered or performed its obligations or
received a payment under, or enforced, received or perfected a security interest
under, or engaged in any other transaction pursuant to this Agreement, any Note
or any other Loan Document, or sold or assigned an interest in any Loan or Loan
Document).

“Other Taxes” means all present or future stamp, court, intangible, recording,
filing, or documentary taxes or any other similar excise or property taxes,
charges or similar levies arising from any payment made hereunder or under any
other Loan Document or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document, except any
such Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment pursuant to Section 11.13).

“Outstanding Amount” means (a) with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Loans occurring on such date and (b) with
respect to any L/C Obligations on any date, the amount of the aggregate
outstanding amount of such L/C Obligations on such date after giving effect to
any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date.

 

29



--------------------------------------------------------------------------------

“Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate
in the case of any amount denominated in Dollars and (b) an overnight rate
determined by the Administrative Agent or the L/C Issuer, as the case may be, in
accordance with banking industry rules on interbank compensation.

“Patent Security Agreement” means the Patent Security Agreement, substantially
in the form attached to the Security Agreement or such other form reasonably
acceptable to the Administrative Agent and the Borrower, by certain Loan Parties
in favor of the Administrative Agent, for the benefit of the Secured Parties.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

“PATRIOT Act” has the meaning specified in Section 5.17(a).

“Payment in Full” means the time at which no Lender or L/C Issuer shall have
(a) any Commitments, any Loan or other Obligations unpaid, unsatisfied or
outstanding (other than in respect of contingent obligations, indemnities and
expenses related thereto that are not then payable or in existence) and
(b) Letters of Credit outstanding that (i) have not been cash collateralized in
accordance with the terms of this Agreement or (ii) have not had other
arrangements made with respect to them that are reasonably satisfactory to the
applicable L/C Issuer.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA, or any successor thereto.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a plan described in
Section 4064(a) of ERISA, has made contributions at any time during the
immediately preceding five plan years.

“Permit” shall mean any and all permits, approvals, registrations,
notifications, exemptions and any other regulatory authorization, in each case,
from a Governmental Authority having jurisdiction.

“Permitted Asset Swap” means the substantially concurrent purchase and sale,
trade-in or exchange of equipment, Real Property or any other property of a
nature or type that is used or useful in a Similar Business or a combination of
such equipment, real property or any other property and cash or other Permitted
Investments between the Borrower or any of its Restricted Subsidiaries and
another Person; provided that (i) the Fair Market Value of the equipment, real
property or any other property received is at least as great as the Fair Market
Value of the equipment, real property or other property being traded-in or
exchanged as determined by the Borrower reasonably and in good faith and
(ii) any equipment, Real Property or other property received in exchange for
Collateral shall constitute Collateral under the Security Documents and the
Orders and shall become subject to the Lien of such Security Document and the
Orders upon receipt thereof; provided that any shortfall may be treated as an
Investment and shall constitute an Investment for purposes of calculating
compliance with Section 7.02.

 

30



--------------------------------------------------------------------------------

“Permitted Bonding Purposes” shall mean use of proceeds of the Bonding
Accommodation Facility for compliance by any Loan Party (in respect of its
operations in the United States) with any Mining Law, Reclamation Law or
Environmental Law or any related Permit or any order, rule, determination or
decision by a Governmental Authority related to the foregoing.

“Permitted Investments” means:

(a) Dollars or any other currencies held from time to time in the ordinary
course of business;

(b) securities issued by the United States government or any agency or
instrumentality of the United States government having maturities of not more
than two (2) years from the date of acquisition;

(c) certificates of deposit, time deposits, money market deposits and eurodollar
time deposits with maturities of two (2) years or less from the date of
acquisition, bankers’ acceptances with maturities of two (2) years or less and
overnight bank deposits, in each case with any domestic commercial bank having
capital and surplus in excess of $500,000,000;

(d) repurchase obligations for underlying securities of the types described in
clauses (b), (c) and (f) entered into with any financial institution meeting the
qualifications specified in clause (c) above;

(e) commercial paper rated at least P-2 by Moody’s or at least A-2 by S&P and,
in each case, maturing within two (2) years after the date of acquisition;

(f) securities issued or fully guaranteed by any state or commonwealth of the
United States, or by any political subdivision or taxing authority thereof, and
rated at least Baa3 by Moody’s or BBB- by S&P and, in each case, maturing within
two (2) years after the date of acquisition;

(g) mutual funds whose investment guidelines restrict 90% of such funds’
investments to those satisfying the provisions of clauses (a) through (f) above;

(h) money market funds that (i) comply with the criteria set forth in Rule 2a-7
under the Investment Company Act of 1940, as amended, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $500,000,000;

(i) time deposit accounts, certificates of deposit and money market deposits in
an aggregate face amount not in excess of  1⁄2 of 1% of the total assets of the
Borrower and its Subsidiaries, on a consolidated basis, as of the end of the
Borrower’s most recently completed fiscal year; and

 

31



--------------------------------------------------------------------------------

(j) Indebtedness or preferred stock issued by Persons rated at least A-2 by
Moody’s or A by S&P.

“Permitted Real Estate Encumbrances” means the following encumbrances which do
not, in any case, individually or in the aggregate, materially detract from the
value of any Mine subject thereto or interfere with the ordinary conduct of the
business or operations of any Loan Party as presently conducted on, at or with
respect to such Mine and as to be conducted following the Closing Date:
(a) encumbrances customarily found upon real property used for mining purposes
in the applicable jurisdiction in which the applicable Real Property is located
to the extent such encumbrances would be permitted or granted by a prudent
operator of mining property similar in use and configuration to such Real
Property (e.g., surface rights agreements, wheelage agreements and reconveyance
agreements); (b) rights and easements of (i) owners of undivided interests in
any of the Real Property where the applicable Loan Party or Subsidiary owns less
than 100% of the fee interest, (ii) owners of interests in the surface of any
Real Property where the applicable Loan Party or Subsidiary does not own or
lease such surface interest, (iii) lessees, if any, of coal or other minerals
(including oil, gas and coal bed methane) where the applicable Loan Party or
Subsidiary does not own such coal or other minerals, and (iv) lessees of other
coal seams and other minerals (including oil, gas and coal bed methane) not
owned or leased by such Loan Party or Subsidiary; (c) with respect to any Real
Property in which the Borrower or any Restricted Subsidiary holds a leasehold
interest, terms, agreements, provisions, conditions, and limitations (other than
royalty and other payment obligations which are otherwise permitted hereunder)
contained in the leases granting such leasehold interest and the rights of
lessors thereunder (and their heirs, executors, administrators, successors, and
assigns), subject to any amendments or modifications set forth in any landlord
consent delivered in connection with a Mortgage; (d) farm, grazing, hunting,
recreational and residential leases with respect to which the Borrower or any
Restricted Subsidiary is the lessor encumbering portions of the Real Properties
to the extent such leases would be granted or permitted by, and contain terms
and provisions that would be acceptable to, a prudent operator of mining
properties similar in use and configuration to such Real Properties; (e) royalty
and other payment obligations to sellers or transferors of fee coal or lease
properties to the extent such obligations constitute a lien not yet delinquent;
(f) rights of others to subjacent or lateral support and absence of subsidence
rights or to the maintenance of barrier pillars or restrictions on mining within
certain areas as provided by any mining lease, unless in each case waived by
such other person; and (g) rights of repurchase or reversion when mining and
reclamation are completed.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Petition Date” has the meaning specified in the recitals hereof.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, by any
ERISA Affiliate.

“Platform” has the meaning specified in Section 6.02.

 

32



--------------------------------------------------------------------------------

“Pledge Agreement – Gib” means a share charge in form and substance consistent
with the “Pledge Agreement – Gib” (as defined in the Existing Credit Agreement,
as in effect on the Petition Date), and otherwise reasonably satisfactory to the
Administrative Agent, with respect to the pledge of 65% of the Equity Interests
of Peabody Investments (Gibraltar) Limited.

“Post-EOD Fees Carve-Out Amount” has the meaning specified in the definition of
“Fees Carve-Out”.

“Prairie State Project” means that certain approximately 1,500 megawatt capacity
coal-fired electricity generation plant on a reclaimed Mine site in Washington
County, Illinois.

“Pre-Petition Debt” shall mean, collectively, the Indebtedness of each Debtor
outstanding and unpaid on the date on which such Person becomes a Debtor.

“Pre-Petition Letter of Credit” means any letter of credit outstanding under the
Existing Credit Agreement as of the Petition Date.

“Pre-Petition Payment” shall mean a payment or other transfer (by way of
adequate protection, the granting of a Lien or otherwise) of principal or
interest or otherwise on account of any (i) Pre-Petition Debt, (ii) “critical
vendor payments” or (iii) trade payables (including, without limitation, in
respect of reclamation claims) or other pre-petition claims against any Debtor.

“Pre-Trigger Date Fees” has the meaning specified in the definition of “Fees
Carve-Out”.

“Primed Liens” has the meaning specified in Section 2.19(a).

“Principal Properties” has the meaning specified in the Existing Credit
Agreement (as such Existing Credit Agreement exists on the date hereof).

“Principal Property Cap” has the meaning specified in the Existing Credit
Agreement (as such Existing Credit Agreement exists on the date hereof).

“Production Payments” means with respect to any Person, all production payment
obligations and other similar obligations with respect to coal and other natural
resources of such Person that are recorded as a liability or deferred revenue on
the financial statements of such Person in accordance with GAAP.

“Professional Fees” has the meaning specified in the definition of “Fees
Carve-Out”.

“Professional Persons” has the meaning specified in the definition of “Fees
Carve-Out”.

“Properties” has the meaning specified in Section 5.09(a).

“Public Lender” has the meaning specified in Section 6.02.

 

33



--------------------------------------------------------------------------------

“Real Property” means, collectively, all right, title and interest of the
Borrower or any Restricted Subsidiary (including, without limitation, any
leasehold, mineral estate, or Coal, oil, natural gas or other hydrocarbon and
their constituents leasehold) in and to any and all parcels of real property
owned or operated by the Borrower or any Restricted Subsidiary, whether by
lease, license or other use agreement, together with, in each case, all
improvements and appurtenant fixtures (including, without limitation, all
preparation plants or other Coal processing facilities and loadout and other
transportation facilities), easements and other property and rights incidental
to the ownership, lease or operation thereof.

“Real Property Lease” means, with respect to any Person and any Real Property,
any lease, license, letting, concession, occupancy agreement, sublease, farm-in,
farm-out, joint operating agreement, easement or right of way to which such
Person is a party and is granted a possessory interest in or a right to use or
occupy all or any portion of such Real Property (including, without limitation,
the right to extract Coal, minerals oil, natural gas and other hydrocarbons and
their constituents from any portion of Real Property not owned in fee by such
Person) and every amendment or modification thereof, including with respect to
the Loan Parties, without limitation, the leases with respect to Real Property
and any Contractual Obligations with respect to any of the foregoing.

“Receivables Assets” means any receivable (whether constituting an account,
chattel, paper, instrument or general intangible) from time to time originated,
acquired or otherwise owned by the Borrower or any Subsidiary, including, with
respect to any receivable:

(a) all of a Subsidiary’s and any Loan Party’s interest in any goods (including
returned goods) to the extent related to such receivable, and documentation of
title evidencing the shipment or storage of any such goods (including any such
returned goods),

(b) all instruments and chattel paper that may evidence such receivable (and to
the extent they do not evidence any asset that is not a receivable),

(c) all other security interests or liens and property subject thereto from time
to time purporting to secure payment of such receivable, whether pursuant to the
contract related to such receivable or otherwise, together with all UCC
financing statements or similar filings related thereto,

(d) solely to the extent applicable to such receivable, the rights, interests
and claims under the contracts and all guarantees, indemnities, insurance and
other agreements (including the related contract) or arrangements of whatever
character from time to time supporting or securing payment of such receivable or
otherwise relating to such receivable whether pursuant to the contract related
to such receivable or otherwise,

(e) all funds that are received or deemed received by a Loan Party or Subsidiary
in payment of any amounts owed in respect of such receivable (including, without
limitation, purchase price, finance charges, fees, interest and all other
charges) or are applied to amounts owed in respect of such receivable
(including, without limitation, insurance payments and net proceeds of sale or
other disposition of repossessed goods or other collateral or property of the
related obligor or any other person directly or indirectly liable for the
payment of any such receivable and available to be applied thereon),

 

34



--------------------------------------------------------------------------------

(f) the lock-box accounts designated solely as the accounts to receive the
proceeds of such receivables and all amounts on deposit therein, and all
certificates and instruments, if any, from time to time evidencing such lock-box
accounts and amounts on deposit therein,

(g) all monies due or to become due with respect to any of the foregoing,

(h) all collections, proceeds and products of any of the foregoing, as defined
in the UCC, that are received or are receivable by a Loan Party or Subsidiary,
and

(i) all books and records to the extent related to any of the Receivables
Assets.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any L/C
Issuer, as applicable.

“Reclamation Laws” means all Laws relating to mining reclamation or reclamation
liabilities applicable to the Borrower and the Restricted Subsidiaries including
the Surface Mining Control and Reclamation Act of 1977, as amended, and its
state and local counterparts or equivalents, including those applicable in
Arizona, Colorado, Illinois, Indiana, New Mexico and Wyoming, and any
regulations promulgated to any of the foregoing.

“Register” has the meaning specified in Section 11.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, attorneys and advisors
of such Person and of such Person’s Affiliates.

“Reorganization Plan” means a plan of reorganization or liquidation in any or
all of the Cases of the Debtors.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Borrowing Notice and (b) with respect to an L/C
Credit Extension, a Letter of Credit Application.

“Required Initial Lenders” means, at any time, the Initial Lenders that would
otherwise constitute the Required Lenders had the Closing Date occurred at such
time.

“Required Lenders” means, at any time, (i) Lenders having (a) Loans outstanding
and (b) Commitments, that, taken together, represent more than 50% of the sum of
(x) all Loans outstanding at such time and (y) the total Commitments at such
time and, in addition (ii) solely with respect to any Tranche Voting Matter, the
Required Specified Lenders. The Loans and Commitments of any Defaulting Lender
shall be disregarded in determining Required Lenders at any time.

 

35



--------------------------------------------------------------------------------

“Required Specified Lenders” means Specified Lenders having (a) Loans
outstanding and (b) Commitments, that, taken together, represent more than 50%
of the sum of (x) all Loans outstanding at such time and held by Specified
Lenders and (y) the total Commitments at such time of all Specified Lenders. The
Loans and Commitments of any Specified Lenders that are Defaulting Lenders shall
be disregarded in determining Required Specified Lenders at any time.

“Requirement of Law” means as to any Person, the Organizational Documents of
such Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Resource Management Property” means any Real Property owned in fee by any Loan
Party, which is classified as “Resource Management” in the Initial DIP Budget
(or Extension DIP Budget, as applicable).

“Resource Management Deduction” means at any time the amount of all prepayments
required to be made (and so made) following the Closing Date and at or prior to
such time pursuant to Section 2.05(b), on account all Dispositions (since the
Petition Date) of Resource Management Properties, but only to the extent such
Dispositions were not included in the Initial DIP Budget (or Extension DIP
Budget, as applicable); provided, however, that notwithstanding the foregoing,
in no event shall the Resource Management Deduction be an amount greater than
$50,000,000.

“Responsible Officer” means the chief executive officer, president or any vice
president of the Borrower or any applicable Subsidiary and, in addition, any
Person holding a similar position or acting as a director or managing director
with respect to any other Foreign Subsidiary of the Borrower or, with respect to
financial matters, a Financial Officer.

“Restricted Payment” has the meaning specified in Section 7.06.

“Restricted Subsidiary” means (x) any Domestic Subsidiary of the Borrower or any
other Loan Party and (y) each of Peabody Holdings (Gibraltar) Limited and
Peabody Investments (Gibraltar) Limited, but excluding, for all purposes, all
Excluded Entities.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Sanctions” means any sanctions administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, or Her Majesty’s Treasury.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders and
the L/C Issuer.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, the Sarbanes-Oxley Act of 2002 and the applicable accounting and
auditing principles, rules, standards and practices promulgated, approved or
incorporated by the SEC or the Public Company Accounting Oversight Board, as
each of the foregoing may be amended and in effect on any applicable date
hereunder.

 

36



--------------------------------------------------------------------------------

“Security Agreement” means that certain Pledge and Security Agreement, dated as
of the date hereof, substantially in the form of Exhibit G or such other form
reasonably acceptable to the Administrative Agent and the Borrower, among the
Loan Parties and Citibank, N.A. (in its capacities specified therein).

“Security Documents” means, collectively, the Security Agreement, the Pledge
Agreement - Gib, the IP Security Agreements, the Mortgages, the Orders, each of
the pledge agreements and supplements thereto, security agreements and
supplements thereto, and other similar agreements delivered to Administrative
Agent and Lenders pursuant to Section 6.16, and any other documents, agreements
or instruments that grant or purport to grant a Lien on any assets of the
Borrower or any other Loan Party in favor of the Administrative Agent to secure
the Obligations. The other Security Documents shall supplement, and not limit,
any granting of collateral or security pursuant to the Orders.

“Similar Business” means coal production, coal mining, coal gasification, coal
liquifaction, coal-to-chemical conversions, other BTU conversions, coal
brokering, coal transportation, Mine development, electricity generation,
power/energy sales and other energy related businesses, coal supply contract
restructurings, ash disposal, environmental remediation, coal and coal bed
methane exploration, production, marketing, transportation and distribution,
real estate development and other related businesses, and activities of the
Borrower and its Restricted Subsidiaries as of the date hereof and any business
or activity that is reasonably similar thereto or a reasonable extension,
development or expansion thereof or ancillary thereto.

“Specified Lenders” means entities managed by Aurelius Capital Management,
Elliott Management Corporation, Capital Research and Management Company and
Centerbridge Partners, L.P. (as such entities are identified to the
Administrative Agent by such named institutions).

“Stated Maturity Date” has the meaning specified in the definition of “Maturity
Date”.

“Subordinated Indebtedness” means any Indebtedness of the Borrower and its
Restricted Subsidiaries that is contractually subordinated to the Indebtedness
under the Loan Documents.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned directly, or indirectly through one or more
intermediaries, or both, by such Person (it being understood that neither
Middlemount Coal Pty Ltd nor any of its subsidiaries shall constitute a
Subsidiary of the Borrower or its Subsidiaries hereunder unless the Borrower
shall elect in a writing delivered to the Administrative Agent, based on a
change in the voting powers of the shareholders of Middlemount Coal Pty Ltd,
that Middlemount Coal Pty Ltd or any of its subsidiaries shall constitute a
Subsidiary of the Borrower or its Subsidiaries hereunder). Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the Borrower.

 

37



--------------------------------------------------------------------------------

“Supermajority Lenders” means, at any time (i) Lenders having (a) Loans
outstanding and (b) Commitments that, taken together, represent more than 75% of
the sum of (x) all Loans outstanding at such time and (y) the total Commitments
at such time and, in addition (ii) solely with respect to any Tranche Voting
Matter, the Required Specified Lenders. The Loans and Commitments of any
Defaulting Lender shall be disregarded in determining Supermajority Lenders at
any time.

“Superpriority Claim” means a claim against any Debtor in any of the Cases which
is an administrative expenses claim having priority over any or all
administrative expenses of the kind specified in Section 503(b) of the
Bankruptcy Code.

“Surety Bonds” means surety bonds obtained by the Borrower or any Restricted
Subsidiary in the ordinary course of business consistent with past practice and
the indemnification or reimbursement obligations of the Borrower or such
Restricted Subsidiary in connection therewith.

“Swap Contract” means any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement (it is understood that the foregoing does not encompass any
right of a Person to ‘put’ an asset to another Person that arises in connection
with any acquisition agreement or disposition agreement).

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any valid netting agreement relating to
such Swap Contracts, (a) for any date on or after the date such Swap Contracts
have been closed out and termination value(s) determined in accordance
therewith, such termination value(s), and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender) (it being understood that any such termination values and
marked-to-market values shall take into account any assets posted as collateral
or security for the benefit of a party to the Swap Contract).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term Commitment Fee” has the meaning specified in Section 2.09(b).

 

38



--------------------------------------------------------------------------------

“Term Commitment Fee Percentage” has the meaning specified in Section 2.09(b).

“Term Exit Fee” has the meaning specified in Section 2.09(c).

“Term Exit Fee Percentage” has the meaning specified in Section 2.09(c).

“Term Loan Facility” means, at any time, the aggregate principal amount of the
Loans of all Lenders outstanding at such time.

“Trademark Security Agreement” means the Trademark Security Agreement,
substantially in the form attached to the Security Agreement or such other form
reasonably acceptable to the Administrative Agent, by certain Loan Parties in
favor of the Administrative Agent, for the benefit of the Secured Parties.

“Tranche Voting Matter” means any amendment, modification or waiver of any Loan
Document that would (i) add or change any provision relating to or involving
determinations or other matters in respect of the “Principal Property Cap” (as
defined in the Existing Credit Agreement) or the CNTA Dispute, including, for
the avoidance of doubt, Section 6.19(c), (ii) change any provision relating to
expense reimbursement in respect of the Specified Lenders (as provided
hereunder), (iii) expressly affect the Specified Lenders (in their capacity as
Lenders) directly, materially, adversely and disproportionately in relation to
the other Lenders that are not Specified Lenders, (iv) the last sentence of
Section 2.03(a)(i), but only to the extent such amendment, modification or
waiver is for the purpose of consenting to the issuance of Letters of Credit to
backstop or replace Pre-Petition Letters of Credit in an amount greater than
$20,000,000 (in the aggregate) or (v) amend the definition of “Tranche Voting
Matter”.

“Type” means (x) with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan and (y) with respect to a Letter of Credit, its character
as an L/C Facility Letter of Credit or a Bonding Facility Letter of Credit.

“UCC” means the Uniform Commercial Code as in effect in the applicable state of
jurisdiction.

“Unfunded Pension Liability” means the excess of a Pension Plan’s accrued
benefit liabilities under Section 4001(a)(16) of ERISA, over the current value
of that Pension Plan’s assets, determined in accordance with the actuarial
assumptions used for funding the Pension Plan pursuant to Section 412 of the
Code for the applicable plan year.

“United States” and “US” mean the United States of America.

“Unrestricted Subsidiary” means any Subsidiary of the Borrower that is not a
Restricted Subsidiary; provided that in no event shall any of Peabody
Investments Corporation, Peabody IC Funding Corp., Peabody Holdings (Gibraltar)
Limited, Peabody Investments (Gibraltar) Limited or Global Center be an
Unrestricted Subsidiary.

“U.S. Business Plan” has the meaning specified in Section 6.19(a).

 

39



--------------------------------------------------------------------------------

“Voting Stock” means, with respect to any Person, such Person’s Equity Interest
having the right to vote for the election of directors of such Person under
ordinary circumstances.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organizational Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof”,
“hereto” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) all references to “wholly-owned” when
referring to a Subsidiary of the Borrower shall mean a Subsidiary of which all
of the shares of securities or other interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned directly or indirectly by the Borrower or
another wholly-owned Subsidiary of the Borrower, (vi) any reference to any law
shall include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vii) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

40



--------------------------------------------------------------------------------

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with GAAP, applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements–2015,
except as otherwise specifically prescribed herein.

(b) Changes in GAAP. If at any time any Accounting Change would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such Accounting Change as if such Accounting Change has not been made
(subject to the approval of the Required Lenders); provided that, until so
amended, all financial covenants, standards and terms in this Agreement shall
continue to be calculated or construed as if such Accounting Change had not
occurred.

1.04 [Reserved.].

1.05 [Reserved.].

1.06 [Reserved.].

1.07 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to New York City time (daylight or standard, as
applicable).

1.08 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
any Letter of Credit shall be deemed to be the stated amount of such Letter of
Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Commitments; Bonding Accommodations; L/C Facility.

(a) Term Loan Facility. Subject to the terms and conditions set forth herein and
in the Orders, each Lender severally agrees to make a term loan (a “Loan”) to
the Borrower in Dollars on any Business Day on or after the Closing Date and
prior to the date that is two (2) Business Days following the Final Order Entry
Date in two Borrowings, in an aggregate principal amount not to exceed the
amount of such Lender’s Commitment. For the avoidance of doubt, any Commitments
(x) shall be reduced dollar for dollar at the time of funding of any Loans
thereunder and (y) shall terminate (which termination shall be subject to
Section 2.09(c) to the extent applicable) on the earlier of (i) the second
Borrowing hereunder and (ii) the date that is

 

41



--------------------------------------------------------------------------------

two (2) Business Days following the Final Order Entry Date (or if earlier, the
Maturity Date). The Borrowings pursuant to the two Borrowings referred to in the
preceding sentence shall be in an aggregate principal amount of not less (or
more) than $500,000,000 and shall consist of Loans of the same Type made on the
same day by the Lenders ratably according to their respective Commitments;
provided that (x) the first Borrowing shall be in the amount authorized by the
Bankruptcy Court in the Interim Order (which shall be not less (or more) than
$200,000,000) and (y) the second Borrowing shall be in an amount equal to the
difference between (i) the lesser of (A) the full amount authorized by the
Bankruptcy Court in the Final Order and (B) the aggregate amount of Commitments
then outstanding and (ii) the amount of the first Borrowing. Loans prepaid or
repaid may not be reborrowed. Loans may be Base Rate Loans or Eurocurrency Rate
Loans, as further provided herein.

(b) Bonding Accommodations. Subject to the terms and conditions set forth herein
and in the Orders, the Lenders agree to permit (x) the existence of Bonding
Superpriority Claims in an amount, and subject to the conditions, set forth in
the applicable provisions of Section 4.02 and (y) the issuance of Bonding
Facility Letters of Credit in accordance with Section 2.03.

(c) L/C Facility Letters of Credit. Subject to the terms and conditions set
forth herein and in the Orders, the Lenders agree to permit the issuance of L/C
Facility Letters of Credit in accordance with Section 2.03.

2.02 Borrowings, Conversions and Continuations of the Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other and each
continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
12:00 p.m., New York City time, (i) three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans and (ii) on the requested date of any Borrowing of Base Rate Loans;
provided, however, that if the Borrower wishes to request Eurocurrency Rate
Loans having an Interest Period other than one, two, three, or six months or, to
the extent available to all Lenders making such Eurocurrency Rate Loans, twelve
months in duration as provided in the definition of “Interest Period”, the
applicable notice must be received by the Administrative Agent not later than
12:00 p.m., New York City time, four Business Days prior to the requested date
of such Borrowing, conversion or continuation of Eurocurrency Rate Loans,
whereupon the Administrative Agent shall give prompt notice to the Lenders of
such request and determine whether the requested Interest Period is acceptable
to all of them. Not later than 12:00 p.m., New York City time, three Business
Days before the requested date of such Borrowing, conversion or continuation of
Eurocurrency Rate Loans, the Administrative Agent shall notify the Borrower
(which notice may be by telephone) whether or not the applicable requested
Interest Period referenced in the above proviso has been consented to by all the
Lenders. Each telephonic notice by the Borrower pursuant to this Section 2.02(a)
must be confirmed promptly by delivery to the Administrative Agent of a written
Borrowing Notice, appropriately completed and signed by a Responsible Officer of
the Borrower. Each Borrowing of, conversion to or continuation of Eurocurrency
Rate Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof. Except as provided in Sections 2.03(c), each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$500,000 or a

 

42



--------------------------------------------------------------------------------

whole multiple of $100,000 in excess thereof. Each Borrowing Notice (whether
telephonic or written) shall specify (i) whether the Borrower is requesting a
Borrowing, a conversion of Loans from one Type to the other or a continuation of
Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted and
(v) if applicable, the duration of the Interest Period with respect thereto. All
Loans shall be made in Dollars. If the Borrower fails to specify a Type of Loan
in a Borrowing Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurocurrency Rate
Loans, as applicable, in any such Borrowing Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.

(b) Following receipt of a Borrowing Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage under the
applicable Term Loan Facility of the applicable Loans, and if no timely notice
of a conversion or continuation is provided by the Borrower, the Administrative
Agent shall notify each Lender of the details of any automatic conversion to
Base Rate Loans as described in the preceding subsection. In the case of a
Borrowing, each applicable Lender shall make the amount of its Loan available to
the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 2:00 p.m., New York City time, on the Business Day
specified in the applicable Borrowing Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Administrative Agent with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of an Event of Default, no Loans
may be requested as, converted to or continued as Eurocurrency Rate Loans if the
Required Lenders or the Administrative Agent so notify the Borrower.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Lenders of any change in the Administrative Agent’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than five (5) Interest Periods in effect hereunder.

 

43



--------------------------------------------------------------------------------

2.03 Letters of Credit.

(a) General.

(i) Subject to the terms and conditions set forth herein and in the Orders,
(A) each L/C Facility L/C Issuer agrees (1) from time to time on any Business
Day during the period from the Closing Date until the L/C Facility Letter of
Credit Expiration Date, to issue L/C Facility Letters of Credit for the account
of the Borrower or any Restricted Subsidiary, and to amend or extend L/C
Facility Letters of Credit previously issued by it, in accordance with
Section 2.03(b) and (2) to honor drawings under the L/C Facility Letters of
Credit; and (B) each Bonding Facility L/C Issuer agrees (1) from time to time on
any Business Day during the period from the Closing Date until the Bonding
Facility Letter of Credit Expiration Date, to issue Bonding Facility Letters of
Credit for the account of the Borrower or any Restricted Subsidiary, and to
amend or extend Bonding Facility Letters of Credit previously issued by it, in
accordance with Section 2.03(b) and (2) to honor drawings under the Bonding
Facility Letters of Credit; provided that (x) after giving effect to any L/C
Credit Extension with respect to any L/C Facility Letter of Credit, (I) the L/C
Facility Letter of Credit Deposit Amount shall not be less than 102% of the L/C
Facility L/C Exposure at such time and (II) the L/C Facility L/C Exposure at
such time shall not exceed the L/C Facility Cap, (y) after giving effect to any
L/C Credit Extension with respect to any Bonding Facility Letter of Credit,
(I) the Bonding Facility Letter of Credit Deposit Amount shall not be less than
102% of the Bonding L/C Exposure at such time and (II) the Bonding L/C Exposure
at such time, together with the Bonding Superpriority Claim Amount at such time,
shall not exceed the Bonding Accommodation Cap and (z) after giving effect to an
L/C Credit Extension, the aggregate amount of all Bonding L/C Exposure and all
L/C Facility L/C Exposure shall not exceed (x) $50 million minus (y) the
aggregate amount of cash and other Permitted Investments then subject to Liens
permitted under Section 7.01(f)(ii). Each request by the Borrower or any
Restricted Subsidiary for the issuance or amendment of a Letter of Credit shall
be deemed to be a representation by the Borrower that the L/C Credit Extension
so requested complies with the applicable conditions set forth in the proviso to
the preceding sentence. Within the foregoing limits, and subject to the terms
and conditions hereof, the Borrower’s ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit of the same Type
that have expired or that have been drawn upon and reimbursed. Notwithstanding
anything to the contrary herein, no Letter of Credit shall be issued to backstop
or replace any Pre-Petition Letter of Credit.

(ii) No L/C Issuer shall issue any Letter of Credit of any Type if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve (12) months after the date of issuance or
last extension; or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date applicable to such Type of Letter of Credit;
provided, however, that notwithstanding the foregoing, if the other conditions
to issuance are then

 

44



--------------------------------------------------------------------------------

satisfied, the applicable L/C Issuer shall be required to issue a Letter of
Credit (prior to the Letter of Credit Expiration Date) having a expiry date that
is later than the Letter of Credit Expiration Date (but in no event later than
the date that is twelve (12) months from the Letter of Credit Expiration Date
then in effect); provided, further that, until the Maturity Date, such Letters
of Credit shall be cash collateralized in an amount equal to 102% of the
relevant Letter of Credit amount, and after the Maturity Date, such Letters of
Credit shall be cash collateralized (as otherwise provided for hereunder) in the
amount of 105% of the relevant Letter of Credit amount) and all obligations in
this Agreement to cash collateralize Letter of Credit shall survive the
satisfaction or discharge of all other Obligations and the termination of this
Agreement or any other Loan Document;

(iii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer;

(C) such Letter of Credit is to be denominated in a currency other than Dollars;
or

(D) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder or any provisions for automatic
extension of its expiry date.

(iv) The L/C Issuer and the Borrower shall not amend any Letter of Credit if the
L/C Issuer would not be permitted at such time to issue such Letter of Credit in
its amended form under the terms hereof.

(v) No L/C Issuer shall be under any obligation to amend any Letter of Credit if
(A) such L/C Issuer would not have any obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(vi) The L/C Issuer shall have all of the benefits and immunities (A) provided
to the Administrative Agent in Article X with respect to any acts taken or
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed

 

45



--------------------------------------------------------------------------------

to be issued by it and Issuer Documents pertaining to such Letters of Credit as
fully as if the term “Administrative Agent” as used in Article X included the
L/C Issuer with respect to such acts or omissions, and (B) as additionally
provided herein with respect to such L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by such L/C Issuer and the
Administrative Agent not later than 11:00 a.m., New York City time, at least
three (3) Business Days (or such later date and time as the Administrative Agent
and such L/C Issuer may agree in a particular instance in their sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be. In
the case of a request for an initial issuance of a Letter of Credit, such Letter
of Credit Application shall specify in form and detail reasonably satisfactory
to the applicable L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount thereof;
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (G) such other matters as the
applicable L/C Issuer may reasonably require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the applicable L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the applicable L/C Issuer may
reasonably require. Additionally, the Borrower shall furnish to the applicable
L/C Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as such L/C Issuer or the Administrative Agent may
reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless such L/C Issuer has
received written notice from the Administrative Agent or any Loan Party, at
least one (1) Business Day prior to the requested date of issuance or amendment
of the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, such L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices.

 

46



--------------------------------------------------------------------------------

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, an L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the applicable L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the applicable L/C Issuer, the Borrower shall not be
required to make a specific request to the applicable L/C Issuer for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the
applicable L/C Issuer may permit the extension of such Letter of Credit at any
time to an expiry date not later than the applicable Letter of Credit Expiration
Date (or such later date referred to in Section 2.03(a)(ii)(B); provided,
however, that the applicable L/C Issuer shall not permit any such extension if
(A) such L/C Issuer has determined that it would not be permitted, or would have
no obligation at such time, to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause
(ii) or (iii) of Section 2.03(a)), or (B) it has received notice (which may be
by telephone or in writing) on or before the day that is five (5) Business Days
before the Non-Extension Notice Date from the Administrative Agent or the
Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied, and in each such case directing the applicable L/C Issuer
not to permit such extension.

(iv) If the Borrower so requests in any applicable Letter of Credit Application,
an L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter
of Credit that permits the automatic reinstatement of all or a portion of the
stated amount thereof after any drawing thereunder (each, an “Auto-Reinstatement
Letter of Credit”). Unless otherwise directed by the applicable L/C Issuer, the
Borrower shall not be required to make a specific request to such L/C Issuer to
permit such reinstatement. Once an Auto-Reinstatement Letter of Credit has been
issued, except as provided in the following sentence, the applicable L/C Issuer
may reinstate all or a portion of the stated amount thereof in accordance with
the provisions of such Letter of Credit. Notwithstanding the foregoing, if such
Auto-Reinstatement Letter of Credit permits the applicable L/C Issuer to decline
to reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the “Non-Reinstatement Deadline”), the applicable
L/C Issuer shall not permit such reinstatement if it has received a notice
(which may be by telephone or in writing) on or before the day that is five
(5) Business Days before the Non-Reinstatement Deadline from the Administrative
Agent or the Borrower that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied (treating such reinstatement as an L/C Credit
Extension for purposes of this clause) and, in each case, directing the
applicable L/C Issuer not to permit such reinstatement.

(v) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

47



--------------------------------------------------------------------------------

(c) Drawings and Reimbursements.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. The Borrower shall reimburse the
applicable L/C Issuer in Dollars through the Administrative Agent in an amount
equal to the amount of such drawing on the date on which the Borrower receives
notice of any payment by such L/C Issuer under a Letter of Credit, if the
Borrower receives notice by 12:00 p.m., New York City time, or on the next
Business Day if notice is not received by such time (each such date, an “Honor
Date”); provided that (x) in the case of L/C Facility Letters of Credit, the
Borrower’s obligation to reimburse the applicable L/C Facility L/C Issuer with
respect to such drawing shall first be satisfied by funds withdrawn by the
Administrative Agent from the L/C Facility Letter of Credit Account and
transferred to such L/C Facility L/C Issuer in accordance with
Section 2.04(a)(iii) (and the Borrower hereby irrevocably authorizes and
instructs the Administrative Agent to make such withdrawals and transfers) and
(y) in the case of Bonding Facility Letters of Credit, the Borrower’s obligation
to reimburse the applicable Bonding Facility L/C Issuer with respect to such
drawing shall first be satisfied by funds withdrawn by the Administrative Agent
from the Bonding Facility Letter of Credit Account and transferred to such
Bonding Facility L/C Issuer in accordance with Section 2.04(a)(iii) (and the
Borrower hereby irrevocably authorizes and instructs the Administrative Agent to
make such withdrawals and transfers).

(d) [Reserved].

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit shall be absolute,
unconditional and irrevocable under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff or defense to payment that
the Borrower or any Subsidiary may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such L/C Issuer or any
Lender, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit, except to the extent
caused by such L/C Issuer’s gross negligence or willful misconduct;

 

48



--------------------------------------------------------------------------------

(iv) any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit, so long as such L/C Issuer shall have determined
in the absence of gross negligence or willful misconduct, in good faith and in
accordance with the standard of care specified in the Uniform Commercial Code of
the State of New York, that the documents (including each draft) delivered under
such Letter of Credit in connection with such presentment appear on their face
to be in conformity with such Letter of Credit; or

(v) any other action taken or omitted to be taken by such L/C Issuer under or in
connection with any Letter of Credit or the related drafts or documents, whether
or not similar to any of the foregoing, if done in the absence of gross
negligence or willful misconduct, in good faith and in accordance with the
standards of care specified in the Uniform Commercial Code of the State of New
York.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the applicable L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, no L/C Issuer shall have any responsibility to
obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Person for (i) any action taken or omitted in the absence of gross negligence or
willful misconduct or (ii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.
Notwithstanding anything to the contrary herein, the Borrower may have a claim
against an L/C Issuer, and such L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by such L/C Issuer’s willful misconduct or gross negligence or such L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary or transferee of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and no L/C Issuer shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

49



--------------------------------------------------------------------------------

(g) [Reserved].

(h) Applicability of ISP. Unless otherwise expressly agreed by the applicable
L/C Issuer and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each standby Letter of Credit.

(i) [Reserved].

(j) Fronting Fees and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account, in
Dollars, a fronting fee with respect to each Letter of Credit issued by such L/C
Issuer at the rate of 0.25% per annum on the face amount drawn under each such
Letter of Credit, computed on the daily amount available to be drawn under such
Letter of Credit on a quarterly basis in arrears (any such fronting fee, a
“Fronting Fee”). Fronting Fees shall be due and payable ten (10) Business Days
after the last day of March, June, September and December in respect of the most
recently ended quarterly period (or portion thereof, in the case of the first
payment) commencing with the first such date to occur after the issuance of such
Letter of Credit, on each applicable Letter of Credit Expiration Date (or
applicable later date referred to in Section 2.03(a)(ii)(B)) and thereafter on
demand; provided that it shall not be a breach of this provision if the Borrower
shall fail to timely pay any such quarterly fee as the direct result of not
having received an invoice from the L/C Issuer, but only if when subsequently
received by the Borrower, the Borrower pays such invoiced fee within two
(2) Business Days after receipt thereof. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.08. In
addition, the Borrower shall pay directly to the L/C Issuer for its own account,
in Dollars, the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of such L/C Issuer relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges shall be due and payable on demand and shall be
nonrefundable.

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(l) Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the Borrower
shall be obligated to reimburse the L/C Issuer hereunder for any and all
drawings under such Letter of Credit. The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Restricted Subsidiaries.

2.04 Cash Collateralized Letter of Credit Accounts.

(a) L/C Facility Letter of Credit Account.

(i) Establishment of L/C Facility Letter of Credit Account. Subject to the terms
and conditions set forth herein and in the Orders, the Borrower shall establish
the L/C Facility Letter of Credit Account. Amounts on deposit in the L/C
Facility Letter of Credit Account shall be invested, or caused to be invested,
by the Administrative Agent as set forth in subsection (iv) below.

 

50



--------------------------------------------------------------------------------

(ii) Deposits in L/C Facility Letter of Credit Account. The L/C Facility Letter
of Credit Account shall be funded by the Borrower from time to time in an amount
not to exceed 102% of the L/C Facility Cap (except as required pursuant to
Section 2.03(a)(ii)(B)).

(iii) Withdrawals from and Closing of L/C Facility Letter of Credit Account.
Amounts on deposit in the L/C Facility Letter of Credit Account shall be
withdrawn and distributed as follows:

(A) on any date on which the applicable L/C Issuer is to be reimbursed by the
Borrower for any payment made by such L/C Issuer with respect to an L/C Facility
Letter of Credit, the Administrative Agent shall, unless the Borrower shall have
so reimbursed such L/C Issuer in cash in accordance with Section 2.03(c),
withdraw from the L/C Facility Letter of Credit Account an amount equal to the
amount of such payment, and make such amount available to such L/C Issuer;

(B) amounts in the L/C Facility Letter of Credit Account may be withdrawn by the
Borrower so long as (i) no Default has occurred and is continuing or would
result therefrom, (ii) the Borrower shall have delivered to the Administrative
Agent a certificate executed by a Financial Officer to the foregoing effect and
(iii) after giving effect to such withdrawal, the L/C Facility Letter of Credit
Deposit Amount would not be less than 102% of the L/C Facility L/C Exposure at
such time (except as required pursuant to Section 2.03(a)(ii)(B)); and

(C) upon the Maturity Date and the expiration or cancellation of all outstanding
L/C Facility Letters of Credit (or the establishment of a “backstop” letter of
credit or other cash collateralization thereof at 105% pursuant to arrangements
reasonably satisfactory to the applicable L/C Issuer), the Administrative Agent
(x) shall withdraw from the L/C Facility Letter of Credit Account the aggregate
amount then on deposit therein and apply such funds to repay the Obligations as
set forth herein.

(iv) Investment of L/C Facility Letter of Credit Deposit Amount. The
Administrative Agent shall, on behalf of the Borrower, invest the L/C Facility
Letter of Credit Deposit Amount in an account or investment reasonably
acceptable to the Borrower and the Administrative Agent (which the
Administrative Agent may require to be an account managed by the Administrative
Agent or its Affiliates).

(b) Bonding Facility Letter of Credit Account.

(i) Establishment of Bonding Facility Letter of Credit Account. Subject to the
terms and conditions set forth herein and in the Orders the Borrower may
establish the Bonding Facility Letter of Credit Account. Amounts on deposit in
the Bonding Facility Letter of Credit Account shall be invested, or caused to be
invested, by the Administrative Agent as set forth in subsection (iv) below.

 

51



--------------------------------------------------------------------------------

(ii) Deposits in Bonding Facility Letter of Credit Account. From time to time
following the date on which the Bonding Facility Letter of Credit Account is
established, the Borrower may make deposits to the Bonding Facility Letter of
Credit Account; provided that the Borrower shall not be permitted to deposit any
amounts to the Bonding Facility Letter of Credit Account if as a result thereof
the sum of (x) the aggregate amount of all deposits made to the Bonding Facility
Letter of Credit Account plus (y) the Bonding Superpriority Claim Amount would
exceed the sum of (i) the Bonding Accommodation Cap plus (ii) an amount equal to
2% of the Bonding L/C Exposure at such time (except as required pursuant to
Section 2.03(a)(ii)(B)).

(iii) Withdrawals from and Closing of Bonding Facility Letter of Credit Account.
Amounts on deposit in the Bonding Facility Letter of Credit Account shall be
withdrawn and distributed as follows:

(A) on any date on which the applicable L/C Issuer is to be reimbursed by the
Borrower for any payment made by such L/C Issuer with respect to a Bonding
Facility Letter of Credit, the Administrative Agent shall, unless the Borrower
shall have so reimbursed such L/C Issuer in cash in accordance with
Section 2.03(c), withdraw from the Bonding Facility Letter of Credit Account an
amount equal to the amount of such payment, and make such amount available to
such L/C Issuer;

(B) amounts in the Bonding Facility Letter of Credit Account may be withdrawn by
the Borrower so long as (i) no Default has occurred and is continuing or would
result therefrom, (ii) the Borrower shall have delivered to the Administrative
Agent a certificate executed by a Financial Officer to the foregoing effect and
(iii) after giving effect to such withdrawal, the Bonding Facility Letter of
Credit Deposit Amount would not be less than 102% of the Bonding L/C Exposure at
such time (except as required pursuant to Section 2.03(a)(ii)(B)); and

(C) upon the Maturity Date and the expiration or cancellation of all outstanding
Bonding Facility Letters of Credit (or the establishment of a “backstop” letter
of credit or other cash collateralization thereof at 105% pursuant to
arrangements reasonably satisfactory to the applicable L/C Issuer), the
Administrative Agent (x) shall withdraw from the Bonding Facility Letter of
Credit Account the aggregate amount then on deposit therein and make such funds
available to the Borrower; and (y) shall close the Bonding Facility Letter of
Credit Account.

(iv) Investment of Bonding Facility Letter of Credit Deposit Amount. The
Administrative Agent shall, on behalf of the Borrower, invest the Bonding
Facility Letter of Credit Deposit Amount in an account or investment reasonably
acceptable to the Borrower and the Administrative Agent (which the
Administrative Agent may require to be an account managed by the Administrative
Agent or its Affiliates).

 

52



--------------------------------------------------------------------------------

2.05 Prepayments.

(a) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Loans in whole or in part; provided that
(i) such notice must be received by the Administrative Agent not later than
11:00 a.m., New York City time (or such other later time which is acceptable to
the Administrative Agent), (A) three (3) Business Days prior to any date of
prepayment of Eurocurrency Rate Loans and (B) on the date of prepayment of Base
Rate Loans; (ii) any prepayment of Eurocurrency Rate Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof; and (iii) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof or, in each
case, the entire amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the Type(s) of Loans to be prepaid
and, if Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of
such Loans. The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s ratable portion
of such prepayment (based on such Lender’s Applicable Percentage in respect of
the Term Loan Facility). If such notice is given by the Borrower, the Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein; provided that such notice may
be contingent upon the consummation of a refinancing and such notice may
otherwise be extended or revoked, in each case, with the requirements of
Section 3.05 to apply to any failure of the contingency to occur and any such
extension or revocation. Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 2.05(d) and Section 3.05. Each
prepayment of the outstanding Loans pursuant to this Section 2.05(a) shall be
paid to the Lenders in accordance with their respective Applicable Percentages
in respect of each of the relevant Facilities.

(b) No later than one (1) Business Day following the receipt by the Borrower or
any other Loan Party of Net Proceeds from any incurrence, issuance or sale of
Indebtedness not expressly permitted to be incurred or issued pursuant to
Section 7.03, the Borrower shall make (or cause to be made) a prepayment of the
Loans in an amount equal to the lesser of (x) 100% of such Net Proceeds and
(y) the aggregate principal amount of the Loans then outstanding.

(c) No later than three (3) Business Days following the date on which the
Borrower or any other Loan Party receives or is deemed to have received Net
Proceeds from any Casualty and Condemnation Award, but subject to applicable
reinvestment rights hereunder, the Borrower shall make (or cause to be made) a
prepayment of the Loans in an amount equal to the lesser of (x) 100% of such Net
Proceeds and (y) the aggregate principal amount of the Loans then outstanding.

(d) No later than three (3) Business Days following the receipt by the Borrower
or any other Loan Party of Net Proceeds from any Asset Sale, the Borrower shall,
to the extent that the aggregate amount of Net Proceeds received by the Borrower
and the other Loan Parties for all such Asset Sales since the Petition Date
exceeds $30,000,000 (the amount of such excess, the “Excess Proceeds”), make (or
cause to be made) a prepayment of the Loans in an amount equal to the lesser of
(x) 100% of such Excess Proceeds and (y) the aggregate principal amount of the
Loans then outstanding.

(e) Each prepayment of outstanding Loans pursuant to this Section 2.05 shall be
paid to the Lenders in accordance with their respective Applicable Percentages
of the Term Loan Facility. Any prepayment of a Eurocurrency Rate Loan pursuant
to this Section 2.05 shall be accompanied by all accrued interest on the amount
prepaid, together with any additional amounts required pursuant to Section 3.05.

 

53



--------------------------------------------------------------------------------

(f) All prepayments or repayments pursuant to this Section 2.05 shall be
accompanied by payment of the Term Exit Fee owing in respect thereof, as set
forth in Section 2.09(c).

2.06 Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon notice to the Administrative Agent,
terminate or from time to time permanently reduce the Commitments in whole or in
part; provided that (i) any such notice shall be received by the Administrative
Agent not later than 11:00 a.m., New York City time, three (3) Business Days
prior to the date of termination or reduction and (ii) any such partial
reduction shall be in an aggregate amount of $5,000,000 or any whole multiple of
$1,000,000 in excess thereof. The Administrative Agent shall promptly notify the
Lenders of any such notice of the foregoing.

(b) Application of Commitment Reductions; Payment of Fees. Upon any reduction of
the Commitments pursuant to this Section 2.06, the Commitment of each Lender
shall be reduced by such Lender’s Applicable Percentage (in respect of the Term
Loan Facility) of such reduction amount. Any reduction of Commitments pursuant
to this Section 2.06 or otherwise shall be accompanied by payment of the Term
Exit Fee, as set forth in Section 2.09(c).

(c) Term Loan Facility Commitments. The Commitments shall terminate on the
Business Day that is two (2) Business Days following the Final Order Entry Date.

2.07 Repayment of Loans. To the extent not previously paid, all Loans shall be
due and payable on the Maturity Date.

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

(b) If any amount of principal or interest of any Loan (or any other
Obligations) is not paid when due (without regard to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, such amount
shall thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws. Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

54



--------------------------------------------------------------------------------

2.09 Fees. In addition to certain fees described in Section 2.03(j), the
Borrower shall pay to the Arranger, the Administrative Agent and the Lenders (as
applicable), for their respective accounts, in Dollars:

(a) all fees in the amounts and at the times specified in the Fee Letter;

(b) to the Administrative Agent, for the account of each Lender, a commitment
fee (the “Term Commitment Fee”) (which, at the discretion of the Administrative
Agent, may take the form of original issue discount) equal to 5.00% (the “Term
Commitment Fee Percentage” of (i) the aggregate principal amount of the Loans
funded hereunder in respect of the first Borrowing referred to in
Section 2.01(a), which first Term Commitment Fee shall be earned, due and
payable on the date of such first Borrowing and calculated by multiplying the
Term Commitment Fee Percentage by the aggregate principal amount of Loans funded
by such Lender on the on the date of such first Borrowing and (ii) the
difference between (A) the full amount of Loans authorized by the Bankruptcy
Court in the Final Order and (y) the aggregate amount of the first Borrowing of
Loans hereunder, which second Term Commitment Fee shall be earned on the Final
Order Entry Date and due and payable no later than the date that is two
(2) Business Days following the Final Order Entry Date and calculated by
multiplying the Term Commitment Fee Percentage by the aggregate principal amount
of such newly authorized Loans; provided that notwithstanding the foregoing, for
the avoidance of doubt no applicable original issue discount shall reduce the
amount of Obligations required to be prepaid or repaid with respect to the Loans
owing hereunder; and

(c) to the Administrative Agent, for the account of each Lender, an exit fee
(the “Term Exit Fee”) equal to 2.00% (the “Term Exit Fee Percentage”) of the
aggregate principal amount of any Loans repaid or prepaid or undrawn Commitments
reduced or terminated (other than terminated as a result of a Borrowing) under
any provision of this Agreement (and including, for the avoidance of doubt,
following any acceleration of the Loans following an Event of Default), which
Term Exit Fee shall be earned, due and payable at the time of such prepayment,
repayment or reduction in Commitments (as applicable) and calculated by
multiplying the Term Exit Fee Percentage by (i) the principal amount of Loans so
repaid or prepaid and (ii) the amount of the reduction of such Commitments (as
applicable).

All fees shall be paid on the dates due, in immediately available funds, to the
Administrative Agent for appropriate distribution. Once paid, none of the fees
shall be refundable under any circumstances.

2.10 Computation of Interest and Fees. All computations of interest shall be
made on the basis of a year of three hundred and sixty (360) days (except that
computations of interest determined by reference to the Base Rate when the Base
Rate is based on the prime rate shall be made on the basis of a year of three
hundred and sixty-five (365) or three hundred and sixty-six (366) days, as the
case may be), and actual days elapsed. Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the

same day on which it is made shall, subject to Section 2.12(a), bear interest
for one day. Each determination by the Administrative Agent of an interest rate
or fee hereunder shall be conclusive and binding for all purposes, absent
manifest error.

 

 

55



--------------------------------------------------------------------------------

2.11 Evidence of Debt. The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender to the Borrower made through the Administrative Agent, the
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note, which shall evidence such Lender’s Loans to the Borrower in
addition to such accounts or records. Each Lender may attach schedules to a Note
and endorse thereon the date, Type (if applicable), amount, currency and
maturity of its Loans and payments with respect thereto.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower or any other Loan Party
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in immediately available
funds not later than 2:00 p.m., New York City time, on the date specified
herein. The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 3:00 p.m., New
York City time, shall in each case be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue. If any
payment to be made by the Borrower shall come due on a day other than a Business
Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 2:00 p.m., New York City time, on the
date of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 (or, in the case of a Borrowing of Base Rate Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2.02) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable

 

56



--------------------------------------------------------------------------------

Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount in immediately available funds with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the Overnight
Rate, and (B) in the case of a payment to be made by the Borrower, the interest
rate applicable to Base Rate Loans. If the Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the applicable L/C Issuer, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the applicable L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or the applicable L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to the
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 11.04(c) are several and not
joint. The failure of any Lender to make any Loan or to make any payment under
Section 11.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
fund its participation or to make its payment under Section 11.04(c).

 

57



--------------------------------------------------------------------------------

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13 Pro Rata; Sharing of Payments by Lenders. Except as otherwise expressly
provided in this Agreement, each payment (including each prepayment) by the
Borrower on account of principal of and interest on any Loans shall be allocated
by the Administrative Agent pro rata according to the respective outstanding
principal amounts of such Loans then held by the respective Lenders. If any
Lender shall, by exercising any right of setoff or counterclaim or otherwise,
obtain payment in respect of any principal of or interest on any of the Loans
made by it, resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such Loans or participations and accrued interest thereon
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact and (b) purchase (for cash at face value) participations in the
applicable Loans, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that:

(a) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(b) the provisions of this Section 2.13 shall not be construed to apply to
(i) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (ii) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant.

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

2.14 Facility Extension Option. The Borrower may extend the Stated Maturity Date
from April 18, 2017 to a date that is no later than October 18, 2017 (the
“Facility Extension Option”) subject to, and the Stated Maturity Date shall be
so extended upon satisfaction of, the following conditions precedent:

(a) the Borrower shall provide written notice to the Administrative Agent not
more than sixty (60) days and not less than thirty (30) days prior to April 18,
2017 of its intention to exercise the Facility Extension Option;

(b) the Borrower shall pay, or cause to be paid, a fee to the Administrative
Agent, for the account of the Lenders on a ratable basis, equal to 2.50% of the
aggregate Loans outstanding on the Stated Maturity Date, which fee shall be paid
on or prior to such Stated Maturity Date (prior to giving effect to the Facility
Extension Option);

 

58



--------------------------------------------------------------------------------

(c) the conditions stated in Section 4.02(d) and (e) shall be satisfied as of
the Stated Maturity Date (prior to giving effect to the Facility Extension
Option); and

(d) the Borrower shall have delivered to the Administrative Agent, for
distribution to all Lenders, the Extension DIP Budget covering the requested
extension period, which Extension DIP Budget shall demonstrate projected
compliance with the covenants contained in Section 7.11 for the duration of the
requested extension period.

The Administrative Agent will notify the Borrower and the Lenders immediately
upon the effectiveness of the Facility Extension Option.

2.15 [Reserved].

2.16 [Reserved].

2.17 [Reserved].

2.18 Defaulting Lenders. Notwithstanding anything contained in this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then, until such time
as such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(a) Reallocation of Loan Payments. Any payment or prepayment (i) of any portion
of the principal amount of Loans of such Defaulting Lender (whether voluntary or
mandatory, at maturity, pursuant to Article IX or otherwise) shall be applied,
first, to the Loans of other Lenders as if such Defaulting Lender had no Loans
outstanding, until such time as the Outstanding Amount of Loans of each Lender
shall equal its pro rata share thereof based on its Applicable Percentage
(without giving effect to Section 2.18(c)), ratably to the Lenders in accordance
with their Applicable Percentages of Loans being repaid or prepaid, second, to
the then outstanding amounts (including interest thereon) owed under the terms
hereof by such Defaulting Lender to the Administrative Agent or (to the extent
the Administrative Agent has received notice thereof) to any other Lender,
ratably to the Persons entitled thereto, and third, the balance, if any, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction,
and (ii) of any other amounts thereafter received by the Administrative Agent
for the account of such Defaulting Lender (including amounts made available to
the Administrative Agent by such Defaulting Lender pursuant to Section 11.08) to
have been paid to such Defaulting Lender and applied on behalf of such
Defaulting Lender, first, to the liabilities above referred to in item second of
clause (i) above, second, to the matters above referred to in item third of
clause (i) above, and third, the balance, if any, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction. Any of such amounts
as are reallocated pursuant to this Section 2.18(a) that are payable or paid
(including pursuant to Section 11.08) to such Defaulting Lender shall be deemed
paid to such Defaulting Lender and applied by the Administrative Agent on behalf
of such Defaulting Lender, and each Lender hereby irrevocably consents thereto.

 

59



--------------------------------------------------------------------------------

(b) [Reserved].

(c) Defaulting Lender Cure Rights. A Lender that has become a Defaulting Lender
because of an event referenced in the definition of “Defaulting Lender” may cure
such status and shall no longer constitute a Defaulting Lender as a result of
such event when (i) such Defaulting Lender shall have fully funded or paid, as
applicable, all Loans or other amounts required to be funded or paid by it
hereunder as to which it is delinquent (together, in each case, with such
interest thereon as shall be required to any Person as otherwise provided in
this Agreement), (ii) the Administrative Agent and each of the Borrower shall
have received a certification by such Defaulting Lender of its ability and
intent to comply with the provisions of this Agreement going forward and
(iii) each of the Administrative Agent and the Borrower shall have determined
(and the Borrower shall have notified the Administrative Agent) that they are
satisfied, in their sole discretion, that such Defaulting Lender intends to
continue to perform its obligations as a Lender hereunder and has all approvals
required to enable it, to continue to perform its obligations as a Lender
hereunder. No reference in this subsection to an event being “cured” shall by
itself preclude any claim by any Person against any Lender that becomes a
Defaulting Lender for such damages as may otherwise be available to such Person
arising from any failure to fund or pay any amount when due hereunder or from
any other event that gave rise to such Lender’s status as a Defaulting Lender.

(d) Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:

(i) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.09; and

(ii) the Commitment of such Defaulting Lender shall not be included in
determining whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 11.01); provided that this clause (ii) shall not apply to
the vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of such Lender or each Lender affected
thereby.

2.19 Priority and Liens.

(a) Each of the Loan Parties (other than Global Center) hereby covenants and
agrees that upon the entry of, and subject to, an Interim Order (and when
applicable, the Final Order) its obligations hereunder and under the Loan
Documents: (i) pursuant to Section 364(c)(1) of the Bankruptcy Code, shall at
all times constitute an allowed Superpriority Claim in the Cases; (ii) pursuant
to Section 364(c)(2) of the Bankruptcy Code, shall at all times be secured by a
valid, binding, continuing, enforceable perfected first priority Lien (subject
to the terms of the Security Agreement and the Orders) on all of the property of
such Loan Parties (but excluding a claim on Avoidance Actions (but including,
upon entry of the Final Order, the proceeds of Avoidance Actions)), whether now
existing or hereafter acquired, that is not subject to valid,

 

60



--------------------------------------------------------------------------------

perfected, non-voidable liens in existence at the time of commencement of the
Cases or to valid, non-voidable liens in existence at the time of such
commencement that are perfected subsequent to such commencement as permitted by
Section 546(b) of the Bankruptcy Code, and on all of its cash maintained in the
Bonding Facility Letter of Credit Account and/or the L/C Facility Letter of
Credit Account and any investment of the funds contained therein, provided that
neither the Bonding Facility Letter of Credit Deposit Amount nor the L/C
Facility Letter of Credit Deposit Amount shall be subject to the Fees Carve-Out
or the Bonding Carve-Out; (iii) pursuant to Section 364(c)(3) of the Bankruptcy
Code, shall be secured by a valid, binding, continuing, enforceable perfected
junior Lien upon all property of such Loan Parties, other than Excluded Assets,
whether now existing or hereafter acquired, that is subject to valid, perfected
and non-voidable Liens in existence at the time of the commencement of the Cases
or that is subject to valid Liens in existence at the time of the commencement
of the Cases that are perfected subsequent to such commencement as permitted by
Section 546(b) of the Bankruptcy Code (other than certain property that is
subject to the existing Liens that secure the Existing Secured Debt, which liens
shall be primed by the liens described in the following clause (iv)); and
(iv) pursuant to Section 364(d)(l) of the Bankruptcy Code, shall be secured by a
valid, binding, continuing, enforceable perfected first priority senior priming
Lien on all of the property of such Loan Parties, other than Excluded Assets,
that is subject to the existing liens (the “Primed Liens”) which secure the
Existing Secured Debt, all of which Primed Liens shall be primed by and made
subject and subordinate to the perfected first priority senior Liens to be
granted to the Administrative Agent, which senior priming Liens in favor of the
Administrative Agent shall also prime any Liens granted after the commencement
of the Cases to provide adequate protection Liens to the extent of any
diminution in the value of the collateral of the Permitted Liens as provided in
the Interim Order and the Final Order in respect of any of the Primed Liens
(i) through (iv) above, subject in each case (other than with respect to the
Bonding Facility Letter of Credit Deposit Amount and the L/C Facility Letter of
Credit Deposit Amount) to the Fees Carve-Out and as set forth in the Orders.

(b) As to all Real Property the title to which is held by a Loan Party or the
possession of which is held by any such Loan Party pursuant to leasehold
interest, such Loan Party hereby assigns and conveys as security, grant a
security interest in, hypothecates, mortgages, pledges and sets over unto the
Administrative Agent on behalf of the Lenders all of the right, title and
interest of such Loan Party in all of such owned Real Property and in all such
leasehold interests, together in each case with all of the right, title and
interest of such Loan Party in and to all buildings, improvements, and fixtures
related thereto, any lease or sublease thereof, all general intangibles relating
thereto and all proceeds thereof. Such Loan Party acknowledges that, pursuant to
the Interim Order (and, when entered, the Final Order), the Liens in favor of
the Administrative Agent on behalf of the Lenders in all of such real property
and leasehold interests of such Loan Party shall be perfected without the
recordation of any instruments of mortgage or assignment. Such Loan Party
further agrees that, upon the reasonable written request of the Administrative
Agent, in the exercise of its business judgment, such Loan Party (i) shall enter
into separate fee and leasehold mortgages in recordable form with respect to
such properties on terms satisfactory to the Administrative Agent and including
customary related deliverables with respect to any Material Real Property owned
by it or leased by it, as set forth in Section 6.16(b) and (ii) shall otherwise
comply with the requirements of Section 6.16(b) with respect to such Real
Property.

 

61



--------------------------------------------------------------------------------

(c) The relative priorities of the Liens described in this Section 2.19 with
respect to the Collateral shall be as set forth in the Interim Order (and, when
entered, the Final Order) and the Security Agreement. In accordance with the
Interim Order (or, once entered, the Final Order), all of the Liens described in
this Section 2.19 shall be effective and perfected upon entry of the Interim
Order, without the necessity of the execution, recordation of filings by the
Debtors of mortgages, security agreements, control agreements, pledge
agreements, financing statements or other similar documents, or the possession
or control by the Administrative Agent of, or over, any Collateral, as set forth
in the Interim Order.

2.20 No Discharge; Survival of Claims. Each of the Loan Parties agrees that
(a) its obligations under the Loan Documents shall not be discharged by the
entry of an order confirming a Reorganization Plan (and each of the Loan
Parties, pursuant to Section 1141(d)(4) of the Bankruptcy Code, hereby waives
any such discharge) and (b) the Superpriority Claim granted to the Agents and
the Lenders pursuant to the Orders and the Liens granted to the Agents and the
Lenders pursuant to the Orders shall not be affected in any manner by the entry
of an order confirming a Reorganization Plan.

2.21 Payment of Obligations. Subject to the last paragraph of Section 9.02, upon
the maturity (whether by acceleration or otherwise) of any of the Obligations of
the Loan Parties under this Agreement or any of the other Loan Documents, the
Administrative Agent and the Lenders shall be entitled to immediate payment of
such Obligations without further application to or order of the Bankruptcy
Court.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on behalf of any Loan
Party hereunder or under any other Loan Document shall be made free and clear of
and without reduction or withholding for any Indemnified Taxes or Other Taxes,
provided that if any Indemnified Taxes or Other Taxes are required to be
withheld or deducted from such payments (as reasonably determined in good faith
by the applicable withholding agent), then (i) the sum payable by the applicable
Loan Party shall be increased as necessary so that after making all required
deductions (after payment of all Indemnified Taxes) the Administrative Agent,
Lender or L/C Issuer, as the case may be, receives an amount equal to the sum it
would have received had no such deductions been made and (ii) if a Loan Party is
the withholding agent, it shall make such deductions and timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

(b) Payment of Other Taxes by the Borrower. Without duplication of any
obligation set forth in subsection (a) above, the Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law or, at the option of the Administrative Agent, timely reimburse it for the
payment of Other Taxes.

 

62



--------------------------------------------------------------------------------

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the L/C Issuer for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by the Administrative Agent, such Lender or the L/C Issuer, as
the case may be, or required to be withheld or deducted from a payment to such
Person, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender or the L/C Issuer (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender or the L/C Issuer, shall be conclusive absent
manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Loan Party to a Governmental Authority,
the applicable Loan Party shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding tax with respect to payments hereunder or under any
other Loan Document shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law and
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law and reasonably
requested by the Borrower or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.

Each Lender that is a “United States person” as defined in section 7701(a)(30)
of the Code shall deliver to the Borrower and Administrative Agent on or prior
to the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter as prescribed by applicable law or upon the reasonable
request of the Borrower or Administrative Agent), two duly completed and
executed copies of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax.

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, any Foreign Lender holding
any Loan to the Borrower shall deliver to the Borrower and the Administrative
Agent on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, to the extent such Foreign Lender is
legally entitled to do so), two copies of whichever of the following is
applicable or any subsequent version thereof or successor thereto:

(i) duly completed and executed copies of IRS Form W-8BEN or W-8BEN-E claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

 

63



--------------------------------------------------------------------------------

(ii) duly completed and executed copies of IRS Form W-8ECI or IRS Form W-8IMY
(accompanied by any other form or certificate required by this Section 3.01(e)
for each beneficial owner thereof as if such beneficial owner were a Lender), as
applicable, relating to all payments to be received by such Foreign Lender
hereunder or under any other Loan Document,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of IRS Form W-8BEN or W-8BEN-E, or

(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed and executed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made.

If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times as reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for the purposes of
this paragraph, “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

In the event that, pursuant to Section 11.06(d), a Participant is claiming the
benefits of this Section 3.01, such Participant shall provide the forms required
above, as if it were a Lender, to the Lender from which the related
participation was purchased, and if such Lender is a Foreign Lender, such Lender
shall, promptly upon receipt thereof (but in no event later than the next
scheduled payment under this Agreement) (i) forward such documentation to the
Borrower and the Administrative Agent, together with two duly completed and
executed copies of IRS Form W-8IMY, or (ii) provide the Borrower and the
Administrative Agent with two duly completed and executed copies of IRS Form
W-8IMY certifying that such Lender is a “qualified intermediary.”

 

64



--------------------------------------------------------------------------------

Without limiting the obligations of the Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender’s status for
U.S. withholding tax purposes, each Lender agrees promptly to deliver to the
Administrative Agent or the Borrower, as the Administrative Agent or the
Borrower shall reasonably request, on or prior to the Closing Date, and in a
timely fashion thereafter (including upon the expiration or obsolescence of any
such forms or documents and promptly after the occurrence of any event requiring
a change from the most recent forms previously delivered), such other documents
and forms as would reduce or avoid any Indemnified Taxes in respect of all
payments to be made to such Lender outside of the U.S. by the Borrower pursuant
to this Agreement or otherwise to establish such Lender’s status for withholding
tax purposes in such other jurisdiction. Each Lender shall promptly (i) notify
the Administrative Agent of any change in circumstances which would modify or
render invalid any such claimed exemption or reduction, and (ii) take such steps
as shall not be materially disadvantageous to it (including the re-designation
of its Lending Office) to avoid any requirement of applicable Laws of any such
jurisdiction that the Borrower make any deduction or withholding for taxes from
amounts payable to such Lender.

Notwithstanding the foregoing, the completion, execution and submission of any
documentation otherwise required by this Section 3.01(e) (other than such
documentation set forth in clauses (i), (ii) and (iii) above, and in the
paragraph above relating specifically to FATCA) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(f) Treatment of Certain Refunds. If the Administrative Agent, any Lender or the
L/C Issuer receives a refund with respect to Indemnified Taxes or Other Taxes
paid by the Borrower, which in the reasonable discretion and good faith judgment
of such Administrative Agent, Lender or L/C Issuer is allocable to such payment,
it shall promptly pay such refund to the extent allocable to payment of
Indemnified Taxes or Other Taxes to the Borrower, net of all out-of-pocket
expenses of such Administrative Agent, Lender or L/C Issuer incurred in
obtaining such refund; provided, however, that the Borrower agrees to promptly
return such amount, net of any incremental additional costs, to the applicable
Administrative Agent, Lender or L/C Issuer, as the case may be, if it receives
notice from the applicable Administrative Agent, Lender or L/C Issuer that such
Administrative Agent, Lender or L/C Issuer is required to repay such refund to
the relevant Governmental Authority. Notwithstanding anything to the contrary in
this paragraph (f), in no event will the Administrative Agent, any Lender or the
L/C Issuer be required to pay any amount to the Borrower pursuant to this
paragraph (f) the payment of which would place the Administrative Agent, any
Lender or the L/C Issuer in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This subsection shall not be construed to require the
Administrative Agent, any Lender or the L/C Issuer to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

3.02 Illegality. If any Lender determines that as a result of any Change in Law
it becomes unlawful, or that any Governmental Authority asserts that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Eurocurrency Rate Loans, or to determine or charge interest rates based
upon the Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of Dollars in the applicable interbank market, then, on notice thereof
by such

 

65



--------------------------------------------------------------------------------

Lender to the Borrower through the Administrative Agent, (a) any obligation of
such Lender to make or continue Eurocurrency Rate Loans or to convert Base Rate
Loans to Eurocurrency Rate Loans, shall be suspended and (b) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurocurrency Rate
component of the Base Rate, the interest rate on Base Rate Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate, in each case, until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (i) the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or convert all
such Eurocurrency Rate Loans of such Lender to Base Rate Loans (the interest
rate on Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans and (ii) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurocurrency Rate, the Administrative Agent shall during
the period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender, which it shall do as
promptly as possible, that it is no longer illegal for such Lender to determine
or charge interest rates based upon the Eurocurrency Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof that (a) adequate and reasonable means do
not exist for determining the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan or (b) the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Eurocurrency Rate Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, (i) the obligation of the
Lenders to make or maintain Eurocurrency Rate Loans shall be suspended and
(ii) in the event of a determination described in the preceding sentence with
respect to the Eurocurrency Rate component of the Base Rate, the utilization of
the Eurocurrency Rate component in determining the Base Rate shall be suspended,
in each case, until the Administrative Agent (upon the instruction of the
Required Lenders, who agree to so instruct the Administrative Agent once the
circumstances giving rise to the inability ability to determine rates no longer
exist) revokes such notice. Upon receipt of such notice, the Borrower may revoke
any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

3.04 Increased Costs; Reserves on Eurocurrency Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

 

66



--------------------------------------------------------------------------------

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any reserve
requirement reflected in the Eurocurrency Rate contemplated by Section 3.04(e))
or the L/C Issuer; or

(ii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Rate
Loans made by such Lender or any Letter of Credit (other than Indemnified Taxes
and Other Taxes addressed by Section 3.01 and Excluded Taxes);

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan (or of maintaining
its obligation to make any such Loan), or to increase the cost to such L/C
Issuer of issuing or maintaining any Letter of Credit (or of maintaining its
obligation to issue any Letter of Credit), or to reduce the amount of any sum
received or receivable by such Lender or the L/C Issuer hereunder (whether of
principal, interest or any other amount) then, upon written request of such
Lender or the L/C Issuer setting forth in reasonable detail such increased
costs, the Borrower will pay to such Lender or the L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or the L/C
Issuer, as the case may be, for such additional costs incurred or reduction
suffered; provided that before making any such demand, each Lender agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions and so long as such efforts would not be materially disadvantageous
to it, in its reasonable discretion, in any legal, economic or regulatory
manner) to designate a different Eurocurrency lending office if the making of
such designation would allow the Lender or its Eurocurrency lending office to
continue to perform its obligation to make Eurocurrency Rate Loans or to
continue to fund or maintain Eurocurrency Rate Loans and avoid the need for, or
reduce the amount of, such increased cost.

(b) Capital Requirements. If any Lender or the L/C Issuer reasonably determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital requirements has the effect of reducing the rate of
return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time, after
submission to the Borrower (with a copy to the Administrative Agent) of a
written request therefor setting forth in reasonable detail the change and the
calculation of such reduced rate of return, the Borrower will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

 

67



--------------------------------------------------------------------------------

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section, describing the basis therefor and showing
the calculation thereof in reasonable detail, and delivered to the Borrower
shall be conclusive, absent manifest error. The Borrower shall pay such Lender
or the L/C Issuer, as the case may be, the amount shown as due on any such
certificate within thirty (30) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
ninety (90) days prior to the date that such Lender or the L/C Issuer, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the L/C Issuer’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the 90-day period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e) Additional Reserve Requirements. The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurocurrency Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as reasonably
determined by such Lender in good faith, which determination shall be
conclusive, absent manifest error), and (ii) as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any other central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of the Eurocurrency
Rate Loans, such additional costs (expressed as a percentage per annum and
rounded upwards, if necessary, to the nearest five decimal places) equal to the
actual costs allocated to such Commitment or Loan by such Lender (as determined
by such Lender in good faith, which determination shall be conclusive, absent
manifest error), which in each case shall be due and payable on each date on
which interest is payable on such Loan, provided the Borrower shall have
received at least ten (10) Business Days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or costs from such Lender
describing the basis therefor and showing the calculation thereof, in each case,
in reasonable detail. If a Lender fails to give notice ten (10) Business Days
prior to the relevant Interest Payment Date, such additional interest or costs
shall be due and payable within thirty (30) days from receipt of such notice.

(f) Certain Rules Relating to the Payment of Additional Amounts. If any Lender
requests compensation pursuant to this Section 3.04, or the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, or if any Lender gives a notice
pursuant to Section 3.02, such Lender shall either (A) forego payment of such
additional amount from the Borrower or (B) reasonably afford the Borrower the
opportunity to contest, and reasonably cooperate with the Borrower in
contesting, the imposition of any Indemnified Taxes or Other Taxes or other
amounts giving rise to such payment; provided that the Borrower shall reimburse
such Lender for its reasonable and documented out-of-pocket costs, including
reasonable and documented attorneys’ and accountants’ fees and disbursements
incurred in so cooperating with the Borrower in contesting the imposition of
such Indemnified Taxes or Other Taxes or other amounts.

 

68



--------------------------------------------------------------------------------

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;

(c) [reserved]; or

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 11.13;

including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan, from
fees payable to terminate the deposits from which such funds were obtained or
from the performance of any foreign exchange contract, but excluding any loss of
anticipated profits. The Borrower shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate used in determining the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (A) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (B) in each case,
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable and documented costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

69



--------------------------------------------------------------------------------

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, if any Lender gives a notice pursuant to Section 3.02 or if any
Lender is at such time a Defaulting Lender, then the Borrower may replace such
Lender in accordance with Section 11.13.

3.07 Survival. The Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.

ARTICLE IV

CONDITIONS PRECEDENT

4.01 Closing Date. The effectiveness of this Agreement and the obligations of
each Initial Lender to make Loans hereunder and the Commitments of the L/C
Issuer to issue Letters of Credit hereunder are in each case subject to the
satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
(w) originals, telecopies or electronic copies (followed promptly by originals),
(x) properly executed by a duly authorized officer of the signing Loan Party, if
and as applicable, (y) dated on or before the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and (z) in form and substance reasonably satisfactory to the Administrative
Agent:

(i) executed counterparts of this Agreement from each Loan Party, each Initial
Lender and the L/C Issuer;

(ii) Notes executed by the Borrower in favor of each Lender requesting Notes;

(iii) executed counterparts of the Security Agreement from each Loan Party,
together with:

(1) proper financing statements under the UCC or other applicable law of all
jurisdictions that the Administrative Agent may deem necessary or desirable in
order to perfect and protect the Liens and security interest created or
purported to be created under the Interim Order and the Security Agreement
covering the Collateral described therein;

(2) to the extent that any Equity Interests pledged pursuant to the Security
Agreement is certificated and required to be delivered thereunder, stock
certificates for such Equity Interests accompanied by undated stock powers or
instruments of transfer executed in blank;

(3) IP Security Agreements covering the U.S. federally registered intellectual
property listed on the applicable schedules to the Security Agreement, duly
executed by each applicable Loan Party;

 

70



--------------------------------------------------------------------------------

(4) results of recent lien searches with respect to each Loan Party in each
jurisdiction where such Loan Party is organized;

(5) evidence of all insurance required to be maintained pursuant to
Section 5.10, and evidence that the Administrative Agent shall have been named
as an additional insured or loss payee, as applicable, on all insurance policies
covering loss or damage to Collateral and on all liability insurance policies as
to which the Administrative Agent has reasonably requested to be so named;

(6) [reserved];

(7) copies of all Material Leases of the Loan Parties;

(8) an executed copy of the Intercompany Credit Agreement (together with all
exhibits and schedules thereto) and each of the Security Documents (as defined
therein);

(9) a completed “Life-of-Loan” Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to all Real Property that constitutes
Collateral on which a Building is located (together with a notice about special
flood hazard area status and flood disaster assistance duly executed by the
Borrower and each Loan Party relating thereto if such Real Property is located
in a special flood hazard area); and

(10) as to any Real Property that constitutes Collateral that is located in a
special flood hazard area, a copy of, or a certificate as to coverage under, and
a declaration page relating to, the insurance policies required by
Section 5.10(b) of this Agreement, each of which shall (1) be endorsed or
otherwise amended to include a “standard” or “New York” lender’s loss payable or
mortgagee endorsement (as applicable); (2) name the Administrative Agent, on
behalf of the Secured Parties, as additional insured; (3) (x) identify the
addresses of the applicable Real Property located in a special flood hazard
area, (y) indicate the applicable flood zone designation, the flood insurance
coverage and the deductible relating thereto and (z) provide that the insurer
will give the Administrative Agent forty-five (45) days’ written notice of
cancellation or non-renewal and (4) otherwise be in form and substance
satisfactory to the Administrative Agent;

(iv) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of duly authorized officers of each Loan Party and
each Restricted Subsidiary party to a Loan Document, in each case, as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each officer of such Loan Party or such Restricted Subsidiary
executing the Loan Documents to which such Loan Party or such Restricted
Subsidiary is a party;

(v) copies of the Organizational Documents of each Loan Party (in the case of a
certificate or articles of incorporation, formation or organization or
equivalent or comparable document, certified as of a recent date by an
appropriate government official in the applicable Loan Party’s jurisdiction of
organization, and in the case of bylaws or an

 

71



--------------------------------------------------------------------------------

operating agreement or equivalent or comparable document, certified by a
secretary, assistant secretary or Responsible Officer of the applicable Loan
Party as being true and correct as of the Closing Date) and such other documents
and certifications as the Administrative Agent may reasonably require to
evidence that each Loan Party is duly organized or formed, and that each Loan
Party is validly existing, in good standing and qualified to engage in business
in each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect;

(vi) the executed opinion of Jones Day, counsel to the Borrower and special New
York counsel to the other Loan Parties, addressed to the Administrative Agent
and each Lender and dated the Closing Date, in form and substance reasonably
satisfactory to the Administrative Agent;

(vii) [reserved];

(viii) the executed opinions of local counsel to each of the Loan Parties in
each applicable jurisdiction of organization, addressed to the Administrative
Agent and each Lender, in form and substance reasonably satisfactory to the
Administrative Agent;

(ix) (A) the initial 13-Week Projection and (B) the Initial DIP Budget;

(x) [reserved];

(xi) [reserved];

(xii) a certificate, dated the Closing Date and signed by a Responsible Officer
of the Borrower, certifying that each of the conditions set forth in Sections
4.01(f), (h) and (i) and Sections 4.02(d) and (e), has been satisfied as of such
date;

(xiii) evidence that the Fee Letter has been executed and delivered to the
Administrative Agent; and

(xiv) executed counterparts of the Pledge Agreement – Gib from Peabody
Investments (Gibraltar) Limited;

provided that to the extent that any of the items described in the foregoing
clauses (1)-(7) of subpart (iii) (except with respect to subpart (iii) itself,
and with respect to any Loan Party that shall not be a Debtor, except with
respect to clause (iii)(1)) and subparts (viii) and (xiv), shall not have been
received by the Administrative Agent notwithstanding the Borrower’s use of its
commercially reasonable efforts to provide the same, delivery of such items
shall not constitute a condition to the effectiveness of this Agreement and the
obligations of each Initial Lender to make Loans hereunder and of the L/C Issuer
to issue Letters of Credit hereunder, and the Borrower shall instead cause such
items to be delivered to the Administrative Agent not later than sixty (60) days
following the Closing Date (or such later date as the Administrative Agent shall
agree in its discretion).

 

72



--------------------------------------------------------------------------------

(b) The Petition Date shall have occurred.

(c) The Interim Order Entry Date shall have occurred not later than five
(5) Business Days following the Petition Date.

(d) All (i) “first day orders” and all related pleadings intended to be entered
on or prior to the Interim Order Entry Date (including, for purposes of the
“cash management order”, a bridge order authorizing continued use of the
Debtors’ current cash management systems until a hearing with respect to a final
cash management order) shall have been entered by the Bankruptcy Court and shall
be reasonably satisfactory in form and substance to the Administrative Agent and
(ii) forms of “second day order” filed but not yet entered shall be reasonably
satisfactory in form and substance to the Administrative Agent, it being
understood that drafts approved by counsel to the Administrative Agent on or
prior to the Petition Date are reasonably satisfactory.

(e) No trustee under Chapter 7 or Chapter 11 of the Bankruptcy Code or examiner
with enlarged powers beyond those set forth in Section 1106(a)(3) and (4) of the
Bankruptcy Code shall have been appointed in any of the Cases.

(f) Since December 31, 2015, there shall have been no Material Adverse Effect.

(g) All necessary governmental and third party consents and approvals necessary
in connection with the Facilities and the transactions contemplated hereby shall
have been obtained (without the imposition of any adverse conditions that are
not reasonably acceptable to the Administrative Agent) and shall remain in
effect; and no law or regulation shall be applicable in the judgment of the
Administrative Agent that restrains, prevents or imposes materially adverse
conditions upon the Facilities or the transactions contemplated hereby.

(h) There shall not occur as a result of, and after giving effect to, the
initial extension of credit under the Facilities, a default (or any event which
with the giving of notice or lapse of time or both would be a default) under any
of the Loan Parties’ or their respective Domestic Subsidiaries’ debt instruments
and other material agreements which (i) in the case of the Loan Parties’ debt
instruments and other material agreements, would permit the counterparty thereto
to exercise remedies thereunder (in the case of Loan Parties that are Debtors,
on a post-petition basis) or (ii) in the case of debt instruments or other
material agreements of any Subsidiary, could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(i) There shall exist no unstayed action, suit, investigation, litigation or
proceeding pending or (to the knowledge of the Loan Parties) threatened in any
court or before any arbitrator or governmental instrumentality (other than the
Cases, any dispute over self-bonding or intercreditor litigation) that could
reasonably be expected to have a Material Adverse Effect.

(j) The amount of the Loans made on the Closing Date shall not exceed the amount
authorized by the Interim Order.

 

73



--------------------------------------------------------------------------------

(k) Any fees required to be paid on or before the Closing Date to the
Administrative Agent, the Arranger or the Lenders under this Agreement, the Fee
Letter or otherwise in connection with the Facilities shall have been paid and,
unless waived by the Administrative Agent, the Arranger or the Lenders, as
applicable, and to the extent invoiced at least one (1) Business Day prior to
the Closing Date, the Borrower shall have paid all reasonable and documented
expenses of the Arranger or the Lenders (including the reasonable and documented
fees and expenses of counsel to the Administrative Agent, plus such additional
amounts of such reasonable and documented fees and expenses (including filing
fees in respect of collateral) as shall constitute its reasonable estimate of
such fees and expenses incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).

(l) The Administrative Agent and the Lenders shall be reasonably satisfied with
the terms of the Intercompany Credit Agreement, including any security or
collateral arrangements in support thereof (it being understood that the drafts
of such documents approved by counsel to the Administrative Agent on or prior to
the Petition Date are reasonably satisfactory), and the foregoing shall be in
full force and effect.

(m) The A/R Facility shall have been further amended on terms substantially
consistent with those provided to the Administrative Agent prior to the Petition
Date and the Bankruptcy Court shall have entered the A/R Interim Order, which
A/R Interim Order shall be in full force and effect and not stayed.

(n) The Administrative Agent and each Lender that has requested the same shall
have received all documentation and other information required by regulatory
authorities with respect to the Borrower and the other Loan Parties under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the PATRIOT Act, that has been requested by the
Arranger at least five (5) Business Days prior to the Closing Date.

(o) The Global Center Funding Account shall have been established and the
Borrower shall have caused $250,000,000 to have been deposited therein. The
Global Center Controlled Account shall have been established and the Borrower
shall have caused not less than $200,000,000 to have been deposited therein.

Without limiting the generality of the provisions of Section 10.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

4.02 Conditions to all Credit Extensions. On the date of (x) each Borrowing,
(y) each issuance, amendment, extension or renewal or a Letter of Credit and
(z) the granting of a Bonding Superpriority Claim (each such event, a “Credit
Extension”):

(a) The Closing Date shall have occurred.

(b) The Interim Order shall be in full force and effect and shall not have been
vacated or reversed, shall not be subject to a stay, and shall not have been
modified or amended in any respect without the prior written consent of the
Required Lenders); provided that if at the time of

 

74



--------------------------------------------------------------------------------

the making of any Loan or the issuance of any Letter of Credit the aggregate
amount of such Loan or Letter of Credit, together with all the aggregate
principal amount of all Loans and Letters of Credit then outstanding, would
exceed the amount under the applicable Facility authorized by the Interim Order
(such excess amount, the “Additional Credit”), the Administrative Agent and each
of the Lenders shall have received a final copy of an order of the Bankruptcy
Court in substantially the form of the Interim Order (with only such
modifications thereto as are satisfactory in form and substance to the
Administrative Agent in its sole discretion; provided that any such order that
does not approve the full amount of the Term Loan Facility shall not be
acceptable to the Administrative Agent; provided further that if any such
proposed modification would otherwise constitute a Tranche Voting Matter
hereunder, the consent of the Required Specified Lenders shall also be required)
and authorizing such Additional Credit on a final basis (the “Final Order”),
which, in any event, shall have been entered by the Bankruptcy Court no later
than the date that is forty-five (45) days following the Interim Order Entry
Date (or such later date (but in no event later than sixty (60) days following
the Interim Order Entry Date) as approved by the Required Lenders) and at the
time of the extension of any Additional Credit the Final Order shall be in full
force and effect, and shall not have been vacated or reversed, shall not be
subject to a stay, and shall not have been modified or amended in any respect
without the prior written consent of the Administrative Agent and the Required
Lenders; and if either the Interim Order or the Final Order is the subject of a
pending appeal in any respect, neither the making of the Loans nor the issuance
of any Letter of Credit nor the performance by any Loan Party of any of their
respective obligations under any of the Loan Documents shall be the subject of a
presently effective stay pending appeal.

(c) With respect to any Credit Extensions on or after the date of entry of the
Final Order, (x) all material “second day orders” and all related pleadings
intended to be entered on or prior to the date of entry of the Final Order,
including a final cash management order (unless the Administrative Agent shall
have consented to a reasonable extension or adjournment), the A/R Final Order
and any order establishing procedures for the administration of the Cases, shall
have been entered by the Bankruptcy Court, and (y) all pleadings related to
procedures for approval of significant transactions, including, without
limitation, asset sale procedures, regardless of when filed or entered, shall be
reasonably satisfactory in form and substance to the Administrative Agent, or
this condition is waived by the Administrative Agent. The Administrative Agent
acknowledges that, with respect to such “second day orders” accompanying motions
filed on the Petition Date, the form of such orders substantially in the forms
filed on the Petition Date are acceptable.

(d) The representations and warranties of the Borrower and each other Loan Party
contained in each Loan Document to which it is a party shall be true and correct
in all material respects (or in all respects if any such representation and
warranty is already qualified by materiality) on and as of the date of such
Credit Extension or such granting of a Bonding Superpriority Claim, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects (or in all respects, as the case may be) as of such earlier date, and
except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.

 

75



--------------------------------------------------------------------------------

(e) No Default or Event of Default shall exist, or would result immediately,
from such proposed Credit Extension or the application of the proceeds thereof.

(f) The Administrative Agent and, if applicable, L/C Issuer, shall have received
a Request for Credit Extension in accordance with the requirements hereof.

(g) [Reserved].

(h) The making of such Loan (or the issuance of such Letter of Credit) shall not
violate any requirement of law and shall not be enjoined, temporarily,
preliminarily or permanently.

(i) In the case of the granting of any Bonding Superpriority Claim, after giving
effect thereto the Bonding Superpriority Claim Amount shall not exceed (x) the
Bonding Accommodation Cap minus (y) the aggregate face amount of all Bonding
Facility Letters of Credit issued hereunder following the Closing Date.

(j) Solely with respect to the second Borrowing of Loans, the Borrower shall
have paid all fees of the Administrative Agent and the Lenders accrued and
payable on or prior to the date of the second Borrowing.

Each Request for Credit Extension (other than a Borrowing Notice requesting only
a conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans) submitted by the Borrower and each granting of a Bonding Superpriority
Claim shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(b), (d), (e), (h) and (i) have been satisfied on and
as of the date of the applicable Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders that:

5.01 Existence, Qualification and Power. Each of the Borrower and each of its
Restricted Subsidiaries (a) (i) is duly organized or formed and validly existing
and (ii) is in good standing under the Laws of the jurisdiction of its
incorporation or organization, if such legal concept is applicable in such
jurisdiction, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) subject, in the case of each
Loan Party that is a Debtor, to the entry of the Orders and subject to the terms
thereof, execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed, and is in
good standing (to the extent good standing is an applicable legal concept in the
relevant jurisdiction), under the Laws of each jurisdiction where its ownership,
lease or operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clauses (a)(ii),
(b)(i) or (c), to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

76



--------------------------------------------------------------------------------

5.02 Authorization; No Contravention. Subject, in the case of each Loan Party
that is a Debtor, to the entry of the Orders and subject to the terms thereof,
the execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is a party, (a) have been duly authorized by all necessary
corporate or other organizational action and (b) do

not and will not (i) contravene the terms of any of such Person’s Organizational
Documents; (ii) except in respect of or to the extent arising under the Existing
Debt Documents, conflict with or result in any breach or contravention of, or
the creation of, any Lien (except for any Liens that may arise under the Loan
Documents) under, or require any payment to be made under (A) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries, other than any such
conflict or breach that is rendered inapplicable or unenforceable as a result of
the filing of the Cases, or (B) any order, injunction, writ or decree of any
Governmental Authority to which such Person or its property is subject or
(C) any arbitral award to which such Person or its property is subject; or
(iii) violate any Law binding on such Loan Party, except in each case referred
to in clauses (b)(ii) or (b)(iii) to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

5.03 Governmental Authorization. Subject, in the case of each Loan Party that is
a Debtor, to the entry of the Orders and subject to the terms thereof, (a) no
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority and (b) no material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with any other Person, in each case, is necessary or required in connection with
the execution, delivery or performance by, or enforcement against, any Loan
Party of this Agreement or any other Loan Document, except for those approvals,
consents, exemptions, authorizations or other actions which have already been
obtained, taken, given or made and are in full force and effect.

5.04 Binding Effect. Subject, in the case of each Loan Party that is a Debtor,
to the entry of the Orders and subject to the terms thereof, this Agreement has
been, and each other Loan Document, when delivered hereunder, will have been,
duly executed and delivered by each Loan Party that is party thereto. Subject,
in the case of each Loan Party that is a Debtor, to the entry of the Orders and
subject to the terms thereof, this Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to (i) except in the case of each
Loan Party that is a Debtor, applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other Laws relating to or affecting
creditors’ rights generally, (ii) general principles of equity, regardless of
whether considered in a proceeding in equity or at law and (iii) an implied
covenant of good faith and fair dealing.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements–2015 of the Borrower and its Subsidiaries
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein and
(ii) fairly present in all material respects the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein.

 

77



--------------------------------------------------------------------------------

(b) [Reserved].

(c) Since the date of the Audited Financial Statements–2015, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

(d) The Initial DIP Budget and each DIP budget delivered pursuant to
Section 6.02(i) (and if applicable, the Extension DIP Budget) and the all
13-Week Projections that have been delivered were prepared in good faith on the
basis of the assumptions stated therein, which assumptions were believed to be
reasonable in light of the conditions existing at the time of delivery of such
forecasts (it being understood that any such information is subject to
significant uncertainties and contingencies, many of which are beyond the
Borrower’s control, and that no assurance can be given that the future
developments addressed in such information can be realized).

5.06 Litigation. Except for the Cases, there are no actions, suits, proceedings,
claims or disputes pending or, to the knowledge of the Borrower threatened, at
law, in equity, by or before any Governmental Authority, by or against the
Borrower or any of its Restricted Subsidiaries or against any of their
properties or revenues that (a) purport to affect or pertain to this Agreement
or any other Loan Document, or any of the transactions contemplated hereby, or
(b) except as specifically disclosed in public filings with the U.S. Securities
and Exchange Commission prior to the Petition Date, as to which, in the case of
both (a) and (b), there is a reasonable possibility of an adverse determination
and that could reasonably be expected to have a Material Adverse Effect.

5.07 No Default. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08 Ownership and Identification of Property.

(a) The Borrower and its Restricted Subsidiaries have good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not reasonably be expected to have a Material Adverse
Effect. As of the Closing Date, with respect to all Material Leased Real
Property: (i) the Borrower and its Restricted Subsidiaries possess all leasehold
interests necessary for the operation of the Mines currently being operated by
each of them and included or purported to be included in the Collateral pursuant
to the Security Documents, except where the failure to possess such leasehold
interests could not reasonably be expected to have a Material Adverse Effect,
(ii) each of their respective rights under any Real Property Lease necessary for
the operation of such Mines are in full force and effect, except to the extent
that failure to maintain such Real Property Lease in full force and effect could
not reasonably be expected to have a Material Adverse Effect; and (iii) each of
the Borrower and its Restricted Subsidiaries possesses all licenses, permits or
franchises which are necessary to carry out its business as presently conducted
at any Mine included or purported to be included in the Collateral pursuant to
the Security Documents, except where failure to possess such licenses, permits
or franchises could not, in the aggregate, be reasonably expected to have a
Material Adverse Effect.

 

78



--------------------------------------------------------------------------------

(b) Schedule 5.08(b) lists completely and correctly as of the Closing Date all
Material Owned Real Property.

(c) Schedule 5.08(c) lists completely and correctly as of the Closing Date all
Material Leased Property.

(d) Schedule 5.08(d) lists completely and correctly as of the Closing Date all
Real Property on which a Building is located.

5.09 Environmental Compliance. Except as disclosed in the Borrower’s most recent
annual and quarterly reports filed with the SEC or on Schedule 5.09, or as
otherwise could not reasonably be expected to have a Material Adverse Effect:

(a) The facilities and properties currently or formerly owned, leased or
operated by the Borrower, or any of its respective Subsidiaries (the
“Properties”) do not contain any Hazardous Materials in amounts or
concentrations which (i) constitute a violation of, or (ii) could reasonably be
expected to give rise to liability under, any applicable Environmental Law.

(b) None of the Borrower nor any of its respective Subsidiaries has received any
notice of violation, alleged violation, non-compliance, liability or potential
liability regarding compliance with or liability under Environmental Laws with
regard to any of the Properties or the business operated by the Borrower, or any
of its Subsidiaries (the “Business”), or any prior business for which the
Borrower has retained liability under any Environmental Law.

(c) Hazardous Materials have not been transported or disposed of from the
Properties in violation of, or in a manner or to a location which could
reasonably be expected to give rise to liability under, any applicable
Environmental Law, nor have any Hazardous Materials been generated, treated,
stored or disposed of at, or under any of the Properties in violation of, or in
a manner that could reasonably be expected to give rise to liability under, any
applicable Environmental Law.

(d) No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower, threatened under any Environmental Law to
which the Borrower, or any of its Subsidiaries is or, to the knowledge of the
Borrower, will be named as a party or with respect to the Properties or the
Business, nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other similar administrative or
judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business.

(e) There has been no release or threat of release of Hazardous Materials at or
from the Properties, or arising from or related to the operations of the
Borrower, or any of its Subsidiaries in connection with the Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that could reasonably be expected to give rise to liability under any
applicable Environmental Laws.

(f) The Properties and all operations at the Properties are in compliance with
all applicable Environmental Laws.

 

79



--------------------------------------------------------------------------------

(g) The Borrower and each of its Subsidiaries has obtained, and is in compliance
with, all Environmental Permits required for the conduct of its businesses and
operations, and the ownership, occupation, operation and use of its Property,
and all such Environmental Permits are in full force and effect.

5.10 Insurance.

(a) The properties of the Borrower and its Restricted Subsidiaries are insured
with financially sound and reputable insurance companies which may be Affiliates
of the Borrower, in such amounts (after giving effect to any self-insurance
compatible with the following standards), with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or the applicable
Restricted Subsidiary operates.

(b) As to any Building located on Real Property and constituting Collateral, all
flood hazard insurance policies required hereunder have been obtained and remain
in full force and effect, and the premiums thereon have been paid in full.

5.11 Taxes. The Borrower and its Restricted Subsidiaries have filed all
applicable US Federal, state, foreign and other material tax returns and reports
required to be filed, and have paid all US Federal, state, foreign and other
material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable (other than those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP), except where failure to do any of the
foregoing could not reasonably be expected to result in a Material Adverse
Effect or to the extent such Tax need not be paid pursuant to an order of the
Bankruptcy Court or pursuant to the Bankruptcy Code.

5.12 ERISA Compliance. Except as could not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect:

(a) Each Plan is in material compliance in all respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws (except that with
respect to any Multiemployer Plan which is a Plan, such representation is deemed
made only to the knowledge of the Borrower), and each Foreign Plan is in
material compliance in all respects with the applicable provisions of Laws
applicable to such Foreign Plan.

(b) There has been no nonexempt “prohibited transaction” (as defined in
Section 406 of ERISA) or violation of the fiduciary responsibility rules with
respect to any Plan.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; and (iii) neither the Borrower
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA.

5.13 Subsidiaries. As of the Closing Date, the Borrower has no Restricted
Subsidiaries other than those specifically disclosed in Schedule 5.13.

5.14 Margin Regulations; Investment Company Act.

 

80



--------------------------------------------------------------------------------

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(b) None of the Borrower, any Person Controlling the Borrower, nor any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

5.15 Disclosure. No report, financial statement, certificate or other
information furnished in writing by the Borrower or any other Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document, taken as whole with any other information
furnished or publicly available, contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading as of the date when made or delivered; provided that, with respect to
any forecast, projection or other statement regarding future performance, future
financial results or other future developments, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time such information was prepared (it being understood
that any such information is subject to significant uncertainties and
contingencies, many of which are beyond the Borrower’s control, and that no
assurance can be given that the future developments addressed in such
information can be realized).

5.16 Compliance with Laws. Except as a result of the filing of the Cases, the
Borrower and each Restricted Subsidiary is in compliance in all material
respects with the requirements of all Laws (including any zoning, building,
ordinance, code or approval or any building or mining permits and all orders,
writs, injunctions and decrees applicable to it or to its properties), except in
such instances in which (a) such requirement of Law or order, writ, injunction
or decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

5.17 Anti-Terrorism Laws and Sanctions.

(a) No Loan Party and, to the knowledge of the Borrower, no officer, director,
employee, broker, agent or Affiliate of any Loan Party is in violation of any
laws relating to terrorism or money laundering (“Anti-Terrorism Laws”),
including Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001 (the “Executive Order”), and the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, Public Law 107-56 (the “Patriot Act”) or any applicable
Sanctions.

(b) No Loan Party, Subsidiary, or any director or officer thereof, and, to the
knowledge of the Borrower, no employees, broker, other agent or Affiliate of any
Loan Party acting or benefiting in any capacity in connection with the Loans is,
or is owned or controlled by one or more persons that are, any of the following:

 

81



--------------------------------------------------------------------------------

(i) a person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

(ii) a person owned or controlled by, or acting for or on behalf of, any person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;

(iii) a person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

(iv) a person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list; or

(v) a person that is (i) currently the subject or target of any Sanctions or
(ii) located, organized or resident in a Designated Jurisdiction.

(c) No Loan Party, or any director or officer thereof, and, to the knowledge of
the Borrower, no employees, agent, when acting on behalf of any Loan Party, or
Affiliate of any Loan Party is aware of or has taken any action, directly or
indirectly, that would result in a violation by such persons of the United
States Foreign Corrupt Practices Act of 1977, as amended (and the rules and
regulations thereunder) (the “FCPA”) or any other applicable anti-corruption
law, including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, or to any other person, in contravention of the FCPA or any
other applicable anti-corruption law and the Borrower, its subsidiaries and, to
the knowledge of the Borrower, its affiliates have conducted their businesses in
compliance with the FCPA and all other applicable anti-corruption laws in all
material respects and have instituted and maintain policies and procedures
designed to ensure, and which are reasonably expected to continue to ensure,
continued compliance therewith.

5.18 Intellectual Property; Licenses, Etc. The Borrower and its Restricted
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, except
where the failure to own or possess the right to use such IP Rights could not
reasonably be expected to have a Material Adverse Effect. To the best knowledge
of the Borrower, the use of such IP Rights by the Borrower or any Subsidiary
does not infringe upon any rights held by any other Person except for any
infringement that could not reasonably be expected to have a Material Adverse
Effect. Except as specifically disclosed in Schedule 5.18, no claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Borrower, threatened, which could reasonably be expected to have a
Material Adverse Effect.

 

82



--------------------------------------------------------------------------------

5.19 Security Documents.

(a) (i) Subject to and upon the entry of the Orders in respect of any Loan Party
that is a Debtor, each Security Document (other than each Mortgage), when
executed and delivered, is effective to create in favor of the Administrative
Agent (for the benefit of the Lenders), a legal, valid and enforceable security
interest in the Collateral described therein and the Administrative Agent has
been authorized (and is hereby authorized) to make all filings of UCC-1 and
As-Extracted Collateral financing statements in the appropriate filing office
necessary or desirable to fully perfect its security interest in such Collateral
described therein which can be perfected by filing a UCC-1 financing statement
in the appropriate filing office (excluding, in each case, Excluded Assets) and
(ii) with respect to the security interest created in the Collateral pursuant to
each Security Document (other than each Mortgage), upon such filings in the
applicable filing offices (or, (i) with respect to possessory Collateral, upon
the taking of possession by the Administrative Agent of any such Collateral
which may be perfected by possession and (ii) with respect to any Collateral
constituting deposit or securities accounts, upon entry into an appropriate
control agreement), such security interests will, subject to the existence of
non-consensual Liens having priority by operation of law or Liens permitted by
Section 7.01, constitute perfected first-priority Liens on, and security
interests in, all right, title and interest of the debtor party thereto in the
Collateral described therein that can be perfected by filing a UCC-1 or
As-Extracted financing statement, as applicable, in each such filing office or
by delivery, in the case of possessory Collateral, or by the entry into a
control agreement, in the case of deposit or securities accounts.

(b) Each of the Mortgages (if any), when executed and delivered, will be
effective to create in favor of the Administrative Agent, for the ratable
benefit of the Secured Parties, a legal, valid and enforceable Lien on the
Material Real Property described therein and such security interests will
constitute, upon such Mortgage being and recorded in the appropriate filing
offices, fully perfected Liens on such Material Real Property, subject only to
the existence of Liens as permitted by Section 7.01 and having priority by
operation of law.

5.20 Mines. Schedule 5.20 sets forth a complete and accurate list of all Mines
(including addresses and the owner thereof) owned or operated by the Borrower or
any of its Restricted Subsidiaries as of the Closing Date and included or
purported to be included in the Collateral pursuant to the Security Documents.

5.21 Use of Proceeds. The Borrower will use the proceeds from Loans and the
issuance of Letters of Credit for working capital and general corporate
purposes, including for the payment of fees and expenses in connection with the
Facilities and the Cases; provided that Bonding Facility Letters of Credit shall
be used only for Permitted Bonding Purposes.

ARTICLE VI

AFFIRMATIVE COVENANTS

Until Payment in Full, each Loan Party shall, and shall (except in the case of
the covenants set forth in Section 6.01, 6.02, and 6.03) cause each of their
respective Restricted Subsidiaries to:

 

83



--------------------------------------------------------------------------------

6.01 Financial Statements. Deliver to the Administrative Agent (for distribution
to each Lender), in form and detail reasonably satisfactory to the
Administrative Agent:

(a) within ninety (90) days after the end of each fiscal year of the Borrower
(commencing with the fiscal year ended December 31, 2016) a consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal year,
and the related consolidated statements of income or operations, changes in
shareholders’ equity and cash flows for such fiscal year (in each case together
with corresponding consolidating financial statements of (i) the Loan Parties,
(ii) all Subsidiaries of the Borrower formed under the laws of Australia and
(iii) all other Subsidiaries), setting forth in each case in comparative form
(but only in the case of the preceding clause (i)) the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP; such
consolidated statements shall be audited and accompanied by a report and opinion
of Ernst & Young LLP or another independent certified public accountant of
nationally recognized standing reasonably acceptable to the Administrative
Agent, which report and opinion shall be prepared in accordance with generally
accepted auditing standards and shall not be subject to any qualification or
exception as to the scope of such audit;

(b) within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower (commencing with the fiscal quarter
ended March 31, 2016), a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
statements of income or operations, changes in shareholders’ equity and cash
flows for such fiscal quarter and for the portion of the Borrower’s fiscal year
then ended (in each case together with corresponding consolidating financial
statements of (i) the Loan Parties, (ii) all Subsidiaries of the Borrower formed
under the laws of Australia and (iii) all other Subsidiaries), setting forth in
each case in comparative form (but only in the case of the preceding clause (i))
the figures for the corresponding fiscal quarter of the previous fiscal year and
the corresponding portion of the previous fiscal year, all in reasonable detail;
such consolidated statements shall be certified by a Financial Officer of the
Borrower as fairly presenting in all material respects the financial condition,
results of operations, changes in shareholders’ equity and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes; and

(c) within twenty (20) days after the end of each fiscal month, commencing with
the month ending May 31, 2016, a consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal month (or in the case of May 31,
2016, for the period from the Petition Date through May 31, 2016), and the
related consolidated statements of income or operations, changes in
shareholders’ equity and cash flows for such period (in each case together with
corresponding consolidating financial statements of the Loan Parties), all in
reasonable detail; such consolidated statements shall be certified by a
Financial Officer of the Borrower as fairly presenting in all material respects
the financial condition, results of operations, changes in shareholders’ equity
and cash flows of the Borrower and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes;
provided that to the extent any of the financial information required to be
delivered by this Section 6.01(c) is contained in a “Monthly Operating Report”
filed with the Bankruptcy Court for the applicable month on or prior to the date
specified for compliance in this Section 6.01(c), then the requirements of this
Section 6.01(c) shall be deemed satisfied by the timely filing of such “Monthly
Operating Report”.

 

84



--------------------------------------------------------------------------------

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Borrower shall not be separately required to furnish such
information under clauses (a)-(c) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a)-(c) above at the times specified therein.

6.02 Certificates; Other Information. Deliver to the Administrative Agent, in
form and detail reasonably satisfactory to the Administrative Agent:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
reporting on such financial statements stating that in performing their audit
nothing came to their attention that caused them to believe the Borrower failed
to comply with the financial covenants set forth in Section 7.11, except as
specified in such certificate;

(b) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), (b) or (c), a duly completed Compliance Certificate signed by a
Financial Officer of the Borrower, which shall include detailed computations of
the financial covenants;

(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

(d) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request;

(e) (i) as soon as reasonably practicable in advance of filing with the
Bankruptcy Court or delivering to the Creditors’ Committee or the U.S. Trustee,
as the case may be, the Final Order and all other proposed orders and pleadings
related to the Loans and the Loan Documents, any Reorganization Plan and/or any
disclosure statement related thereto and (ii) by the earlier of (A) two
(2) Business Days prior to being filed (and if impracticable, then as soon as
possible and in no event later than promptly after being filed) on behalf of any
of the Debtors with the Bankruptcy Court or (B) at the same time as such
documents are provided by any of the Debtors to any statutory committee
appointed in the Cases or the U.S. Trustee, all other notices, filings, motions,
pleadings or other information concerning the financial condition of the
Borrower or any of its Subsidiaries or other Indebtedness of the Loan Parties or
any request for relief under Section 363, 365, 1113 or 1114 of the Bankruptcy
Code or Section 9019 of the Federal Rules of Bankruptcy Procedure;

(f) on Friday of every other calendar week, commencing on April 22, 2016, (i) a
13-Week Projection and (ii) a written statement setting forth the amount of cash
and Permitted Investments held by Global Center (including in each of the Global
Center Funding Account and the Global Center Controlled Account) and the current
amount outstanding in respect of the Intercompany Credit Agreement;

 

85



--------------------------------------------------------------------------------

(g) promptly after the same are available, copies of all Cash Flow Projections
(as defined in the Intercompany Credit Agreement) provided to Global Center
pursuant to the Intercompany Credit Agreement;

(h) (i) from and after the Liquidity Test Start Date, on Wednesday of each week,
a certificate signed by a Financial Officer of the Borrower, setting forth
Consolidated Liquidity (as calculated for purposes of compliance with
Section 7.11(b)) as of the close of business on the preceding Friday and
certifying compliance (or non-compliance, as the case may be), with the covenant
contained in Section 7.11(b) and (ii) in addition to the weekly certificate
required by the foregoing clause (i), commencing on the day following the
Wednesday on which the weekly certificate demonstrates that Consolidated
Liquidity (calculated without any adjustments that apply solely for purposes of
compliance with Section 7.11(b)) as of the end of the prior Friday is less than
the Minimum Liquidity Reporting Trigger, notice thereof, and thereafter (on a
daily basis), written notice of the amount of Consolidated Liquidity at the end
of each Business Day, until such time as Consolidated Liquidity (calculated
without any adjustments that apply solely for purposes of compliance with
Section 7.11(b)) is greater than the Minimum Liquidity Reporting Trigger; and

(i) at the time of each delivery of financial information pursuant to Sections
6.01(a) or (b), a DIP budget in substantially the form of the Initial DIP
Budget, covering the period from the time of delivery of such DIP budget through
the then in effect Stated Maturity Date.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 11.02; (ii) on
which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); or (iii) on which such documents are filed for public
availability on the SEC’s Electronic Data Gathering and Retrieval system.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that so long as the Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities (a) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (b) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to

 

86



--------------------------------------------------------------------------------

have authorized the Administrative Agent, the Arranger, the L/C Issuer and the
Lenders to treat the Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent the Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (c) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor;” and (d) the Administrative Agent and the Arranger
shall be entitled to treat the Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor.” Notwithstanding the foregoing, the Borrower shall not be
under any obligation to mark the Borrower Materials “PUBLIC.” In connection with
the foregoing, each party hereto acknowledges and agrees that the foregoing
provisions are not in derogation of their confidentiality obligations under
Section 11.07.

6.03 Notices. Notify the Administrative Agent:

(a) promptly, of the occurrence of any Default or Event of Default;

(b) promptly, of any event which could reasonably be expected to have a Material
Adverse Effect;

(c) of the occurrence of any ERISA Event that, individually or in the aggregate,
would be reasonably likely to have a Material Adverse Effect, as soon as
possible and in any event within thirty (30) days after the Borrower knows or
has obtained notice thereof;

(d) within fifteen (15) days of any Loan Party changing its legal name,
jurisdiction of organization or the location of its chief executive office or
sole place of business;

(e) to the extent that there will be a cancellation or material reduction in
amount or material change in coverage for any insurance maintained by the
Borrower or any Guarantor, at least ten (10) days prior to such cancellation,
reduction or change;

(f) promptly following the filing or commencement of, or receipt of any written
threat or notice of intention of any person to file or commence, any action,
suit or proceeding, whether at law or in equity or by or before any Governmental
Authority or in arbitration, against the Borrower or any of its Restricted
Subsidiaries as to which an adverse determination is reasonably probable and
which, if adversely determined, could reasonably be expected to have a Material
Adverse Effect; and

(g) the incurrence of any Environmental Liability or any contingent liability,
in each case affecting the Borrower or any of its Restricted Subsidiaries, that
could reasonably be expected to have a Material Adverse Effect;

(h) promptly, as to any Building located on Real Property and constituting
Collateral, any redesignation of any such property on which such Building is
located into or out of a special flood hazard area.

Each notice pursuant to clauses (a)-(c) of this Section shall be accompanied by
a statement of a Responsible Officer of the Borrower setting forth details of
the occurrence referred to therein and stating what action the Borrower has
taken and proposes to take with respect thereto.

 

87



--------------------------------------------------------------------------------

6.04 Payment of Tax Obligations. Except where failure to do so could not
reasonably be expected to result in a Material Adverse Effect, pay and discharge
all tax liabilities, assessments and governmental charges or levies upon it or
its properties or assets (in the case of any Debtor, solely to the extent
arising post-petition), unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary.

6.05 Preservation of Existence. Preserve, renew and maintain in full force and
effect its legal existence except in a transaction permitted by Section 7.04.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and material equipment, including Collateral, necessary in
the operation of its business in good working order and condition (ordinary wear
and tear and damage by fire or other casualty or taking by condemnation
excepted), except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.

(b) Keep in full force and effect all of its material leases and other material
contract rights, and all material rights of way, easements and privileges
necessary or appropriate for the proper operation of the Mines being operated by
the Borrower or a Restricted Subsidiary and included or purported to be included
in the Collateral by the Security Documents, in the case of leases and other
contract rights, (x) subject to an applicable order of the Bankruptcy Court with
respect to such leases or other contract rights, (y) excluding such leases or
other contract rights rejected under Section 365 and (z) excluding such leases
or other contract rights where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

6.07 Maintenance of Insurance. (a) Maintain with financially sound and reputable
insurance companies which may be Affiliates of the Borrower, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (after giving effect to any self-insurance
compatible with the following standards) as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower or the applicable Restricted Subsidiary operates, except to the
extent the failure to do so could not reasonably be expected to have a Material
Adverse Effect.

(b) With respect to any Building located on Real Property and constituting
Collateral, the Borrower shall and shall cause each appropriate Loan Party to
(i) maintain fully paid flood hazard insurance on any such Building that is
located in a special flood hazard area, on such terms and in such amounts as
required by The National Flood Insurance Reform Act of 1994 and (ii) furnish to
the Administrative Agent an insurance certificate evidencing the renewal (and
payment of renewal premiums therefor) of all such policies prior to the
expiration or lapse thereof (or at such other time acceptable to the
Administrative Agent). The Borrower shall cooperate with the Administrative
Agent’s reasonable request for any information reasonably required by the
Administrative Agent to comply with The National Flood Insurance Reform Act of
1994, as amended.

 

88



--------------------------------------------------------------------------------

6.08 Compliance with Laws. Except as otherwise excused by the Bankruptcy Code
with respect to any Loan Party that is a Debtor, comply in all material respects
with the requirements of all Laws (including Environmental Laws, the PATRIOT
Act, OFAC and the FCPA) and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

6.09 Books and Records. (a) Maintain proper books of record and account, in
which in all material respects full, true and correct entries in conformity with
GAAP shall be made of all material financial transactions and matters involving
the assets and business of the Borrower or such Restricted Subsidiary, as the
case may be; and (b) maintain such books of record and account in material
conformity with all material requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or such Restricted Subsidiary, as the
case may be.

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom (except to the extent (a) any such access
is restricted by a Requirement of Law or (b) any such agreements, contracts or
the like are subject to a written confidentiality agreement with a non-Affiliate
that prohibits the Borrower or any of its Subsidiaries from granting such access
to the Administrative Agent or the Lenders; provided that, with respect to such
confidentiality restrictions affecting the Borrower or any of its Restricted
Subsidiaries, a Responsible Officer is made available to such Lender to discuss
such confidential information to the extent permitted), and to discuss the
business, finances and accounts with its officers and independent public
accountants at such reasonable times during normal business hours and as often
as may be reasonably desired, provided that the Administrative Agent or such
Lender shall give the Borrower reasonable advance notice prior to any contact
with such accountants and give the Borrower the opportunity to participate in
such discussions.

6.11 Use of Proceeds. Use the proceeds of the Loans and the issuance of Letters
of Credit solely for the purposes described in Section 5.21. The Borrower will
not directly or indirectly use the proceeds of the Loans or otherwise make
available such proceeds to any Person, for the purpose of financing activities
of or with any person that is the subject of Sanctions, in a Designated
Jurisdiction,or in any manner that would result in a violation by any Person
participating in this Loan, whether as Borrower, Lender or Agent, of (i) any
Sanctions, (ii) the FCPA or any other anti-corruption law or (iii) any
Anti-Terrorism Law.

6.12 Additional Guarantors. At the Borrower’s expense, subject to any applicable
limitation in any Security Document, the Borrower shall within forty-five
(45) days (or such longer period as the Administrative Agent may agree in its
reasonable discretion) after (1) the formation or acquisition of any new direct
or indirect wholly-owned Domestic Subsidiary by any Loan Party or (2) any
Domestic Subsidiary becoming a wholly-owned Domestic Subsidiary (excluding, for
the avoidance of doubt P&L Receivables Company LLC (so long as it does not
engage in activities other than the acquisition, financing, sale, pledge and
disposition of

 

89



--------------------------------------------------------------------------------

Receivables Assets (or interests therein) in connection with the A/R Facility
and other activities incidental thereto), the Borrower shall: (a) unless the
Administrative Agent otherwise agrees, cause each such wholly-owned Domestic
Subsidiary to (x) become a Debtor, (y) execute a joinder to this Agreement in
the form attached hereto as Exhibit B (each, a “Joinder Agreement”) in order to
become a “Guarantor” hereunder and (b) execute all documents and take all
related actions required by Section 6.16 of this Agreement; provided that the
Borrower need not cause any FSHCO to become a Guarantor if making such FSHCO a
Guarantor would result in adverse Tax consequences to the Borrower or its
Restricted Subsidiaries.

6.13 [Reserved].

6.14 Preparation of Environmental Reports. If an Event of Default caused by
reason of a breach under Section 6.08 or 5.09 with respect to compliance with
Environmental Laws shall have occurred and be continuing, at the reasonable
request the Administrative Agent, provide, in the case of the Borrower, to the
Lenders within sixty (60) days after such request, at the expense of the
Borrower, an environmental or mining site assessment or audit report for the
Properties which are the subject of such default prepared by an environmental or
mining consulting firm reasonably acceptable to the Administrative Agent and
indicating the presence or absence of Hazardous Materials and the estimated cost
of any compliance or remedial action in connection with such Properties and the
estimated cost of curing any violation or non-compliance of any Environmental
Law.

6.15 Certain Long Term Liabilities and Environmental Reserves. To the extent
required by GAAP, maintain adequate reserves for (a) future costs associated
with any lung disease claim alleging pneumoconiosis or silicosis or arising out
of exposure or alleged exposure to coal dust or the coal mining environment,
(b) future costs associated with retiree and health care benefits, (c) future
costs associated with reclamation of disturbed acreage, removal of facilities
and other closing costs in connection with closing its mining operations and
(d) future costs associated with other potential environmental liabilities.

6.16 Covenant to Give Security.

(a) Personal Property including IP of New Guarantors. Concurrently with any
Person becoming a Guarantor pursuant to Section 6.12 (or a later date to which
the Administrative Agent agrees), cause any such new Guarantor to (i) duly
execute and deliver to the Administrative Agent counterparts to the Security
Agreement or such other document as the Administrative Agent shall reasonably
deem appropriate for such purpose, (ii) to the extent that any Equity Interests
in, or owned by, such new Guarantor is required to be pledged pursuant to the
Security Agreement, deliver stock certificates, if any, representing such Equity
Interests accompanied by undated stock powers or instruments of transfer
executed in blank and (iii) to the extent that any Intellectual Property (as
defined in the Security Agreement) owned by a Loan Party is required to be
pledged pursuant to the Security Agreement but has not been pledged, deliver any
supplements to the IP Security Agreements reasonably requested by the
Administrative Agent.

 

90



--------------------------------------------------------------------------------

(b) Real Property of Guarantors. Within sixty (60) days after receipt of the
Administrative Agent’s reasonable written request pursuant to the last sentence
of Section 2.19(b), with respect to any Material Real Property then owned or
leased by any Loan Party or a new Guarantor, the Borrower shall deliver to the
Administrative Agent or otherwise take the actions described below:

(i) with respect to Material Owned Real Property, a Mortgage duly executed and
acknowledged by such Loan Party, and in form for recording in the recording
office where such Material Owned Real Property is located, together with such
certificates, affidavits, questionnaires or returns as shall be required in
connection with the recording or filing thereof under applicable law, in each
case in form and substance reasonably satisfactory to the Administrative Agent;

(ii) with respect to Material Leased Real Property where the terms of the lease
of such Material Leased Real Property (or applicable state law, if such lease is
silent on the issue) do not prohibit a mortgage thereof, cause the applicable
Loan Party to duly execute and deliver to the Administrative Agent, leasehold
mortgages or leasehold deeds of trust, in form and substance satisfactory to the
Administrative Agent, securing payment of all the Obligations of the applicable
Loan Party under the Loan Documents;

(iii) to the extent reasonable available, cause the applicable Loan Party to
provide the Administrative Agent with a legal description of any Material Owned
Real Property or any Material Leased Real Property, as applicable, from which
any As-Extracted Collateral will be severed or to which As-Extracted Collateral
otherwise relates, together with the name of the record owner of such Material
Owned Real Property or Material Leased Real Property, as applicable, the county
in which such Material Owned Real Property or Material Leased Real Property, as
applicable, is located, accurate real estate descriptions sufficient to locate
such real property on the ground and such other information as may be necessary
or desirable to file real property related financing statements, deeds of trust,
trust deeds, deeds to secure debt, mortgages, leasehold mortgages and/or
leasehold deeds of trust under Section 9-502(b) or 9-502(c) of the UCC or any
similar legal requirements;

(iv) to the extent reasonably available, cause the applicable Loan Party to
provide the Administrative Agent with all geological data, reserve data,
material existing mine maps, surveys, title insurance policies, title insurance,
abstracts and other evidence of title, core hole logs and associated data, Coal
measurements, Coal samples, lithologic data, Coal reserve calculations or
reports, washability analyses or reports, quality analyses, mine plans, mining
permit applications and supporting data, engineering studies and all other
information, maps, reports and data in the possession of such Loan Party and
relating to or affecting Material Real Property, including the Coal reserves,
Coal ownership, Real Property Leases, mining conditions, mines, and mining plans
of such Loan Party as prepared and utilized by such Loan Party in its ordinary
course of business;

(v) a completed “Life-of-Loan” Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to all Real Property that constitutes
Collateral on which a Building is located (together with a notice about special
flood hazard area status and flood disaster assistance duly executed by the
Borrower and each Loan Party relating thereto if such Real Property is located
in a special flood hazard area);

 

91



--------------------------------------------------------------------------------

(vi) as to any Real Property that constitutes Collateral on which a Building is
located and that is located in a special flood hazard area, a copy of, or a
certificate as to coverage under, and a declaration page relating to, the
insurance policies required by Section 5.10(b) of this Agreement, each of which
shall (1) be endorsed or otherwise amended to include a “standard” or “New York”
lender’s loss payable or mortgagee endorsement (as applicable); (2) name the
Administrative Agent, on behalf of the Secured Parties, as additional insured;
(3) (x) identify the addresses of the applicable Real Property located in a
special flood hazard area, (y) indicate the applicable flood zone designation,
the flood insurance coverage and the deductible relating thereto and (z) provide
that the insurer will give the Administrative Agent forty-five (45) days’
written notice of cancellation or non-renewal and (4) otherwise be in form and
substance satisfactory to the Administrative Agent;

(vii) evidence reasonably acceptable to the Administrative Agent of payment by
the Borrower of all search and examination charges, mortgage recording taxes and
related charges required for the recording of any Mortgage; and

(viii) with respect to any such Material Real Property, an opinion of local
counsel in form and substance reasonably satisfactory to the Administrative
Agent and such other documents, instruments, certificates and materials to the
extent reasonably requested by the Administrative Agent, each in form and
substance reasonably satisfactory to the Administrative Agent.

(c) Personal Property including IP Acquired by Borrower or Guarantors. Within
thirty (30) days of the date on which any Compliance Certificate referred to in
Section 6.02 is required to be delivered (or a later date to which the
Administrative Agent agrees), shall, in the case of the Borrower, or cause any
such Restricted Subsidiary otherwise to, (i) to the extent that any Equity
Interests in, or owned by, a Loan Party is required to be pledged pursuant to
the Security Agreement but has not been pledged, deliver stock certificates, if
any, representing such Equity Interests accompanied by undated stock powers or
instruments of transfer executed in blank and execute and deliver to the
Administrative Agent supplements to the Security Agreement or such other
document as the Administrative Agent shall reasonably deem appropriate to pledge
any such Equity Interests and (ii) to the extent that any Intellectual Property
(as defined in the Security Agreement) owned by a Loan Party is required to be
pledged pursuant to the Security Agreement but has not been pledged, deliver any
supplements to the IP Security Agreements reasonably requested by the
Administrative Agent.

(d) Further Assurances. Subject to any applicable limitation in any Security
Documents, upon request of the Administrative Agent, at the expense of the
Borrower, promptly execute and deliver any and all further instruments and
documents and take all such other action as the Administrative Agent may deem
necessary or desirable in obtaining the full benefits of, or (as applicable) in
perfecting and preserving the Liens of, the Security Documents, including the
filing of financing statements necessary or advisable in the opinion of the
Administrative Agent to perfect any security interests created under the
Security Documents.

 

92



--------------------------------------------------------------------------------

(e) Collateral Principles. Notwithstanding anything to the contrary in any Loan
Document, (i) except as contemplated by the Pledge Agreement – Gib, no actions
in any non-U.S. jurisdiction or required by the Requirement of Law of any
non-U.S. jurisdiction shall be required in order to create any security
interests in assets located or titled outside of the U.S. (it being understood
that, except for the Pledge Agreement – Gib, there shall be no security
agreements or pledge agreements governed under the laws of any non-U.S.
jurisdiction), (ii) the Administrative Agent in its discretion may grant
extensions of time for the creation or perfection of security interests in, and
Mortgages on, or taking other actions with respect to, particular assets where
it reasonably determines in consultation with the Borrower, that the creation or
perfection of security interests and Mortgages on, or taking other actions,
cannot be accomplished without undue delay, burden or expense by the time or
times at which it would otherwise be required by this Agreement or the Security
Documents and (iii) any Liens required to be granted from time to time pursuant
to Security Documents and this Agreement on assets of the Loan Parties to secure
to the Obligations shall exclude the Excluded Assets.

6.17 Compliance with Leases. Except as otherwise excused by the Bankruptcy Court
or as could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect, make all payments and otherwise perform all
obligations in respect of all Material Leases to which any Loan Party is a
party, keep such Material Leases in full force and effect and not allow such
Material Leases to lapse or be terminated or any rights to renew such Material
Lease to be forfeited or cancelled, except or in connection with the rejection
of any unexpired lease pursuant to Section 8.01.

6.18 First and Second Day Orders. Cause all proposed “first day” orders and
“second day” orders submitted to the Bankruptcy Court to be in accordance with
and permitted by the terms of this Agreement and reasonably acceptable to the
Administrative Agent in all respects, it being understood and agreed that the
forms of orders approved by the Administrative Agent prior to the Petition Date
are in accordance with and permitted by the terms of this Agreement in all
respects and are reasonably acceptable.

6.19 Milestones.

(a) Not later than the date that is one hundred twenty (120) days following the
Petition Date, the Borrower shall deliver a 5-year business plan with respect to
U.S. operations of the Borrower and its Subsidiaries (the “U.S. Business Plan”),
in form and substance reasonably acceptable to the Required Lenders (provided
that any such U.S. Business Plan with respect to which the Administrative Agent
has provided notice and a copy thereof to the Lenders, in accordance with the
notice provisions hereof, and with respect to which Lenders constituting the
Required Lenders shall not have notified the Administrative Agent (within five
(5) Business Days of the posting thereof) that such U.S. Business Plan is not
reasonably acceptable, shall be deemed reasonably acceptable to the Required
Lenders), which U.S. Business Plan shall be prepared on a monthly basis for the
fiscal years 2016 and 2017; provided that the Borrower shall, not later than the
date that is sixty (60) days from the Petition Date, deliver to the
Administrative Agent a written update setting forth in reasonable detail the
Borrower’s progress in formulating the U.S. Business Plan and any material
developments with respect thereto since the Petition Date.

 

93



--------------------------------------------------------------------------------

(b) No later than the date that is one hundred twenty (120) days following the
Petition Date, the Borrower shall deliver a 5-year business plan with respect to
Australian operations of the Borrower and its Subsidiaries (the “Australian
Business Plan”), in form and substance reasonably acceptable to the Required
Lenders (provided that any such Australian Business Plan with respect to which
the Administrative Agent has provided notice and a copy thereof to the Lenders,
in accordance with the notice provisions hereof, and with respect to which
Lenders constituting the Required Lenders shall not have notified the
Administrative Agent (within five (5) Business Days of the posting thereof) that
such Australian Business Plan is not reasonably acceptable, shall be deemed
reasonably acceptable to the Required Lenders), which Australian Business Plan
shall be prepared on a monthly basis for the fiscal years 2016 and 2017 and
shall include, without limitation, (i) a determination, if any, of mining
complexes or interests thereof of such Australian operations to be sold,
assigned, abandoned or otherwise disposed of in connection with the
reorganization of the Borrower and the other Loan Parties and (ii) an assessment
of the financial impact of the cessation of operations at, or the disposition
of, any assets of such Australian operations; provided that the Borrower shall,
not later than the date that is sixty (60) days from the Petition Date, deliver
to the Administrative Agent a written update setting forth in reasonable detail
the Borrower’s progress in formulating the Australian Business Plan and any
material developments with respect thereto since the Petition Date.

(c) With respect to the CNTA Dispute and the CNTA Issues:

(i) not later than the date that is thirty (30) days following the Petition
Date, the Borrower (without prejudice to the rights of any other Person to
commence such an action or any other proceeding) shall commence a declaratory
judgment action seeking a determination of the Principal Property Cap (including
the amount thereof) and which of the U.S. Mine complexes are Principal
Properties (such issues, and all others raised in the pleadings filed in
connection therewith, the “CNTA Issues” and such litigation, the “CNTA
Dispute”); and

(ii) not later than the date that is one hundred eighty (180) days following the
Petition Date, the Bankruptcy Court shall have entered an order determining the
CNTA Issues.

(d) Not later than the date that is two hundred ten (210) days following the
Petition Date, the Debtors shall file with the Bankruptcy Court (x) an
Acceptable Reorganization Plan and (y) a disclosure statement with respect
thereto.

(e) Not later than the date that is two hundred seventy (270) days following the
Petition Date, the Bankruptcy Court shall have entered an order approving a
disclosure statement and solicitation procedures with respect to the Acceptable
Reorganization Plan.

(f) Not later than the date that is three hundred thirty (330) days following
the Petition Date, the Bankruptcy Court shall have entered an order confirming
an Acceptable Reorganization Plan.

 

94



--------------------------------------------------------------------------------

(g) Not later than the date that is three hundred sixty (360) days following the
Petition Date, the “effective date” in respect of the confirmed Acceptable
Reorganization Plan shall have occurred.

6.20 Ratings. Use commercially reasonable efforts to obtain, prior to the Final
Order Entry Date, public ratings (but not any minimum rating) of the Term Loan
Facility from each of Moody’s and S&P.

6.21 Schedules. Deliver to the Administrative Agent, not later than forty-five
(45) days following the Closing Date (or such later date as the Administrative
Agent shall agree in its reasonable discretion), schedules setting forth, as of
the Petition Date, (i) all Liens on assets of the Borrower and its Restricted
Subsidiaries (other than Liens permitted under Section 7.01 (other than
Section 7.01(b))), (ii) all Investments held by the Borrower and its Restricted
Subsidiaries (other than Investments permitted under Section 7.02 (other than
Section 7.02(f))) and (iii) all Indebtedness of the Borrower and its Restricted
Subsidiaries having an aggregate principal amount in excess of $25,000,000
(other than Indebtedness permitted under Section 7.03 (other than Section
7.03(b))).

6.22 Global Center. Upon the occurrence and during the continuance of any “Event
of Default” (as defined in the Intercompany Credit Agreement) under
Section 8.01(i) of the Intercompany Credit Agreement (in each case as the
Intercompany Credit Agreement is in effect on the Petition Date or as modified
in a manner not prohibited by Section 7.17(e) and to the extent such Insolvency
Event results from the appointment of a voluntary administrator in respect of
such Person or any of its assets, and without limiting any rights that
Administrative Agent or Lenders may otherwise have, Global Center shall take
(and the Borrower shall cause Global Center to take) all actions reasonably
requested by the Administrative Agent to protect and enforce Global Center’s
rights and remedies under the Intercompany Credit Agreement and the security
interests in the collateral securing same, including, to the extent it is
entitled to do so, appointing a receiver in respect of the assets of the
applicable Persons that are the subject the applicable “Insolvency Event” (as
defined in the Intercompany Credit Agreement) within five (5) Business Days
following request therefor (in each case to the extent not in contravention of
applicable local law)). In the event of the appointment of an administrator with
respect to any obligor in respect of the Intercompany Credit Agreement, Global
Center shall promptly notify the Administrative Agent in writing of such
occurrence (but in no event later than the date that is two (2) Business Days
following Global Center or any of its representatives becoming aware of such
occurrence).

To the extent Global Center consents to the granting by the Credit Parties (as
defined in the Intercompany Creditor Agreement) of any Lien other than any Liens
permitted under the Intercompany Credit Agreement (as in effect on the date
hereof), Global Center will provide the Administrative Agent notice five
(5) days in advance thereof.

Global Center shall consult with the Administrative Agent and work in good faith
to implement the intended collateral and security arrangements securing the
obligations under the Intercompany Credit Agreement, as disclosed to and
discussed with the Administrative Agent on the date prior to the Petition Date.

 

95



--------------------------------------------------------------------------------

6.23 Adequate Protection Payments. During any Liquidity Preservation Period,
within five (5) Business Days of the beginning of such Liquidity Preservation
Period, the Debtors’ shall (i) file with the Bankruptcy Court (x) a stipulation
consented to by the Existing Credit Agreement Agent (with the consent of
requisite Existing Credit Agreement Lenders) or (y) a motion seeking entry of an
order, in either case authorizing the Debtors to cease making the adequate
protection payments described in paragraph 13(d) of the Interim Order and, once
entered, the corresponding provision of the Final Order until such time as such
Liquidity Preservation Period has ended and (ii) use commercially reasonable
efforts to obtain entry by the Bankruptcy Court of such stipulation or order, as
applicable, as soon as reasonably practical and in any event within 30 days of
the end of the five (5) Business Day period noted above in this Section 6.23.

ARTICLE VII

NEGATIVE COVENANTS

Until Payment in Full, the Borrower shall not, nor shall it permit any other
Loan Party to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the Petition Date;

(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

(d) landlord’s, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than sixty (60) days or which are being
contested in good faith and by appropriate proceedings;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation and deposits securing liability to insurance carriers under
insurance or (to the extent consistent with past practice) self-insurance
arrangements;

(f) (i) Liens on cash and Permitted Investments to secure the performance of
bids, trade contracts and leases (other than Indebtedness), insurance bonds,
statutory obligations, appeal bonds, bank guarantees and letters of credit and
other obligations of a like nature incurred in the ordinary course of business,
(ii) Liens on cash and Permitted Investments to secure obligations under Surety
Bonds obtained (x) in the ordinary course of business or (y) as required in
connection with the entering into of federal coal leases or under reclamation
bonds or (iii) Liens created under or by any turnover trust, in each case to the
extent consistent with past practice; provided that (A) neither the aggregate
amount of obligations referred to in the preceding clause (iii) secured thereby,
nor the aggregate amount of such deposits and Liens

 

96



--------------------------------------------------------------------------------

referred to in the preceding clause (iii) (excluding, in any event, all Bonding
L/C Collateral and all amounts in the L/C Facility Letter of Credit Account)
shall exceed $2,500,000 and (B) the aggregate amount of cash and Permitted
Investments subject to Liens permitted under Section 7.01(f)(ii), together with
the aggregate amount of all Bonding L/C Exposure and all L/C Facility L/C
Exposure, shall not exceed $50,000,000 at any time;

(g) easements, rights-of-way, zoning restrictions, other restrictions and other
similar encumbrances which do not in any case materially detract from the value
of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

(h) Liens securing attachments or judgments (in respect of claims arising after
the Petition Date to the extent concerning any Debtor) for the payment of money
not constituting an Event of Default under Section 8.01(h) or securing appeal
bonds related to such attachments or judgments;

(i) Liens securing Indebtedness of the Borrower and its Restricted Subsidiaries
permitted by Section 7.03 incurred to finance the acquisition of fixed or
capital assets; provided that (i) such Liens shall be created within two hundred
seventy (270) days of the acquisition of such assets, (ii) such Liens do not at
any time encumber any property other than the property financed by such
Indebtedness, any other property which may be incorporated with or into that
financed property or any after-acquired title in or on such property and
proceeds of the existing collateral in accordance with the instrument creating
such Lien and (iii) the principal amount of Indebtedness secured by any such
Lien shall at no time exceed 100% of the original purchase price of such
property at the time it was acquired;

(j) [reserved];

(k) Liens on the property of the Borrower or any of its Restricted Subsidiaries,
as a tenant under a lease or sublease entered into in the ordinary course of
business by such Person, in favor of the landlord under such lease or sublease,
securing the tenant’s performance under such lease or sublease, as such Liens
are provided to the landlord under applicable law and not waived by the
landlord;

(l) Liens (including those arising from precautionary UCC financing statement
filings) with respect to bailments, operating leases or consignment or retention
of title arrangements entered into by the Borrower or any of its Restricted
Subsidiaries in the ordinary course of business;

(m) [reserved];

(n) (i) Production Payments, royalties, dedication of reserves under supply
agreements or similar or related rights or interests granted, taken subject to,
or otherwise imposed on properties or (ii) cross charges, Liens or security
arrangements entered into in respect of a Joint Venture for the benefit of a
participant, manager or operator of such Joint Venture, in the case of each of
(i) and (ii), consistent with past practice of the Loan Parties and normal
practices in the mining industry;

 

97



--------------------------------------------------------------------------------

(o) leases, subleases, licenses and rights-of-use granted to others incurred in
the ordinary course of business and that do not materially and adversely affect
the use of the property encumbered thereby for its intended purpose;

(p) (i) Liens in favor of a banking institution arising by operation of law or
any contract encumbering deposits (including the right of setoff) held by such
banking institutions incurred in the ordinary course of business and which are
within the general parameters customary in the banking industry or
(ii) contractual rights of setoff to the extent constituting Liens;

(q) [reserved];

(r) Liens on (x) receivables and rights related to such receivables created
pursuant to the A/R Facility and (y) the Equity Interests of P&L Receivables
Company, LLC granted pursuant to the A/R Facility;

(s) [reserved];

(t) [reserved];

(u) Permitted Real Estate Encumbrances;

(v) [reserved]; and

(w) Liens on assets of the Borrower and its Restricted Subsidiaries securing
(1) Swap Contracts and (2) obligations other than Indebtedness, in an aggregate
principal amount not to exceed $2,500,000 pursuant to this clause (w).

7.02 Investments. Make any Investments, except:

(a) Investments held by the Borrower or such Restricted Subsidiary in the form
of Permitted Investments;

(b) advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $1,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(c) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(d) Investments (including debt obligations and Equity Interests) received in
satisfaction of judgments or in connection with the bankruptcy or reorganization
of suppliers and customers of the Borrower and its Restricted Subsidiaries and
in settlement of delinquent obligations of, and other disputes with, such
customers and suppliers arising in the ordinary course of business;

 

98



--------------------------------------------------------------------------------

(e) Investments pursuant to the terms of the A/R Facility that are customary for
facilities of such type;

(f) Investments in existence on the Petition Date;

(g) (i) promissory notes and other similar non-cash consideration received by
the Borrower and its Subsidiaries in connection with Dispositions not otherwise
prohibited under this Agreement and (ii) Investments received in compromise or
resolution of (A) obligations of trade creditors or customers that were incurred
in the ordinary course of business of the Borrower and its Subsidiaries,
including pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer, (B) litigation,
arbitration or other disputes or (C) the foreclosure with respect to any secured
investment or other transfer of title with respect to any secured investment;

(h) [reserved];

(i) Swap Contracts permitted under Section 7.03(e);

(j) Intercompany loans made by Global Center to Foreign Subsidiaries pursuant to
the Intercompany Credit Agreement using amounts held in the Global Center
Funding Account; provided that the aggregate outstanding principal amount (not
including capitalized interest thereon) of all such loans shall not exceed
$250,000,000 at any one time (which amount shall be subject to increase by up to
$200,000,000 with the written consent of the Supermajority Lenders);

(k) Investments by (i) the Borrower or any Restricted Subsidiary in any other
Loan Party (other than Global Center) or (ii) any Restricted Subsidiary that is
not a Loan Party in any other Restricted Subsidiary that is not a Loan Party;
provided that, if the Investment is in the form of Indebtedness, such
Indebtedness must be permitted pursuant to Section 7.03(f); and

(l) Investments by the Borrower or any Restricted Subsidiary in Joint Ventures,
only so long as such Investment, when aggregated with all other Investments made
to date under this Section 7.02(l) and all Investments made to date under
Section 7.02(m), shall not result in the Investments exceeding $2,500,000; and

(m) Investments (other than in any Foreign Subsidiary) by the Borrower or any
Restricted Subsidiary, when aggregated with all other Investments made or deemed
made to date under this Section 7.02(m) and all Investments made to date under
Section 7.02(l), in an aggregate amount not in excess of $2,500,000.

Notwithstanding the foregoing, neither the Borrower nor any Restricted
Subsidiary shall make any Investment in any Excluded Entity, except as permitted
pursuant to Section 7.02(e).

7.03 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness
except:

(a) Indebtedness arising under the Loan Documents;

(b) Indebtedness outstanding on the Petition Date;

 

99



--------------------------------------------------------------------------------

(c) to the extent constituting Indebtedness, Bonding Superpriority Claims;

(d) Guarantees of the Borrower or any Restricted Subsidiary in respect of
Indebtedness (other than Indebtedness outstanding on the Petition Date)
otherwise permitted hereunder (i) in the case of the Borrower or any other Loan
Party, in respect of Indebtedness incurred by any other Loan Party or (ii) in
the case of a Restricted Subsidiary that is not a Loan Party, in respect of
Indebtedness incurred by any Loan Party or other Restricted Subsidiary that is
not a Loan Party;

(e) Indebtedness in respect of Swap Contracts incurred in the ordinary course of
business and consistent with prudent business practice;

(f) Indebtedness of any Loan Party to any other Loan Party or any other
Restricted Subsidiary, provided that such Indebtedness of a Loan Party to a
Person that is not a Loan Party shall be subordinated to the Obligations on
customary terms;

(g) Intercompany current liabilities incurred in the ordinary course of business
of the Borrower and its Restricted Subsidiaries;

(h) [reserved];

(i) Indebtedness incurred in connection with the A/R Facility; provided that the
aggregate principal amount of all Indebtedness incurred shall not exceed
$180,000,000 at any time outstanding; and

(j) Additional Indebtedness of the Loan Parties in an amount not to exceed
$2,500,000.

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of the assets (whether now owned or
hereafter acquired) of the Borrower and its Restricted Subsidiaries, taken as a
whole, to or in favor of any Person, except that, if no Default exists or would
immediately result therefrom:

(a) any Restricted Subsidiary (other than Global Center) may merge or
consolidate with (i) the Borrower, provided that the Borrower shall be the
continuing or surviving Person or (ii) any one or more other Restricted
Subsidiaries, provided that (A) when any wholly-owned Restricted Subsidiary is
merging with another Restricted Subsidiary, the wholly-owned Restricted
Subsidiary shall be the continuing or surviving Person, (B) [reserved],
(C) [reserved] and (D) when any Guarantor is merging with any other Restricted
Subsidiary, the continuing or surviving Person shall be a Guarantor; provided
that in the case of each of the foregoing transactions described in this clause
(a), any security interest granted pursuant to the Orders and the Security
Documents shall remain in full force and effect;

(b) any Restricted Subsidiary (other than Global Center) may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or to another Restricted Subsidiary; provided that if the transferor in
such a transaction is a Loan Party, then the transferee must be a Loan Party;
and

 

100



--------------------------------------------------------------------------------

(c) any transaction that would be permitted as an Investment under Section 7.02
or a Disposition permitted under Section 7.05.

7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition (other than Dispositions permitted pursuant to Sections 7.01,
7.02(a) through (k) (other than (j)), (n) and (o), 7.04(a) through (b) and
7.06), except:

(a) Dispositions of surplus, obsolete, used or worn out property or other
property that, in the reasonable judgment of the Borrower, is no longer useful
in its business;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of the assets set forth on Schedule 7.05;

(d) Dispositions of Permitted Investments pursuant to transactions permitted
under this Agreement or otherwise in the ordinary course of business;

(e) Dispositions of Receivables Assets pursuant to the A/R Facility;

(f) (A) the sale of defaulted receivables in the ordinary course of business and
not as part of an accounts receivables financing transaction and
(B) Dispositions of receivables in connection with the compromise, settlement or
collection thereof in the ordinary course of business or in bankruptcy or
similar proceeding;

(g) licensing, sublicensing and cross-licensing arrangements granted on a
non-exclusive basis involving IP Rights of the Borrower or any Restricted
Subsidiary in the ordinary course of business or lapse or abandonment of IP
Rights of the Borrower or any Restricted Subsidiary in the ordinary course of
business that, in the reasonable judgment of the Borrower, is no longer useful
in its business and could not reasonably be expected to result in a Material
Adverse Effect;

(h) Permitted Asset Swaps;

(i) (A) the grant in the ordinary course of business of any non-exclusive
easements, permits, licenses, rights of way, surface leases or other surface
rights or interests and (B) any lease, sublease or license of assets (with a
Loan Party as the lessor, sublessor or licensor) in the ordinary course of
business;

(j) (i) transfers of condemned property as a result of the exercise of “eminent
domain” or other similar policies or (ii) transfers of properties that have been
subject to a casualty event or act of god;

(k) other Dispositions of assets, provided that (A) if the Net Proceeds of any
such sale, lease or other disposition of assets in accordance with this
Section 7.05(k) shall exceed $5,000,000, the Borrower shall provide a
certificate to the Administrative Agent indicating that the requirements of this
Section 7.05(k) have been complied with, (B) the Borrower or any of its
Restricted Subsidiaries shall receive not less than 85% of the consideration for
such Disposition in the form of cash or Permitted Investments (in each case,
free and clear of all Liens at the time

 

101



--------------------------------------------------------------------------------

received), (C) such Disposition shall be made for Fair Market Value, (D) the
consideration for such Disposition, when taken in the aggregate with the
consideration for all such other Dispositions since the Closing Date made
pursuant to this Section 7.05(k) shall not exceed $100,000,000, (E) at the time
of any such Disposition, no Default shall exist or would result from such
Disposition and (F) with respect to any such Disposition for consideration with
a Fair Market Value greater than $5,000,000, the Borrower shall first provide
ten (10) days’ prior written notice to the Administrative Agent (unless such
notice provision is waived by the Administrative Agent);

(l) any Investment permitted pursuant to Sections 7.02(j), 7.02(l) or 7.02(m),
which constitutes a Disposition;

(m) [reserved];

(n) [reserved]; and

(o) any surrender or waiver of contractual rights or the settlement, release, or
surrender of contractual rights or other litigation claims in the ordinary
course of business or in a manner consistent with past practice.

Notwithstanding any other provision of this Section 7.05, the Borrower shall
not, and shall not permit any Subsidiary to, Dispose of (other than to any Loan
Party (other than Global Center)) all or a substantial portion of the Equity
Interests or all or a substantial portion of the assets of, any of the
Subsidiaries that are the subject of that certain purchase and sale agreement,
dated as of November 20, 2015, between Four Star Holdings, LLC and Western
Megawatt Resources, LLC, without the express consent of the Required Lenders.
Further, no Loan Party shall Dispose of any other material assets or properties
to Global Center.

7.06 Restricted Payments. Directly or indirectly:

(a) declare or pay any dividend or make any other distribution (by reduction of
capital or otherwise), whether in cash, property, securities or a combination
thereof, with respect to any of its Equity Interests (other than dividends and
distributions on Equity Interests payable solely by the issuance of additional
shares of Equity Interests of the person paying such dividends or distributions)
or directly or indirectly redeem, purchase, retire or otherwise acquire for
value (or permit any Restricted Subsidiary to purchase or acquire) any shares of
any class of its Equity Interests or set aside any amount for any such purpose:
or

(b) except pursuant to and simultaneous with the consummation of an Acceptable
Reorganization Plan, prepay, redeem, purchase defease, convert into cash or
otherwise satisfy prior to the scheduled maturity in any manner (x) any
Indebtedness of the Borrower or any Restricted Subsidiary incurred prior to the
Petition Date and (y) any Subordinated Indebtedness;

(all such payments and other actions set forth in these clauses (a) through
(b) above being collectively referred to as “Restricted Payments”), other than
any Restricted Payment of the type described in clause (a) made by a Restricted
Subsidiary of the Borrower to the holders of its Equity Interests on a pro rata
basis.

 

102



--------------------------------------------------------------------------------

7.07 Change in Nature of Business. Engage in any material line of business other
than a Similar Business.

7.08 Transactions with Affiliates. Enter into any transaction of any kind,
including, without limitation, any purchase, sale, lease or exchange of property
or the rendering of any service, with any Affiliate, unless such transaction is
(a) not prohibited by this Agreement and (b) upon fair and reasonable terms
substantially as favorable to the Borrower or such Restricted Subsidiary as
would be obtainable by the Borrower or such Restricted Subsidiary at the time in
a comparable arm’s length transaction with a Person other than an Affiliate.
Notwithstanding the foregoing, the foregoing restrictions shall not apply to the
following:

(A) transactions between or among the Loan Parties (other than Global Center) or
between or among Restricted Subsidiaries that are not Loan Parties;

(B) the payment of reasonable and customary fees and reimbursement of expenses
in the ordinary course of business payable to directors of the Borrower or any
of its Restricted Subsidiaries or to any Plan, Plan administrator or Plan
trustee;

(C) transactions pursuant to the Intercompany Credit Agreement;

(D) the arrangements with respect to the procurement of services of directors,
officers, independent contractors, consultants or employees in the ordinary
course of business and the payment of customary compensation (including bonuses)
and other benefits (including retirement, health, stock option and other benefit
plans) and reasonable reimbursement arrangements in connection therewith (in
each case consistent with past practice);

(E) payments to directors and officers of the Borrower and its Restricted
Subsidiaries in respect of the indemnification of such Persons in such
respective capacities from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements, as the case may be, pursuant to the Organizational Documents or
other corporate action of the Borrower or its Restricted Subsidiaries,
respectively, or pursuant to applicable law (in each case approved by or
pursuant to authority delegated by a majority of disinterested members, if any,
of the Board of Directors of the Borrower);

(F) transactions between or among the Borrower and any of its Restricted
Subsidiaries on the one hand and any Affiliate on the other in connection with
the Prairie State Project so long as any such transaction is on terms fair and
reasonable to the Borrower and such Subsidiary; and

(G) affiliate transactions effected pursuant to insurance programs or otherwise
authorized or approved pursuant to the Interim Order, and, when applicable, the
Final Order or any “first day order”.

7.09 [Reserved.].

 

103



--------------------------------------------------------------------------------

7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, (i) to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose or (ii) for
any purpose not described in Section 5.21.

7.11 Financial Covenants.

(a) Capital Expenditures.

(i) Maximum Cumulative Capital Expenditures. Make any Capital Expenditure,
except for Capital Expenditures not exceeding, in a cumulative amount for the
Borrower and the other Loan Parties on a consolidated basis, beginning on
April 1, 2016 and ending on the date set forth in the table below, in the amount
set forth in the table below opposite such period.

 

Period

   Maximum Cumulative Capital
Expenditures  

May 31, 2016

   $ 37,200,000   

June 30, 2016

   $ 48,200,000   

July 31, 2016

   $ 56,200,000   

August 31, 2016

   $ 61,600,000   

September 30, 2016

   $ 69,200,000   

October 31, 2016

   $ 81,400,000   

November 30, 2016

   $ 82,700,000   

December 31, 2016

   $ 86,800,000   

January 31, 2017

   $ 94,100,000   

February 28, 2017

   $ 101,700,000   

March 31, 2017

   $ 112,800,000   

(ii) Trailing Twelve Months Capital Expenditures. Make any Capital Expenditure,
except for Capital Expenditures not exceeding, in a cumulative amount for the
Borrower and the other Loan Parties on a consolidated basis for any trailing
twelve-month period, commencing with the trailing twelve-month period ending
April 30, 2017.

 

Date

   Maximum TTM Capital
Expenditures  

April 30, 2017

   $ 111,100,000   

May 31, 2017

   $ 99,000,000   

June 30, 2017

   $ 110,300,000   

July 31, 2017

   $ 107,400,000   

August 31, 2017

   $ 115,000,000   

September 31, 2017

   $ 113,900,000   

October 31, 2017

   $ 112,100,000   

 

104



--------------------------------------------------------------------------------

(b) Minimum Liquidity. Beginning with the first Friday that is at least two
(2) Business Days after the Final Order Entry Date (the “Liquidity Test Start
Date”), permit Consolidated Liquidity, as of the close of business on Friday of
any week to be less than the Minimum Liquidity Amount.

(c) Minimum Consolidated EBITDA.

(i) Minimum Cumulative Consolidated EBITDA. Permit the cumulative Consolidated
EBITDA of the Borrower and the other Loan Parties, for any period beginning on
April 1, 2016 and ending on the date set forth in the table below, to be less
than the amount set forth in the table below opposite such period.

 

Period

   Minimum Cumulative Consolidated
EBITDA  

May 31, 2016

   $ 30,800,000   

June 30, 2016

   $ 49,600,000   

July 31, 2016

   $ 76,400,000   

August 31, 2016

   $ 102,600,000   

September 30, 2016

   $ 129,900,000   

October 31, 2016

   $ 159,300,000   

November 30, 2016

   $ 188,200,000   

December 31, 2016

   $ 225,700,000   

January 31, 2017

   $ 251,800,000   

February 28, 2017

   $ 271,600,000   

March 31, 2017

   $ 286,900,000   

(ii) Minimum Trailing Twelve-Month Consolidated EBITDA. Permit Consolidated
EBITDA of the Borrower and the other Loan Parties for any twelve-month trailing
period ending on any date set forth in the table below to be less than the
amount set forth opposite such period.

 

Date

   Minimum TTM Consolidated
EBITDA  

April 30, 2017

   $ 293,900,000   

May 31, 2017

   $ 297,500,000   

June 30, 2017

   $ 301,300,000   

July 31, 2017

   $ 300,000,000   

August 31, 2017

   $ 302,200,000   

September 31, 2017

   $ 301,600,000   

October 31, 2017

   $ 297,000,000   

7.12 Limitation on Negative Pledge Clauses or Restrictions on Subsidiary
Distributions. Enter into any Contractual Obligation (other than this Agreement
or any other Loan Document) that (i) limits the ability of the Borrower or any
Guarantor to create, incur,

 

105



--------------------------------------------------------------------------------

assume or suffer to exist any Lien upon any of its property to secure the
Obligations hereunder or (ii) restricts the payment of dividends or
distributions or the making of cash advances by such Guarantor to the Borrower
or any Loan Party that is a direct or indirect parent of such Guarantor;
provided, however, that the foregoing clause shall not apply to Contractual
Obligations which:

(a) exist on the date hereof;

(b) [reserved];

(c) [reserved];

(d) are restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the assets securing such Indebtedness;

(e) [reserved];

(f) are customary restrictions contained in any agreement relating to the
Disposition of any asset permitted under Section 7.05 pending the consummation
of such sale;

(g) are customary provisions in joint venture agreements and other similar
agreements applicable solely to such joint venture or the Equity Interests
therein and entered into in the ordinary course of business;

(h) are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto and are entered into in the ordinary course of business;

(i) [reserved];

(j) are customary limitations (including financial maintenance covenants)
existing under or by reason of leases entered into in the ordinary course of
business;

(k) are restrictions on cash or other deposits imposed under contracts entered
into in the ordinary course of business;

(l) are customary provisions restricting assignment of any agreements entered
into in the ordinary course of business; or

(m) are restrictions imposed by any agreement relating to the A/R Facility to
the extent that such restrictions relate solely to the assets (and any proceeds
in respect thereof) that are the subject of the A/R Facility.

7.13 Restrictions on Peabody IC Funding and Peabody IC Holdings. In the case of
each of Peabody IC Funding Corp. and Peabody IC Holdings, LLC, permit it to
(a) incur any Indebtedness or other liabilities, (b) guarantee, or use its
assets to secure (except in the case of other non-consensual Liens arising by
operation of Law), the Indebtedness of any other Person, (c) conduct any
business (other than as necessary to continue to maintain their existence and

 

106



--------------------------------------------------------------------------------

comply with Law, as reasonably determined by it or the Borrower) and (d) own any
assets except for cash or other Permitted Investments and, in the case of
Peabody IC Funding Corp., the existing intercompany note receivable of Peabody
IC Holdings, LLC or, in the case of Peabody IC Holdings, LLC, the existing
intercompany note receivable of Peabody Holdings (Gibraltar) Limited, as each
such note may be amended, restated, modified or replaced, (provided that any
changes, taken as a whole, that are adverse to the Lenders shall require consent
of the Administrative Agent), and which such notes Peabody IC Funding Corp. and
Peabody IC Holdings, LLC, as applicable, shall not transfer or assign.

7.14 Restrictions on Peabody Holdings (Gibraltar) Limited and Peabody
Investments (Gibraltar) Limited. In the case of Peabody Holdings (Gibraltar)
Limited, permit it to retain any cash other than cash necessary to continue to
operate in the ordinary course and comply with Law, as reasonably determined by
it or the Borrower. In the case of Peabody Investments (Gibraltar) Limited, not
permit it to amend or waive its Organizational Documents in any manner that
could be adverse to the value, perfection or enforceability of the security
interest of the Lenders under the Pledge Agreement – Gib.

7.15 Bonding Superpriority Claims. Grant, or permit to exist, any Bonding
Superpriority Claim other than in compliance with the applicable provisions of
Section 4.02 and the other applicable provisions of this Agreement.

7.16 Organizational Documents; Subordinated Indebtedness. Amend or modify in any
manner materially adverse to the Lenders, or grant any waiver or release under
or terminate in any manner (if such granting or termination shall be materially
adverse to the Lenders): (a) the articles or certificate of incorporation or
by-laws or partnership agreement or limited liability company operating
agreement of the Borrower or any of the Restricted Subsidiaries, except to the
extent required by applicable law and notice of such amendment or modification
has been provided to the Administrative Agent or (b) any Subordinated
Indebtedness.

7.17 Restrictions on Global Center and Global Center Funding Account. In the
case of Global Center, (a) incur any Indebtedness for borrowed money or any
other material liabilities (other than obligations in respect of the
Intercompany Credit Agreement and the other agreements and documents
contemplated thereby), (b) guarantee, or use its assets to secure (except in the
case of other non-consensual Liens arising by operation of Law), the
Indebtedness of any other Person, (c) conduct any business (other than as
necessary to continue to maintain its existence and comply with Law, as
reasonably determined by it or the Borrower, and the making of Investments with
respect to the Australian operations of Subsidiaries of the Borrower as
permitted hereunder), (d) own any material assets except for Permitted
Investments and its rights under the Intercompany Credit Agreement and the other
agreements and documents contemplated thereby, and the rights and obligations of
Global Center in respect of the Intercompany Credit Agreement shall not be
transferred or assigned (except as security for the Obligations or as otherwise
expressly contemplated by the Loan Documents), (e) amend or waive any provision
of (or obligation in respect of) the Intercompany Credit Agreement in any manner
that would (i) release or subordinate more than 50% of the collateral
thereunder, taken as a whole, or (ii) forgive or reduce the principal amount of
any loans thereunder or subordinate in right of payment a material portion of
such loans, (f) make any Investments pursuant to Section 7.02(j) using amounts
held in any deposit or securities account of Global Center other than the

 

107



--------------------------------------------------------------------------------

Global Center Funding Account at any time during which any amounts are held in
the Global Center Funding Account or (g) enter into any merger or consolidation.
The Borrower shall not, and shall not permit any Restricted Subsidiary to,
deposit any amounts in the Global Center Funding Account following the Petition
Date. Except for Investments permitted pursuant to Section 7.02(j) (subject to
the consent requirements set forth therein), amounts deposited into the Global
Center Controlled Account or any other cash or Permitted Investments of Global
Center in any other account shall not, without the written consent of the
Supermajority Lenders (obtained on no less than five (5) Business Days’ notice),
be used or withdrawn for any purpose; provided that, for the avoidance of doubt,
the rights of any parties in interest to withhold such consent or to raise any
objection to any use of funds by Global Center for Investments in Foreign
Subsidiaries shall be fully reserved. For the avoidance of doubt, the provisions
of this Section 7.17 shall not restrict Global Center from incurring Obligations
under the Loan Documents or taking any action required to be taken by it
thereunder.

7.18 Anti-Terrorism Laws; Sanctions. Directly or indirectly, (i) knowingly
conduct any business or engage in making or receiving any contribution of funds,
goods or services to or for the benefit of any person that is, or any person
that is owned or controlled by one or more persons that are, described in
Section 5.17(b)(i)-(v), (ii) knowingly deal in, or otherwise engage in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order or any other Anti-Terrorism Law or any Sanctions or
(iii) knowingly engage in or conspire to engage in any transaction that evades
or avoids, or has the purpose of evading or avoiding, or attempts to violate,
any of the prohibitions set forth in any Anti-Terrorism Law, in each case in any
manner that would result in a violation of law by any Person (including, without
limitation, any Loan Party or any Lender).

7.19 Sanctions. Cause or permit (a) any of the funds or properties of the Loan
Parties that are used to repay the Loans to constitute property of, or be
beneficially owned directly or indirectly by, any person that is the subject or
target of Sanctions or (b) any person that is the subject or target of Sanctions
to have any direct or indirect interest, of any nature whatsoever in the Loan
Parties, with the result that the Loans are in violation of law.

ARTICLE VIII

REAL PROPERTY LEASES

8.01 Special Rights with Respect to Real Property Leases.

(a) No Loan Party shall, nor shall it permit any of its Subsidiaries to,
pursuant to Section 365 of the Bankruptcy Code, reject or otherwise terminate
(including, without limitation, as a result of the expiration of the assumption
period provided for in Section 365(d)(4) of the Bankruptcy Code to the extent
applicable) (x) a Material Lease or (y) during the continuance of an Event of
Default, a Real Property Lease, in each case, without first providing thirty
(30) days’ prior written notice to the Administrative Agent (unless such notice
provision is waived by the Administrative Agent in its sole discretion) during
which time the Administrative Agent shall be permitted to find an acceptable (in
the Administrative Agent’s good faith and reasonable discretion) replacement
lessee (which may include the Administrative Agent or its Affiliates) to

 

108



--------------------------------------------------------------------------------

whom such lease may be assigned. If a prospective assignee is not found within
such 30-day notice period, the Loan Party may proceed to reject such lease. If
such a prospective assignee is timely found, the Loan Parties shall (i) not seek
to reject such lease, (ii) promptly withdraw any previously filed rejection
motion, (iii) promptly file a motion seeking expedited relief and a hearing on
the earliest court date available for purposes of assuming such lease and
assigning it to such prospective assignee and (iv) cure any defaults that have
occurred and are continuing under such lease unless the Borrower and the
Administrative Agent agree that any such cure obligation is overly burdensome on
the cash position of the Debtors with such agreement not to be unreasonably
withheld; provided that this Section 8.01(a) shall not apply to Real Property
Leases that are rejected (A) as contemplated in the U.S. Business Plan or (B) on
the effective date of an Acceptable Reorganization Plan. For the avoidance of
doubt, it is understood and agreed that on or prior to the 30th day prior to the
Automatic Rejection Date, the Loan Parties shall have delivered (and hereby
agree to deliver) written notice to the Administrative Agent of each outstanding
Real Property Lease that they intend to reject (including, without limitation,
through automatic rejection on the Automatic Rejection Date, to the extent
applicable) from and after the date of such notice (or, if applicable, notice
that the Loan Parties will seek to extend the Automatic Rejection Date as
provided in Section 365(d)(4) of the Bankruptcy Code); provided that if the Loan
Parties fail to deliver any such notice to the Administrative Agent prior to
such date with respect to any such Real Property Lease (or a notice indicating
that no such Real Property Leases shall be rejected), the Loan Parties shall be
deemed, for all purposes hereunder, to have delivered notice to the
Administrative Agent as of such date that it intends to reject all outstanding
Real Property Leases.

(b) If an Event of Default shall have occurred and be continuing, the
Administrative Agent may exercise any Debtor’s rights pursuant to Section 365(f)
of the Bankruptcy Code with respect to any Real Property Lease or group of Real
Property Leases and, subject to the Bankruptcy Court’s approval after notice and
hearing, assign any such Real Property Lease in accordance with Section 365 of
the Bankruptcy Code notwithstanding any language to the contrary in any of the
applicable lease documents or executory contracts. In connection with the
exercise of such rights, the Administrative Agent may (x) find an acceptable (in
the Administrative Agent’s good faith and reasonable discretion) replacement
lessee (which may include the Administrative Agent or its Affiliates) to whom a
Real Property Lease may be assigned, (y) hold, and manage all aspects of, an
auction or other bidding process to find such reasonably acceptable replacement
lessee, and (z) in connection with any such auction, agree, on behalf of the
Loan Parties and subject to Bankruptcy Court approval, to a break-up fee or to
reimburse fees and expenses of any stalking horse bidder up to an amount not to
exceed 3.00% of the purchase price of such Real Property Lease and may make any
such payments on behalf of such Loan Party and any amount used by the
Administrative Agent to make such payments shall, at the election of the
Administrative Agent in its sole discretion be deemed a Borrowing hereunder.
Upon receipt of notice that the Administrative Agent elects to exercise its
rights under this Section 8.01(b), the Loan Parties shall promptly file a motion
seeking expedited relief and a hearing on the earliest court date available for
purposes of assuming such Real Property Lease and assigning it to such assignee
and cure any defaults that have occurred and are continuing under such Real
Property Lease. Notwithstanding the foregoing, this Section 8.01(b) shall not
apply to Real Property Leases that are rejected on the effective date of an
Acceptable Reorganization Plan.

 

109



--------------------------------------------------------------------------------

(c) If an Event of Default shall have occurred and be continuing, the
Administrative Agent shall have the right to direct any Debtor that is a lessee
under a Real Property Lease to assign such Real Property Lease to the
Administrative Agent, on behalf of the Secured Parties, as collateral for the
Obligations and to direct such Debtor lessee to assume such Real Property Lease
to the extent assumption is required under the Bankruptcy Code as a prerequisite
to such assignment. Upon receipt of notice that the Administrative Agent elects
to exercise its rights under this Section 8.01(c), the Loan Parties shall
(i) promptly file a motion seeking expedited relief and a hearing on the
earliest court date available for purposes of, if necessary, assuming such Real
Property Lease and assigning it to the Administrative Agent and (ii) cure any
defaults that have occurred and are continuing under such Real Property Lease.
Notwithstanding the foregoing, this Section 8.01(c) shall not apply to Real
Property Leases that are rejected on the effective date of an Acceptable
Reorganization Plan.

(d) Any order or the Bankruptcy Court approving the assumption (but not the
assignment) of any Real Property Lease shall specifically provide that the
applicable Debtor shall be authorized to assign such Real Property Lease
pursuant to Section 365(f) of the Bankruptcy Code subsequent to the date of such
assumption designated by the Administrative Agent.

(e) No Loan Party shall, nor shall it permit any of its Subsidiaries to,
pursuant to Section 365 of the Bankruptcy Code, sell or assign a Real Property
Lease without first providing thirty (30) days’ prior written notice to the
Administrative Agent (unless such notice provision is waived by the
Administrative Agent in its sole discretion) or thereafter until Bankruptcy
Court approval of a sale or assignment, the Administrative Agent, on behalf of
the Secured Parties, shall be permitted to credit bid forgiveness of some or all
of the outstanding Obligations in respect of the Term Loan Facility (in an
amount equal to at least the consideration offered by any other party in respect
of such assignment) as consideration in exchange for any such Real Property
Lease. In connection with the exercise of any of the Administrative Agent’s
rights under Sections 8.01(b) and 8.01(c) to direct or compel a sale or
assignment of any Real Property Lease, the Administrative Agent, on behalf of
the Secured Parties, shall be permitted to credit bid forgiveness of a portion
of the Indebtedness (in an amount equal to at least the consideration offered by
any other party in respect of such sale or assignment) outstanding under the
Loans in exchange for such Real Property Lease. Notwithstanding the foregoing,
this Section 8.01(e) shall not apply to Real Property Leases that are sold or
assigned as expressly set forth in the U.S. Business Plan.

(f) If any Loan Party is required to cure any monetary default under any Real
Property Lease under this Section 8.01, or otherwise in connection with any
assumption of such Real Property Lease pursuant to Section 365 of the Bankruptcy
Code, and such monetary default is not cured within five (5) Business Days of
the receipt by such Loan Party of notice from the Administrative Agent under
Section 8.01(a), (b) or (c) or any other notice from the Administrative Agent
requesting the cure of such monetary default, then the Administrative Agent may
cure any such monetary default on behalf of such Loan Party and any such
payments shall, at the election of the Administrative Agent in its sole
discretion and subject to satisfaction of the conditions in Section 4.02, be
deemed a Borrowing hereunder.

 

110



--------------------------------------------------------------------------------

ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES

9.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein any amount of principal of any Loan or any L/C
Obligation, or (ii) within five (5) days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, any
other amount payable hereunder or under any other Loan Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 2.19, 6.02(e), 6.03(a), 6.11,
6.12, 6.16, 6.18, 6.19, 6.22 or Article VII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days (or (i) in the case of Section 6.01(a), 6.01(b),
6.01(c), 6.02(a), 6.02(b), 6.02(c), 6.02(d), 6.02(g), 6.02(i), 6.21, ten
(10) days or (ii) in the case of Section 6.02(f), 6.02(h) and 6.23, three
(3) days); or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

(e) Cross-Default. (i) Any default or event of default or other condition shall
occur with respect to any Indebtedness having an aggregate principal amount in
excess of the $10,000,000 of the Borrower or any other Loan Party, the effect of
which is to enable or permit (with all applicable grace periods having expired)
the holder or holders of such Indebtedness or any trustee or agent on its or
their behalf to cause such Indebtedness to become due, or require the
prepayment, repurchase, redemption or defeasance thereof, prior to scheduled
maturity, or such Indebtedness shall become due and payable prior to its stated
maturity or (ii) the Borrower or any other Loan Party shall default in its
obligation to make any payment (including at final maturity) with respect to any
such Indebtedness; provided that this clause (e) shall not apply to (x) any
Indebtedness outstanding hereunder and any Indebtedness of any Debtor that was
incurred prior to the Petition Date (or, if later, the date on which such Person
became a Debtor) or (y) secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the assets securing such Indebtedness if such sale
or transfer is permitted hereunder and under the documents providing for such
Indebtedness; or

(f) Insolvency Proceedings, Etc. An involuntary proceeding shall be commenced or
a voluntary or involuntary petition shall be filed in a court of competent
jurisdiction seeking (i) relief in respect of Global Center or any other
Domestic Subsidiary that was formed or acquired after the Petition Date, or of a
substantial part of the assets of Global Center or any other Domestic Subsidiary
that was formed or acquired after the Petition Date, under Title 11 of the

 

111



--------------------------------------------------------------------------------

United States Code, as now constituted or hereafter amended, or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Global Center or any other Domestic
Subsidiary that was formed or acquired after the Petition Date or for a
substantial part of the assets of Global Center or any other Domestic Subsidiary
that was formed or acquired after the Petition Date or (iii) the winding-up or
liquidation of Global Center or any other Domestic Subsidiary that was formed or
acquired after the Petition Date (except in a transaction permitted by
Section 7.04); and, in the case of any such involuntary proceeding or petition,
such proceeding or petition shall continue undismissed for sixty (60) days or an
order or decree approving or ordering any of the foregoing shall be entered; or

(g) Inability to Pay Debts; Attachment. (i) The Borrower or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due (excluding, in the case of any Debtor,
pre-petition liabilities), or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any substantial
part of the property of any such Person and is not released, vacated or fully
bonded within sixty (60) days after its issue or levy; or

(h) Judgments. (i) The failure by the Borrower or any Restricted Subsidiary to
pay one or more final judgments aggregating in excess of $10,000,000 (which, in
the case of the Debtors only, arose post-petition), which judgments are not
discharged, bonded or effectively waived or stayed for a period of thirty
(30) consecutive days, or any action shall be legally taken by a judgment
creditor to levy upon assets of the Borrower or any Subsidiary to enforce any
such judgment or (ii) judgments and/or orders shall have been rendered against
the Debtors or any other Loan Party (which, in the case of the Debtors arose
following the Petition Date (or, if later, the date on which such Person became
a Debtor), which shall cause or would be reasonably expected to cause, a
Material Adverse Effect; or

(i) ERISA. The occurrence of any of the following events that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect: (i) an ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in an actual obligation to pay money of the Borrower or a Subsidiary under Title
IV of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in excess of
$10,000,000 (in the aggregate for all such events) and such obligation is not
reduced, overturned or settled for a lesser amount (such that all such
settlement payments during the term of this Agreement do not exceed $10,000,000
(when combined with all other amounts paid not by way of settlement)) within
five (5) days of the occurrence of such event, or (ii) the Borrower or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan; or

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or Payment In Full, ceases to be in full force and effect; or any Loan
Party or any other Person contests in any manner the validity or enforceability
of any Loan Document; or any Loan Party denies that it has any or further
liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or any Security Document ceases to
create a

 

112



--------------------------------------------------------------------------------

valid Lien with the priority required thereby on the Collateral covered thereby
(other than as expressly permitted thereunder or solely as a result of the acts
or omissions of the Administrative Agent (including failure to maintain
possession of any stock certificates, or other instruments delivered to it under
any Security Document)); or

(k) Change of Control. There occurs any Change of Control; or

(l) Dismissal; Conversion. (i) any of the Cases of the Debtors shall be
dismissed or converted to a case under Chapter 7 of the Bankruptcy Code or any
Debtors shall file a motion or other pleading seeking the dismissal of any of
the Cases of the Debtors under Section 1112 of the Bankruptcy Code or otherwise
without the consent of the Required Lenders or (ii) a trustee under Chapter 11
of the Bankruptcy Code or an examiner with enlarged powers relating to the
operation of the business (powers beyond those set forth in Section 1106(a)(3)
and (4) of the Bankruptcy Code) under Section 1104(b) of the Bankruptcy Code
shall be appointed in any of the Cases of the Debtors and the order appointing
such trustee or examiner shall not be reversed or vacated within thirty
(30) days after the entry thereof (or the Loan Parties or their Affiliates shall
have acquiesced to the entry of such order) unless consented to by the Required
Lenders; or

(m) Superpriority Claims. Except with respect to applications in respect of the
A/R Interim Order and the A/R Final Order, an application shall be filed by any
Debtor for the approval of any other Superpriority Claim, or an order of the
Bankruptcy Court shall be entered granting any other Superpriority Claim (other
than the Fees Carve-Out), in any of the Cases of the Debtors that is pari passu
with or senior to the claims of the Administrative Agent, the L/C Issuer and the
Lenders against the Borrower or any other Loan Party hereunder or under any of
the other Loan Documents, or there shall arise or otherwise be granted any such
pari passu or senior Superpriority Claim, in each case other than Bonding
Superpriority Claims to the extent expressly permitted hereby; or

(n) Stay Relief. the Bankruptcy Court shall enter an order or orders granting
relief from the automatic stay applicable under Section 362 of the Bankruptcy
Code to the holder or holders of any security interest to (i) permit foreclosure
(or the granting of a deed in lieu of foreclosure or the like) on any assets of
any of the Debtors which have a value in excess of $10,000,000 in the aggregate
or (ii) permit other actions that would have a Material Adverse Effect on the
Debtors or their estates (taken as a whole); or

(o) Orders; Actions. (i) the Final Order Entry Date shall not have occurred by
the date that is forty-five (45) days following the Interim Order Entry Date (or
such later date as is agreed by the Required Lenders); (ii) an order of the
Bankruptcy Court shall be entered reversing, amending, supplementing, staying,
vacating or otherwise amending, supplementing or modifying the Interim Order or
the Final Order or the Borrower or any Subsidiary of the Borrower shall apply
for the authority to do so, in each case in a manner that is adverse to the
Administrative Agent or the Lenders, without the prior written consent of the
Administrative Agent and the Required Lenders; (iii) an order of the Bankruptcy
Court shall be entered denying or terminating use of Cash Collateral (as defined
in the Orders) by the Loan Parties (and such order remains unstayed for more
than three (3) Business Days) or the Loan Parties shall have not obtained use of
Cash Collateral pursuant to an order consented to by, and in form and substance
reasonably acceptable to, the Administrative Agent; (iv) the Interim Order
(prior to the entry of

 

113



--------------------------------------------------------------------------------

the Final Order) or Final Order (at all times thereafter) shall cease to create
a valid and perfected Lien on the Collateral described therein or the Final
Order shall cease to be in full force and effect; (v) any of the Loan Parties or
any Subsidiary of the Borrower shall fail to comply with the Orders in any
material respect; (vi) other than with respect to the Fee Carve-Out or the
Bonding Carve-Out (as provided for in Section 2.19), a final non-appealable
order in the Cases shall be entered (without the consent of the Administrative
Agent) charging any of the Collateral under Section 506(c) of the Bankruptcy
Code against the Lenders; (vii) the Final Order shall not authorize the
borrowing by the Borrower of the full amount of the Commitments provided for
hereunder; (viii) the entry of an order in the Cases seeking to obtain financing
pursuant to Section 364 of the Bankruptcy Code (other than the Facilities),
unless such financing would (and actually does) repay in full in cash all
Obligations and terminates all Commitments upon the consummation thereof;
(ix) any order shall be entered in the Cases providing adequate protection,
other than the Interim Order or Final Order (as applicable) or pursuant to any
“first day” or “second day” order or any other order reasonably acceptable to
the Administrative Agent; or (x) the Borrower or any of its Subsidiaries shall
take any action in support of the items referred to in the foregoing clauses
(viii)-(x); or

(p) Pre-Petition Payments. Except as permitted by the Orders or as otherwise
agreed to by the Administrative Agent and the Required Lenders and permitted by
the Bankruptcy Court, any Debtor shall make any Pre-Petition Payment other than
Pre-Petition Payments authorized by the Bankruptcy Court in accordance with the
“first day” or “second day” orders of the Bankruptcy Court reasonably
satisfactory to the Administrative Agent or by other orders entered by the
Bankruptcy Court and reasonably acceptable to the Administrative Agent or as
otherwise permitted by, and expressly set forth in, the U.S. Business Plan; or

(q) [Reserved];

(r) Collateral. Use of Collateral by the Borrower or any of its Subsidiaries,
including, without limitation, cash collateral, in a manner inconsistent with
the most recently delivered budget or forecast submitted in connection with the
Borrower’s application for any cash collateral order; or

(s) [Reserved];

(t) Adverse Actions. The Loan Parties or any of their Subsidiaries, or any
Person claiming by or through the Loan Parties or any of their Subsidiaries,
shall obtain court authorization to commence, or shall commence, join in, assist
or otherwise participate as an adverse party in any suit or other proceeding
against the Administrative Agent or any Lender or L/C Issuer (in any of their
respective capacities as such) relating to the Facilities, unless such suit or
other proceeding is in connection with the enforcement of the Loan Documents
against the Administrative Agent, Lender or L/C Issuer; or

(u) Reorganization Plan. A Reorganization Plan that is not an Acceptable
Reorganization Plan shall be confirmed in any of the Cases of the Debtors, or
any order shall be entered which dismisses any of the Cases of the Debtors and
which order does not provide for termination of the Commitments and payment in
full in cash of the Obligations under the Loan Documents (other than contingent
indemnification obligations not yet due and payable), or any of the Loan Parties
or any of their Subsidiaries shall file, propose, support or fail to contest in
good faith the filing or confirmation of any such plan or entry of any such
order; or

 

114



--------------------------------------------------------------------------------

(v) Supporting Actions. Any Loan Party or any of their Subsidiaries shall take
any action in support of any matter set forth in paragraphs (l), (m), (n), (o),
(p), (r), (t) or (u) above or any other Person shall do so and such application
is not contested in good faith by the Loan Parties and the relief requested is
granted in an order that is not stayed pending appeal, in each case unless the
Administrative Agent (with the consent of the Required Lenders) consents to such
action; or

(w) Material Leases. Any Material Lease is terminated by the lessor of such
Material Leased Real Property and such termination is not (i) being contested in
good faith by appropriate proceedings diligently conducted or (ii) stayed in its
effectiveness by the Bankruptcy Code by virtue of the commencement of the Cases
or by the Bankruptcy Court, except in each case as could not reasonably be
expected to have a Material Adverse Effect; or

(x) Asset Sales. The Borrower or any other Debtor shall file a motion seeking
authority to consummate the sale of assets of any Loan Party (other than any
such sale that is permitted under the Loan Documents) pursuant to Section 363 of
the Bankruptcy Code having a value in excess of $15,000,000, without the consent
of the Administrative Agent and the Required Lenders, or the Borrower or any
other Debtor shall file (or fail to oppose) any motion seeking an order
authorizing the sale of all or substantially all of the assets of the Loan
Parties (unless such sale would result in the repayment in full in cash of all
Obligations upon the consummation thereof); or

(y) Intercompany Credit Agreement. The Intercompany Credit Agreement ceases to
be the valid and binding obligation of any obligor thereunder (except to the
extent as a result of an Insolvency Event or similar proceeding), or Global
Center or any obligor under the Intercompany Loan Agreement so asserts or
contests in any manner the validity or enforceability of the Intercompany Credit
Agreement (except in each case as a result of the termination of the commitments
thereunder and the repayment in full in cash of the obligations thereunder); or
Global Center or any obligor under the Intercompany Loan Agreement denies that
any obligor thereunder has any or further liability or obligation under the
Intercompany Credit Agreement or any related document (including any collateral
or security document) (except on account of payment in cash in full of all
obligations); or any collateral or security document related thereto ceases to
create a valid Lien with the priority required thereby on all or substantially
all of the collateral covered thereby; or

(z) Global Center. The Borrower shall cease to own, directly or indirectly, 100%
of the outstanding Equity Interests of Global Center.

9.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions,
subject to the terms of the Orders:

 

115



--------------------------------------------------------------------------------

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) [reserved];

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law
(including the right to credit bid under applicable law and as set forth in
Section 10.09);

(e) require any Loan Party to promptly complete, pursuant to Section 363 and 365
of the Bankruptcy Code, subject to the rights of the Secured Parties to credit
bid, an Asset Disposition with respect to its Real Property Leases or any
portion thereof in one or more parcels at public or private sales, at any of the
Administrative Agent’s offices or elsewhere, for cash, at such time or times and
at such price or prices and upon such other terms as the Administrative Agent
may deem commercially reasonable; and

(f) exercise any of its rights with respect to Real Property Leases under
Section 8.01;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect any Loan Party that is not a Debtor on the Closing
Date, under Debtor Relief Laws of the United States, the obligation of each
Lender to make Loans and any obligation of the L/C Issuer to make L/C Credit
Extensions in respect of such Loan Party shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, in each case
without further act of the Administrative Agent or any Lender; and

provided, further, that with respect to the enforcement of Liens or other
remedies with respect to the Collateral of the Loan Parties under the preceding
clause (d), the Administrative Agent shall provide the Borrower (with a copy to
counsel for the Creditors’ Committee in the Cases and to the United States
Trustee for the Eastern District of Missouri) within five (5) Business Days’
written notice prior to taking the action contemplated thereby.

9.03 Application of Funds. After the exercise of remedies provided for in
Section 9.02 (or after the Loans have automatically become immediately due and
payable), any amounts received on account of the Obligations shall be applied by
the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent) and amounts payable under
Article III payable to the Administrative Agent in its capacity as such;

 

116



--------------------------------------------------------------------------------

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest and Fees in
respect of Letters of Credit) payable to the Lenders and L/C Issuer (in their
capacities as such) (including fees, charges and disbursements of counsel to the
respective Lenders and L/C Issuer (including fees and time charges for attorneys
who may be employees of any Lender or L/C Issuer) and amounts payable under
Article III), ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans ratably among the Lenders in proportion to the respective
amounts described in this clause Fourth held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to cash
collateralize (to the extent not already cash collateralized in such amount) the
L/C Obligations (on a pro rata basis); and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Amounts used to cash collateralize the aggregate undrawn amount of Letters of
Credit pursuant to clause Fifth above shall be applied to satisfy drawings under
such Letters of Credit as they occur. If any amount remains on deposit as cash
collateral after all Letters of Credit have either been fully drawn or expired
and L/C Disbursements have been paid in cash in full, such remaining amount
shall be applied to the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, all Bonding L/C Collateral shall first be applied
to satisfy or to cash collateralize (or continue to cash collateralize)
Obligations in respect of the Bonding Facility Letters of Credit and all L/C
Facility Collateral shall first be applied to satisfy or to cash collateralize
(or continue to cash collateralize) all Obligations in respect of the L/C
Facility Letters of Credit, and in each case, shall thereafter be applied as set
forth in this Section 9.03.

9.04 Post Event of Default Refinancing. Upon the occurrence of an Event of
Default, the Borrower agrees that it shall enter into good faith negotiations
with interested parties in respect of a possible refinancing of the Obligations.

ARTICLE X

ADMINISTRATIVE AGENT

10.01 Appointment and Authority. Each of the Lenders and the L/C Issuer hereby
irrevocably appoints Citibank, N.A. to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by

 

117



--------------------------------------------------------------------------------

the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. Except with respect to Section 10.06,
Section 10.10 and Section 10.12, the provisions of this Article are solely for
the benefit of the Administrative Agent, the Lenders and the L/C Issuer, and
neither the Borrower, nor any other Loan Party shall have rights as a third
party beneficiary of any of such provisions.

10.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

10.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.

 

118



--------------------------------------------------------------------------------

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

10.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

10.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

10.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with the approval of the Borrower unless an Event of
Default under Section 9.01(g) has occurred or is continuing (such approval not
to be unreasonably withheld), to appoint a successor, which shall be a bank with
an office in the United States, or an Affiliate of any such bank with an office
in the United States. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall

 

119



--------------------------------------------------------------------------------

nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). Upon the acceptance of a successor’s
appointment as the Administrative Agent, hereunder, and upon the execution and
filing or recording of such financing statements, or amendments thereto, and
such other instruments or notices, as may be necessary or desirable, or as the
Required Lenders may request, in order to continue the perfection of the Liens
granted or purported to be granted by the Security Documents, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 11.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

Any resignation by Citibank, N.A. as Administrative Agent pursuant to this
Section 10.06 shall also constitute its resignation as L/C Issuer; provided that
no such resignation as L/C Issuer shall be effective until the appointment of a
successor L/C Issuer that is an Eligible L/C Issuer or, in the case of a
successor L/C Issuer that is not an Eligible L/C Issuer is reasonably acceptable
to the Borrower (such acceptance not to be unreasonably withheld, delayed or
conditioned) (which successor may be the replacement Administrative Agent or
another Lender or Affiliate thereof agreeing to assume all such rights, powers,
privileges and duties of the retiring L/C Issuer). Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer, (b) the resigning L/C Issuer shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, in its capacity as an L/C Issuer, (c) such
successor L/C Issuer shall issue Letters of Credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements reasonably satisfactory to the resigning L/C Issuer and the
Borrower (such acceptance not to unreasonably withheld or delayed) to
effectively assume the obligations of the resigning L/C Issuer with respect to
such Letters of Credit and (d) the Bonding Facility Letter of Credit Account and
L/C Facility Letter of Credit Account shall be transferred to accounts held by
the

 

120



--------------------------------------------------------------------------------

successor Administrative Agent that are reasonably acceptable to the Borrower
and such accounts held by the successor Administrative Agent as such shall
thereafter comprise the “Bonding Facility Letter of Credit Account” and “L/C
Facility Letter of Credit Account” hereunder.

10.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

10.08 No Other Duties, Etc. Except as expressly set forth herein, none of the
bookmanagers, Arranger or other titles listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the L/C Issuer hereunder.

10.09 Administrative Agent May File Proofs of Claim; Credit Bidding. In case of
the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Section 2.03(j), 2.09 and 11.04) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 2.09
and 11.04.

 

121



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Loan
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable Law. In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase). In connection with any such
bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses
Section 11.01 of this Agreement, (iii) the Administrative Agent shall be
authorized to assign the relevant Obligations to any such acquisition vehicle
pro rata by the Lenders, as a result of which each of the Lenders shall be
deemed to have received a pro rata portion of any Equity Interests and/or debt
instruments issued by such an acquisition vehicle on account of the assignment
of the Obligations to be credit bid, all without the need for any Secured Party
or acquisition vehicle to take any further action, and (iv) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Lenders pro rata and the
Equity Interests and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

 

122



--------------------------------------------------------------------------------

10.10 Guaranty and Collateral Matters.

(a) The Lenders and the L/C Issuer irrevocably authorize the Administrative
Agent to release any Guarantor from its obligations hereunder in accordance with
the terms of Section 11.21. Upon request by the Administrative Agent at any
time, the Required Lenders will confirm in writing the Administrative Agent’s
authority to release any Guarantor from its obligations hereunder pursuant to
this Section 10.10.

(b) The Lenders irrevocably authorize the Administrative Agent, at its option
and in its discretion, to release any Lien on any property granted to or held by
the Administrative Agent under any Loan Document in accordance with the terms of
Section 11.21. Upon request by the Administrative Agent at any time, the
Required Lenders will confirm in writing the Administrative Agent’s authority to
release its interest in particular types or items of property in accordance with
this Section.

10.11 Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax. Without limiting the provisions of
Section 3.01, each Lender shall, and does hereby, indemnify the Administrative
Agent, and shall make payable in respect thereof within thirty (30) days after
demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities and expenses (including fees, charges and disbursements of
any counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the IRS or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold tax from amounts
paid to or for the account of any Lender for any reason (including, without
limitation, because the appropriate form was not delivered or not property
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of
withholding tax ineffective). A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 10.11. The agreements in
this Section 10.11 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, and the repayment, satisfaction or discharge of all other obligations.

10.12 Collateral Matters. Without limiting the provisions of Sections 10.03 and
11.04, each Lender hereby consents to Citibank, N.A. and any successor serving
in such capacity and agrees not to assert any claim (including as a result of
any conflict of interest) against Citibank, N.A., or any such successor, arising
from the role of the Administrative Agent or other agent under the Security
Documents so long as it is either acting in accordance with the terms of such
documents or otherwise has not engaged in gross negligence or willful
misconduct.

 

123



--------------------------------------------------------------------------------

ARTICLE XI

MISCELLANEOUS

11.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower, or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Borrower, or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent (except, in each case, as
set forth in clause (2) below), and (2) the parties to the Fee Letter in the
case of the proviso after clause (g) below, and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no such amendment, waiver or consent
shall:

(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 9.02) without the written consent of such Lender,
except as provided in Section 2.14 or pursuant to clause (c) of the definition
of Maturity Date;

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) or any mandatory reduction of the Aggregate
Commitments hereunder without the written consent of each Lender directly
affected thereby (other than as expressly provided in Section 2.14 or pursuant
to clause (c) of the definition of “Maturity Date”);

(c) reduce the principal of, or the stated rate of interest specified herein on
any Loan, or (subject to clause (z) of the second proviso to this Section 11.01)
any fees or other amounts payable hereunder without the written consent of each
Lender directly affected thereby; provided, however, that, without limiting the
effect of clauses (h) and (i) below or the proviso directly below, only the
consent of the Required Lenders shall be necessary to amend the definition of
“Default Rate” or to waive any obligation of the Borrower to pay interest or
Letter of Credit Fees at the Default Rate;

(d) change Section 2.13 or Section 9.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender adversely affected thereby;

(e) amend, waive or otherwise modify Section 7.11 or any defined term used
therein (or any component definition thereof for purposes of such Section 7.11)
without the written consent of the Supermajority Lenders;

(f) change any provision of this Section or the definition of “Required Lenders”
or “Supermajority Lenders” or any other provision of this Agreement specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder
without the written consent of each Lender;

(g) release all or substantially all of the value of the guarantees made by the
Guarantors hereunder or all or a material portion of the Collateral, in each
case without the written consent of each Lender;

 

124



--------------------------------------------------------------------------------

(h) modify Section 2.14 in a manner that would extend the duration of, or
conditions to the exercise of, the Facility Extension Option without the written
consent of each Lender;

(i) permit the incurrence of additional Indebtedness under this Agreement or
otherwise increase the principal amount of the Obligations in respect of any
Facility (including by increasing the Bonding Accommodation Cap or the L/C
Facility Cap) without the written consent of each Lender; provided, however,
that any amendment to or waiver of clause (z) of the proviso to the first
sentence of Section 2.03(a)(i) or of clause (B) to the proviso of
Section 7.01(f) may be effected with the consent of the Required Lenders;
provided, further that notwithstanding the foregoing, any increase in the
Bonding Accommodation Cap that is accompanied by a simultaneous
dollar-for-dollar decrease in the L/C Facility Cap shall only require the
consent of the Required Lenders;

(j) modify Section 2.06(b) without the written consent of each Lender;

(k) modify or waive any provision of this Agreement in order to permit the
incurrence of any financing pursuant to Section 364 of the Bankruptcy Code
(other than the Facilities) that would be secured by the Collateral (or any
portion thereof) on a pari passu or senior basis with the Obligations or that
would benefit from any Superpriority Claim in the Cases that is pari passu or
senior to the Superpriority Claims with respect to the Obligations as provided
in the Orders, without the written consent of each Lender; or

(l) modify the second to last sentence of Section 7.17 without the consent of
the Supermajority Lenders;

and, provided further, that (x) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (y) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (z) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties to the Fee Letter.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that (i) the Commitment of such Lender may not be increased or extended,
except as provided in Section 2.14 or pursuant to clause (c) of the definition
of Maturity Date and (ii) the principal of any Loan owed to such Lender may not
be reduced without the consent of such Lender.

Notwithstanding the foregoing, the Borrower and Administrative Agent may amend
this Agreement and the other Loan Documents without the consent of any Lender
(a) to cure any ambiguity, omission, mistake, error, defect or inconsistency,
(b) to add a Guarantor with respect to the Loans or collateral to secure the
Loans or (c) to make administrative changes that do not adversely affect the
rights of any Lender.

 

125



--------------------------------------------------------------------------------

Any such waiver and any such amendment or modification pursuant to this
Section 11.01 shall be binding upon the Borrower, the Lenders, the L/C Issuer,
the Administrative Agent and all future holders of the Loans. In the case of any
waiver, the Borrower, the Lenders, the L/C Issuer and the Administrative Agent
shall be restored to their former positions and rights hereunder and under the
other Loan Documents, and any Default or Event of Default that is waived
pursuant to this Section 11.01 shall be deemed to be cured and not continuing
during the period of such waiver.

11.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail, sent
by telecopier as follows or sent by electronic communication as provided in
subsection (b) below, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i) if to the Borrower or any other Loan Party, the Administrative Agent or the
L/C Issuer, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 11.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in their discretion, agree to accept notices and other communications to
the Administrative Agent or the Borrower hereunder by electronic communications
pursuant to procedures approved by the Administrative Agent or the Borrower,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to the Lenders and the L/C Issuer to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have

 

126



--------------------------------------------------------------------------------

been sent at the opening of business on the next business day for the recipient,
and (ii) notices or communications posted to an Internet or intranet website
shall be deemed received upon the deemed receipt by the intended recipient at
its e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses have resulted from the gross negligence or willful misconduct of such
Agent Party; provided, however, that in no event shall the Borrower or any Agent
Party have any liability to the Borrower, any Lender, the L/C Issuer or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages); provided that such waiver
shall not limit any Loan Party’s reimbursement or indemnification obligations
under Sections 11.04(a) or 11.04(b), respectively.

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent and
the L/C Issuer may change its address, electronic mail address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, electronic mail
address, telecopier or telephone number for notices and other communications
hereunder by notice to the Borrower, the Administrative Agent and the L/C
Issuer. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Borrowing Notices) purportedly given by or on
behalf of the Borrower, even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

127



--------------------------------------------------------------------------------

11.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

11.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by (A) the Administrative Agent and its
Affiliates (including the reasonable and documented fees, charges and
disbursements of counsel for the Administrative Agent and the Arranger and local
counsel in each relevant jurisdiction and any special counsel reasonably deemed
necessary by the Administrative Agent (including, for the avoidance of doubt,
the fees and expenses of Davis Polk & Wardwell LLP, Bryan Cave LLP, Henry Davis
York, Centerview Partners LLC and Zolfo Cooper LLC and Ferrier Hodgson)) and
(B) the Specified Lenders (but limited (x) in the case of legal fees and
expenses, to the reasonable fees and expenses of a single law firm of counsel
(and one local counsel) to the Specified Lenders, taken as a whole, and (y) in
the case of fees and expenses of other advisors, to the reasonable fees and
expenses of a single financial advisor to the Specified Lenders, taken as a
whole), in the case of each of (A) and (B), in connection with the syndication
of the credit facilities provided for herein, the preparation, due diligence,
negotiation, execution, delivery, administration and enforcement of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by the L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all costs and expenses of the
Administrative Agent and the L/C Issuer and (subject to the limitations set
forth in this sentence) the Lenders for all costs and expenses (including
attorneys’ and financial advisors’ fees and expenses incurred by the
Administrative Agent and the L/C Issuer and, solely upon and after an Event of
Default, attorneys’ fees for the Lenders (but only in respect of any Lender or
group of Lenders holding, individually or in the aggregate, more than 33.33% of
the aggregate Loans and Commitments outstanding at such time)), in each case in
connection with (A) the enforcement of this Agreement and the other Loan
Documents, including all rights under this Section, (B) in connection with the
Loans made or Letters of Credit issued hereunder, including all such reasonable
and documented out-of-pocket expenses incurred during any workout, restructuring
or negotiations in respect of such Loans or Letters of Credit and (C) any legal
proceeding relating to arising out of the Facilities or the other transactions
contemplated by this Agreement and the other Loan Documents.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Arranger, each Lender and
the L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities (including any
Environmental Liability) and related reasonable and documented out-of-pocket
fees and expenses (including the reasonable documented out-of-

 

128



--------------------------------------------------------------------------------

pocket fees, charges and disbursements of any counsel for any Indemnitee),
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by the Borrower or any Subsidiary thereof arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration and enforcement of this Agreement and
the other Loan Documents, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit) and (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are found in a final, non-appealable judgment by a court of
competent jurisdiction to (x) have resulted from the bad faith, gross negligence
or willful misconduct of such Indemnitee, (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for material breach of
such Indemnitee’s obligations hereunder or under any other Loan Document or
(z) result from a dispute solely among Indemnitees (other than any claims
against an Indemnitee in its capacity or in fulfilling its role as an
administrative agent or arranger or any similar role under this Agreement or any
claims arising out of any act or omission of the Borrower or any of its
Affiliates). This Section 11.04(b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Arranger, the L/C Issuer or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the Arranger, such L/C Issuer or such Related Party, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), the
Arranger or the L/C Issuer in its capacity as such, or against any Related Party
of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), the Arranger or L/C Issuer in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no party hereto shall assert, and each hereby waives, any claim
against the Borrower and its Affiliates or any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof; provided that such
waiver shall not limit any

 

129



--------------------------------------------------------------------------------

Loan Party’s reimbursement or indemnification obligations under Sections
11.04(a) or 11.4(b), respectively. No Indemnitee referred to in subsection
(b) above or the Borrower and its Affiliates shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby, except to the
extent such damages are found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Indemnitee.

(e) Payments. All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the Arranger and the L/C Issuer, the replacement of
any Lender, the termination of the Commitments and the repayment, satisfaction
or discharge of all Obligations.

11.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, the Arranger, the L/C Issuer or
any Lender, or the Administrative Agent, the Arranger, the L/C Issuer or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent, the Arranger, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect, in the applicable currency of such recovery or payment. The obligations
of the Lenders and the L/C Issuer under clause (b) of the preceding sentence
shall survive Payment in Full and the termination of this Agreement.

11.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder, except through a
transaction permitted hereunder, without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of subsection (f) of this Section. Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby,

 

130



--------------------------------------------------------------------------------

Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Arranger, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that:

(i) except (a) in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the Loans at the time owing to it, which
amount is less than the applicable minimum transfer amount set forth below, or
(b) in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund with respect to a Lender, the aggregate amount of the Commitment
or the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $1,000,000, unless the Administrative
Agent otherwise consents (such consent not to be unreasonably withheld or
delayed); provided, however, that (x) concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met and (y) the consent of the
Administrative Agent shall not be required for any assignment to a Lender or an
Affiliate of a Lender or an Approved Fund with respect to a Lender;

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned;

(iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500 (provided however, that the
Administrative Agent may in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment and does hereby waive such
processing and recordation fee in the case of an assignment by a Lender to an
Affiliate of such Lender) and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the closing date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning

 

131



--------------------------------------------------------------------------------

Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of
Section 3.01 (subject to the requirements thereof), 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the closing date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans and L/C Obligations
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. Any assignment of any Loan, whether or not evidenced by a Note,
shall be effective only upon appropriate entries with respect thereto being made
in the Register (and each Note shall expressly so provide). The Register shall
be available for inspection by the Borrower and the L/C Issuer at any reasonable
time and from time to time upon reasonable prior notice. In addition, at any
time that a request for a consent for a material or substantive change to the
Loan Documents is pending, any Lender may request and receive from the
Administrative Agent a copy of the Register.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender, to the extent that it has a consent right hereunder,
will not, without the consent of the Participant, agree to any amendment, waiver
or other modification described in clauses (a), (b) (c), and (f) of the first
proviso to Section 11.01 that affects such Participant. Subject to subsection
(e) of this Section, the Borrower agrees that each Participant shall be entitled
to the benefits of Section 3.01, 3.04 and 3.05 to the same extent as if it were
a Lender and had acquired its interest by assignment, provided that in the case
of Section 3.01, such Participant shall have complied with the requirements of
such section (it being understood that the documentation required under
Section 3.01 shall be delivered to the

 

132



--------------------------------------------------------------------------------

participating Lender to the same extent as if the Participant were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 11.08 as though it were a Lender; such Participant
agrees to be subject to Section 2.13 as though it were a Lender.

Each Lender that sells a participation, acting for this purpose as a
non-fiduciary agent (solely for tax purposes) of the Borrower, shall maintain a
register for the recordation of the names and addresses of the Participants and
principal amount (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender and each Loan Party shall treat each Person whose name is
recorded in the Participant Register pursuant to the terms hereof as the owner
of such participation for all purposes of this Agreement, notwithstanding notice
to the contrary.

(e) Limitation upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01, 3.04 or 3.05 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. No Participant shall be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender to secure
obligations to a Federal Reserve Bank or other central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state Laws based on the Uniform Electronic Transactions
Act.

 

133



--------------------------------------------------------------------------------

11.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, Arranger, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) on a need-to-know basis, to its Affiliates and
to its Related Parties for the evaluation of, administration of and enforcement
of rights under the Loan Documents (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto subject to any other applicable confidentiality
arrangements in the Fee Letter, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section and such Information
being used for the evaluation of, administration of and enforcement of rights
under the Loan Documents, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information becomes publicly available other than as a result of a breach of
this Section.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Arranger, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by the Borrower or any
Subsidiary, provided that, in the case of information received from the Borrower
or any Subsidiary after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised
reasonable care to protect such Information, and in no event less than the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent, the Arranger, the Lenders and the L/C Issuer
acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Laws, including Federal and state securities laws.

11.08 Right of Setoff. Subject to the Order and the final proviso of
Section 9.01, upon any amount becoming due and payable hereunder (whether at
stated maturity, by acceleration or otherwise), each Lender, the L/C Issuer and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by applicable law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the L/C Issuer or any such Affiliate
to or for the credit or the account of a Loan Party against any and all of the
obligations of such Loan Party now or hereafter existing

 

134



--------------------------------------------------------------------------------

under this Agreement or any other Loan Document to such Lender or the L/C
Issuer, irrespective of whether or not such Lender or the L/C Issuer shall have
made any demand under this Agreement or any other Loan Document or are owed to a
branch or office of such Lender or the L/C Issuer different from the branch or
office holding such deposit or obligated on such indebtedness. The rights of
each Lender, the L/C Issuer and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender, the L/C Issuer or their respective Affiliates may have. Each
Lender and the L/C Issuer agrees to notify the Borrower and the Administrative
Agent promptly after any such setoff and application, provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

11.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

11.10 Counterparts; Integration; Effectiveness; Orders Control. This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement. To the extent that any specific provision hereof
is inconsistent with a specific provision of any of the Orders, the Interim
Order or Final Order (as applicable) shall control.

11.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

135



--------------------------------------------------------------------------------

11.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.13 Replacement of Lenders. If (a) any Lender requests compensation under
Section 3.04, (b) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, (c) any Lender is at such time a Defaulting Lender or has given
notice pursuant to Section 3.02 or (d) any Lender becomes a “Nonconsenting
Lender” (hereinafter defined), then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to (and such Lender shall) assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.06), all of its interest, rights and obligations under
this Agreement and the related Loan Documents to an assignee selected by the
Borrower that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(a) the Administrative Agent shall have received the assignment fee specified in
Section 11.06(b) (provided however, that the Administrative Agent may in its
sole discretion elect to waive such processing and recordation fee in the case
of any assignment);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and outstanding L/C Disbursements that have
been drawn, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws, and

(e) neither the Administrative Agent nor any Lender shall be obligated to be or
to find the assignee.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. In the event that (x) the Borrower or the Administrative Agent
has requested the Lenders to consent to a departure or

 

136



--------------------------------------------------------------------------------

waiver of any provisions of the Loan Documents or to agree to any amendment
thereto and (y) the Required Lenders, as applicable, have agreed to such
consent, waiver or amendment, then any such Lender, who does not agree to such
consent, waiver or amendment and whose consent would otherwise be required for
such departure, waiver or amendment, shall be deemed a “Nonconsenting Lender.”
Any such replacement shall not be deemed a waiver of any rights that the
Borrower shall have against the replaced Lender.

11.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK AND, TO THE EXTENT APPLICABLE,
THE BANKRUPTCY CODE.

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THE BANKRUPTCY COURT AND, IF THE BANKRUPTCY COURT DOES
NOT HAVE (OR ABSTAINS FROM) JURISDICTION, THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

137



--------------------------------------------------------------------------------

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.16 PATRIOT Act Notice. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies each Loan Party that pursuant to the requirements of the
PATRIOT Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the PATRIOT Act.

11.17 Time of the Essence. Time is of the essence of the Loan Documents.

11.18 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Borrower
in respect of any such sum due from it to the Administrative Agent or the
Lenders hereunder or under the other Loan Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If

 

138



--------------------------------------------------------------------------------

the amount of the Agreement Currency so purchased is greater than the sum
originally due to the Administrative Agent in such currency, the Administrative
Agent agrees to return the amount of any excess to the Borrower (or to any other
Person who may be entitled thereto under applicable law).

11.19 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A)the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Arranger are arm’s-length
commercial transactions between the Borrower and their Affiliates, on the one
hand, and the Administrative Agent and the Arranger, on the other hand, (B) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent, each Arranger and each Lender is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its respective Affiliates, or any other
Person and (B) neither the Administrative Agent nor any of the Arranger nor any
Lender has any obligation to the Borrower or any of its respective Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent and the Arranger and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its respective Affiliates,
and neither the Administrative Agent nor any of the Arranger has any obligation
to disclose any of such interests to the Borrower or its respective Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Administrative Agent and the Arranger
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

11.20 [Reserved].

11.21 Release of Liens and Release from Guaranty Obligations. Notwithstanding
anything to the contrary in the Loan Documents:

(a) after Payment in Full, the Collateral shall be automatically released from
any Liens created by the Loan Documents, and the Loan Documents and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent, the L/C Issuer, the Lenders and each Loan Party under
the Loan Documents shall terminate and each Guarantor shall be released from its
obligations hereunder, all without delivery of any instrument or performance of
any act by any Person.

(b) the following Collateral shall be automatically released from the Liens
created by the Loan Documents without delivery of any instrument or performance
of any act by any Person:

 

139



--------------------------------------------------------------------------------

(i) upon a Disposition of Collateral permitted hereunder, the Disposed of
Collateral;

(ii) [reserved];

(iii) upon the approval, authorization or ratification in writing by the
Required Lenders (or such other percentage of the Lenders whose consent is
required by Section 11.01) of the release of any Collateral, such Collateral;

(iv) upon a release of any Collateral under the terms of each applicable
Security Document, such Collateral; or

(v) upon a Guarantor no longer being a Guarantor by virtue of the definition
thereof or a transaction permitted hereunder, the Collateral owned by such
Guarantor.

(c) a Guarantor shall be automatically released from its obligations hereunder
without delivery of any instrument or performance of any act by any Person:

(i) [reserved];

(ii) upon such Guarantor no longer being a Guarantor by virtue of the definition
thereof or a transaction permitted hereunder;

(iii) upon the approval, authorization or ratification in writing by the
Required Lenders (or such other percentage of the Lenders whose consent is
required by Section 11.01); or

(iv) upon the release of such Guarantor under the terms of this Agreement.

(d) In connection with any termination or release of Collateral (including of
property no longer constituting Collateral by virtue of any property becoming an
Excluded Asset pursuant to clause (a) of the definition thereof) from the Liens
securing the Obligations or a release of a Guarantor, the Administrative Agent
shall:

(i) in the case of termination or release of Collateral from the Liens securing
the Obligations, (A) execute and deliver to any Loan Party, at such Loan Party’s
expense, all documents that such Loan Party shall reasonably request to evidence
such termination or release (including (1) UCC termination statements and (2) in
the case of a release of Mortgages, a partial release) and (B) return to the
Borrower, the possessory Collateral that is in the possession of the
Administrative Agent and is the subject of such release (provided that, upon
request by the Administrative Agent, the Borrower shall deliver to the
Administrative Agent a certificate of a Responsible Officer certifying that such
transaction has been or was consummated in compliance with the Loan Documents),
and

(ii) in the case of a release of a Guarantor, at the Borrower’s expense, execute
and deliver a written release in form and substance reasonably satisfactory to
the Administrative Agent, to evidence the release of the Guarantor promptly upon
the reasonable request of the Borrower; and

 

140



--------------------------------------------------------------------------------

(e) any execution and delivery of documents, or the taking of any other action,
by the Administrative Agent pursuant to this Section 11.21 shall be without
recourse to or warranty by the Administrative Agent.

11.22 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

11.23 Original Issue Discount. THE LOANS MAY BE ISSUED WITH ORIGINAL ISSUE
DISCOUNT FOR UNITED STATES FEDERAL INCOME TAX PURPOSES. THE ISSUE PRICE, AMOUNT
OF ORIGINAL ISSUE DISCOUNT, ISSUE DATE AND YIELD TO MATURITY OF THE LOANS MAY BE
OBTAINED BY WRITING TO THE BORROWER AND THE ADMINISTRATIVE AGENT AT ITS ADDRESS
SPECIFIED HEREIN

 

ARTICLE XII

GUARANTY

12.01 Guaranty.

(a) Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Administrative Agent, for the ratable benefit of
the Secured Parties and their respective successors, indorsees, transferees and
assigns, the prompt and complete payment and performance by the Loan Parties
when due (whether at the stated maturity, by acceleration or otherwise) of the
Obligations.

 

141



--------------------------------------------------------------------------------

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 12.02).

(c) Each Guarantor agrees that the Obligations may at any time and from time to
time exceed the amount of the liability of such Guarantor hereunder without
impairing the guarantee contained in this Section 12.01 or affecting the rights
and remedies of the Secured Parties hereunder.

(d) The guarantee contained in this Section 12.01 shall remain in full force and
effect until the Discharge of the Obligations, notwithstanding that from time to
time during the term of this Agreement the Borrower may be free from any
Obligations.

(e) No payment made by the Borrower, any of the Guarantors, any other guarantor
or any other Person or received or collected by any Secured Party from the
Borrower, any of the Guarantors, any other guarantor or any other Person by
virtue of any action or proceeding or any setoff or appropriation or application
at any time or from time to time in reduction of or in payment of the
Obligations shall be deemed to reduce, release or otherwise affect the liability
of any Guarantor hereunder which shall, notwithstanding any such payment (other
than any payment made by such Guarantor in respect of the Obligations or any
payment received or collected from such Guarantor in respect of the
Obligations), remain liable for the Obligations up to the maximum liability of
such Guarantor hereunder until the Discharge of the Obligations.

12.02 Right of Contribution. Each Guarantor hereby agrees that to the extent
that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 12.03. The provisions of
this Section 12.02 shall in no respect limit the obligations and liabilities of
any Guarantor to the Secured Parties, and each Guarantor shall remain jointly
and severally liable to the Secured Parties for the full amount guaranteed by
such Guarantor hereunder.

12.03 Amendments, etc. with Respect to Obligations. Each Guarantor shall remain
obligated hereunder notwithstanding that (without any reservation of rights
against any Guarantor and without notice to or further assent by any Guarantor)
any demand for payment of any of the Obligations made by any Secured Party may
be rescinded by such Secured Party and any of the Obligations continued, and the
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
any Secured Party, and this Agreement and the other Loan Documents and any other
documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Administrative
Agent (or the Required Lenders or all Lenders, as the case may be) may deem
advisable from time to time, and any collateral security, guarantee or right of
offset at any time held by any Secured Party for the payment of the Obligations
may be sold, exchanged, waived, surrendered or released.

 

142



--------------------------------------------------------------------------------

12.04 Guaranty Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Obligations
and notice of or proof of reliance by any Secured Party upon the guarantee
contained in this Article XII or acceptance of the guarantee contained in this
Article XII; the Obligations, and any of them, shall conclusively be deemed to
have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon the guarantee contained in this Article XII; and all
dealings between the Borrower and any of the Guarantors, on the one hand, and
the Secured Parties, on the other hand, likewise shall be conclusively presumed
to have been had or consummated in reliance upon the guarantee contained in this
Article XII. Each Guarantor waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon the Borrower or any of
the Guarantors with respect to the Obligations. Each Guarantor understands and
agrees that the guarantee contained in this Article XII shall be construed as a
continuing, absolute and unconditional guarantee of payment and performance and
not of collection without regard to (a) the validity or enforceability of
(i) this Agreement or any other Loan Document or any of the Obligations or
(ii) any other collateral security therefor or guarantee or right of offset with
respect thereto at any time or from time to time held by any Secured Party,
(b) any defense, setoff or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the
Borrower or any other Person against any Secured Party, (c) any acts of any
legislative body or governmental authority affecting the Borrower, including but
not limited to, any restrictions on the conversion of currency or repatriation
or control of funds or any total or partial expropriation of the Borrower’s
property, or by economic, political, regulatory or other events in the countries
where the Borrower is located, or (d) any other circumstance whatsoever (with or
without notice to or knowledge of the Borrower or such Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrower from the Obligations, or of such Guarantor under the
guarantee contained in this Article XII (other than a defense of payment or
performance), in bankruptcy or in any other instance. When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, any Secured Party may, but shall be under no obligation to, make a
similar demand on or otherwise pursue such rights and remedies as it may have
against the Borrower, any other Guarantor or any other Person or against any
guarantee for the Obligations or any right of offset with respect thereto, and
any failure by the Administrative Agent or any other Secured Party to make any
such demand, to pursue such other rights or remedies or to collect any payments
from the Borrower, any other Guarantor or any other Person or to realize upon
any such guarantee or to exercise any such right of offset, or any release of
the Borrower, any other Guarantor or any other Person or any such guarantee or
right of offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Secured Parties against
any Guarantor. For the purposes hereof “demand” shall include the commencement
and continuance of any legal proceedings.

12.05 Reinstatement. The guarantee contained in this Article XII shall, to the
extent permissible at law, continue to be effective, or be reinstated, as the
case may be, if at any time payment, or any part thereof, of any of the
Obligations is rescinded or must otherwise be restored or returned by any
Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.

 

143



--------------------------------------------------------------------------------

12.06 [Reserved].

12.07 Remedial Provisions. The Administrative Agent may apply all or any part of
any proceeds of the guarantee set forth in this Article XII, to payment of the
Obligations in such order as set forth in Section 9.03 of this Agreement. If an
Event of Default shall occur and be continuing, the Administrative Agent, on
behalf of the Secured Parties, may exercise, in addition to all other rights and
remedies granted to them in this Agreement and in any other instrument or
agreement securing, evidencing or relating to the Obligations, all rights and
remedies available to it under any applicable Loan Document or under any
applicable law or in equity.

12.08 No Waiver; Enforcement; Indemnification.

(a) None of the Administrative Agent or Lenders shall by any act (except by a
written instrument pursuant to Section 11.01), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced to any Default or Event of Default. No failure to exercise, nor any
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which such Administrative Agent or Lender would otherwise have
on any future occasion. The rights and remedies herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any other
rights or remedies provided by law.

(b) Each Guarantor agrees to pay or reimburse each Secured Party for all its
reasonable and documented costs and expenses incurred in collecting against such
Guarantor under the guarantee contained in this Article XII or otherwise
enforcing or preserving any rights under this Agreement and the other Loan
Documents to which such Guarantor is a party subject to the expense
reimbursement and indemnity obligations of the Borrower pursuant to
Section 11.04.

(c) Each Guarantor agrees to pay, and to save the Administrative Agent, the
Lenders and the other Persons referenced in Section 11.04 of this Agreement
harmless from, any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement to the extent the Borrower
would be required to do so pursuant to Section 11.04 of this agreement.

(d) The agreements in this Section 12.08 shall survive Payment in Full.

 

144



--------------------------------------------------------------------------------

12.09 Agreement to Pay; Subrogation.

(a) In furtherance of the foregoing and not in limitation of any other right
that the Administrative Agent or any other Secured Party has at law or in equity
against any Loan Party by virtue hereof, upon the failure of the Borrower or any
other Loan Party to pay any Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
each Loan Party hereby promises to and will forthwith pay, or cause to be paid,
to the Administrative Agent for distribution to the applicable Secured Parties
in cash the amount of such unpaid Obligation. Upon payment by any Guarantor of
any sums to the Administrative Agent as provided above, all rights of such Loan
Party against the Borrower, or other Loan Party or any other Loan Party arising
as a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subject to Sections 12.09 (b),
(c) and (d).

(b) In addition to all such rights of indemnity and subrogation as the Loan
Parties may have under applicable law (but subject to Section 12.09(d)), the
Borrower agrees that (i) in the event a payment shall be made by any Guarantor
under this Agreement in respect of any Obligation of the Borrower, the Borrower
shall indemnify such Guarantor for the full amount of such payment and such
Guarantor shall be subrogated to the rights of the person to whom such payment
shall have been made to the extent of such payment and (ii) in the event any
assets of any Guarantor shall be sold pursuant to this Agreement or any other
Loan Document to satisfy in whole or in part an Obligation of the Borrower, the
Borrower shall indemnify such Guarantor in an amount equal to the greater of the
book value or the fair market value of the assets so sold.

(c) Each Guarantor agrees (subject to Section 12.09(d)) that, in the event a
payment shall be made by any other Guarantor hereunder in respect of any
Obligation or assets of any other Guarantor shall be sold pursuant to any Loan
Document to satisfy any Obligation owed to any Secured Party and such other
Guarantor (the “Claiming Guarantor”) shall not have been fully indemnified by
the Borrower as provided in Section 12.09(b), the contributing Guarantor shall
indemnify the Claiming Guarantor in an amount equal to the amount of such
payment or the greater of the book value or the fair market value of such
assets, as applicable, in each case multiplied by a fraction of which the
numerator shall be the net worth of such contributing Guarantor on the date
hereof and the denominator shall be the aggregate net worth of all the
Guarantors on the date hereof (or, in the case of any Guarantor becoming a party
hereto pursuant to Section 7.12, the date of the supplement hereto executed and
delivered by such Guarantor). Any contributing Guarantor making any payment to a
Claiming Guarantor pursuant to this Section 12.09(c) shall be subrogated to the
rights of such Claiming Guarantor under Section 12.09(b) to the extent of such
payment.

(d) Notwithstanding any provision of this Agreement to the contrary, all rights
of the Loan Parties under Sections 12.09(b) and 12.09(c) and all other rights of
indemnity, contribution or subrogation of the Loan Parties under applicable law
or otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Obligations. No failure on the part of the Borrower or any Guarantor
to make the payments required by Sections 12.09(b) and 12.09(c) (or any other
payments required under applicable law or otherwise) shall in any respect limit
the obligations and liabilities of any Loan Party with respect to its
obligations hereunder, and each Loan Party shall remain liable for the full
amount of the obligations of such Loan Party hereunder. Each Guarantor hereby
agrees that all Indebtedness and other monetary obligations owed by it to any
other Guarantor or any Subsidiary shall be fully subordinated to the
indefeasible payment in full in cash of the Obligations.

 

145



--------------------------------------------------------------------------------

12.10 Information. Each Loan Party assumes all responsibility for being and
keeping itself informed of the financial condition and assets of the Borrower
and each other Loan Party, and of all other circumstances bearing upon the risk
of nonpayment of the Obligations and the nature, scope and extent of the risks
that such Guarantor assumes and incurs hereunder, and agrees that none of the
Administrative Agent or the other Secured Parties will have any duty to advise
such Guarantor of information known to it or any of them regarding such
circumstances or risks.

 

146



--------------------------------------------------------------------------------

PEABODY ENERGY CORPORATION, as the Borrower By:   /s/ James A. Tichenor   Name:
James A. Tichenor   Title: Vice President and Treasurer

 

 

GUARANTORS:

 

AMERICAN LAND DEVELOPMENT, LLC

 

AMERICAN LAND HOLDINGS OF COLORADO, LLC

 

AMERICAN LAND HOLDINGS OF ILLINOIS, LLC

 

AMERICAN LAND HOLDINGS OF INDIANA, LLC

 

AMERICAN LAND HOLDINGS OF KENTUCKY, LLC

 

AMERICAN LAND HOLDINGS OF NEW MEXICO, LLC

 

AMERICAN LAND HOLDINGS OF WEST VIRGINIA, LLC

 

ARID OPERATIONS INC.

 

BIG RIDGE, INC.

 

BLACK HILLS MINING COMPANY, LLC

 

BTU WESTERN RESOURCES, INC.

 

CABALLO GRANDE, LLC

 

CASEYVILLE DOCK COMPANY, LLC

 

CENTRAL STATES COAL RESERVES OF ILLINOIS, LLC

 

CENTRAL STATES COAL RESERVES OF INDIANA, LLC

 

CENTURY MINERAL RESOURCES, INC.

 

COAL RESERVE HOLDING LIMITED LIABILITY COMPANY NO. 1

 

COALSALES II, LLC

 

COLORADO YAMPA COAL COMPANY, LLC

 

CONSERVANCY RESOURCES, LLC

 

COTTONWOOD LAND COMPANY

 

CYPRUS CREEK LAND COMPANY

 

CYPRUS CREEK LAND RESOURCES, LLC

 

DYSON CREEK COAL COMPANY, LLC

 

DYSON CREEK MINING COMPANY, LLC

 

EL SEGUNDO COAL COMPANY, LLC

 

EMPIRE LAND HOLDINGS, LLC

 

FALCON COAL COMPANY, LLC

 

FOUR STAR HOLDINGS, LLC

 

FRANCISCO EQUIPMENT COMPANY, LLC

 

FRANCISCO LAND HOLDINGS COMPANY, LLC

 

FRANCISCO MINING, LLC

 

GALLO FINANCE COMPANY, LLC

 

GLOBAL CENTER FOR ENERGY AND HUMAN DEVELOPMENT, LLC

 

GOLD FIELDS CHILE, LLC

 

GOLD FIELDS MINING, LLC

 

GOLD FIELDS ORTIZ, LLC

 

HAYDEN GULCH TERMINAL, LLC

 

HIGHWALL MINING SERVICES COMPANY

[Signature Page to the Superpriority Secured Debtor-in-Possession Credit
Agreement]

 

147



--------------------------------------------------------------------------------

  HILLSIDE RECREATIONAL LANDS, LLC  

HMC MINING, LLC

 

ILLINOIS LAND HOLDINGS, LLC

 

INDEPENDENCE MATERIAL HANDLING, LLC

 

JAMES RIVER COAL TERMINAL, LLC

 

JUNIPER COAL COMPANY, LLC

 

KAYENTA MOBILE HOME PARK, INC.

 

KENTUCKY SYNGAS, LLC

 

KENTUCKY UNITED COAL, LLC

 

LIVELY GROVE ENERGY, LLC

 

LIVELY GROVE ENERGY PARTNERS, LLC

 

MARIGOLD ELECTRICITY, LLC

 

MIDCO SUPPLY AND EQUIPMENT CORPORATION

 

MIDWEST COAL ACQUISITION CORP.

 

MIDWEST COAL RESERVES OF ILLINOIS, LLC

 

MIDWEST COAL RESERVES OF INDIANA, LLC

 

MIDWEST COAL RESERVES OF KENTUCKY, LLC

 

MOFFAT COUNTY MINING, LLC

 

MUSTANG ENERGY COMPANY, L.L.C.

 

NEW MEXICO COAL RESOURCES, LLC

 

NM EQUIPMENT COMPANY, LLC

 

PACIFIC EXPORT RESOURCES, LLC

 

PEABODY AMERICA, LLC

 

PEABODY ARCHVEYOR, L.L.C.

 

PEABODY ARCLAR MINING, LLC

 

PEABODY ASSET HOLDINGS, LLC

 

PEABODY BEAR RUN MINING, LLC

 

PEABODY BEAR RUN SERVICES, LLC

 

PEABODY CABALLO MINING, LLC

 

PEABODY CARDINAL GASIFICATION, LLC

 

PEABODY CHINA, LLC

 

PEABODY COALSALES, LLC

 

PEABODY COALTRADE, LLC

 

PEABODY COALTRADE INTERNATIONAL (CTI), LLC

 

PEABODY COLORADO OPERATIONS, LLC

 

PEABODY COLORADO SERVICES, LLC

 

PEABODY COULTERVILLE MINING, LLC

 

PEABODY DEVELOPMENT COMPANY, LLC

 

PEABODY ELECTRICITY, LLC

 

PEABODY EMPLOYMENT SERVICES, LLC

 

PEABODY ENERGY GENERATION HOLDING COMPANY

 

PEABODY ENERGY INVESTMENTS, INC.

 

PEABODY ENERGY SOLUTIONS, INC.

 

PEABODY GATEWAY NORTH MINING, LLC

 

PEABODY GATEWAY SERVICES, LLC

 

PEABODY HOLDING COMPANY, LLC

 

PEABODY ILLINOIS SERVICES, LLC

 

PEABODY INDIANA SERVICES, LLC

 

PEABODY INTERNATIONAL INVESTMENTS, INC.

 

PEABODY INTERNATIONAL SERVICES, INC.

 

PEABODY INVESTMENTS CORP.

[Signature Page to the Superpriority Secured Debtor-in-Possession Credit
Agreement]

 

148



--------------------------------------------------------------------------------

 

PEABODY MAGNOLIA GROVE HOLDINGS, LLC

 

PEABODY MIDWEST MANAGEMENT SERVICES, LLC

 

PEABODY MIDWEST MINING, LLC

 

PEABODY MIDWEST OPERATIONS, LLC

 

PEABODY MIDWEST SERVICES, LLC

 

PEABODY MONGOLIA, LLC

 

PEABODY NATURAL GAS, LLC

 

PEABODY NATURAL RESOURCES COMPANY

 

PEABODY NEW MEXICO SERVICES, LLC

 

PEABODY OPERATIONS HOLDING, LLC

 

PEABODY POWDER RIVER MINING, LLC

 

PEABODY POWDER RIVER OPERATIONS, LLC

 

PEABODY POWDER RIVER SERVICES, LLC

 

PEABODY POWERTREE INVESTMENTS, LLC

 

PEABODY RECREATIONAL LANDS, L.L.C.

 

PEABODY ROCKY MOUNTAIN MANAGEMENT SERVICES, LLC

 

PEABODY ROCKY MOUNTAIN SERVICES, LLC

 

PEABODY SCHOOL CREEK MINING, LLC

 

PEABODY SERVICES HOLDINGS, LLC

 

PEABODY SOUTHWEST, LLC

 

PEABODY SOUTHWESTERN COAL COMPANY, LLC

 

PEABODY TERMINAL HOLDING COMPANY, LLC

 

PEABODY TERMINALS, LLC

 

PEABODY TROUT CREEK RESERVOIR LLC

 

PEABODY VENEZUELA COAL CORP.

 

PEABODY VENTURE FUND, LLC

 

PEABODY WILD BOAR MINING, LLC

 

PEABODY WILD BOAR SERVICES, LLC

 

PEABODY WILLIAMS FORK MINING, LLC

 

PEABODY WYOMING GAS, LLC

 

PEABODY WYOMING SERVICES, LLC

 

PEABODY-WATERSIDE DEVELOPMENT, L.L.C.

 

PEC EQUIPMENT COMPANY, LLC

 

PG INVESTMENTS SIX, L.L.C.

 

POINT PLEASANT DOCK COMPANY, LLC

 

POND RIVER LAND COMPANY

 

PORCUPINE PRODUCTION, LLC

 

PORCUPINE TRANSPORTATION, LLC

 

RIVERVIEW TERMINAL COMPANY

 

SAGE CREEK LAND & RESERVES, LLC

 

SCHOOL CREEK COAL RESOURCES, LLC

 

SENECA PROPERTY, LLC

 

SHOSHONE COAL CORPORATION

 

SOUTHWEST COAL HOLDINGS, LLC

 

STAR LAKE ENERGY COMPANY, L.L.C.

 

SUGAR CAMP PROPERTIES, LLC

 

THOROUGHBRED GENERATING COMPANY, LLC

 

THOROUGHBRED MINING COMPANY, L.L.C.

 

TWENTYMILE COAL, LLC

 

TWENTYMILE EQUIPMENT COMPANY, LLC

 

TWENTYMILE HOLDINGS, LLC

[Signature Page to the Superpriority Secured Debtor-in-Possession Credit
Agreement]

 

149



--------------------------------------------------------------------------------

UNITED MINERALS COMPANY, LLC

WEST ROUNDUP RESOURCES, LLC

WILD BOAR EQUIPMENT COMPANY, LLC

WILD BOAR LAND HOLDINGS COMPANY, LLC

By:   /s/ James A. Tichenor  

Name: James A. Tichenor

 

Title: Vice President and Treasurer

[Signature Page to the Superpriority Secured Debtor-in-Possession Credit
Agreement]

 

150



--------------------------------------------------------------------------------

BIG SKY COAL COMPANY By:   /s/ Michael J. Jasutis  

Name: Michael J. Jasutis

 

Title: Treasurer

[Signature Page to the Superpriority Secured Debtor-in-Possession Credit
Agreement]

 

151



--------------------------------------------------------------------------------

PEABODY SAGE CREEK MINING, LLC By:   /s/ Eric J. Baltz  

Name: Eric J. Baltz

 

Title: Treasurer

[Signature Page to the Superpriority Secured Debtor-in-Possession Credit
Agreement]

 

152



--------------------------------------------------------------------------------

PEABODY TWENTYMILE MINING, LLC By:   /s/ John R. Schwartze  

Name: John R. Schwartze

 

Title: Treasurer

[Signature Page to the Superpriority Secured Debtor-in-Possession Credit
Agreement]

 

153



--------------------------------------------------------------------------------

  PEABODY WESTERN COAL COMPANY By:   /s/ Douglas D. Loucks  

Name: Douglas D. Loucks

 

Title: Treasurer

[Signature Page to the Superpriority Secured Debtor-in-Possession Credit
Agreement]

 

154



--------------------------------------------------------------------------------

SAGE CREEK HOLDINGS, LLC By:   /s/ Mark A. Scimio  

Name: Mark A. Scimio

 

Title: President

[Signature Page to the Superpriority Secured Debtor-in-Possession Credit
Agreement]

 

155



--------------------------------------------------------------------------------

SENECA COAL COMPANY, LLC By:   /s/ Kurt A. Jones  

Name: Kurt A. Jones

 

Title: Treasurer

[Signature Page to the Superpriority Secured Debtor-in-Possession Credit
Agreement]

 

156



--------------------------------------------------------------------------------

EXECUTION VERSION

SCHEDULE 1.01

Subsidiary Guarantors

 

American Land Development, LLC American Land Holdings of Colorado, LLC American
Land Holdings of Illinois, LLC American Land Holdings of Indiana, LLC American
Land Holdings of Kentucky, LLC American Land Holdings of New Mexico, LLC
American Land Holdings of West Virginia, LLC Arid Operations Inc. Big Ridge,
Inc. BIG SKY COAL COMPANY Black Hills Mining Company, LLC BTU WESTERN RESOURCES,
INC. Caballo Grande, LLC Caseyville Dock Company, LLC Central States Coal
Reserves of Illinois, LLC Central States Coal Reserves of Indiana, LLC Century
Mineral Resources, Inc. Coal Reserve Holding Limited Liability Company No. 1
COALSALES II, LLC Colorado Yampa Coal Company, LLC Conservancy Resources, LLC
Cottonwood Land Company CYPRUS CREEK LAND COMPANY Cyprus Creek Land Resources,
LLC Dyson Creek Coal Company, LLC Dyson Creek Mining Company, LLC El Segundo
Coal Company, LLC Empire Land Holdings, LLC FALCON COAL COMPANY, LLC Four Star
Holdings, LLC Francisco Equipment Company, LLC Francisco Land Holdings Company,
LLC Francisco Mining, LLC Gallo Finance Company, LLC Global Center for Energy
and Human Development, LLC Gold Fields Chile, LLC GOLD FIELDS MINING, LLC Gold
Fields Ortiz, LLC Hayden Gulch Terminal, LLC HIGHWALL MINING SERVICES COMPANY
Hillside Recreational Lands, LLC HMC Mining, LLC Illinois Land Holdings, LLC
Independence Material Handling, LLC James River Coal Terminal, LLC



--------------------------------------------------------------------------------

Juniper Coal Company, LLC KAYENTA MOBILE HOME PARK, INC. Kentucky Syngas, LLC
Kentucky United Coal, LLC Lively Grove Energy, LLC Lively Grove Energy Partners,
LLC Marigold Electricity, LLC Midco Supply and Equipment Corporation MIDWEST
COAL ACQUISITION CORP. Midwest Coal Reserves of Illinois, LLC Midwest Coal
Reserves of Indiana, LLC Midwest Coal Reserves of Kentucky, LLC Moffat County
Mining, LLC MUSTANG ENERGY COMPANY, LLC New Mexico Coal Resources, LLC NM
Equipment Company, LLC PACIFIC EXPORT RESOURCES, LLC Peabody America, LLC
PEABODY ARCHVEYOR, L.L.C. Peabody Arclar Mining, LLC Peabody Asset Holdings, LLC
Peabody Bear Run Mining, LLC Peabody Bear Run Services, LLC Peabody Caballo
Mining, LLC Peabody Cardinal Gasification, LLC Peabody China, LLC Peabody
COALSALES, LLC Peabody COALTRADE, LLC Peabody COALTRADE International (CTI), LLC
Peabody Colorado Operations, LLC Peabody Colorado Services, LLC Peabody
Coulterville Mining, LLC PEABODY DEVELOPMENT COMPANY, LLC Peabody Electricity,
LLC Peabody Employment Services, LLC PEABODY ENERGY GENERATION HOLDING COMPANY
PEABODY ENERGY INVESTMENTS, INC. PEABODY ENERGY SOLUTIONS, INC. PEABODY GATEWAY
NORTH MINING, LLC Peabody Gateway Services, LLC PEABODY HOLDING COMPANY, LLC
Peabody Illinois Services, LLC Peabody Indiana Services, LLC Peabody
International Investments, Inc. Peabody International Services, Inc. Peabody
Investments Corp. PEABODY MAGNOLIA GROVE HOLDINGS, LLC Peabody Midwest
Management Services, LLC PEABODY MIDWEST MINING, LLC



--------------------------------------------------------------------------------

Peabody Midwest Operations, LLC Peabody Midwest Services, LLC Peabody Mongolia,
LLC Peabody Natural Gas, LLC Peabody Natural Resources Company Peabody New
Mexico Services, LLC Peabody Operations Holding, LLC Peabody Powder River
Mining, LLC Peabody Powder River Operations, LLC Peabody Powder River Services,
LLC Peabody PowerTree Investments, LLC Peabody Recreational Lands, L.L.C.
Peabody Rocky Mountain Management Services, LLC Peabody Rocky Mountain Services,
LLC Peabody Sage Creek Mining, LLC Peabody School Creek Mining, LLC Peabody
Services Holdings, LLC Peabody Southwest, LLC Peabody Southwestern Coal Company,
LLC Peabody Terminal Holding Company, LLC Peabody Terminals, LLC PEABODY TROUT
CREEK RESERVOIR LLC Peabody Twentymile Mining, LLC PEABODY VENEZUELA COAL CORP.
Peabody Venture Fund, LLC PEABODY WESTERN COAL COMPANY Peabody Wild Boar Mining,
LLC Peabody Wild Boar Services, LLC Peabody Williams Fork Mining, LLC Peabody
Wyoming Gas, LLC Peabody Wyoming Services, LLC Peabody-Waterside Development,
L.L.C. PEC Equipment Company, LLC PG Investments Six, L.L.C. Point Pleasant Dock
Company, LLC POND RIVER LAND COMPANY Porcupine Production, LLC Porcupine
Transportation, LLC Riverview Terminal Company SAGE CREEK HOLDINGS, LLC Sage
Creek Land & Reserves, LLC School Creek Coal Resources, LLC Seneca Coal Company,
LLC Seneca Property, LLC Shoshone Coal Corporation Southwest Coal Holdings, LLC
STAR LAKE ENERGY COMPANY, L.L.C. SUGAR CAMP PROPERTIES, LLC THOROUGHBRED
GENERATING COMPANY, LLC



--------------------------------------------------------------------------------

THOROUGHBRED MINING COMPANY, L.L.C. TWENTYMILE COAL, LLC Twentymile Equipment
Company, LLC Twentymile Holdings, LLC United Minerals Company, LLC West Roundup
Resources, LLC Wild Boar Equipment Company, LLC Wild Boar Land Holdings Company,
LLC



--------------------------------------------------------------------------------

SCHEDULE 5.08(B)

Material Owned Real Property

 

MATERIAL REAL PROPERTY

  

STATE

Kayenta    Arizona Twentymile    Colorado Area S. of Mine No17    Illinois Bond
County    Illinois Buck Creek    Illinois Carlyle    Illinois Clear Creek Mine
   Illinois Cottage Grove    Illinois Doza Creek Area    Illinois Elkton
Reserves    Illinois Gateway North    Illinois Girard    Illinois Kaskaskia #1
   Illinois Kaskaskia #2 St Libory    Illinois Lebanon    Illinois New Athens   
Illinois Panhandle No 3    Illinois Pawnee    Illinois Round Prairie    Illinois
Silver Creek Area    Illinois Swanwick    Illinois Venedy/Okawville    Illinois
Wildcat Hills    Illinois Bear Run    Indiana Francisco    Indiana
Lynnville/Pigeon Creek    Indiana Somerville Central    Indiana Somerville North
(adjacent to Somerville Central)    Indiana Somerville South UMI    Indiana
Somerville South/ UG Buckskin, 1636 (adjacent to Somerville Central Mine)   
Indiana Wild Boar    Indiana Caney Creek Area (Sturgis)    Kentucky Muhlenberg
County    Kentucky Thoroughbred Reserve    Kentucky Divide, 2788 (adjacent to El
Segundo Mine)    New Mexico El Segundo    New Mexico Gallo Wash    New Mexico
Lee Ranch    New Mexico Leon, 2798 (adjacent to El Segundo and Lee Ranch Mines)
   New Mexico Navajo Ranch, 2795 (adjacent to El Segundo Mine)    New Mexico San
Miguel, 2787 (adjacent to Lee Ranch)    New Mexico Star Lake    New Mexico North
Antelope/Rochelle    Wyoming North Powder River Basin, 2455 (adjacent to NARM
Mine)    Wyoming    



--------------------------------------------------------------------------------

SCHEDULE 5.08(C)

Material Leased Real Property

 

 

MATERIAL REAL PROPERTY

  

STATE

Kayenta    Arizona Twentymile    Colorado Cottage Grove    Illinois Wildcat
Hills UG    Illinois Bear Run    Indiana Francisco    Indiana Somerville Central
   Indiana Somerville North (adjacent to Somerville Central)    Indiana
Somerville South UMI(adjacent to Somerville Central)    Indiana Somerville
South/ UG Buckskin, 1636 (adjacent to Somerville Central Mine)    Indiana
Divide, 2788 (adjacent to El Segundo Mine)    New Mexico El Segundo    New
Mexico Leon, 2798 (adjacent to El Segundo and Lee Ranch Mines)    New Mexico
Navajo Ranch, 2795 (adjacent to El Segundo Mine)    New Mexico Caballo   
Wyoming North Antelope/Rochelle    Wyoming North Powder River Basin, 2455
(adjacent to North Antelope/Rochelle Mine)    Wyoming Rawhide    Wyoming



--------------------------------------------------------------------------------

SCHEDULE 5.08(D)

Building Locations

 

FACILITY

  

ADDRESS

   STATE Kayenta Mine    Off Highway 160, Navajo Route 41, Kayenta, Arizona
86033    Arizona Peabody Western Hangar    871 Liberator Drive, Grand Canyon
Village, Arizona 86023    Arizona Colorado Surplus Area    35100 RCR 179
Steamboat Springs, Colorado 80487    Colorado Empire Mine - Closed    CO-13
Craig, Colorado 81625    Colorado Sage Creek    29515 RCR 33, Oak Creek,
Colorado 80467    Colorado Seneca - Closed    Off Co Rd 53 Hayden, Colorado
81639    Colorado Trout Creek Lodge    33600 Trout Meadow Road Oak Creek,
Colorado 80467    Colorado Twentymile Mine    29515 Route County Road #27, Oak
Creek, Colorado 80467    Colorado Arclar-Willow Lake Prep Plant    420 Long Lane
Road, Equality, Illinois 62934-2047    Illinois Big Ridge Mine    5009 Lindale
Rd, Harrisburg, Illinois 62946    Illinois Big Ridge Mine    5010 Lindale Rd,
Harrisburg, Illinois 62946    Illinois Big Ridge Mine - Closed    5009 Lindale
Rd Harrisburg, Illinois 62946    Illinois Cottage Grove    1165 Old Highway 13
E, Harrisburg, Illinois 62946    Illinois Cottage Grove    12245 McLain Road,
Equality, Illinois 62943    Illinois Cottage Grove    150 Carnahan Road,
Equality, Illinois 62934    Illinois Cottage Grove    1720 Old Highway 13 East,
Equality, Illinois 62943    Illinois Cottage Grove    1915 Old Highway 13,
Equality, Illinois 62934    Illinois Cottage Grove    270 Pearce Road, Equality,
Illinois 62943    Illinois Cottage Grove    3995 Hwy 142 South, Eldorado,
Illinois 62943    Illinois Cottage Grove    500 Grayson Lane, Eldorado, Illinois
62930    Illinois Cottage Grove    580 Long Lane, Equality, Illinois 62943   
Illinois Cottage Grove    725 Old Hwy 13, Harrisburg, Illinois 62946    Illinois
Cottage Grove    885 Big Ridge Road, Harrisburg, Illinois 62946    Illinois
Danville    22786 E. 2100th Road, Chrisman, Illinois 61924    Illinois Eagle
Dock - Closed    159 Market Street, Shawneetown, Illinois 62984    Illinois
Gateway    13310 State Route 154, Sparta, Illinois 62286    Illinois Gateway
Mine And Prep Plant    13101 Zeigler 11 Road, Coulterville, Illinois 62237   
Illinois Gateway North    12273 Ziegler Mine Road, Coulterville, Illinois 62237
   Illinois Gateway North    12722 Sarah Road, Coulterville, Illinois 62237   
Illinois Gateway North Mine    13006 IL-13, Coulterville, Illinois 62237   
Illinois Gateway North Mine Land    10261 Jean Road, Coulterville, Illinois
62237    Illinois Gateway North Mine Land    10281 Jean Road, Coulterville,
Illinois 62237    Illinois



--------------------------------------------------------------------------------

FACILITY

  

ADDRESS

   STATE Kaskaskia #1    Office Trailer, NE SE NW Sec 8-T2S-R6W, Fayetteville,
Illinois 62258    Illinois Power Dock    368-398 Main Street, Shawneetown,
Illinois 62984    Illinois Shawneetown    Bldg in Sec 16 & 21-T9S-R9E,
Shawneetown, Illinois 62984    Illinois Vermillion Grove - Closed    4500 North
1500 East Ridge Farm, Illinois 61870    Illinois West Harrisburg    600
Lighthouse Road, Harrisburg, Illinois 62946    Illinois West Harrisburg   
Building off of Bankston Church Road, Harrisburg, Illinois 62946    Illinois
Wildcat Hills    755 Dusty Lane, Eldorado, Illinois 62930    Illinois Wildcat
Hills-Underground Mine    115 Grayson Lane, Eldorado, Illinois 62930    Illinois
Wildcat Hills-Cottage Grove    12245 McLain Road, Equality Twp, Illinois   
Illinois Wildcat Hills-Cottage Grove    37°40’25.8“N 88°21’08.0“W, Eagle Creek
Township, Illinois    Illinois Wildcat Hills-Cottage Grove Surface Mine    420
Long Lane Road, Equality, Illinois 62934    Illinois Wildcat Hills-Eagle Valley
   37°40’26.4“N 88°21’07.2“W Eagle Creek Township, Illinois    Illinois Wildcat
Hills-Eagle Valley    6000 Kedron Road, Equality, Illinois 62934    Illinois
Air Quality Mine - Closed          3609 South Hart Road Vincennes, Indiana 47591
   Indiana ALH - Gibson County    Barn 11319 E 700 S, Lynnville, Indiana 47619
   Indiana ALH - Jericho Land Area    2340 S CR 350 E Sullivan, Indiana 47882   
Indiana ALH - Jericho Land Area    4136 E CR 700 S, Carlisle, Indiana 47838   
Indiana ALH - Jericho Land Area    4399 E CR 650 S Carlisle, Indiana 47838   
Indiana ALH - Jericho Land Area    4448 E Co Rd 800 S, Carlisle, Indiana 47838
   Indiana ALH - Jericho Land Area    4501 S Co Rd 425 E, Carlisle, Indiana
47838    Indiana ALH - Jericho Land Area    4623 E CR 600 S, Carlisle, Indiana
47838    Indiana ALH - Jericho Land Area    5197 S CR 250 E Carlisle, Indiana
47838    Indiana ALH - Jericho Land Area    7633 S CR 400 E, Carlisle, Indiana
47838    Indiana ALH - Pike County    12840 S SR 61 Lynnville, Indiana 47619   
Indiana ALH - Vigo County    10960 N CR 400 E, Farmersburg, Indiana 47850   
Indiana ALH - Warrick Co. - In    9655 N State Rd 61, Lynnville, Indiana 47619
   Indiana Bear Run    2075 S CR 200 E, Sullivan, Indiana 47882    Indiana



--------------------------------------------------------------------------------

FACILITY

  

ADDRESS

   STATE Bear Run    2087 S CR 275 E, Sullivan, Indiana 47882    Indiana
Bear Run    2188 S SST 159, Dugger, Indiana 47848    Indiana Bear Run    2272 S
SR 159, Dugger, Indiana 47848    Indiana Bear Run    2279 S CR 275 S, Sullivan ,
Indiana 47882    Indiana Bear Run    2329 S CR 275 E, Sullivan, Indiana 47882   
Indiana Bear Run    2346 S CR 275 E, Sullivan, Indiana 47882    Indiana Bear Run
   2453 S CR 350 E, Sullivan, Indiana 47882    Indiana Bear Run    2486 S CR 350
E, Sullivan, Indiana 47882    Indiana Bear Run    2595 E CR 250 S, Sullivan,
Indiana 47882    Indiana Bear Run    2696 E CR 250 S, Sullivan, Indiana 47882   
Indiana Bear Run    2905 S CR 350 E, Sullivan, Indiana 47882    Indiana Bear Run
   2988 E CR 225 S, Sullivan, Indiana 47882    Indiana Bear Run    3017 E CR 425
S, Sullivan, Indiana 47882    Indiana Bear Run    3033 E CR 225 S, Sullivan,
Indiana 47882    Indiana Bear Run    3194 E CR 225 S, Sullivan, Indiana 47882   
Indiana Bear Run    3244 E CR 225 S, Sullivan, Indiana 47882    Indiana Bear Run
   3271 E CR 425 S, Sullivan, Indiana 47882    Indiana Bear Run    3394 E CR 225
S, Sullivan, Indiana 47882    Indiana Bear Run    3406 E CR 350 S, Sullivan,
Indiana 47882    Indiana Bear Run    3441 E CR 400 S, Carlisle, Indiana 47838   
Indiana Bear Run    348 S CR 900 E, Dugger, Indiana 47848    Indiana Bear Run   
3481 E CR 225 S, Sullivan, Indiana 47881    Indiana Bear Run    3565 E CR 350 S,
Sullivan, Indiana 47882    Indiana Bear Run    3568 E CR 900 S, Carlisle,
Indiana 47838    Indiana Bear Run    3762 E CR 350 S, Sullivan, Indiana 47882   
Indiana Bear Run    3763 E CR 900 S, Carlisle, Indiana 47838    Indiana Bear Run
   3966 S CR 350 E, Sullivan, Indiana 47882    Indiana Bear Run    4037 E CR 350
S, Sullivan, Indiana 47882    Indiana Bear Run    4248 E CR 500 E, Carlisle,
Indiana 47838    Indiana Bear Run    4274 S CR 600 E, Carlisle, Indiana 47838   
Indiana Bear Run    4428 S CR 250 E, Sullivan, Indiana 47882    Indiana Bear Run
   4448 E Co Rd 800 S, Carlisle, Indiana 47838    Indiana Bear Run    4491 E CR
500 S, Carlisle, Indiana 47838    Indiana Bear Run    4494 S CR 700 E, Dugger,
Indiana 47848    Indiana Bear Run    4497 E CR 800 S, Carlisle, Indiana 47837   
Indiana Bear Run    4548 E CR 500 S, Carlisle, Indiana 47838    Indiana Bear Run
   4642 S CR 500 E, Carlisle, Indiana 47838    Indiana Bear Run    4799 E CR 800
S, Carlisle, Indiana 47838    Indiana Bear Run    4997 E CR 650 S, Carlisle,
Indiana 47838    Indiana Bear Run    5010 S SR 159, Dugger, Indiana 47848   
Indiana Bear Run    5120 E CR 425 S, Carlisle, Indiana 47838    Indiana Bear Run
   5167 E CR 350 S, Sullivan, Indiana 47882    Indiana Bear Run    5280 S CR 400
E, Carlisle, Indiana 47838    Indiana Bear Run    5294 E CR 700 S, Carlisle,
Indiana 47838    Indiana Bear Run    5297 E CR 900 S, Carlisle, Indiana 47838   
Indiana Bear Run    5336 E CR 900 S, Carlisle, Indiana 47838    Indiana Bear Run
   5401 E CR 650 S, Carlisle, Indiana 47838    Indiana



--------------------------------------------------------------------------------

FACILITY

  

ADDRESS

   STATE Bear Run    5473 E CR 900 S, Carlisle, Indiana 47882    Indiana Bear
Run    5521 E CR 650 S, Carlisle, Indiana 47838    Indiana Bear Run    5929 E CR
700 S, Carlisle, Indiana 47838    Indiana Bear Run    6031 E CR 400 E, Carlisle,
Indiana 47838    Indiana Bear Run    6132 E CR 200 S, Sullivan, Indiana 47882   
Indiana Bear Run    6166 E CR 200 S, Sullivan, Indiana 47882    Indiana Bear Run
   6416 E CR 750 S, Carlisle, Indiana 47838    Indiana Bear Run    6487 S CR 325
E, Carlisle, Indiana 47838    Indiana Bear Run    7806 E CR 500 S, Dugger,
Indiana 47848    Indiana Bear Run    7849 E CR 500 S, Dugger, Indiana 47848   
Indiana Bear Run    9445 S CR 350E, Carlisle, Indiana 47838    Indiana Bear Run
   CR 800 S & 600 E, Carlisle, Indiana 47838    Indiana Bear Run Mine    7255
East County Rd 600 South, Carlisle, Indiana 47838    Indiana Brouilletts   
17777 S 200 W Clinton, Indiana 47842    Indiana Corning Mine - Closed    County
Rd 900 E Montgomery, Indiana 47558    Indiana Evansville River Terminal    6499
Sand Pit Evansville, Indiana 47715    Indiana Francisco Mine    1225 North 725
East, Francisco, Indiana 47649    Indiana Francisco UG    1221 S CR 550 E,
Francisco, Indiana 47649    Indiana Francisco UG    495 S 550 E, Francisco,
Indiana 47649    Indiana Francisco UG    5224 E 50 S, Francisco, Indiana 47649
   Indiana Greene-Sullivan Area    12053 W State Road 48, Jasonville, Indiana
47438    Indiana Greene-Sullivan Area    15028 W 900 N, Jasonville, Indiana
47438    Indiana Greene-Sullivan Area    5446 E CR 300 S, Sullivan, Indiana
47882    Indiana Hawthorn Mine - Closed    1001 S County Rd 900 E Carlisle,
Indiana    Indiana Interchange - Closed    10888 N Sr 61 Lynnville, Indiana
47619    Indiana Knox Pit - Closed    3190 River Rd Bicknell, Indiana 47512   
Indiana Miller Creek-Knox Pit    2133 S Gray Barn Road, Wheatland, Indiana 47597
   Indiana Miller Creek-Knox Pit    2584 S Wheatland Road , Monroe City, Indiana
47557    Indiana Miller Creek-Knox Pit    3755 N Horn Road, Bicknell, Indiana
47512    Indiana Miller Creek-Knox Pit    4579 E SR 61 Vincennes, Indiana 47591
   Indiana Pigeon Creek    1411 Tecumseh Road, Lynnville, Indiana 47619   
Indiana Pigeon Creek    2011 Tecumseh Road, Lynnville , Indiana 47619    Indiana
Pigeon Creek    2522 Hard Rd, Boonville, Indiana 47601    Indiana Pigeon Creek
   501 N Main Street, Lynnville, Indiana 47619    Indiana Pigeon Creek    7422
Heilman Rd, Chandler, Indiana 47610    Indiana Pigeon Creek    7988 Hwy 61 N,
Boonville, Indiana 47601    Indiana Pigeon Creek    9688 Marx Rd, Elberfeld,
Indiana 47613    Indiana Pigeon Creek    9777 Stephens Road, Lynnville, Indiana
47619    Indiana Pleasantville    14887 N Lime Crusher Rd, Edwardsport, Indiana
47528    Indiana Pleasantville    7849 East County Road #500 South, Dugger,
Indiana 47848    Indiana



--------------------------------------------------------------------------------

FACILITY

  

ADDRESS

   STATE Pleasantville    7849 East County Road #500 South, Dugger, Indiana
47848    Indiana Somerville Central    11319 E 700 S, Lynnville, Indiana 47619
   Indiana Somerville Central    11915 E 1000 S, Oakland City, Indiana 47660   
Indiana Somerville Central    12047 E 1000 S, Oakland City, Indiana 47660   
Indiana Somerville Central    13041 E 950 S, Oakland City, Indiana 47660   
Indiana Somerville Central    6099 Tepe Road, Lynnville, Indiana 47619   
Indiana Somerville Central Mine        Co Rd 1100 E & County Road 600 S, Oakland
City, Indiana 47660    Indiana Umi Prep Plant    2999 Lynnville Road, Lynnville,
Indiana 47619    Indiana United Minerals Area    4280 S St Rd 57 Oakland City,
Indiana 47660    Indiana Viking-Corning Pit    RR #2, Box 590, Montgomery,
Indiana 47558    Indiana Warrick County Area    1533 Tecumseh Road, Lynnville,
Indiana 47619    Indiana Warrick County MCR    10100 Stanley Road, Elberfeld,
Indiana 47613    Indiana Warrick County MCR    10122 Stanley Road, Elberfeld,
Indiana 47613    Indiana Warrick County MCR    10166 Stanley Road, Elberfeld,
Indiana 47613    Indiana Warrick County MCR    10722 SR 61, Lynnville, Indiana
47619    Indiana Warrick County MCR    1633 Tecumseh Road, Lynnville, Indiana
47619    Indiana Warrick County MCR    1677 Tecumseh Road, Lynnville, Indiana
47619    Indiana Warrick County MCR    1733 Tecumseh Road, Lynnville, Indiana
47619    Indiana Warrick County MCR    7622 N Hwy 61, Boonville, Indiana 47601
   Indiana Warrick County MCR    7644 N Hwy 61, Boonville, Indiana 47601   
Indiana Warrick County MCR    7744 N Highway 61, Lynnville, Indiana 47619   
Indiana Warrick County MCR    7866 N Highway 61, Lynnville, Indiana 47619   
Indiana Warrick County MCR    8022 Hwy 61 N, Boonville, Indiana 47601    Indiana
Warrick County MCR    8144 N Hwy 61, Boonville, Indiana 47601    Indiana Warrick
County MCR    8444 N Highway 61, Lynnville, Indiana 47619    Indiana Warrick
County MCR    9733 Highway 61 North, Lynnville, Indiana 47619    Indiana Warrick
River Terminal    Old Indiana 66 & Co Road 800 S, Newburgh, Indiana 47630   
Indiana Wild Boar Mine    566 Dickeyville Road, Lynnville, Indiana 47619   
Indiana Cyprus Creek Land Area    1217 River Road, Central City, Kentucky 42330
   Kentucky Cyprus Creek Land Area    467 Church Street. Centertown, Kentucky
42328    Kentucky Lambert Airport Hangar    5995 North McDonnell Blvd., St
Louis, Missouri 63134-2058    Missouri El Segundo Mine    22 Miles North Highway
509, Grants, New Mexico 87020    New Mexico Lee Ranch Mine    35 Miles North of
Milan, Grants, New Mexico 87020    New Mexico Caballo    10358 State Hwy 59,
Gillette, Wyoming 82718    Wyoming Caballo    2855 Bishop Road, Gillette,
Wyoming 82718    Wyoming



--------------------------------------------------------------------------------

FACILITY

  

ADDRESS

   STATE Caballo    2875 Bishop Road, Gillette, Wyoming 82718    Wyoming Caballo
   517 Rook Drive, Gillette, Wyoming 82717    Wyoming Caballo Mine    2298
Bishop Road, Gillette, Wyoming 82718    Wyoming Caballo Mine    2893 Bishop
Road, Gillette, Wyoming 82718    Wyoming Narm North Mine    466 Reno Rd,
Gillette, Wyoming 82718    Wyoming North Antelope/Rochelle Complex    339A
Antelope Road, Wright, Wyoming 82732    Wyoming Rawhide Mine    12433 North
Highway 59, Gillette, Wyoming 82716    Wyoming Shoshone - Closed          Cyprus
Shoshone Hanna, Wyoming 82327    Wyoming

 



--------------------------------------------------------------------------------

SCHEDULE 5.09

Environmental Matters

None.



--------------------------------------------------------------------------------

SCHEDULE 5.13

Restricted Subsidiaries

 

Name of Subsidiary

  

Jurisdiction of
Formation

American Land Development, LLC

   Delaware

American Land Holdings of Colorado, LLC

   Delaware

American Land Holdings of Illinois, LLC

   Delaware

American Land Holdings of Indiana, LLC

   Delaware

American Land Holdings of Kentucky, LLC

   Delaware

American Land Holdings of New Mexico, LLC

   Delaware

American Land Holdings of West Virginia, LLC

   Delaware

Arid Operations Inc.

   Delaware

Big Ridge, Inc.

   Illinois

Big Sky Coal Company

   Delaware

Black Hills Mining Company, LLC

   Illinois

BTU Western Resources, Inc.

   Delaware

Caballo Grande, LLC

   Delaware

Caseyville Dock Company, LLC

   Delaware

Central States Coal Reserves of Illinois, LLC

   Delaware

Central States Coal Reserves of Indiana, LLC

   Delaware

Century Mineral Resources, Inc.

   Illinois

Coal Reserve Holding Limited Liability Company No. 1

   Delaware

COALSALES II, LLC

   Delaware

Colorado Yampa Coal Company, LLC

   Delaware

Conservancy Resources, LLC

   Delaware

Cottonwood Land Company

   Delaware

Cyprus Creek Land Company

   Delaware

Cyprus Creek Land Resources, LLC

   Delaware

Dyson Creek Coal Company, LLC

   Delaware

Dyson Creek Mining Company, LLC

   Delaware

El Segundo Coal Company, LLC

   Delaware

Empire Land Holdings, LLC

   Delaware

Falcon Coal Company, LLC

   Indiana

Francisco Equipment Company, LLC

   Delaware

Francisco Mining, LLC

   Delaware

Four Star Holdings, LLC

   Delaware

Francisco Land Holdings Company, LLC

   Delaware

Gallo Finance Company, LLC

   Delaware

Global Center for Energy & Human Development, LLC

   Delaware

Gold Fields Chile, LLC

   Delaware

Gold Fields Mining, LLC

   Delaware

Gold Fields Ortiz, LLC

   Delaware

Hayden Gulch Terminal, LLC

   Delaware

Highwall Mining Services Company

   Delaware

Hillside Recreational Lands, LLC

   Delaware



--------------------------------------------------------------------------------

HMC Mining, LLC

   Delaware

Illinois Land Holdings, LLC

   Illinois

Independence Material Handling, LLC

   Delaware

James River Coal Terminal, LLC

   Delaware

Juniper Coal Company, LLC

   Delaware

Kayenta Mobile Home Park, Inc.

   Delaware

Kentucky Syngas, LLC

   Delaware

Kentucky United Coal, LLC

   Indiana

Lively Grove Energy Partners, LLC

   Delaware

Lively Grove Energy, LLC

   Delaware

Marigold Electricity, LLC

   Delaware

Midco Supply and Equipment Corporation

   Illinois

Midwest Coal Acquisition Corp.

   Delaware

Midwest Coal Reserves of Illinois, LLC

   Delaware

Midwest Coal Reserves of Indiana, LLC

   Delaware

Midwest Coal Reserves of Kentucky, LLC

   Delaware

Moffatt County Mining, LLC

   Delaware

Mustang Energy Company, LLC

   Delaware

New Mexico Coal Resources, LLC

   Delaware

NM Equipment Company, LLC

   Delaware

Pacific Export Resources, LLC

   Delaware

Peabody America, LLC

   Delaware

Peabody Archveyor, L.L.C.

   Delaware

Peabody Arclar Mining, LLC

   Indiana

Peabody Asset Holdings, LLC

   Delaware

Peabody Bear Run Mining, LLC

   Delaware

Peabody Bear Run Services, LLC

   Delaware

Peabody Caballo Mining, LLC

   Delaware

Peabody Cardinal Gasification, LLC

   Delaware

Peabody China, LLC

   Delaware

Peabody COALSALES, LLC

   Delaware

Peabody COALTRADE International (CTI), LLC

   Delaware

Peabody COALTRADE, LLC

   Delaware

Peabody Colorado Operations, LLC

   Delaware

Peabody Colorado Services, LLC

   Delaware

Peabody Coulterville Mining, LLC

   Delaware

Peabody Development Company, LLC

   Delaware

Peabody Electricity, LLC

   Delaware

Peabody Employment Services, LLC

   Delaware

Peabody Energy Generation Holding Company

   Delaware

Peabody Energy Investments, Inc.

   Delaware

Peabody Energy Solutions, Inc.

   Delaware

Peabody Gateway North Mining, LLC

   Delaware

Peabody Gateway Services, LLC

   Delaware

Peabody Holding Company, LLC

   Delaware

Peabody Holdings (Gibraltar) Limited

   Gibraltar

Peabody IC Funding Corp.

   Delaware



--------------------------------------------------------------------------------

Peabody IC Holdings, LLC

   Delaware

Peabody Illinois Services, LLC

   Delaware

Peabody Indiana Services, LLC

   Delaware

Peabody International Investments, Inc.

   Delaware

Peabody International Services, Inc.

   Delaware

Peabody Investments (Gibraltar) Limited

   Gibraltar

Peabody Investments Corp.

   Delaware

Peabody Magnolia Grove Holdings, LLC

   Delaware

Peabody Midwest Management Services, LLC

   Delaware

Peabody Midwest Mining, LLC

   Indiana

Peabody Midwest Operations, LLC

   Delaware

Peabody Midwest Services, LLC

   Delaware

Peabody Mongolia, LLC

   Delaware

Peabody Natural Gas, LLC

   Delaware

Peabody Natural Resources Company

   Delaware

Peabody New Mexico Services, LLC

   Delaware

Peabody Operations Holding, LLC

   Delaware

Peabody Powder River Mining, LLC

   Delaware

Peabody Powder River Operations, LLC

   Delaware

Peabody Powder River Services, LLC

   Delaware

Peabody PowerTree Investments, LLC

   Delaware

Peabody Recreational Lands, L.L.C.

   Delaware

Peabody Rocky Mountain Management Services, LLC

   Delaware

Peabody Rocky Mountain Services, LLC

   Delaware

Peabody Sage Creek Mining, LLC

   Delaware

Peabody School Creek Mining, LLC

   Delaware

Peabody Services Holdings, LLC

   Delaware

Peabody Southwest, LLC

   Delaware

Peabody Southwestern Coal Company, LLC

   Delaware

Peabody Terminal Holding Company, LLC

   Delaware

Peabody Terminals, LLC

   Delaware

Peabody Trout Creek Reservoir LLC

   Delaware

Peabody Twentymile Mining, LLC

   Delaware

Peabody Venezuela Coal Corp.

   Delaware

Peabody Venture Fund, LLC

   Delaware

Peabody-Waterside Development, L.L.C.

   Delaware

Peabody Western Coal Company

   Delaware

Peabody Wild Boar Mining, LLC

   Delaware

Peabody Wild Boar Services, LLC

   Delaware

Peabody Williams Fork Mining, LLC

   Delaware

Peabody Wyoming Gas, LLC

   Delaware

Peabody Wyoming Services, LLC

   Delaware

PEC Equipment Company, LLC

   Delaware

PG INVESTMENTS SIX, LLC

   Delaware

Point Pleasant Dock Company, LLC

   Delaware

Pond River Land Company

   Delaware

Porcupine Production, LLC

   Delaware



--------------------------------------------------------------------------------

Porcupine Transportation, LLC

   Delaware

Riverview Terminal Company

   Delaware

Sage Creek Holdings, LLC

   Delaware

Sage Creek Land & Reserves, LLC

   Delaware

School Creek Coal Resources, LLC

   Delaware

Seneca Coal Company, LLC

   Delaware

Seneca Property, LLC

   Delaware

Shoshone Coal Corporation

   Delaware

Star Lake Energy Company, L.L.C.

   Delaware

Southwest Coal Holdings, LLC

   Delaware

Sugar Camp Properties, LLC

   Indiana

Thoroughbred Generating Company, LLC

   Delaware

Thoroughbred Mining Company, L.L.C.

   Delaware

Twentymile Coal, LLC

   Delaware

Twentymile Equipment Company, LLC

   Delaware

Twentymile Holdings, LLC

   Delaware

United Minerals Company, LLC

   Indiana

West Roundup Resources, LLC

   Delaware

Wild Boar Equipment Company, LLC

   Delaware

Wild Boar Land Holdings Company, LLC

   Delaware



--------------------------------------------------------------------------------

SCHEDULE 5.18

Intellectual Property Litigation

None.



--------------------------------------------------------------------------------

SCHEDULE 5.20

Mines

 

Company

  

Name

  

Mailing Address

  

Shipping Address

New Mexico Coal Resources, LLC

   El Segundo Mine Surface   

P.O. Box 757

Grants, NM 87020

  

22 Miles North Highway 509

Grants, NM 87020

New Mexico Coal Resources, LLC

   Lee Ranch Mine Surface   

P.O. Box 757

Grants, NM 87020

  

35 Miles North of Milan

Grants, NM 87020

Peabody Bear Run Mining, LLC

   Bear Run Mine   

7255 East County Road

600 South

Carlisle, IN 47838

  

7255 East County Road

600 South

Carlisle, IN 47838

Peabody Colorado Operations, LLC

   Twentymile Mine U/G   

29515 Routt County Road #27

Oak Creek, CO 80467

  

29515 Routt County Road #27

Oak Creek, CO 80467

Peabody Midwest Mining, LLC

   Cottage Grove Mine   

12250 McLain Rd.

Equality, IL 62934

  

12250 McLain Rd.

Equality, IL 62934

Peabody Midwest Mining, LLC

   Francisco Mine U/G   

P.O. Box 347

Francisco, IN 47649

  

1225 North 725 East

Francisco, IN 47649

Peabody Midwest Mining, LLC

   Gateway Mine U/G   

P.O. Box 369

Coulterville, IL 62237

  

13101 Zeigler 11 Road

Coulterville, IL 62237

Peabody Midwest Mining, LLC

   Gateway North Mine U/G   

P.O. Box 369

Coulterville, IL 62237

  

13101 Zeigler 11 Road

Coulterville, IL 62237

Peabody Midwest Mining, LLC

   Somerville Central Mine U/G   

6280 S. 1025 E.

Oakland City, IN 47660

  

6280 S. 1025 E.

Oakland City, IN 47660

Peabody Midwest Mining, LLC

   Wildcat Hills Mine   

115 Grayson Lane

Eldorado, IL 62930

  

115 Grayson Lane

Eldorado, IL 62930

Peabody Powder River Operations, LLC

   Caballo Mine Surface   

Caller Box 3041

Gillette, WY 82717-3041

  

2298 Bishop Road

Gillette, WY 82718

Peabody Powder River Operations, LLC

   North Antelope Rochelle Mine Surface   

Caller Box 3035

Gillette, WY 82717-3035

  

339A Antelope Road

Wright, WY 82732

Peabody Powder River Operations, LLC

   Rawhide Mine Surface   

Caller Box 3042

Gillette, WY 82717-3042

  

12433 North Highway 59

Gillette, WY 82716

Peabody Western Coal Company

   Kayenta Mine Surface   

P.O. Box 650

Kayenta, AZ 86033

  

Off Highway 160,

Navajo Route 41

Kayenta, AZ 86033

Peabody Wild Boar Mining

   Wild Boar Surface Mine   

566 Dickeyville Road

Lynnville, IN 47619

  

566 Dickeyville Road

Lynnville, IN 47619

United Minerals Company, LLC

   Somerville South Mine Surface   

409 Van Buren Street

Huntingburg, IN 47542

  

10888 N SR 61

Lynnville, IN 47619

United Minerals Company, LLC

   Somerville North Mine Surface   

P.O. Box 400

Huntingburg, IN 47542-0400

  

11250E 450S

Oakland City, IN 47660

 



--------------------------------------------------------------------------------

SCHEDULE 7.05

Specified Dispositions

 

Prairie State Project

Lively Grove Energy Partners, LLC



--------------------------------------------------------------------------------

SCHEDULE 11.02

Administrative Agent’s Office; Certain Addresses For Notices

Administrative Agent:

Citibank, N.A.

115 Brett Road

New Castle, DE 19720

Attention: ABTF Global Loans

Fax: 646-274-5025

E-mail: GLABFUnitLoansOps@citigroup.com

Citibank, N.A.

ABA # 021-000-089

Acct #: 3685-2248

Acct Name: Agency/Medium Term Finance

Reference: ABTF Global Loans – Peabody

Borrower:

Peabody Energy Corporation

701 Market Street

St. Louis, Missouri 63101

Attention: Treasurer

Fax: (314) 342-7740

E-mail: JTichenor@peabodyenergy.com

US Borrower Website:

www.peabodyenergy.com



--------------------------------------------------------------------------------

EXECUTION VERSION

EXHIBIT A

FORM OF BORROWING NOTICE

Date:                     ,        

 

To: Citibank, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Superpriority Secured Debtor-in-Possession
Credit Agreement, dated as of April [•], 2016 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among PEABODY ENERGY CORPORATION, a Delaware corporation and a Debtor and
Debtor-in-Possession under Chapter 11 of the Bankruptcy Code (the “Borrower”),
the Guarantors from time to time party thereto, the L/C Issuer party thereto,
the Lenders from time to time party thereto and CITIBANK, N.A., as
Administrative Agent.

The Borrower hereby requests (select one):

¨    A Borrowing of Loans                 ¨    A conversion or continuation of
Loans

 

  1. On                                                   (a Business Day).

 

  2. In the amount of                                                      .

 

  3. Consisting of                                                            

[Type of Loan requested]

 

  4. [With an Interest Period of             months.]1

The Borrowing, if any, requested herein complies with the first and third
sentences of Section 2.01(a) of the Agreement.

[Signature page to follow]

 

1  Applicable in the case of a Borrowing or continuation of, or conversion to,
Eurocurrency Rate Loans only.

 

A-1



--------------------------------------------------------------------------------

PEABODY ENERGY CORPORATION By:     Name:     Title:    

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF JOINDER AGREEMENT

JOINDER AGREEMENT (this “Joinder Agreement”), dated as of             , 20    ,
made by             , a             [corporation]2 (the “Additional Guarantor”),
in favor of Citibank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the banks and other financial institutions
(collectively, the “Lenders”) and the L/C Issuer parties to the Credit Agreement
referred to below. All capitalized terms not defined herein shall have the
meaning ascribed to them in such Credit Agreement. The Lenders, the L/C Issuer
and the Administrative Agent shall be referred to collectively herein as the
“Secured Parties”.

W I T N E S S E T H:

WHEREAS, Peabody Energy Corporation, a Delaware corporation and a Debtor and
Debtor-in-Possession under Chapter 11 of the Bankruptcy Code (the “Borrower”),
certain Subsidiaries of the Borrower (other than the Additional Guarantor), as
Guarantors, the L/C Issuer, the Lenders and the Administrative Agent have
entered into a Superpriority Secured Debtor-in-Possession Credit Agreement,
dated as of April [•], 2016 (as amended, supplemented, restated or otherwise
modified from time to time, the “Credit Agreement”);

WHEREAS, pursuant to the Credit Agreement, the Guarantors (other than the
Additional Guarantor) have guaranteed to the Administrative Agent, for the
ratable benefit of the Secured Parties and their respective successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance by the Loan Parties when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations, in each case on the terms set
forth therein;

WHEREAS, Section 6.12 of the Credit Agreement requires the Additional Guarantor
to become a party to the Credit Agreement; and

WHEREAS, the Additional Guarantor has agreed to execute and deliver this Joinder
Agreement in order to become a party to the Credit Agreement.

NOW, THEREFORE, IT IS AGREED:

1. Joinder. By executing and delivering this Joinder Agreement, the Additional
Guarantor, as provided in Section 6.12 of the Credit Agreement, hereby becomes a
party to the Credit Agreement as a Guarantor thereunder with the same force and
effect as if originally named therein as a Guarantor and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Guarantor thereunder and agrees to be bound by all covenants,
waivers, agreements and obligations of the other Guarantors pursuant to the
Credit Agreement and any other Loan Document. Upon execution and delivery of
this Joinder Agreement by the Additional Guarantor, each reference to the
“Guarantors” or the “Loan Parties” in the Credit Agreement and in all other Loan
Documents shall, from and as of the date

 

 

2 

Specify other type of entity, as applicable.

 

B-1



--------------------------------------------------------------------------------

hereof, be deemed to include the Additional Guarantor, [The information set
forth in Annex 1 hereto is hereby added to the information set forth in Schedule
11.02 to the Credit Agreement.]3 The Additional Guarantor hereby represents and
warrants as to itself that each of the representations and warranties contained
in Article V of the Credit Agreement is true and correct in all material
respects on and as the date hereof (after giving effect to this Joinder
Agreement), except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date (after giving effect to
this Joinder Agreement). This Joinder Agreement shall constitute a Loan
Document.

2. Governing Law. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

 

3  Include only if the Additional Guarantor’s notice address is different from
that of the Borrower and the other Loan Parties.

 

B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

 

[ADDITIONAL GUARANTOR], as the Additional Guarantor By:       Name:   Title:

ACKNOWLEDGED AND ACCEPTED:

 

CITIBANK, N.A., as Administrative Agent By:       Name:   Title:

 

B-3



--------------------------------------------------------------------------------

Annex 1 to Joinder Agreement

Notice Information

[Include if applicable]

 

B-4



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NOTE

FOR VALUE RECEIVED, PEABODY ENERGY CORPORATION, a Delaware corporation and a
Debtor and Debtor-in-Possession under Chapter 11 of the Bankruptcy Code (the
“Borrower”), hereby promises to pay to             or its registered assigns
(the “Lender”), in accordance with the provisions of the Agreement (as
hereinafter defined), the principal amount of $[            ] or so much thereof
as shall constitute Loans made by the Lender to the Borrower under that certain
Superpriority Secured Credit Agreement, dated as of April [•], 2016 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement”; the terms defined therein being used herein as therein
defined), among the Borrower, the Guarantors from time to time party thereto,
the L/C Issuer party thereto, the Lenders from time to time party thereto and
CITIBANK, N.A., as Administrative Agent.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. All payments
of principal and interest shall be made to the Administrative Agent for the
account of the Lender in Dollars and in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Note may either become or be declared to be immediately due and
payable all as provided in the Agreement. Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount, currency and maturity of its Loans
and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

C-1



--------------------------------------------------------------------------------

PEABODY ENERGY CORPORATION By:     Name:     Title:    

 

C-2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of Loan Made

 

End of Interest Period

 

Amount of Principal or
Interest Paid This Date

 

Outstanding Principal
Balance This Date

 

Notation Made By

                                                                               
                                                           

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                     ,

To: Citibank, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Superpriority Secured Debtor-in-Possession
Credit Agreement, dated as of April [•], 2016 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among PEABODY ENERGY CORPORATION, a Delaware corporation and a Debtor and
Debtor-in-Possession under Chapter 11 of the Bankruptcy Code (the “Borrower”),
the Guarantors from time to time party thereto, the L/C Issuer party thereto,
the Lenders from time to time party thereto and CITIBANK, N.A., as
Administrative Agent.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                     of the Borrower, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on the behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower ended
as of the above date. Such financial statements fairly present in all material
respects the financial condition, results of operations, changes in
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP as at such date and for such period, subject only to normal
year-end audit adjustments and the absence of footnotes.

[Use following paragraph 1 for fiscal month-end financial statements]

1. Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 6.01(c) of the Agreement for the fiscal month of the Borrower ended
as of the above date. Such financial statements fairly present in all material
respects the financial condition, results of operations, changes in
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP as at such date and for such period, subject only to normal
year-end audit adjustments and the absence of footnotes.

 

D-1



--------------------------------------------------------------------------------

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a review of
the financial condition of the Borrower and the other Loan Parties during the
accounting period covered by the attached financial statements.

3. A review of the activities of the Borrower and the other Loan Parties during
such fiscal period has been made under the supervision of the undersigned with a
view to determining whether during such fiscal period the Borrower and the other
Loan Parties performed and observed all of their Obligations under the Loan
Documents, and

[select one:]

[to the best knowledge of the undersigned during such fiscal period, no Default
has occurred and is continuing.]

—or—

[the following covenants have not been performed or observed and the following
is a list of each such Default and its nature and status:]

4. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate in all material respects on and as of the
date of this Certificate.

5. To the best of such Responsible Officer’s knowledge, as of the date hereof,
all Subsidiaries of the Borrower who are required to be Guarantors pursuant to
the Agreement, by virtue of the definition of “Guarantor” under the Agreement,
are Guarantors[, except for the following Subsidiaries which are in the process
of complying with the requirements of Section 6.12 of the Agreement:].

6. Except as stated otherwise in a certificate of a Responsible Officer attached
hereto, there has been no material change in accounting policies or financial
reporting practices by the Borrower or any Subsidiary.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of            ,             .

 

PEABODY ENERGY CORPORATION By:     Name:     Title:    

 

D-2



--------------------------------------------------------------------------------

For the Month/Quarter/Year ended             ,             (the “Statement
Date”)

SCHEDULE 2

4to the Compliance Certificate

($ in 000’s)

 

I.   Section 7.11(a) – Capital Expenditures.   A.   Cumulative amount of Capital
Expenditures of the Borrower and the other Loan Parties on a consolidated basis
for [the period beginning on April 1, 2016 and]5 [the trailing twelve-month
period]6 ending on the Statement Date (the “Subject Period”):    $__________    
Maximum [Cumulative Capital Expenditures]7 [TTM Capital Expenditures]8
applicable to the Subject Period:    $__________ II.   Section 7.11(b) – Minimum
Liquidity.   A.   Consolidated Liquidity as of the close of business on the
fourth Friday preceding the Statement Date:     1.    aggregate amount of all
cash and Permitted Investments held by the Loan Parties:    $__________     2.
   cash and Permitted Investments held by the Loan Parties that are restricted:
   $__________     3.    cash and Permitted Investments held by the Loan Parties
that constitute Bonding L/C Collateral or L/C Facility Collateral (solely to the
extent that such cash and Permitted Investments exceed, in the aggregate,
$50,000,000):    $__________     4.    cash and Permitted Investments held by
Global Center:    $__________     5.    Consolidated Liquidity (Line II.A.1
minus Lines II.A.2 through II.A.4):    $__________  

Minimum Liquidity in effect as of the close of business on such Friday:

   $__________

 

 

4  This schedule is a summary of the terms of the Credit Agreement. To the
extent any conflict exists, the Credit Agreement shall control.

5  Use bracketed language in the case of any Statement Date occurring on or
prior to March 31, 2017.

6  Use bracketed language in the case of any Statement Date occurring later than
March 31, 2017.

7  Use bracketed language in the case of any Statement Date occurring on or
prior to March 31, 2017.

8  Use bracketed language in the case of any Statement Date occurring later than
March 31, 2017.

 

D-3



--------------------------------------------------------------------------------

 

  B.   Consolidated Liquidity as of the close of business on the third Friday
preceding the Statement Date:        1.    aggregate amount of all cash and
Permitted Investments held by the Loan Parties:    $__________     2.    cash
and Permitted Investments held by the Loan Parties that are restricted:   
$__________     3.    cash and Permitted Investments held by the Loan Parties
that constitute Bonding L/C Collateral or L/C Facility Collateral (solely to the
extent that such cash and Permitted Investments exceed, in the aggregate,
$50,000,000):    $__________     4.    cash and Permitted Investments held by
Global Center:    $__________     5.    Consolidated Liquidity (Line II.B.1
minus Lines II.B.2 through II.B.4):    $__________   Minimum Liquidity in effect
as of the close of business on such Friday:    $__________   C.   Consolidated
Liquidity as of the close of business on the second Friday preceding the
Statement Date:        1.    aggregate amount of all cash and Permitted
Investments held by the Loan Parties:    $__________     2.    cash and
Permitted Investments held by the Loan Parties that are restricted:   
$__________     3.    cash and Permitted Investments held by the Loan Parties
that constitute Bonding L/C Collateral or L/C Facility Collateral (solely to the
extent that such cash and Permitted Investments exceed, in the aggregate,
$50,000,000):    $__________     4.    cash and Permitted Investments held by
Global Center:    $__________     5.    Consolidated Liquidity (Line II.C.1
minus Lines II.C.2 through II.C.4):    $__________  

Minimum Liquidity in effect as of the close of business on such Friday:

   $__________

 

 

D-4



--------------------------------------------------------------------------------

 

  D.   Consolidated Liquidity as of the close of business on the Friday
immediately preceding the Statement Date:        1.    aggregate amount of all
cash and Permitted Investments held by the Loan Parties:    $__________     2.
   cash and Permitted Investments held by the Loan Parties that are restricted:
   $__________     3.    cash and Permitted Investments held by the Loan Parties
that constitute Bonding L/C Collateral or L/C Facility Collateral (solely to the
extent that such cash and Permitted Investments exceed, in the aggregate,
$50,000,000):    $__________     4.    cash and Permitted Investments held by
Global Center:    $__________     5.    Consolidated Liquidity (Line II.D.1
minus Lines II.D.2 through II.D.4):    $__________   Minimum Liquidity in effect
as of the close of business on such Friday:    $__________ III.  
Section 7.11(c) – Minimum Consolidated EBITDA.      A.   Consolidated EBITDA of
the Borrower and the other Loan Parties for the Subject Period:        1.   
Consolidated Net Income for the Subject Period:    $__________     2.   
consolidated interest expense for the Subject Period, determined in accordance
with GAAP:    $__________     3.    to the extent deducted in computing such
Consolidated Net Income, the sum of all income, franchise or similar taxes for
the Subject Period:    $__________     4.    depreciation, depletion and
amortization of property, plant, equipment and intangibles for the Subject
Period:    $__________     5.    any debt extinguishment costs for the Subject
Period:    $__________     6.    any amount of asset retirement obligations
expense for the Subject Period:    $__________     7.    any transaction costs,
fees and expenses incurred during the Subject Period in connection with any
acquisition or disposition not prohibited hereunder or any issuance of debt or
equity securities by the Borrower or any other Loan Party for the Subject
Period:    $__________

 

D-5



--------------------------------------------------------------------------------

    8.    Consolidated EBITDA (Sum of Lines III.A.1 through III.A.7, in each
case without duplication):    $__________   Minimum [Cumulative Consolidated
EBITDA]9 [TTM Consolidated EBITDA]10 applicable to the Subject Period:   
$__________

 

 

9  Use bracketed language in the case of any Statement Date occurring on or
prior to March 31, 2017.

10  Use bracketed language in the case of any Statement Date occurring later
than March 31, 2017.

 

D-6



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended from
time to time, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

  1. Assignor:                                

 

  2. Assignee:                                       [and is an
Affiliate/Approved Fund of [identify Lender]11]

 

  3. Borrower: PEABODY ENERGY CORPORATION, a Delaware corporation and a Debtor
and Debtor-in-Possession under Chapter 11 of the Bankruptcy Code

 

  4. Administrative Agent: Citibank, N.A., as the Administrative Agent under the
Credit Agreement

 

 

11  Select as applicable.

 

E-7



--------------------------------------------------------------------------------

  5. Credit Agreement: Superpriority Secured Debtor-in-Possession Credit
Agreement, dated as of April [•], 2016 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”), among PEABODY ENERGY CORPORATION, a Delaware corporation and a
Debtor and Debtor-in-Possession under Chapter 11 of the Bankruptcy Code (the
“Borrower”), the Guarantors from time to time party thereto, the L/C Issuer
party thereto, the Lenders from time to time party thereto and Citibank, N.A.,
as Administrative Agent.

 

  6. Assigned Interest:

 

Aggregate Amount of

Commitment/Loans for all

Lenders

   Amount of
Commitment/Loans
Assigned    Percentage
Assigned
of Loans12     CUSIP
Number

$

   $      _ %   

$

   $      _ %   

$

   $      _ %   

 

[7. Trade Date:                      ]13

Effective Date:             , 201            [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:     Title:   ASSIGNEE [NAME OF ASSIGNEE] By:    
Title  

 

12  Set forth, to at least 9 decimals, as a percentage of the Loans of all
Lenders thereunder.

13  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

E-8



--------------------------------------------------------------------------------

[Consented to]14 and Accepted:

CITIBANK, N.A.,

as Administrative Agent

By:     Title:    

 

14  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

E-9



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

2. Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is not an existing
Lender, attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

3. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

E-10



--------------------------------------------------------------------------------

4. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

E-11



--------------------------------------------------------------------------------

EXHIBIT F

IN THE UNITED STATES BANKRUPTCY COURT

EASTERN DISTRICT OF MISSOURI

EASTERN DIVISION

 

In re:   

Case No. 16-42529 (BSS)

CHAPTER 11

Peabody Energy Corporation, et al.,    (Jointly Administered) Debtors.   
Related to Docket No. 45

AMENDED INTERIM ORDER (I) AUTHORIZING DEBTORS (A) TO OBTAIN POST-PETITION
FINANCING PURSUANT TO 11 U.S.C. §§ 105, 361, 362, 363(b), 364(c)(1), 364(c)(2),
364(c)(3), 364(d)(1) AND 364(e) AND (B) TO UTILIZE CASH COLLATERAL PURSUANT TO
11 U.S.C. § 363, (II) GRANTING ADEQUATE PROTECTION TO PRE-PETITION SECURED
PARTIES PURSUANT TO 11 U.S.C. §§ 361, 362, 363, 364 AND 507(b) AND (III)
SCHEDULING FINAL HEARING PURSUANT

TO BANKRUPTCY RULES 4001(b) AND (c)

Upon the motion (the “Motion”),1 dated April 13, 2016, of Peabody Energy
Corporation (the “Borrower”) and its affiliated debtors, each as debtor and
debtor-in-possession (collectively with the Borrower, the “Debtors”), in the
above-captioned chapter 11 cases (the “Cases”) pursuant to sections 105, 361,
362, 363(b), 363(c)(2), 364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1), 364(e) and
507 of title 11 of the United States Code, 11 U.S.C. §§ 101, et seq. (the
“Bankruptcy Code”) and Rules 2002, 4001, 6004, and 9014 of the Federal Rules of
Bankruptcy Procedure (the “Bankruptcy Rules”), seeking, among other things:

(1) authorization for the Borrower to obtain post-petition financing (the “DIP
Financing”), and for the other Debtors (other than Peabody Holdings (Gibraltar)
Limited, Peabody IC Holdings, LLC and Peabody IC Funding Corporation) (the
“Debtor Guarantors” and, together with the Borrower and

 

1 

Capitalized terms used, but not defined herein, shall have the meanings set
forth in the DIP Documents (as defined below).

 

F-1



--------------------------------------------------------------------------------

Peabody Holdings (Gibraltar) Limited as pledgor under the DIP Documents (as
defined below), the “Debtor Loan Parties” and collectively with non-Debtor
Global Center for Energy and Human Development, LLC (“Global Center”), the “Loan
Parties”) to guaranty the Borrower’s obligations in connection with the DIP
Financing, consisting of, (a) a senior secured superpriority non-amortizing term
loan in the aggregate principal amount of up to $500,000,000 (the “DIP Term
Facility”), (b) a cash collateralized letter of credit facility in the aggregate
amount of up to $100,000,000 (the “DIP L/C Facility” and together with the DIP
Term Facility and the Bonding Facility Letters of Credit (as defined below), the
“DIP Facilities”) and (c) an accommodation facility for Bonding Requests (as
defined below) by Bonding Beneficiaries (as defined in the DIP Credit Agreement
(as defined below)) in the form of (or any combination of) (i) the Bonding Carve
Out (as defined below) and/or (ii) the issuance of letters of credit under the
DIP Credit Agreement secured by cash collateral (the “Bonding Facility Letters
of Credit” and, together with the Bonding Carve Out, the “Bonding
Accommodation”), in an aggregate stated amount (the “Bonding Accommodation Cap”)
of up to $200,000,000, in each case subject to the terms and conditions set
forth in the DIP Credit Agreement, by and among the Borrower (as
Debtor-in-Possession), the other Loan Parties thereto, Citibank, N.A. (“Citi”),
acting as administrative agent and L/C Issuer (in such capacities and together
with any respective successor thereto, the “DIP Agent”) and the lenders (the
“DIP Lenders”) from time to time party to the DIP Credit Agreement, in each case
to be arranged by Citigroup Global Markets Inc. (the “Lead Arranger”);

 

F-2



--------------------------------------------------------------------------------

(2) authorization for the Debtor Loan Parties to execute and enter into, and to
cause Global Center to execute and enter into, the DIP Documents and to perform
all such other and further acts as may be required in connection with the DIP
Documents;

(3) the granting of adequate protection in the form of the Adequate Protection
Obligations (as defined and described below) solely to (a) the lenders (the
“Pre-Petition Credit Agreement Lenders”) and other Secured Parties (as defined
in the Pre-Petition Credit Agreement (as defined below)) under or in connection
with that certain Amended and Restated Credit Agreement, dated as of
September 24, 2013 (as heretofore amended, supplemented or otherwise modified in
accordance with the terms thereof, including pursuant to that certain Omnibus
Amendment Agreement, dated as of February 5, 2015, the “Pre-Petition Credit
Agreement”), by and among the Borrower, the lenders and letter of credit issuers
party thereto, Citi as administrative agent (in such capacity and together with
any successor thereto, the “Pre-Petition Agent”) and the other agents and
arrangers party thereto, that certain Pledge and Security Agreement (the
“Pre-Petition Security Agreement”), dated as of February 5, 2015, by and among
the Borrower, the Pre-Petition Guarantors (as defined below), and Citi as
administrative agent, and that certain Amended and Restated Pledge Agreement,
dated as of September 24, 2013 (the “Pre-Petition Pledge Agreement” and,
collectively with the Pre-Petition Credit Agreement, the Pre-Petition Security
Agreement, and the guaranties, mortgages and pledges and all other documentation
executed in connection therewith (including, for these purposes,

 

F-3



--------------------------------------------------------------------------------

any Swap Contracts or Cash Management Agreements (each as defined in the
Pre-Petition Credit Agreement) and the documents governing such arrangements,
the “Existing Credit Documents”), among Peabody Investments Corp. and Citi, as
administrative agent, and (b) the other Secured Parties (as defined in the
Pre-Petition Credit Agreement) under the Existing Credit Documents (together
with the Pre-Petition Credit Agreement Lenders, the “Pre-Petition Lenders” and,
collectively with the Pre-Petition Agent, the “First Lien Secured Parties”) and
(b) the holders (the “Second Lien Noteholders”) of the 10% Senior Secured Second
Lien Notes due 2022 (the “Second Lien Notes”) issued under or in connection with
(x) that certain Indenture, dated as of March 16, 2015 (as heretofore amended,
supplemented or otherwise modified in accordance with the terms thereof, the
“Second Lien Notes Indenture”) and, together with the security agreements,
guaranties, mortgages, pledges and all other documentation executed in
connection therewith, the “Existing Second Lien Indenture Documents”, and,
together with the Existing Credit Documents, the “Existing Secured Agreements”),
by and among the Borrower, the subsidiary guarantors party thereto, and U.S.
Bank, National Association, and any successor trustee, as trustee and collateral
agent (in such capacities, the “Second Lien Notes Trustee” and, together with
Second Lien Noteholders, the “Second Lien Secured Parties” and, collectively
with the First Lien Secured Parties, the “Pre-Petition Secured Parties”), whose
liens and security interests are being primed by the DIP Financing;

 

F-4



--------------------------------------------------------------------------------

(4) authorization for the Debtors to continue to use Cash Collateral (as defined
below) and all other Pre-Petition Collateral (as defined below) in which any of
the Pre-Petition Secured Parties has an interest, and the granting of adequate
protection in the form of the Adequate Protection Obligations and the Adequate
Protection Liens to the Pre-Petition Secured Parties, as applicable, with
respect to, inter alia, such use of their Cash Collateral and all use and
diminution in the value of such Cash Collateral and the Pre-Petition Collateral,
as applicable;

(5) approval of certain stipulations in paragraph 4 of this Interim Order by the
Debtors with respect to the Existing Secured Agreements and the liens and
security interests arising therefrom;

(6) the granting of superpriority claims under section 364(c)(1) of the
Bankruptcy Code to the DIP Lenders payable from, and having recourse to, all
pre-petition and post-petition property of the Debtors’ estates and all proceeds
thereof (including, subject only to and effective upon entry of the Final Order
(as defined below), any Avoidance Proceeds (as defined below)), subject to the
Fees Carve Out (as defined below) and the Bonding Carve Out (to the extent
provided herein);

(7) subject only to and effective upon entry of the Final Order and without
prejudice to paragraph 27(c), the limitation of the Debtors’ right to surcharge
against collateral pursuant to section 506(c) of the Bankruptcy Code;

(8) pursuant to Bankruptcy Rule 4001, that an interim hearing (the “Interim
Hearing”) on the Motion be held before this Court to consider entry of an order
granting the Motion on an interim basis (as entered on the docket, the

 

F-5



--------------------------------------------------------------------------------

“Interim Order”) (a) authorizing the Borrower, on an interim basis, to forthwith
borrow or obtain letters of credit from the DIP Lenders (and incur bonding
obligations) under (or as permitted by) the DIP Documents up to an aggregate
principal or face amount not to exceed (i) $200,000,000 under the DIP Term
Facility, (ii) $100,000,000 under the DIP L/C Facility and (iii) $200,000,000
under the Bonding Accommodation, in each case subject to the terms set forth in
the DIP Credit Agreement, to provide operating cash for the Debtors and bonding
and letter of credit capacity for the Debtors’ businesses (including, without
limitation, to pay interest, fees and expenses in accordance with this Interim
Order, the Final Order, and the DIP Documents and to satisfy all Adequate
Protection Obligations authorized hereunder), (b) authorizing the Debtors’
continued use of Cash Collateral and all other Pre-Petition Collateral, and
(c) granting adequate protection in the form of the Adequate Protection
Obligations and the Adequate Protection Liens; and

(9) that this Court schedule a final hearing (the “Final Hearing”) to be held
within 45 days of the entry of this Interim Order to consider entry of a final
order (the “Final Order”) approving the relief granted herein on a final basis.

Due and appropriate notice of the Motion, the relief requested therein and the
Interim Hearing having been served by the Debtors on the Pre-Petition Agent and
its counsel, the Second Lien Notes Trustee, counsel to Wilmington Trust Company
as Indenture Trustee, counsel to any ad hoc committees, counsel to PNC Bank, as
Administrator under the Debtors’ prepetition accounts receivable securitization
facility, the United Mine Workers of America, the Debtors’ 50 largest unsecured
creditors, the Office of the United States Trustee for the Eastern District of

 

F-6



--------------------------------------------------------------------------------

Missouri (the “U.S. Trustee”), the Internal Revenue Service, the Securities and
Exchange Commission, the United States Department of the Interior, the United
States Department of Labor, the United States Attorney’s Office for the Eastern
District of Missouri, approximately 350 lienholders or leaseholders with an
interest in the Debtors’ estates, all relevant state taxing authorities, and all
of the Debtors’ landlords, and owners and/or operators of premises at which any
of the Debtors inventory and/or equipment is located; and it appearing that no
other or further notice need be provided.

The Interim Hearing having been held by this Court on April 14, 2016.

Upon the record made by the Debtors in the Motion, the Declarartion of Amy
Schwetz, Executive Vice President and Chief Financial Officer of Debtor Peabody
Energy Corporation in Support of First Day Pleadings of Debtors and Debtors in
Possession, the Declaration of Tyler W. Cowan, Managing Director of Lazard
Freres & Co., LLC, proposed financial advisors and investment bankers for the
Debtors in Support of the Motion, and the Declaration of Carlin Adrianopoli,
Senior Managing Director at FTI, proposed financial advisor to the Debtors in
Support of Certain First Days Motions, and at the Interim Hearing, and after due
deliberation and consideration and sufficient cause appearing therefor;

IT IS FOUND, DETERMINED, ORDERED AND ADJUDGED, that:

1. Disposition. The Motion is granted, on an interim basis, in accordance with
the terms of this Interim Order, which supersedes and replaces in its entirety
the Interim Order (I) Authorizing Debtors (A) to Obtain Post-Petition Financing
Pursuant to 11 U.S.C. §§ 105, 361, 362, 363(b), 364(c)(1), 364(c)(2), 364(c)(3),
364(d)(1) and 364(e) and (B) to Utilize Cash Collateral Pursuant to 11 U.S.C. §
363, (II)Granting Adequate Protection to Pre-Petition Secured Parties Pursuant
to 11 U.S.C. §§ 361, 362, 363, 364 and 507(b) and (III) Scheduling

 

F-7



--------------------------------------------------------------------------------

Final Hearing Pursuant to Bankruptcy Rules 4001(b) and (c) [Docket No. 108]. Any
objections to the Motion with respect to the entry of this Interim Order that
have not been withdrawn, waived or settled (as set forth herein), and all
reservations of rights included therein, are hereby denied and overruled on the
merits.

2. Jurisdiction. This Court has core jurisdiction over the Cases, this Motion,
and the parties and property affected hereby pursuant to 28 U.S.C. §§ 157(b) and
1334. Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

3. Notice. Proper, timely, adequate and sufficient notice of the Motion has been
provided in accordance with the Bankruptcy Code, the Bankruptcy Rules and the
Local Rules, and no other or further notice of the Motion or the entry of this
Interim Order shall be required. The interim relief granted herein is necessary
to avoid immediate and irreparable harm to the Debtors and their estates pending
the Final Hearing.

4. Debtors’ Stipulations. Without prejudice to the rights of any other party and
subject in all respects to the limitations thereon contained in paragraphs 4(l),
19 and 20 below, the Debtors admit, stipulate and agree that:

(a) as of the filing of the Debtors’ chapter 11 petitions (the “Petition Date”),
the Debtors were indebted and liable to the First Lien Secured Parties and the
Second Lien Secured Parties, without defense, counterclaim or offset of any
kind, as follows:

(i) the Borrower is indebted to the First Lien Secured Parties, as applicable,
in the aggregate principal amount of approximately $2,117,000,000 in respect of
loans made and in the aggregate principal amount of approximately $675,000,000
in respect of issued letters of credit (the “Existing R/C Letters of Credit”)
and amounts owed in respect of any other Secured Obligations (as

 

F-8



--------------------------------------------------------------------------------

defined in the Pre-Petition Credit Agreement), in each case, by the First Lien
Secured Parties pursuant to, and in accordance with the terms of, the Existing
Credit Documents, plus accrued and unpaid interest thereon and fees, expenses
(including any attorneys’, accountants’, appraisers’ and financial advisors’
fees that are chargeable or reimbursable under the Existing Credit Documents),
amounts, charges, costs, indemnities and other obligations incurred in
connection therewith as provided under the Existing Credit Documents)
(collectively, the “Pre-Petition First Lien Debt”), which Pre-Petition First
Lien Debt is guaranteed on a joint and several basis by all of the other Debtors
(excluding Debtors Four Star Holdings, LLC; Kentucky United Coal, LLC; Midwest
Coal Reserves of Kentucky, LLC; Peabody Asset Holdings, LLC; Peabody China, LLC;
Peabody Holdings (Gibraltar) Limited; Peabody IC Funding Corporation; Peabody IC
Holdings, LLC; Peabody Mongolia, LLC; PG Investment Six, LLC; Seneca Property,
LLC; Southwest Coal Holdings, LLC; Twentymile Equipment Company, LLC; United
Minerals Company, LLC) (collectively, the “Pre-Petition Guarantors”) under the
terms of the applicable Existing Credit Documents and, subject to the “Principal
Property Cap” as defined in the Pre-Petition Credit Agreement) where applicable,
is secured by first-priority liens on and security interests in the Senior
Collateral (as defined in that certain First Lien/Second Lien Intercreditor
Agreement dated as of March 16, 2015 among the Prepetition Agent, the Second
Lien Notes Trustee, the Borrower and the Pre-Petition Guarantors (as heretofore
amended, supplemented or otherwise modified in accordance with the terms
thereof, the “ICA”)) of the Borrower and the Pre-

 

F-9



--------------------------------------------------------------------------------

Petition Guarantors including, without limitation, Cash Collateral (such liens
and security interests in the Senior Collateral, collectively, the “Pre-Petition
Lender Security Interests”); provided that, for the avoidance of doubt, the
Pre-Petition Lender Security Interests do not extend to any “Excluded Assets” as
such term is defined in the Existing Credit Documents; and

(ii) the Borrower is indebted to the Second Lien Secured Parties in the
aggregate principal amount of $1,000,000,000 (plus accrued and unpaid interest
thereon and fees, expenses (including any attorneys’, accountants’, appraisers’
and financial advisors’ fees that are chargeable or reimbursable under the
Existing Credit Documents), amounts, charges, costs, indemnities and other
obligations incurred in connection therewith as provided in the Existing Second
Lien Indenture Documents) in respect of the Second Lien Notes (the “Second Lien
Notes Debt” and, together with the Pre-Petition First Lien Debt, the “Stipulated
Debt”), which Second Lien Notes Debt is guaranteed on a joint and several basis
by all of the Pre-Petition Guarantors under the terms of the applicable Existing
Second Lien Indenture Documents and secured, subject to the “Principal Property
Cap” and “Residual Second Lien Principal Property Cap Amount” (in each case, as
defined in the Second Lien Notes Indenture) where applicable, by liens on and
security interests in the Second Priority Collateral (as defined in the ICA and,
together with the Senior Collateral, the “Pre-Petition Collateral”) of the
Debtors, including, without limitation, Cash Collateral (collectively, the
“Second Lien Notes Security Interests” and, together with the Pre-Petition
Lender Security Interest, the “Stipulated Security Interests”); provided that,
for the avoidance of doubt, the Second Lien Notes Security Interests do not
extend to any “Excluded Assets” as such term is defined in the Existing Second
Lien Indenture Documents;

 

F-10



--------------------------------------------------------------------------------

(b) the ICA is binding and enforceable against the Borrower, the Pre-Petition
Guarantors and the Second Lien Secured Parties in accordance with its terms (as
set forth in the acknowledgement attached thereto);

(c) the Borrower and the Pre-Petition Guarantors owe the Pre-Petition First Lien
Debt to the First Lien Secured Parties, without defense, counterclaim or offset
of any kind, plus accrued and unpaid interest thereon and fees, expenses
(including any attorneys’, accountants’, appraisers’ and financial advisors’
fees that are chargeable or reimbursable under the Existing Credit Documents),
amounts, charges, costs, indemnities and other obligations incurred prior to the
Petition Date in connection therewith, whether or not evidenced by any note,
agreement or instrument, whether or not contingent, whenever arising, accrued,
accruing, due, owing or chargeable as provided in the Existing Credit Documents;

(d) the Pre-Petition First Lien Debt is (i) legal, valid, binding and
enforceable against the Borrower and the Pre-Petition Guarantors, each in
accordance with its terms (other than in respect of the stay of enforcement
arising from section 362 of the Bankruptcy Code), and (ii) not subject to any
contest, attack, rejection, recoupment, reduction, defense, counterclaim,
offset, subordination, recharacterization, avoidance or other claim, cause of
action or other challenge of any nature under the Bankruptcy Code, under
applicable non-bankruptcy law or otherwise (except for any lien subordination
contemplated in the ICA)

(e) the Borrower and the Pre-Petition Guarantors owe the Second Lien Notes Debt
to the Second Lien Secured Parties, without defense, counterclaim or offset of
any kind, plus accrued and unpaid interest thereon and fees, expenses (including
any attorneys’,

 

F-11



--------------------------------------------------------------------------------

accountants’, appraisers’ and financial advisors’ fees that are chargeable or
reimbursable under the Existing Credit Documents), amounts, charges, costs,
indemnities and other obligations incurred prior to the Petition Date in
connection therewith, whether or not evidenced by any note, agreement or
instrument, whether or not contingent, whenever arising, accrued, accruing, due,
owing or chargeable as provided in the Existing Second Lien Indenture Documents;

(f) the Second Lien Notes Debt is (i) legal, valid, binding and enforceable
against the Borrower and the Pre-Petition Guarantors, each in accordance with
its terms (other than in respect of the stay of enforcement arising from section
362 of the Bankruptcy Code), and (ii) not subject to any contest, attack,
rejection, recoupment, reduction, defense, counterclaim, offset, subordination,
recharacterization, avoidance or other claim, cause of action or other challenge
of any nature under the Bankruptcy Code, under applicable non-bankruptcy law or
otherwise (except for any lien subordination contemplated in the ICA);

(g) the Stipulated Security Interests are (i) legal, valid, binding,
enforceable, non-avoidable and duly perfected and are (ii) not subject to any
attachment, contest, attack, rejection, recoupment, reduction, defense,
counterclaim, offset, subordination, recharacterization, avoidance or other
claim, cause of action or other challenge of any nature under the Bankruptcy
Code, under applicable non-bankruptcy law or otherwise (except for any lien
subordination contemplated in the ICA) and, as of the Petition Date and before
giving effect to this Interim Order, the Debtors are not aware of any other
liens or security interests having priority over the Stipulated Security
Interests, except, as the case may be, certain liens permitted under any of the
Existing Secured Agreements;

 

F-12



--------------------------------------------------------------------------------

(h) none of the Pre-Petition Secured Parties controls the Debtors or Global
Center or their respective properties or operations, have authority to determine
the manner in which any Debtor’s operations are conducted or are insiders of the
Debtors by virtue of any of the actions taken with respect to, in connection
with, related to or arising from the Existing Secured Agreements;

(i) the liens granted to the DIP Agent on behalf of the DIP Lenders pursuant to
this Interim Order and the DIP Documents shall be perfected, valid, enforceable
and non-avoidable liens against the Loan Parties; and

(j) except as set forth in subparagraph (l) below, the Debtors hereby absolutely
and unconditionally acknowledge and agree that no claims or causes of action
exist against, or with respect to, the Pre-Petition Secured Parties under any
agreements by and among the Debtors and any such party that is in existence as
of the Petition Date;

(k) except as set forth in subparagraph (l) below, effective as of the date of
entry of the Interim Order the Debtors hereby absolutely and unconditionally
release and forever discharge and acquit each of the Pre-Petition Secured
Parties and their respective Representatives (as defined below) (collectively,
the “Released Parties”) from any and all obligations and liabilities to the
Debtors (and their successors and assigns) and from any and all claims, demands,
debts, accounts, contracts, liabilities, actions and causes of action arising
prior to the Petition Date (collectively, the “Released Claims”) of any kind,
nature or description, whether known or unknown, foreseen or unforeseen, or
liquidated or unliquidated, arising in law or equity or upon contract or tort or
under any state or federal law or otherwise, arising out of or related to the
Existing Secured Agreements, the obligations owing and the financial obligations
made thereunder, the DIP Facilities, the DIP Documents, the negotiation thereof
and of the deal reflected thereby, and the obligations owing and the financial
obligations made thereunder, as well as the Cases, and/or the negotiation,
formulation or preparation of any agreements,

 

F-13



--------------------------------------------------------------------------------

instruments or other documents related thereto, in each case that the Debtors at
any time had, now have or may have, or that their successors or assigns
hereafter can or may have against any of the Released Parties for or by reason
of any act, omission, matter, cause or thing whatsoever arising at any time on
or prior to the date of this Interim Order, whether such Released Claims are
matured or unmatured or known or unknown or contingent, liquidated or
unliquidated;

(l) Notwithstanding anything to the contrary herein except and subject to
(i) paragraph 13(i) of this Interim Order and (ii) paragraph 19 of this Interim
Order with respect to whether any cash as of the Petition Date constitutes cash
collateral (as that term is defined in section 363(a) of the Bankruptcy Code),
nothing in this Interim Order prejudices the rights, claims or defenses of any
party in interest (including the Specified Lenders’) with respect to the CNTA
Dispute (as defined in the DIP Credit Agreement) or whether any cash as of the
Petition Date constitutes cash collateral (as that term is defined in section
363(a) of the Bankruptcy Code). The Pre-Petition Secured Parties, the Debtors
and all other parties in interest (including the Specified Lenders) reserve all
rights, claims and defenses with respect to the CNTA Dispute and whether any
cash as of the Petition Date constitutes cash collateral (as that term is
defined in section 363(a) of the Bankruptcy Code).

5. Findings Regarding the DIP Financing.

(a) Good cause has been shown for the entry of this Interim Order.

(b) The Debtor Loan Parties have an immediate need to obtain the DIP Financing,
and the Debtors have an immediate need to continue to use Cash Collateral to
permit, among other things, the orderly continuation of the operation of their
businesses; to maintain business relationships with vendors, suppliers and
customers; to make payroll; to make capital expenditures; to fulfill other
bonding and regulatory requirements; to pay the Adequate

 

F-14



--------------------------------------------------------------------------------

Protection Obligations; and to satisfy other working capital and operational
needs. The access of the Debtors to sufficient working capital and liquidity
made available through the use of Cash Collateral, incurrence of new
indebtedness for borrowed money and other financial accommodations is vital to
the preservation and maintenance of the going concern value of the Debtors and
to a successful reorganization of the Debtors and to payment of the Adequate
Protection Obligations.

(c) The Debtor Loan Parties are unable to obtain financing on more favorable
terms from sources other than the DIP Lenders under the DIP Documents and are
unable to obtain adequate unsecured credit allowable under section 503(b)(1) of
the Bankruptcy Code as an administrative expense. The Debtor Loan Parties also
are unable to obtain secured credit allowable solely under sections 364(c)(1),
364(c)(2) and 364(c)(3) of the Bankruptcy Code without the Debtor Loan Parties
granting to the DIP Agent and the DIP Lenders, subject to the Fees Carve Out and
the Bonding Carve Out as (and to the extent) provided for herein, the DIP Liens
(as defined below) and the Superpriority Claims (as defined below) and the
Adequate Protection Obligations and Adequate Protection Liens, in each case,
under the terms and conditions set forth in this Interim Order and in the DIP
Documents.

(d) The terms of the DIP Financing as approved herein, the terms of the Adequate
Protection Obligations and Adequate Protection Liens granted to the Pre-Petition
Secured Parties, as applicable, and the terms on which the Debtors may continue
to use Cash Collateral pursuant to this Interim Order and the DIP Documents are
fair and reasonable, reflect the Debtors’ exercise of prudent business judgment
consistent with their fiduciary duties and constitute reasonably equivalent
value and fair consideration.

 

F-15



--------------------------------------------------------------------------------

(e) The First Lien Secured Parties have consented to the Debtor Loan Parties’
use of Cash Collateral and the other Pre-Petition Collateral on the terms and
conditions provided in this Interim Order, and the Debtor Loan Parties’ entry
into the DIP Documents in accordance with and subject to the terms and
conditions in this Interim Order and the DIP Documents. For the avoidance of
doubt, this consent includes without limitation the granting of the DIP Liens on
a priming basis under section 364(d) of the Bankruptcy Code.

(f) The Second Lien Secured Parties have consented or are deemed under the ICA
to have consented to the Loan Parties’ use of Cash Collateral and the other
Pre-Petition Collateral, and the Loan Parties’ entry into the DIP Documents in
accordance with and subject to the terms and conditions in this Interim Order
and the DIP Documents. For the avoidance of doubt, this consent includes without
limitation the granting of the DIP Liens on a priming basis under section 364(d)
of the Bankruptcy Code.

(g) The DIP Financing as approved herein, as well as the terms of the Adequate
Protection Obligations and Adequate Protection Liens have been negotiated in
good faith and at arm’s length among the Debtors, the DIP Agent, the DIP
Lenders, each of the Pre-Petition Secured Parties, and each of their respective
Representatives, and all of the Debtor Loan Parties’ obligations and
indebtedness arising under, in respect of or in connection with the DIP
Financing and the DIP Documents, including without limitation, (i) all loans
made to, and all letters of credit issued for the account of, the Debtors
pursuant to the superpriority secured debtor-in-possession credit agreement
substantially in the form attached as Exhibit B to the Motion (the “DIP Credit
Agreement”), and (ii) any “Obligations” (as defined in the DIP Credit Agreement)
of the Debtor Loan Parties permitted under the DIP Credit Agreement in each case
owing to the DIP Agent, any DIP Lender or any of their respective banking
affiliates, in

 

F-16



--------------------------------------------------------------------------------

accordance with the terms of the DIP Documents, any obligations, to the extent
provided for in the DIP Documents, to indemnify the DIP Agent or the DIP Lenders
and to pay any fees, expenses (including any attorneys’, accountants’,
appraisers’ and financial advisors’ fees that are chargeable or reimbursable
under the Existing Credit Documents), amounts, charges, costs, indemnities and
other obligations that are chargeable or reimbursable under the this Interim
Order, the Final Order, or the DIP Documents), charges, indemnities and other
obligations incurred in connection therewith (all of the foregoing in clauses
(i) and (ii), collectively, the “DIP Obligations”, it being understood that the
fees and expenses payable under paragraphs 27(a) and 27(b) shall not constitute
DIP Obligations), shall be deemed to have been extended by the DIP Agent and the
DIP Lenders and their affiliates in good faith, as that term is used in section
364(e) of the Bankruptcy Code and in express reliance upon the protections
offered by section 364(e) of the Bankruptcy Code, and the DIP Agent and the DIP
Lenders (and the successors and assigns of each) shall be entitled to the full
protection of section 364(e) of the Bankruptcy Code in the event that this
Interim Order or any provision hereof is vacated, reversed or modified, on
appeal or otherwise.

(h) Each of the Pre-Petition Secured Parties has acted in good faith regarding
the DIP Financing and the Debtors’ continued use of the Pre-Petition Collateral
(including the Cash Collateral) to fund the administration of the Debtors’
estates and continued operation of their businesses (including payment of the
Adequate Protection Obligations and the granting of the Adequate Protection
Liens), in accordance with the terms hereof. The Pre-Petition Secured Parties
are entitled to the adequate protection provided in this Interim Order as and to
the extent set forth herein pursuant to §§ 361, 362, 363 and 364 of the
Bankruptcy Code. Based on the Motion and on the record presented to the Court,
the terms of the proposed adequate protection

 

F-17



--------------------------------------------------------------------------------

arrangements and of the use of the Pre-Petition Collateral (including the Cash
Collateral) are fair and reasonable, reflect the Debtors’ prudent exercise of
business judgment and constitute reasonably equivalent value and fair
consideration for the use of Cash Collateral; provided that nothing in this
Interim Order or the other DIP Documents shall (x) be construed as the
affirmative consent by any of the Pre-Petition Secured Parties for the use of
Cash Collateral other than on the terms set forth in this Interim Order and in
the context of the DIP Financing authorized by this Interim Order, (y) be
construed as a consent by any party to the terms of any other financing or any
other lien encumbering the Pre-Petition Collateral (whether senior or junior) or
(z) prejudice, limit or otherwise impair the rights of any of the Pre-Petition
Secured Parties, subject to any applicable provisions of the ICA, to seek new,
different or additional adequate protection or assert the interests of any of
the Pre-Petition Secured Parties and nothing herein prejudices, limits, or
otherwise impairs the rights of any party in interest to oppose such relief.

(i) The Debtors have requested entry of this Interim Order pursuant to
Bankruptcy Rules 4001(b)(2) and 4001(c)(2). Absent granting the relief set forth
in this Interim Order, the Debtors’ estates will be immediately and irreparably
harmed. Consummation of the DIP Financing and the use of Pre-Petition
Collateral, including Cash Collateral, in accordance with this Interim Order and
the DIP Documents are therefore in the best interests of the Debtors’ estates.

6. Authorization of the DIP Financing and the DIP Documents.

(a) The Debtor Loan Parties are hereby authorized to, and authorized to cause
Global Center to, enter into and perform all obligations under the DIP
Documents. The Borrower is hereby authorized to borrow money and obtain letters
of credit pursuant to the DIP

 

F-18



--------------------------------------------------------------------------------

Credit Agreements, and the Debtor Guarantors are hereby authorized to, and to
cause Global Center to, guaranty such borrowings and the Borrower’s obligations
with respect to such letters of credit, up to an aggregate principal or face
amount of (i) $200,000,000 under the DIP Term Facility, (ii) $100,000,000 under
the DIP L/C Facility, and (iii) $200,000,000 of Bonding Facility Letters of
Credit (in each case plus accrued and unpaid interest thereon and fees, expenses
(including any attorneys’, accountants’, appraisers’ and financial advisors’
fees that are chargeable or reimbursable under the Existing Credit Documents),
amounts, charges, costs, indemnities and other obligations that are chargeable
or reimbursable under the DIP Documents), charges, indemnities and other
obligations provided for in the DIP Documents and subject to any limitations of
borrowings under the DIP Documents) in accordance with the terms and conditions
of this Interim Order and the DIP Documents, which borrowings shall be used for
all purposes permitted under the DIP Documents, including, without limitation,
to provide working capital for the Debtors, to cash collateralize letters of
credit to be issued by one or more banks for the account of the Debtor Loan
Parties, and additional bonding capacity and to pay interest, fees and expenses
in accordance with this Interim Order and the DIP Documents.

(b) In furtherance of the foregoing and without further approval of this Court,
each Debtor Loan Party is authorized and directed to perform, and is authorized
and directed to cause Global Center to perform, all acts, to make, execute and
deliver all instruments and documents (including, without limitation, the
execution or recordation of security agreements, mortgages and financing
statements), and to pay all fees, that may be reasonably required or necessary
for the Debtor Loan Parties’ performance of their obligations under the DIP
Financing, including, as applicable and without limitation:

 

F-19



--------------------------------------------------------------------------------

(i) the execution, delivery and performance of the DIP Credit Agreement and any
exhibits attached thereto, all related or ancillary documents and agreements,
including all security and pledge agreements, and any mortgages contemplated
thereby (collectively, and together with the letter agreements referred to in
clause (iii) below, in each case, as may be amended, supplemented or otherwise
modified pursuant to their respective terms, the “DIP Documents”),

(ii) the execution and delivery of, and performance under, one or more
amendments, waivers, consents or other modifications in each case in accordance
with the DIP Documents and subject to this Order in such form as the Debtor Loan
Parties, the DIP Agent and the Required Lenders, the Supermajority Required
Lenders or each DIP Lender, as applicable, may agree, it being understood that
no further approval of the Court shall be required for authorizations,
amendments, waivers, consents or other modifications to and under the DIP
Documents (and any fees, paid-in-kind fees and other expenses (including any
attorneys’, accountants’, appraisers’ and financial advisors’ fees), amounts,
charges, costs, indemnities and other obligations paid in connection therewith),
so long as they do not shorten the maturity of the extensions of credit
thereunder or increase the commitments, modify the rate or timing of payments of
interest or the letter of credit fees payable thereunder;

(iii) the non-refundable payment to the DIP Agent, the Lead Arranger and/or the
DIP Lenders, as the case may be, of all fees (which fees shall be, and shall be
deemed to have been, approved upon entry of this Interim Order and upon payment
thereof, shall not be subject to any contest, attack, rejection, recoupment,
reduction, defense, counterclaim, offset, subordination, recharacterization,
avoidance or other claim, cause of action or other challenge of any nature under
the Bankruptcy Code, under applicable non-bankruptcy law or otherwise) and

 

F-20



--------------------------------------------------------------------------------

any amounts due (or that may become due) in respect of the indemnification
obligations referred to in the DIP Credit Agreements (and in the separate letter
agreements between any and all Loan Parties, on one hand, and the DIP Agent
and/or DIP Lenders, on the other, in connection with the DIP Financing) and
reasonable costs and expenses as may be due from time to time, including,
without limitation, fees and expenses of the professionals retained as provided
for in the DIP Documents (and the reasonable fees and expenses of Willkie Farr &
Gallagher LLP, as counsel for certain of the DIP Lenders, incurred on or prior
to the date hereof) and the professionals to the Specified Lenders as provided
in this order without the need to file retention motions or fee applications, or
to provide notice to any party, and

(iv) the performance of all other acts required under or in connection with the
DIP Documents.

(c) Upon execution and delivery of the DIP Documents, the DIP Documents shall
constitute valid, binding and unavoidable obligations of the Loan Parties,
enforceable against the Loan Parties in accordance with the terms of the DIP
Documents and this Interim Order. No obligation, payment, transfer or grant of
security under the DIP Documents or this Interim Order shall be stayed,
restrained, voidable, or recoverable under the Bankruptcy Code or under any
applicable law (including without limitation, any Avoidance Action (as defined
below) or under any applicable Uniform Fraudulent Transfer Act, Uniform
Fraudulent Conveyance Act or other similar state statute or common law), or
subject to any defense, reduction, setoff, recoupment, recharacterization,
subordination, disallowance, impairment, cross-claim or counterclaim.

 

F-21



--------------------------------------------------------------------------------

7. DIP Superpriority Claims.

(a) Pursuant to section 364(c)(1) of the Bankruptcy Code, all of the DIP
Obligations shall constitute allowed claims against the Debtor Loan Parties
(without the need to file any proof of claim) with priority over any and all
administrative expenses, diminution in value claims (including all Adequate
Protection Obligations) and all other claims against the Debtor Loan Parties,
now existing or hereafter arising, of any kind whatsoever, including, without
limitation, all administrative expenses of the kind specified in sections 503(b)
and 507(b) of the Bankruptcy Code, and over any and all administrative expenses
or other claims arising under sections 105, 326, 328, 330, 331, 365, 503(b),
506(c) (subject to entry of the Final Order and without prejudice to paragraph
27(c) of this Interim Order), 507(a), 507(b), 726, 1113 or 1114 of the
Bankruptcy Code (collectively the “DIP Superpriority Claims”), whether or not
such expenses or claims may become secured by a judgment lien or other
non-consensual lien, levy or attachment, which allowed claims shall for purposes
of section 1129(a)(9)(A) of the Bankruptcy Code be considered administrative
expenses allowed under section 503(b) of the Bankruptcy Code and shall be
payable from and have recourse to all pre- and post-petition property of the
Debtor Loan Parties, including, without limitation, any and all cash and cash
collateral of the Debtor Loan Parties (whether maintained with the DIP Agent or
otherwise) and any investment of such cash and cash collateral, inventory,
accounts receivable, other rights to payment whether arising before or after the
Petition Date (including, without limitation, post-petition intercompany claims
against the Debtor Loan Parties and their non-Debtor affiliates), contracts,
properties, plants, fixtures, machinery, equipment, general intangibles,
documents, instruments, securities, chattel paper, interests in leaseholds, real
properties, deposit accounts, patents, copyrights, trademarks, trade names,
rights under license agreements, other intellectual

 

F-22



--------------------------------------------------------------------------------

property, capital stock of subsidiaries, wherever located, and the proceeds,
products, rents, and profits of all the foregoing, whether arising under section
552(b) of the Bankruptcy Code or otherwise, other than the Debtor Loan Parties’
claims and causes of action pursuant to sections 502(d), 544, 545, 547, 548 and
550 of the Bankruptcy Code (collectively, “Avoidance Actions”), but, subject
only to and effective upon entry of the Final Order, the DIP Superpriority
Claims shall have recourse to any proceeds or other property recovered,
unencumbered or otherwise from Avoidance Actions, whether by judgment,
settlement or otherwise (“Avoidance Proceeds”), (i) subject only to the Fees
Carve Out and the Bonding Carve Out to the extent specifically provided for
herein and (ii) solely with respect to the Servicer, the Sub-Servicers and each
Subsidiary Originator (each as defined in the A/R Securitization Order and,
collectively, the “Securitization Debtors”), pari passu with the superpriority
claim granted under the interim order (the “A/R Securitization Order”)
authorizing certain Debtors to continue their securitization facility [related
to Docket No. 38] (“A/R Securitization Facility Superpriority Claim”). Any
payments, distributions or other proceeds received on account of such DIP
Superpriority Claims shall be promptly delivered to the DIP Agent to be applied
or further distributed by the DIP Agent on account of the DIP Obligations in
such order as is specified in the DIP Documents. The DIP Superpriority Claims
shall be entitled to the full protection of section 364(e) of the Bankruptcy
Code in the event that this Interim Order or any provision hereof is vacated,
reversed or modified, on appeal or otherwise.

(b) For purposes hereof, the “Fees Carve-Out” is an amount equal to the sum of
(i) all fees required to be paid to the clerk of the Court and to the U.S.
Trustee under section 1930(a) of title 28 of the United States Code and section
3717 of title 31 of the United States Code plus interest at the statutory rate
(without regard to the notice set forth in (iii) below); (ii)

 

F-23



--------------------------------------------------------------------------------

all reasonable fees and expenses incurred by a trustee under section 726(b) of
the Bankruptcy Code not to exceed $25,000 (without regard to the notice set
forth in (iii) below); and (iii) allowed and unpaid claims for unpaid fees,
costs, and expenses (the “Professional Fees”) incurred by persons or firms
retained by the Debtors or the official committee of unsecured creditors in the
Cases (the “Creditors’ Committee”), if any, whose retention is approved by the
Court pursuant to sections 327 and 1103 of the Bankruptcy Code (collectively,
the “Professional Persons”), that are incurred (A) at any time before delivery
by the DIP Agent of a Fees Carve-Out Trigger Notice (as defined below), whether
allowed by the Court prior to or after delivery of a Fees Carve-Out Trigger
Notice (the “Pre-Trigger Date Fees”), which shall be paid to the extent allowed
by the Court and (B) after the occurrence (the “Trigger Date”) and during the
continuance of an Event of Default (as defined in the DIP Credit Agreement) and
delivery of notice (the “Fees Carve-Out Trigger Notice”) thereof (which notice
may be by email) to the Debtors, the Debtors’ counsel, the U.S. Trustee, and
lead counsel for the Creditors’ Committee, if any, in an aggregate amount not to
exceed $7.5 million (the amount set forth in this clause (iii)(B) being the
“Post-EoD Fees Carve-Out Amount”); provided that nothing herein shall be
construed to impair the ability of any party to object to the fees, expenses,
reimbursement or compensation described in clauses (iii)(A) or (iii)(B) above,
on any grounds.

(c) Notwithstanding the foregoing, the Fees Carve-Out shall not include, apply
to or be available for any fees or expenses incurred by any party in connection
with (a) the investigation, initiation or prosecution of any claims, causes of
action, adversary proceedings or other litigation (i) against any of the DIP
Lenders, the Administrative Agent or the Pre-Petition Secured Parties (whether
in such capacity or otherwise) or (ii) challenging the amount, validity,
perfection, priority or enforceability of or asserting any defense, counterclaim
or offset to, the

 

F-24



--------------------------------------------------------------------------------

obligations and the liens and security interests granted under the DIP Documents
or the Existing Secured Agreements, including, in each case, without limitation,
for lender liability or pursuant to section 105, 510, 544, 547, 548, 549, 550,
or 552 of the Bankruptcy Code, applicable non-bankruptcy law or otherwise;
(b) attempts to modify any of the rights granted to the DIP Lenders, the DIP
Agent; (c) attempts to prevent, hinder or otherwise delay any of the DIP
Lenders’ or the DIP Agent’s assertion, enforcement or realization upon any
Collateral in accordance with the DIP Documents and the Final Order other than
to seek a determination that an Event of Default has not occurred or is not
continuing; or (d) paying any amount on account of any claims arising before the
commencement of the Cases unless such payments are approved by an order of the
Court.

(d) For the avoidance of doubt and notwithstanding anything to the contrary
herein or in the DIP Documents, the Fees Carve-Out shall be senior to all liens
and claims securing the DIP Documents (except with respect to claims of the
Bonding Facility L/C Issuer to amounts held in the Bonding Facility Letter of
Credit Account and with respect to the claims of the L/C Facility L/C Issuer to
amounts held in the L/C Facility Letter of Credit Account (as such terms are
defined in the DIP Credit Agreement)), the Adequate Protection Liens, the
Adequate Protection Obligations, and any and all other liens or claims securing
the DIP Facilities.

(e) For purposes hereof, the “Bonding Carve Out” is a carve-out from the
Collateral entitling certain governmental authorities that are or would be
beneficiaries of surety bonds, letters of credit or other financial assurances
(each, a “Bonding Beneficiary”) making any demand, request or requirement for
any surety bond, letter of credit or other financial assurance pursuant to
applicable law, in each case, to the extent such surety bond, letter of credit
or other financial assurance is to satisfy or replace an amount for which a
Debtor is self-bonded

 

F-25



--------------------------------------------------------------------------------

(a “Bonding Request”) to receive a claim (a “Bonding Superpriority Claim”)
having priority over any or all administrative expenses of the kind specified in
section 503(b) of the Bankruptcy Code (including, without limitation, the Fees
Carve Out), except with respect to the claims of the Bonding Facility L/C Issuer
to amounts held in the Bonding Facility Letter of Credit Account and with
respect to the claims of the L/C Facility L/C Issuer to amounts held in the L/C
Facility Letter of Credit Account, to satisfy such Bonding Request. The
aggregate face amount of all Bonding Facility Letters of Credit, together with
the aggregate amount of all Bonding Superpriority Claims, shall not exceed the
Bonding Accommodation Cap. The Debtors shall be authorized to terminate the
Bonding Carve Out by issuing and delivering a notice in writing to the DIP Agent
(the “Bonding Carve Out Termination Notice”), with a copy of any such notice
delivered to counsel to each of the Pre-Petition Agent and the Second Lien Notes
Trustee. Upon issuance and delivery by the Debtors of the Bonding Carve Out
Termination Notice to the DIP Agent, immediately, automatically and without
further action, the Bonding Carve Out will terminate and be permanently reduced
to $0 for all purposes hereunder, and the Bonding Beneficiaries shall thereafter
cease to have any rights in respect of the Bonding Carve Out. Except as set
forth in this paragraph 7(e), the Debtors may not terminate the Bonding Carve
Out.

8. DIP Liens. As security for the DIP Obligations, effective and perfected upon
the date of entry of this Interim Order and without the necessity of the
execution, recordation of filings by the Debtor Loan Parties of mortgages,
security agreements, control agreements, pledge agreements, financing statements
or other similar documents, or the possession or control by the DIP Agent of, or
over, any Collateral, the following security interests and liens are hereby
granted to the DIP Agent for its own benefit and the benefit of the DIP Lenders
(all property identified in clauses 8(a), 8(b), 8(c), and 8(d) below being
collectively referred to as

 

F-26



--------------------------------------------------------------------------------

the “Collateral”), subject only to, other than in the case of the claims of the
Bonding Facility L/C Issuer to amounts held in the Bonding Facility Letter of
Credit Account and with respect to the claims of the L/C Facility L/C Issuer to
amounts held in the L/C Facility Letter of Credit Account, and the payment of
the Fees Carve-Out and the Bonding Carve-Out (all such liens and security
interests granted to the DIP Agent, for its benefit and for the benefit of the
DIP Lenders, pursuant to this Interim Order and the DIP Documents, the “DIP
Liens”):

(a) First Lien on Unencumbered Property. Pursuant to section 364(c)(2) of the
Bankruptcy Code, a valid, binding, continuing, enforceable, fully-perfected
first priority senior security interest in and lien upon all tangible and
intangible pre- and post-petition property of the Debtor Loan Parties, whether
existing on the Petition Date or thereafter acquired, that, on or as of the
Petition Date is not subject to valid, perfected and non-avoidable liens
(collectively, “Unencumbered Property”), including, without limitation, any and
all unencumbered cash of the Debtor Loan Parties (whether maintained with the
DIP Agent or otherwise) and any investment of such cash and cash collateral,
inventory, accounts receivable, other rights to payment whether arising before
or after the Petition Date (including, without limitation, post-petition
intercompany claims against the Debtor Loan Parties and their non-Debtor
affiliates), contracts, properties, plants, fixtures, machinery, equipment,
general intangibles, documents, instruments, securities, chattel paper,
interests in leaseholds, real properties, deposit accounts, patents, copyrights,
trademarks, trade names, rights under license agreements, other intellectual
property, capital stock of subsidiaries, wherever located, and the proceeds,
products, rents, and profits of all the foregoing, whether arising under section
552(b) of the Bankruptcy Code or otherwise, in each case other than (i) the
Excluded Assets, but including any proceeds of Excluded Assets and
(ii) Avoidance Actions, but, subject only to and effective upon entry of the
Final Order, including any Avoidance Proceeds;

 

F-27



--------------------------------------------------------------------------------

(b) Liens Priming Prepetition Secured Parties’ Liens. Pursuant to section
364(d)(1) of the Bankruptcy Code, a valid, binding, continuing, enforceable,
fully-perfected first priority senior priming security interest in and lien upon
all pre- and post-petition property of Loan Parties (provided that with respect
to the property of Peabody Holdings (Gibraltar) Limited, “Collateral” shall only
include 65% of the equity interests in non-Debtor Peabody Investments
(Gibraltar) Limited) (including, without limitation, any and all cash and cash
collateral of the Debtor Loan Parties (whether maintained with the DIP Agent or
otherwise) and any investment of such cash and cash collateral, inventory,
accounts receivable, other rights to payment whether arising before or after the
Petition Date (including, without limitation, post-petition intercompany claims
against the Debtor Loan Parties and their non-Debtor affiliates), contracts,
properties, plants, fixtures, machinery, equipment, general intangibles,
documents, instruments, securities, chattel paper, interests in leaseholds, real
properties, deposit accounts, patents, copyrights, trademarks, trade names,
rights under license agreements, other intellectual property, capital stock of
subsidiaries, wherever located, and the proceeds, products, rents, and profits
of all the foregoing, whether arising under section 552(b) of the Bankruptcy
Code or otherwise, in each case other than (i) the Excluded Assets, but
including any proceeds of Excluded Assets and (ii) the Avoidance Actions, but,
subject only to and effective upon entry of the Final Order, including any
Avoidance Proceeds, whether now existing or hereafter acquired, that is subject
to the existing liens presently securing the Stipulated Debt (including in
respect of issued but undrawn letters of credit). Such security interests and
liens shall be senior in all respects to the interests in such property of the
Pre-Petition Secured Parties arising from current and future liens of the
Pre-Petition Secured Parties (including, without limitation, the Adequate
Protection Liens) (collectively, the “Primed Liens”) and to any liens and
security interests to which such Primed Liens are senior or pari passu;

 

F-28



--------------------------------------------------------------------------------

(c) Liens Junior to Certain Other Liens. Pursuant to section 364(c)(3) of the
Bankruptcy Code, a valid, binding, continuing, enforceable, fully-perfected
security interest in and lien upon all pre- and post-petition property of the
Debtor Loan Parties, including, without limitation, any and all cash and cash
collateral of the Debtor Loan Parties (whether maintained with the DIP Agent or
otherwise) and any investment of such cash and cash collateral, inventory,
accounts receivable, other rights to payment whether arising before or after the
Petition Date (including, without limitation, post-petition intercompany claims
against the Debtor Loan Parties and their non-Debtor affiliates), contracts,
properties, plants, fixtures, machinery, equipment, general intangibles,
documents, instruments, securities, chattel paper, interests in leaseholds, real
properties, deposit accounts, patents, copyrights, trademarks, trade names,
rights under license agreements, other intellectual property, capital stock of
subsidiaries, wherever located, and the proceeds, products, rents, and profits
of all the foregoing, whether arising under section 552(b) of the Bankruptcy
Code or otherwise, in each case other than (i) the Excluded Assets, but
including any proceeds of Excluded Assets and (ii) the Avoidance Actions, but,
subject only to and effective upon entry of the Final Order, including any
Avoidance Proceeds, that is subject to valid, perfected and unavoidable liens
permitted under the Existing Secured Agreements to the extent such permitted
liens are senior to the Pre-Petition Lender Security Interests and were in
existence immediately prior to the Petition Date (other than, for the avoidance
of doubt, the Primed Liens), or to any such valid and unavoidable liens in
existence immediately prior to the Petition Date that are perfected subsequent
to the Petition Date as permitted by section 546(b) of the Bankruptcy Code;

 

F-29



--------------------------------------------------------------------------------

(d) Liens Senior to Certain Other Liens. The DIP Liens shall not be subject or
subordinate to or made pari passu with any lien or security interest that is
avoided and preserved for the benefit of the Debtor Loan Parties and their
estates under section 551 of the Bankruptcy Code. Unless otherwise provided for
in the DIP Documents, the DIP Liens and the Adequate Protection Liens shall not
be subject to or subordinate to or made pari passu with any liens arising after
the Petition Date including, without limitation, any liens or security interests
granted in favor of any federal, state, municipal or other governmental unit
(including any regulatory body), commission, board, or court for any liability
of the Debtor Loan Parties;

(e) Relative Priority of DIP Liens. With respect to amounts held in the Bonding
Facility Letter of Credit Account, the DIP Liens securing the claims of the
Bonding Facility L/C Issuer shall be senior in all respects to (i) the Fees
Carve Out, (ii) the Bonding Carve Out and (iii) the DIP Liens securing any other
DIP Obligations. With respect to amounts held in the L/C Facility Letter of
Credit Account, the DIP Liens securing the claims of the L/C Facility L/C Issuer
shall be senior in all respects to (i) the Fees Carve Out, (ii) the Bonding
Carve Out and (iii) the DIP Liens securing any other DIP Obligations.

9. Protection of DIP Lenders’ Rights.

(a) So long as there are any DIP Obligations outstanding (other than contingent
indemnity obligations as to which no claim has been asserted when all other
amounts have been indefeasibly paid in full and no letters of credit are
outstanding), or the DIP Lenders have any Commitments (as defined in the DIP
Credit Agreement) under the DIP Credit Agreement, the Pre-Petition Secured
Parties shall (i) have no right to and shall take no action to

 

F-30



--------------------------------------------------------------------------------

foreclose upon or recover in connection with the liens granted thereto pursuant
to the Existing Secured Agreements, or this Interim Order, or otherwise seek to
exercise or exercise any enforcement rights or remedies against any Collateral,
including in connection with the Adequate Protection Liens except to the extent
authorized by an order of this Court, (ii) be deemed to have consented to any
transfer, disposition or sale of, or release of liens on, Collateral, to the
extent such transfer, disposition, sale or release is authorized under the DIP
Documents, (iii) not file any further financing statements, trademark filings,
copyright filings, mortgages, notices of lien or similar instruments, or
otherwise take any action to perfect their security interests in the Collateral
unless, solely as to this clause (iii), the DIP Agent or DIP Lenders file
financing statements or other documents to perfect the liens granted pursuant to
this Interim Order, or as may be required by applicable state law to continue
the perfection of valid and unavoidable liens or security interests as of the
Petition Date and (iv) deliver or cause to be delivered, at the Debtors’ cost
and expense, any termination statements, releases and/or assignments in favor of
the DIP Agent, the DIP Lenders or other documents necessary to effectuate and/or
evidence the release, termination and/or assignment of liens on any portion of
the Collateral subject to any sale or disposition.

(b) The automatic stay provisions of section 362 of the Bankruptcy Code are
vacated and modified to the extent necessary to permit the DIP Agent and the DIP
Lenders to enforce all of their rights under the DIP Documents (including any
cash dominion as provided for in the DIP Documents) and to exercise all rights
and remedies under the DIP Documents; provided, that any such rights and
remedies that are exercisable only upon an Event of Default (other than the
giving of any notice, including the Fees Carve Out Trigger Notice) shall require
the giving of five Business Days’ prior written notice via email to the Debtors
and their lead

 

F-31



--------------------------------------------------------------------------------

counsel, with copies to the U.S. Trustee and counsel to the Creditors’ Committee
(which period shall run concurrently with any notice period provided under the
DIP Documents) (the “Default Notice Period”). Upon receipt, the Debtors shall
promptly distribute such notice to the U.S. Trustee and counsel to (i) the
Pre-Petition Agent, (ii) the Second Lien Notes Trustee, (iii) counsel to the
Specified Lenders (iv) the Administrator for the A/R Securitization Facility and
(v) counsel to the Creditors’ Committee. In any hearing regarding any exercise
of rights or remedies under the DIP Documents (which hearing must take place
within the Default Notice Period), the only issue that may be raised by any
party in opposition thereto shall be whether, in fact, an Event of Default has
occurred and is continuing, and the Debtors and the Pre-Petition Secured Parties
hereby waive their right to and shall not be entitled to seek relief, including,
without limitation, under section 105 of the Bankruptcy Code, to the extent that
such relief would in any way impair or restrict the rights and remedies of the
DIP Agent or the DIP Lenders set forth in this Interim Order or the DIP
Documents. In no event shall the DIP Agent, the DIP Lenders or the Pre-Petition
Secured Parties (solely in the case of the Pre-Petition Secured Parties, subject
to entry of the Final Order) be subject to the equitable doctrine of
“marshaling” or any similar doctrine with respect to the Collateral. Further,
subject only to and effective upon entry of the Final Order, in no event shall
the “equities of the case” exception in section 552(b) of the Bankruptcy Code
apply to the secured claims of the Pre-Petition Secured Parties.

(c) No rights, protections or remedies of the DIP Agent or the DIP Lenders
granted by the provisions of this Interim Order or the DIP Documents shall be
limited, modified or impaired in any way by (i) any actual or purported
withdrawal of the consent of any party to the Debtors’ authority to continue to
use Cash Collateral, (ii) any actual or purported termination of the Debtors’
authority to continue to use Cash Collateral or (iii) the terms of any other
order or stipulation related to the Debtors’ continued use of Cash Collateral or
the provision of adequate protection to any party.

 

F-32



--------------------------------------------------------------------------------

(d) Neither the DIP Agent nor the DIP Lenders (each in their capacities as such)
shall be subject to any obligations under the ICA. None of the DIP Credit
Agreement, the DIP Documents, or the DIP Obligations shall be subject to the
terms of the ICA.

10. Limitation on Charging Expenses Against Collateral. Except to the extent of
the Fees Carve-Out, and effective upon entry of this Interim Order with respect
to the Collateral of the DIP Agent and DIP Lenders, and subject only to and
effective upon entry of the Final Order with respect to the Pre-Petition
Collateral and Collateral of the Pre-Petition Secured Parties and without
prejudice to paragraph 27(c) of this Interim Order, no expenses of
administration of the Cases or any future proceeding that may result therefrom,
including liquidation in bankruptcy or other proceedings under the Bankruptcy
Code, shall be charged against or recovered from the Collateral or the
Pre-Petition Collateral (including Cash Collateral) pursuant to section 506(c)
of the Bankruptcy Code or any similar principle of law, without the express
prior written consent of the DIP Agent and the Pre-Petition Agent as the case
may be, and no such consent shall be implied from any other action, inaction, or
acquiescence by the DIP Agent, the DIP Lenders, or any of the Pre-Petition
Secured Parties.

11. Payments Free and Clear. Any and all payments or proceeds remitted to the
DIP Agent on behalf of itself and the DIP Lenders to the Pre-Petition Agent on
behalf of itself and the Pre-Petition Lenders, subject to the second proviso in
paragraph 13(d) of this Interim Order, in each case, pursuant to the provisions
of the Interim Order, this Final Order or any subsequent order of this Court
shall be received free and clear of any claim, charge, assessment or other
liability, including, without limitation, any such claim or charge arising out
of or based

 

F-33



--------------------------------------------------------------------------------

on, directly or indirectly (and with respect to the Pre-Petition Secured
Parties, subject to entry of the Final Order and without prejudice to paragraph
27(c) of this Interim Order), sections 506(c) (whether asserted or assessed by,
through or on behalf of the Debtors) or 552(b) of the Bankruptcy Code or the
equitable doctrine of marshaling.

12. Use of Cash Collateral.

(a) The Debtor Loan Parties are hereby authorized, subject to the terms and
conditions of this Interim Order, to use all Cash Collateral of the Pre-Petition
Secured Parties; provided, that the Pre-Petition Secured Parties are granted
adequate protection as hereinafter set forth including, without limitation, in
the form of the Adequate Protection Obligations and Adequate Protection Liens,
except on the terms and conditions of this Interim Order, the Debtors shall be
enjoined and prohibited from at any times using the Cash Collateral absent
further order of the Court. Each of the following events shall be deemed a “Cash
Collateral Termination Event”):

(i) confirmation of a plan of reorganization in any of the Cases other than a
plan of reorganization that is reasonably acceptable to the Required
Pre-Petition Lenders (as defined below) (any such plan, an “Acceptable Plan”) or
any of the Debtors or any of their respective direct or indirect affiliates or
subsidiaries shall, in the Court, file, propose, support, or fail to contest in
good faith the filing or confirmation of a plan of reorganization that is not an
Acceptable Plan; provided that for the avoidance of doubt it shall not
constitute a Cash Collateral Termination Event if, without the support of any of
the Debtors, any party other than the Debtors seeks to or does confirm such a
plan of reorganization;

 

F-34



--------------------------------------------------------------------------------

(ii) the earlier of (A) the Maturity Date (as defined in the DIP Credit
Agreement), (B) an acceleration of the Maturity Date, or (C) failure to meet any
Adequate Protection Milestone (as defined below);

(iii) a sale of all or substantially all of the assets of the Debtors or Global
Center; or

(iv) other than with respect to the matters described in paragraph 4(l), the
Debtors or any of their respective direct or indirect affiliates or subsidiaries
commences any action, including the filing of any pleading, against any of the
Pre-Petition Secured Parties with respect to the Stipulated Debt or the
Stipulated Security Interests.

(b) Upon the occurrence of a Cash Collateral Termination Event, the Pre-Petition
Agent may (or at the direction of the Required Pre-Petition Lenders, will) upon
five business days’ written notice to the Debtors, commence a proceeding in the
Court to determine the Debtors’ right to any further use of the Cash Collateral,
and the Debtors’ authorization to use the Cash Collateral shall be deemed
automatically terminated on the fifth business day following commencement of
such proceeding unless the Court orders otherwise by such time, and no further
consent to the use of Cash Collateral shall be implied by any other action,
inaction or acquiescence by any of the First Lien Secured Parties.

13. Adequate Protection of First Lien Secured Parties. The First Lien Secured
Parties are entitled, pursuant to sections 361, 362, 363(e) and 364(d)(1) and
507 of the Bankruptcy Code, to adequate protection of their respective interests
in the Pre-Petition Collateral, including the Cash Collateral, for and equal in
amount to the aggregate diminution in the value of their respective interests in
the Pre-Petition Collateral (including Cash Collateral) as provided in the
Bankruptcy Code, the priming of the Pre-Petition Agent’s

 

F-35



--------------------------------------------------------------------------------

security interests and liens in the Pre-Petition Collateral by the DIP Agent and
the DIP Lenders pursuant to the DIP Documents and this Interim Order and the
imposition of the automatic stay pursuant to section 362 of the Bankruptcy Code
(the “Senior Lender Adequate Protection Claim”). As adequate protection, the
First Lien Secured Parties are hereby granted the following (collectively, the
“Senior Lender Adequate Protection Obligations”):

(a) Pre-Petition Secured Lender Adequate Protection Liens. The Pre-Petition
Agent (for itself and for the benefit of the Pre-Petition Lenders) is hereby
granted (effective and perfected upon the date of this Interim Order and without
the necessity of the execution of any mortgages, security agreements, pledge
agreements, financing statements or other agreements), in the amount of the
Senior Lender Adequate Protection Claim, a security interest in and lien upon
all of the Collateral, subject and subordinate only to (i) DIP Liens and any
liens on the Collateral to which such liens so granted to the DIP Agent are
junior, (ii) the Fees Carve Out, and (iii) the Bonding Carve Out (the “Senior
Lender Adequate Protection Liens”). For the avoidance of doubt, other than with
respect to the Senior Lender Adequate Protection Liens, no liens are granted
under this Interim Order for the benefit of the First Lien Secured Parties on
any cash held by Global Center or on the equity interests of Global Center.

(b) Continuation of Liens. To the extent replacement liens are not available,
the liens granted to the First Lien Secured Parties under the terms of the
Pre-Petition Credit Agreement shall continue in full force and effect and shall
continue to secure the obligations of the Debtors under the Pre-Petition Credit
Agreement.

(c) Pre-Petition Secured Lender Section 507(b) Claim. The Pre-Petition Agent, on
behalf of itself and the Pre-Petition Lenders, is hereby granted, subject to the
Fees Carve Out and the Bonding Carve Out, a superpriority administrative expense
claim as provided

 

F-36



--------------------------------------------------------------------------------

for in section 507(b) of the Bankruptcy Code in the amount of the Senior Lender
Adequate Protection Claim, immediately junior to (i) the DIP Superpriority
Claims held by the DIP Agent and the DIP Lenders and (ii) solely with respect to
the Securitization Debtors, the A/R Securitization Facility Superpriority Claim,
and senior to all other superpriority claims or administrative expenses (other
than the Fees Carve Out and the Bonding Carve Out) and shall have recourse to
and be payable from all of the Collateral including, without limitation, subject
to entry of the Final Order, Avoidance Proceeds (the “Senior Lender 507(b)
Claim”); provided that, unless otherwise expressly agreed to in writing by the
DIP Agent, the First Lien Secured Parties shall not receive or retain any
payments, property or other amounts in respect of the Senior Lender 507(b) Claim
or under the Existing Credit Documents unless and until the DIP Obligations and
any claim having a priority superior to or pari passu with the DIP Superpriority
Claims have indefeasibly been paid in cash in full in accordance with the DIP
Documents and the Commitments have been terminated (the “Senior Lender 507(b)
Adequate Protection Claim”).

(d) Pre-Petition Secured Lender Cash Payments. The Pre-Petition Agent (or, if
applicable, an issuing bank for a letter of credit or a swap counterparty) shall
receive from the Debtors for the benefit of itself and the First Lien Secured
Parties, as applicable, (i) within three Business Days following entry of this
Interim Order, or, if earlier, upon the closing of the DIP Term Facility,
immediate cash payment of all accrued and unpaid interest on the Pre-Petition
First Lien Debt and letter of credit fees at the non-default rates provided for
in the Existing Credit Documents and all other accrued and unpaid fees and
expenses (including, but not limited to, fees owed to the Pre-Petition Agent)
owing to the Pre-Petition Agent under the Existing Credit Documents incurred
prior to the Petition Date and (ii) cash payments, paid on the

 

F-37



--------------------------------------------------------------------------------

Interest Payment Dates as provided for in the Pre-Petition Credit Agreement (and
as defined therein), in an amount equal to the interest on the Pre-Petition
First Lien Debt, letter of credit fees and other fees at the non-default rates
provided for in the Existing Credit Documents (it being understood and agreed
that (i) with respect to Loans (as defined in the Pre-Petition Credit
Agreement), such interest will be calculated in accordance with section 2.08(a)
of the Pre-Petition Credit Agreement as if such Loans were Eurocurrency Rate
Loans (as defined in the Pre-Petition Credit Agreement) and the Borrower were
able to elect or continue Interest Periods (as defined in the Pre-Petition
Credit Agreement) with respect to such Loans in accordance with the Pre-Petition
Credit Agreement without the need for any consent or approval from the
Pre-Petition Agent or any Pre-Petition Lender, (ii) with respect to each Letter
of Credit (as defined in the Pre-Petition Credit Agreement), such fees shall be
calculated in accordance with sections 2.03(i) and (j) of the Pre-Petition
Credit Agreement and (iii) with respect to each Swap Contract, such interest
shall be calculated in accordance with clause (i) above as if such Swap Contract
were a Revolving Credit Loan (as defined in the Pre-Petition Credit Agreement)
with a three-month Interest Period); provided that the First Lien Secured
Parties shall reserve the right to assert claims for the payment of additional
interest calculated at any other applicable rate of interest (including, without
limitation, default rates), or on any other basis, provided for in the Existing
Credit Documents and to the extent permitted by the Bankruptcy Code; provided
further that if and only if the Court determines that the First Lien Secured
Parties were undersecured as of the Petition Date under section 506(b) of the
Bankruptcy Code, then the Creditors’ Committee (as defined below), the Debtors,
or any other party in interest (including the Specified Lenders) may assert that
any payments made in respect of this paragraph 13(d) of this Interim Order or
the Final Order in respect of the Pre-Petition Credit Agreement constitute and
may be recharacterized as principal repayments on account of the Pre-Petition
First Lien Debt or as part of the Pre-Petition Lenders’ secured claim. All
defenses to any effort to recharacterize such payments are expressly reserved.

 

F-38



--------------------------------------------------------------------------------

(e) Liquidity Preservation Period. During a Liquidity Preservation Period (as
defined in the DIP Credit Agreement), within five business days after the
beginning of such Liquidity Preservation Period, the Debtors shall (i) file with
the Bankruptcy Court (x) a stipulation consented to by the Pre-Petition Agent
(with the consent of the Required Pre-Petition Lenders) or (y) a motion seeking
entry of an order, in either case authorizing the Debtors to cease making the
adequate protection payments of interest described in paragraph 13(d) of this
Interim Order and, once entered, the corresponding provision of the Final Order,
until such time as such Liquidity Preservation Period has ended and (ii) use
commercially reasonable efforts to obtain entry by the Bankruptcy Court of such
stipulation or order, as applicable, as soon as reasonably practical and in any
event within 30 days of the beginning of such Liquidity Preservation Period.

(f) Pre-Petition Secured Lender Fees and Expenses. The Pre-Petition Agent shall
receive from the Debtors for the benefit of itself and the First Lien Secured
Parties, as applicable, (i) within three Business Days following entry of this
Interim Order, or, if earlier, upon the closing of the DIP Term Facility, all
accrued and unpaid fees and disbursements (including, but not limited to, fees
owed to the Pre-Petition Agent) owing to the Pre-Petition Agent under the
Existing Credit Documents and incurred prior to the Petition Date and
(ii) current cash payments of all reasonable fees and expenses payable to the
Pre-Petition Agent under the Existing Credit Documents, including, but not
limited to, the reasonable and documented fees and disbursements of one lead
counsel, one local restructuring counsel, additional local counsel for other
jurisdictions as needed and consistent with past practice and two financial
advisors to represent the interests of the First Lien Secured Parties, in each
case whether incurred prior to or subsequent to the Petition Date.

 

F-39



--------------------------------------------------------------------------------

(g) Pre-Petition Secured Lender Adequate Protection Milestones. The Pre-Petition
Agent, on behalf of itself and the Pre-Petition Lenders, is hereby entitled to
performance of those certain case milestones set forth in clauses (b), (c), (d),
(f), and (g) of section 6.19 of the DIP Credit Agreement as in effect as of the
date of entry of this Interim Order (the “Adequate Protection Milestones”).

(h) Pre-Petition Secured Lender Reporting. The Pre-Petition Agent, on behalf of
itself and the Pre-Petition Lenders, is hereby entitled to receive all financial
reporting and other reports and notices delivered by the Borrower to the DIP
Agent or any DIP Lender in connection with the DIP Facilities.

(i) Principal Property Cap. After the Petition Date, the “Principal Property
Cap” (as defined in the Pre-Petition Credit Agreement or the Second Lien Notes
Indenture) shall be neither increased nor reduced; provided that except as set
forth in this paragraph 13(i), the Debtors, the DIP Agent, the DIP Lenders
(including the Specified Lenders), the First Lien Secured Parties and all other
parties in interest reserve their rights with respect to the CNTA Dispute,
including the interpretation and calculation of the “Principal Property Cap.”

14. Adequate Protection of Second Lien Secured Parties. The Second Lien Secured
Parties are entitled, pursuant to sections 361, 362, 363(e), 364(d)(1) and 507
of the Bankruptcy Code, to adequate protection of their respective interests in
the Pre-Petition Collateral, including the Cash Collateral, for and equal in
amount to the aggregate diminution in the value of their respective interests in
the Pre-Petition Collateral as provided in the Bankruptcy Code, the priming of
the Second Lien Noteholders’ security interests and liens in the Pre-Petition

 

F-40



--------------------------------------------------------------------------------

Collateral by the DIP Agent and the DIP Lenders pursuant to the DIP Documents
and this Interim Order and the imposition of the automatic stay pursuant to
section 362 of the Bankruptcy Code (the “Noteholder Adequate Protection Claim”
and, together with the Senior Lender Adequate Protection Claim, the “Adequate
Protection Claims”). As adequate protection, the Second Lien Secured Parties are
hereby granted the following (collectively, the “Noteholder Adequate Protection
Obligations” and, together with the Senior Lender Adequate Protection
Obligations, the “Adequate Protection Obligations”):

(a) Second Lien Noteholder Adequate Protection Liens. The Second Lien Notes
Trustee (for itself and for the benefit of the Second Lien Noteholders) is
hereby granted (effective and perfected upon the date of this Interim Order and
without the necessity of the execution by the Debtors of mortgages, security
agreements, pledge agreements, financing statements or other agreements), in the
amount of the Noteholder Adequate Protection Claim, a security interest in and
lien upon all of the Collateral, subject and subordinate only to (i) the DIP
Liens, and any liens on the Collateral to which such liens so granted to the DIP
Agent are junior; (ii) the Senior Lender Adequate Protection Liens, (iii) the
Fees Carve Out, (iv) the Bonding Carve Out and (v) the Pre-Petition Lender
Security Interests (the “Noteholder Adequate Protection Liens” and together with
the Senior Lender Adequate Protection Liens, the “Adequate Protection Liens”).
For the avoidance of doubt, other than with respect to the Noteholder Adequate
Protection Liens, no liens are granted under this Interim Order for the benefit
of the Second Lien Secured Parties on any cash held by Global Center or on the
equity interests of Global Center.

 

F-41



--------------------------------------------------------------------------------

(b) Continuation of Liens. To the extent replacement liens are not available,
the liens granted to the Second Lien Notes Trustee and the Second Lien
Noteholders under the terms of the Existing Second Lien Indenture Documents
shall continue in full force and effect and shall continue to secure the
Obligations of the Debtors under the Existing Second Lien Indenture Documents,
and such liens held by the Second Lien Notes Trustee shall be junior in priority
to and subject to all liens granted hereunder and shall be governed by the
Existing Secured Agreements, including, without limitation, the ICA, as set
forth in paragraph 22 of this Interim Order.

(c) Second Lien Noteholder Section 507(b) Claim. The Second Lien Notes Trustee,
on behalf of itself and the Second Lien Noteholders, is hereby granted, subject
to the Fees Carve Out, the Bonding Carve Out, the DIP Superpriority Claims and
the Senior Lender 507(b) Adequate Protection Claims, a superpriority claim as
provided for in section 507(b) of the Bankruptcy Code, immediately junior to the
Senior Lender 507(b) Adequate Protection Claims and senior to all other
superpriority claims (other than the Fee Carve Out, Bonding Carve Out, the DIP
Superpriority Claims, A/R Securitization Facility Superpriority Claim (solely
with respect to the Securitization Debtors) and the Senior Lender 507(b)
Adequate Protection Claims); provided that (i) notwithstanding section
1129(a)(9)(A) of the Bankruptcy Code, a plan of reorganization in any of the
Cases may provide for the satisfaction of any Noteholder 507(b) Adequate
Protection Claims with consideration other than cash to the extent that Required
Pre-Petition Lenders agree to payment of any Senior Lender 507(b) Adequate
Protection Claims in consideration other than cash pursuant to such plan of
reorganization, (ii) that the mix of non-cash consideration used to satisfy any
Noteholder 507(b) Adequate Protection Claims shall be the same as the mix of
non-cash consideration used to satisfy any Senior Lender 507(b) Adequate
Protection Claims unless the Required Second Lien Noteholders consent to
different treatment by accepting the proposed plan of reorganization and
(iii) unless otherwise expressly

 

F-42



--------------------------------------------------------------------------------

agreed to in writing by the DIP Agent, the Second Lien Secured Parties shall not
receive or retain any payments, property or other amounts in respect of the
superpriority claims under section 507(b) of the Bankruptcy Code granted
hereunder or under the Existing Credit Documents unless and until the DIP
Obligations have indefeasibly been paid in cash in full in accordance with the
DIP Documents (the “Noteholder 507(b) Adequate Protection Claim” and, together
with the Senior Lender 507(b) Adequate Protection Claim, the “507(b) Claims”).

15. Reservation of Rights of Pre-Petition Secured Parties. Under the
circumstances and given that the above-described adequate protection is
consistent with the Bankruptcy Code, including, without limitation, section
506(b) thereof, the Court finds that the adequate protection provided herein,
including, without limitation, in the form of the Adequate Protection
Obligations and Adequate Protection Liens is reasonable and sufficient to
protect the interests of the Pre-Petition Secured Parties; provided that any of
the Pre-Petition Secured Parties may request further or different adequate
protection, and the Debtors or any other party may, consistent with the terms of
the ICA (the terms of which, for the avoidance of any doubt, shall not be
affected or modified in any way by this Interim Order) or any other Existing
Secured Agreement, contest any such request; provided further that any such
additional or modified adequate protection shall at all times be subordinate and
junior to the DIP Liens and DIP Superpriority Claims and, with respect to any
additional or modified adequate protection for the Second Lien Notes Trustee or
the Second Lien Noteholders, such adequate protection shall at all times be
subordinate and junior to the Senior Lender Adequate Protection Liens, the
Senior Lender Adequate Protection Obligations, and any claims of the First Lien
Secured Parties arising from the Existing Credit Documents. Except as expressly
provided herein, nothing contained in this Interim Order (including, without
limitation, the authorization of the

 

F-43



--------------------------------------------------------------------------------

use of any Cash Collateral) shall impair or modify any rights, claims or
defenses available in law or equity to any Pre-Petition Secured Party, the DIP
Agent or any DIP Lender, including, without limitation, rights of a party to a
swap agreement, securities contract, commodity contract, forward contract or
repurchase agreement with a Debtor to assert rights of setoff or other rights
with respect thereto as permitted by law (or the right of a Debtor to contest
such assertion). The Adequate Protection Liens and Adequate Protection
Obligations (including, without limitation, the Adequate Protection Milestones)
described herein may be amended, modified or terminated (or, in the case of the
Adequate Protection Milestones, amended, modified or extended) only, and shall
be binding on the First Lien Secured Parties only, by order of the Court or the
prior written consent of the Pre-Petition Credit Agreement Lenders holding more
than 50% of the outstanding principal amount of the Pre-Petition First Lien Debt
(the “Required Pre-Petition Lenders”), and no such consent shall be implied by
any other action, inaction or acquiescence by any of the Pre-Petition Agent or
the Pre-Petition Lenders; provided that nothing contained in this Interim Order
shall be read to impact the rights of any party, including the Specified Lenders
(as defined in the DIP Credit Agreement), to object to any such amendments or
modifications including any assertion by the First Lien Secured Parties for the
payment of additional interest calculated at any other applicable rate of
interest (including, without limitation, default rates or interest upon
interest).

16. Perfection of DIP Liens and Adequate Protection Liens.

(a) Subject to the provisions of paragraph 9(a) above, the DIP Agent, the DIP
Lenders and the Pre-Petition Secured Parties are hereby authorized, but not
required, to file or record (and to execute in the name of the Debtor Loan
Parties, as their true and lawful attorneys, with full power of substitution, to
the maximum extent permitted by law) financing statements,

 

F-44



--------------------------------------------------------------------------------

trademark filings, copyright filings, mortgages, notices of lien or similar
instruments in any jurisdiction, or take possession of or control over assets,
or take any other action, in each case, in order to validate and perfect the
liens and security interests granted to them hereunder. Whether or not the DIP
Agent on behalf of the DIP Lenders, the Pre-Petition Agent on behalf of the
Pre-Petition Lenders, the Second Lien Notes Trustee on behalf of the Second Lien
Noteholders shall, in their sole discretion, choose to file such financing
statements, trademark filings, copyright filings, mortgages, notices of lien or
similar instruments, or take possession of or control over, or otherwise confirm
perfection of the liens and security interests granted to it hereunder, such
liens and security interests shall be deemed valid, perfected, allowed,
enforceable, non-avoidable, except as otherwise provided herein, and not subject
to challenge dispute or subordination, at the time and on the date of entry of
this Interim Order and subject to the terms hereof. Upon the request of the DIP
Agent, each of the Pre-Petition Secured Parties, without any further consent of
any party, is authorized and directed to take, execute, deliver and file such
instruments (in each case, without representation or warranty of any kind) to
enable the DIP Agent to further validate, perfect, preserve and enforce the DIP
Liens. All such documents will be deemed to have been recorded and filed, as
applicable, as of the Petition Date.

(b) A certified copy of this Interim Order may, in the discretion of the DIP
Agent, be filed with or recorded in filing or recording offices in addition to
or in lieu of such financing statements, mortgages, notices of lien or similar
instruments, and all filing offices are hereby authorized and directed to accept
such certified copy of this Interim Order for filing and recording, as
applicable. For the avoidance of doubt, the automatic stay of section 362(a) of
the Bankruptcy Code shall be modified to the extent necessary to permit the DIP
Agent to take all actions, as applicable, referenced in this subparagraph
(b) and in the immediately preceding subparagraph (a).

 

F-45



--------------------------------------------------------------------------------

17. Real Property Leases. As a requirement and precondition to the DIP Lenders’
willingness to lend and in furtherance of the DIP Superpriority Claims provided
for in paragraph 7 of this Interim Order and pursuant to the DIP Documents,
under which DIP Obligations are payable from and have recourse to all of the
Debtor Loan Parties’ pre- and post-petition property including, among other
things, all of the Debtor Loan Parties’ Real Property Leases (as defined in the
DIP Credit Agreement), the DIP Lenders shall have the following protections with
respect to the Debtor Loan Parties’ Real Property Leases, regardless of whether
any particular Real Property Lease or group of Real Property Leases constitutes
Collateral, which protections shall be enforced by the DIP Agent as authorized,
approved, and granted pursuant to the provisions of this Interim Order and in
accordance with the terms of the DIP Credit Agreement:

(a) Remedies Upon an Event of Default. If an Event of Default shall have
occurred and be continuing, the DIP Agent shall, with respect to any Real
Property Lease or group of Real Property Leases to which any of the Debtors are
party, be permitted, and is hereby authorized, approved, and granted:

(i) to exercise the Debtor Loan Parties’ rights pursuant to section 365(f) of
the Bankruptcy Code with respect to any such Real Property Lease(s) and, subject
to this Court’s approval after notice and hearing, assign any such Real Property
Lease(s) in accordance with section 365 of the Bankruptcy Code notwithstanding
any language to the contrary in any of the applicable lease documents or
executory contracts;

 

F-46



--------------------------------------------------------------------------------

(ii) (a) find an acceptable (in the DIP Agent’s good faith and reasonable
discretion) replacement lessee, which may include the DIP Agent or any of its
affiliates, to whom such Real Property Lease(s) may be assigned, (b) hold, and
manage all aspects of, an auction or other bidding process to find such
acceptable replacement lessee, (c) in connection with any such auction, agree,
on behalf of the Debtor Loan Parties, to a break-up fee or to reimburse
reasonable fees and expenses (subject to Court approval of such fees and
expenses) of any stalking horse bidder up to an amount not to exceed 3.00% of
the purchase price of such Real Property Lease, if necessary, and may make any
such payments on behalf of such Debtor Loan Party, and any amount used by the
DIP Agent to make such payments shall, at the election of the DIP Agent in its
sole discretion, be deemed a Borrowing (as defined in the DIP Credit Agreement)
under the DIP Credit Agreement, (d) notify the Debtor Loan Parties of the
selection of any replacement lessee pursuant to this paragraph 17(a), upon
receipt of which the Debtors shall promptly (1) file a motion seeking expedited
relief and a hearing on the earliest court date available for purposes of, if
necessary, assuming such Real Property Lease and assigning it to such assignee
and, and (2) cure any defaults, that have occurred and are continuing under such
Real Property Lease(s) to the extent required by the Court (subject to the DIP
Lenders’ right to cure defaults as set forth in paragraph 17(e) of this Interim
Order); or

(iii) (a) direct any Debtor Loan Party that is a lessee under a Real Property
Lease to assign such Real Property Lease to the DIP Agent, on behalf of itself
and the DIP Lenders, as collateral for the DIP Obligations, (b) direct such
Debtor Loan Party lessee to assume such Real Property Lease to the extent
assumption is required under the Bankruptcy Code as a prerequisite to such
assignment; and (c) notify the Debtor Loan Parties of the selection of any
replacement lessee pursuant to this paragraph 17(a), upon receipt of which the
Debtor

 

F-47



--------------------------------------------------------------------------------

Loan Parties shall promptly (1) file a motion seeking expedited relief and a
hearing on the earliest court date available for purposes of, if necessary,
assuming such Real Property Lease and assigning it to the DIP Agent and, and
(2) cure any defaults, if any, that have occurred and are continuing under such
Real Property Lease(s) to the extent required by the Court; provided, that any
assignment of any such Real Property Lease(s) as Collateral securing the DIP
Obligations shall not impair the Debtors’ ability to subsequently assume (if not
already assumed) and assign such Real Property Lease(s) pursuant to section 365
of the Bankruptcy Code or to enjoy the protections of section 365(f) of the
Bankruptcy Code with respect to any such assignment, provided, that the
foregoing clauses (i) through (iii) shall not apply to Real Property Leases that
are rejected on the effective date of an Acceptable Reorganization Plan.

(b) Right to Credit Bid. Prior to any sale or assignment of any Real Property
Lease or group of Real Property Leases, the Debtors shall first provide 30 days’
prior written notice to the DIP Agent (unless such notice provision is waived by
the DIP Agent). During such notice period, or thereafter until Court approval of
a sale or assignment, the DIP Agent, on behalf of the applicable DIP Lenders,
shall be permitted to credit bid forgiveness of some or all of the outstanding
DIP Obligations (in an amount equal to at least the consideration offered by any
other party in respect of such assignment) outstanding under the DIP Term
Facility as consideration in exchange for any such Real Property Lease(s);
provided, that to the extent the Borrower is entitled to retain a portion of the
total consideration paid in respect of such assignment in accordance with the
DIP Credit Agreement, the applicable portion of the consideration shall be paid
in cash. In addition, in connection with the exercise of any of the DIP Agent’s
rights pursuant to the DIP Credit Agreements or this Interim Order to direct or
compel a sale or assignment of any Real Property Lease(s), the DIP Agent, on
behalf of the applicable DIP

 

F-48



--------------------------------------------------------------------------------

Lenders, shall be permitted to credit bid forgiveness of some or all of the
outstanding DIP Obligations (in an amount equal to at least the consideration
offered by any other party in respect of such sale or assignment) as
consideration in exchange for such Real Property Lease(s). Pursuant to section
364(e) of the Bankruptcy Code, absent a stay pending appeal, the DIP Lenders’
right to credit bid shall not be affected by the reversal or modification on
appeal of the Debtors’ authorization pursuant to this Interim Order or the Final
Order to obtain credit and incur debt as and in accordance with the terms set
forth herein. Notwithstanding anything to the contrary herein, the foregoing
right of the DIP Agent set forth in this paragraph 17(b) shall not apply to Real
Property Leases that are sold or assigned as contemplated in the Agreed Business
Plan (as defined in the DIP Credit Agreement).

(c) Special Rights with Respect to Proposed Rejections of Real Property Leases.
Unless all DIP Obligations shall have indefeasibly been satisfied in full in
cash (and, with respect to outstanding letters of credit issued or deemed issued
pursuant to the DIP Credit Agreements, cash collateralized in accordance with
the provisions of the DIP Credit Agreements), the Debtor Loan Parties shall not
seek, and it shall constitute an Event of Default and terminate the right of the
Debtor Loan Parties to use Cash Collateral if any of the Debtor Loan Parties
seeks, pursuant to section 365 of the Bankruptcy Code, to reject or otherwise
terminate (including, without limitation, as a result of the expiration of the
assumption period provided for in section 365(d)(4) of the Bankruptcy Code to
the extent applicable, the last day of such period being the “Automatic
Rejection Date”) (x) a Material Lease (as defined in the DIP Credit Agreement)
or (y) during the continuance of an Event of Default under the Credit Agreement,
a Real Property Lease, in each case, without first providing 30 days’ prior
written notice to the DIP Agent (unless such notice provision is waived by the
DIP Agent in its sole

 

F-49



--------------------------------------------------------------------------------

discretion) during which time the DIP Agent shall be permitted to find an
acceptable (in the DIP Agent’s good faith and reasonable discretion) replacement
lessee (which may include the DIP Agent or its affiliates) to whom such lease
may be assigned. If a prospective assignee is not found within such 30-day
notice period, the Debtor Loan Parties may proceed to reject such lease. If such
a prospective assignee is timely found, the Debtor Loan Parties shall (i) not
seek to reject such lease, (ii) promptly withdraw any previously filed rejection
motion, (iii) promptly file a motion seeking expedited relief and a hearing on
the earliest court date available for purposes of assuming such lease and
assigning it to such prospective assignee and (iv) cure any defaults that have
occurred and are continuing under such lease unless the Borrower and the DIP
Agent agree that any such cure obligation is overly burdensome on the cash
position of the Debtor Loan Parties with such agreement not to be unreasonably
withheld; provided, that this paragraph 18(c) shall not apply to Real Property
Leases that are rejected on the effective date of an Acceptable Reorganization
Plan (as defined in the DIP Credit Agreement). For the avoidance of doubt, it is
understood and agreed that on or prior to the 30th day prior to the Automatic
Rejection Date (as defined in the DIP Credit Agreement), the Debtor Loan Parties
shall have delivered (and hereby agree to deliver) written notice to the DIP
Agent of each outstanding Real Property Lease that they intend to reject
(including, without limitation, through automatic rejection on the Automatic
Rejection Date, to the extent applicable) from and after the date of such notice
(or, if applicable, notice that the Debtor Loan Parties will seek to extend the
Automatic Rejection Date as provided in section 365(d)(4) of the Bankruptcy
Code); provided, that if the Debtor Loan Parties fail to deliver any such notice
to the DIP Agent prior to such date with respect to any such Real Property Lease
(or a notice indicating that no such Real Property Leases shall be rejected),
the Debtor Loan Parties shall be deemed, for all purposes hereunder, to have
delivered notice to the DIP Agent as of such date that they intend to reject all
outstanding Real Property Leases.

 

F-50



--------------------------------------------------------------------------------

(d) Assumption Orders. Any order of this Court approving the assumption of any
Real Property Lease shall specifically provide that the applicable Debtor Loan
Party shall be authorized to assign such Real Property Lease pursuant to, and to
enjoy the protections of, section 365(f) of the Bankruptcy Code subsequent to
the date of such assumption.

(e) DIP Lenders’ Right to Cure Defaults. If any of the Debtor Loan Parties is
required to cure any monetary defaults under any Real Property Lease pursuant to
any order of this Court or otherwise in connection with any assumption or
assumption and assignment of any such Real Property Lease pursuant to section
365(f) of the Bankruptcy Code, and such monetary default is not, within five
business days of the receipt by such Debtor of notice from the DIP Agent
pursuant to the applicable provision(s) of the DIP Credit Agreement or any other
notice from the DIP Agent requesting the cure of such monetary default, cured in
accordance with the provisions of such applicable court order as arranged by the
DIP Agent, the DIP Agent may cure any such monetary defaults on behalf of the
applicable Debtor(s).

18. Preservation of Rights Granted Under this Interim Order.

(a) (i) Other than the Fees Carve Out and the Bonding Carve Out (in each case to
the extent provided herein) no claim or lien having a priority superior to and
(ii) other than the A/R Securitization Facility Superpriority Claim (solely with
respect to the Secruitization Debtors), no claim or lien having a priority pari
passu with those granted by this Interim Order to the DIP Agent and the DIP
Lenders shall be granted or allowed while any portion of the DIP Financing (or
any refinancing thereof) or the Commitments thereunder or the DIP Obligations
remain outstanding, and the DIP Liens shall not be (i) subject or junior to any
lien or security interest that is avoided and preserved for the benefit of the
Debtors’ estates under section 551 of the Bankruptcy Code or (ii) subordinated
to or made pari passu with any other lien or security interest, whether under
section 364(d) of the Bankruptcy Code or otherwise.

 

F-51



--------------------------------------------------------------------------------

(b) Unless all DIP Obligations shall have been indefeasibly paid in full in cash
(and, with respect to outstanding letters of credit issued pursuant to the DIP
Credit Agreements, cash collateralized on terms and conditions acceptable to the
DIP Agent in accordance with the provisions of the DIP Credit Agreements) and
the Adequate Protection Obligations shall have been paid in full, the Debtors
shall not seek, and it shall constitute an Event of Default (in addition to
those Events of Default set forth in the DIP Credit Agreement) and terminate the
right of the Debtors to use any and all Cash Collateral if the Debtors seek or
if there are entered, (i) any material modifications, amendments or any
extensions of this Interim Order in a manner adverse to the DIP Agent and DIP
Lenders, without the prior written consent of the DIP Agent, and no such consent
shall be implied by any other action, inaction or acquiescence by the DIP Agent;
(ii) an order dismissing the Cases or converting any of the Cases to a case
under chapter 7 of the Bankruptcy Code; (iii) an order appointing any chapter 11
trustee or an examiner with enlarged powers (powers beyond those set forth in
sections 1106(a)(3) and (4) of the Bankruptcy Code) in the Cases without the
prior written consent of the Required Lenders; (iv) an order appointing an
examiner under section 1104 (other than a fee examiner) of the Bankruptcy Code
without the prior written consent of the Required Lenders, or the Debtors
acquiesce in or consent to any such appointment; (v) an order in any of the
Cases denying or terminating use of cash collateral by any of the Debtors if
such order remains unstayed for more than three business days following its
entry; (vi) an order (that is not otherwise stayed, reversed, overturned,
withdrawn or settled within five days of the entry of such order) in any of the
Cases granting relief from any

 

F-52



--------------------------------------------------------------------------------

stay of proceeding (including, without limitation, the automatic stay) so as to
allow a third party to proceed against any material assets of the Loan Parties
in excess of $10 million; (vii) a final, non-appealable order in the Cases
charging any of the Collateral under section 506(c) of the Bankruptcy Code
against the DIP Agent or DIP Lenders without the consent of the DIP Agent, or
the commencement of other actions materially adverse to the DIP Agent’s or DIP
Lenders’ rights and remedies under the applicable DIP Documents or otherwise
inconsistent with the applicable DIP Documents; (viii) an order in any of the
Cases granting authority to obtain financing under section 364 of the Bankruptcy
Code (other than under the DIP Facilities or in the ordinary course of the
Borrower’s and/or the Guarantors’ businesses), unless such financing would, and
in fact does, repay in full in cash all DIP Obligations upon consummation
thereof; or (ix) an order in any of the Cases granting adequate protection to
any other person (except to the extent permitted by the DIP Credit Agreement).
Notwithstanding the entry of any order dismissing the Cases under section 1112
of the Bankruptcy Code or otherwise, such order shall provide (in accordance
with sections 105 and 349 of the Bankruptcy Code) that (i) the DIP Superpriority
Claims, DIP Liens, Adequate Protection Obligations, Adequate Protection Liens,
priming liens, security interests, replacement security interests and
administrative claims granted to the DIP Agent and the DIP Lenders and, as
applicable, the Pre-Petition Secured Parties pursuant to this Interim Order
shall continue in full force and effect and shall maintain their priorities as
provided in this Interim Order until all DIP Obligations and Adequate Protection
Obligations shall have been paid and satisfied in full (and that such DIP
Superpriority Claims, DIP Liens, Adequate Protection Obligations, Adequate
Protection Liens, priming liens, security interests, replacement security
interests and administrative claims, shall, notwithstanding such dismissal,
remain binding on all parties in interest) and (ii) this Court shall retain
jurisdiction, notwithstanding such dismissal, for the purposes of enforcing the
claims, liens and security interests referred to in clause (i) above.

 

F-53



--------------------------------------------------------------------------------

(c) If any or all of the provisions of this Interim Order are hereafter
reversed, modified, vacated or stayed, such reversal, modification, vacation or
stay shall not affect (i) the validity of any DIP Obligations, the DIP Documents
or Adequate Protection Obligations incurred or the DIP Liens and Adequate
Protections Liens granted prior to the actual receipt of written notice by the
DIP Agent, the Pre-Petition Agent, or the Second Lien Notes Trustee, as
applicable, of the effective date of such reversal, modification, vacation or
stay or (ii) the validity or enforceability of the DIP Liens or the Adequate
Protection Liens. Notwithstanding any such reversal, modification, vacation or
stay, any use of Cash Collateral or any DIP Obligations, DIP Liens, Adequate
Protection Obligations or Adequate Protection Liens incurred by the Debtors to
the DIP Agent, the DIP Lenders or the Pre-Petition Secured Parties prior to the
actual receipt of written notice by the DIP Agent, the Pre-Petition Agent, or
the Second Lien Notes Trustee, as applicable, of the effective date of such
reversal, modification, vacation or stay shall be governed in all respects by
the original provisions of this Interim Order, and the DIP Agent, the DIP
Lenders and the Pre-Petition Secured Parties shall be entitled to all the
rights, remedies, privileges and benefits granted in section 364(e) of the
Bankruptcy Code, this Interim Order and pursuant to the DIP Documents with
respect to all uses of Cash Collateral, DIP Obligations and Adequate Protection
Obligations.

(d) Except as expressly provided in this Interim Order or in the DIP Documents,
the DIP Liens, the DIP Superpriority Claims and all other rights and remedies of
the DIP Agent and the DIP Lenders granted by the provisions of this Interim
Order and the DIP Documents shall survive, and shall not be modified, impaired
or discharged by (i) the entry of an

 

F-54



--------------------------------------------------------------------------------

order converting any of the Cases to a case under chapter 7, dismissing any of
the Cases, terminating the joint administration of these Cases or by any other
act or omission, (ii) the entry of an order approving the sale of any Collateral
pursuant to section 363(b) of the Bankruptcy Code (except to the extent
permitted by the DIP Documents) or (iii) the entry of an order confirming a
chapter 11 plan in the Cases and, pursuant to section 1141(d)(4) of the
Bankruptcy Code, the Debtors have waived any discharge as to any remaining DIP
Obligations. The terms and provisions of this Interim Order and the DIP
Documents shall continue in these Cases, in any successor cases if these Cases
cease to be jointly administered, or in any superseding chapter 7 cases under
the Bankruptcy Code, and the DIP Liens, the DIP Superpriority Claims and all
other rights and remedies of the DIP Agent and the DIP Lenders granted by the
provisions of this Interim Order (including, without limitation, with respect to
the rights of the DIP Agent as to the Debtors’ Real Property Leases as set forth
in paragraph 17 of this Interim Order) and the DIP Documents shall continue in
full force and effect until the DIP Obligations are indefeasibly paid in full in
cash.

(e) Upon the occurrence of an Event of Default, the Debtors agree to enter into
good faith negotiations with interested parties in respect of a possible
refinancing of the Obligatoins.

19. Effect of Stipulations on Third Parties. The Debtors’ stipulations,
admissions, agreements and releases contained in this Interim Order, including,
without limitation, in paragraph 4 of this Interim Order, shall be binding upon
the Debtors and any successor thereto (including, without limitation, any
chapter 7 or chapter 11 trustee or examiner appointed or elected for any of the
Debtors) in all circumstances and for all purposes. The Debtors’ stipulations,
admissions, agreements and releases contained in this Interim Order, including,

 

F-55



--------------------------------------------------------------------------------

without limitation, in paragraph 4 of this Interim Order, shall be binding upon
all other parties in interest, including, without limitation, any committee
appointed in these Cases and any other person or entity acting on behalf of the
Debtors’ estates in all circumstances for all purposes, unless and except to the
extent that (a) such party in interest has timely filed an adversary proceeding
or contested matter (subject to the limitations contained herein, including,
inter alia, in paragraphs 19 and 20 of this Interim Order) by the earlier of
(i) the date that is the later of 60 days after entry of the Final Order and
(ii) and such later date (x) as has been agreed to, in writing, by the
applicable Pre-Petition Agent or the Second Lien Notes Trustee, as applicable,
that would be a defendant in its sole discretion or (y) as has been ordered by
the Court upon a motion filed and served within any applicable period of time
set forth in this paragraph (the “Challenge Period”),(i) challenging the amount,
validity, perfection, enforceability, priority or extent of the Prepetition
Secured Debt or the Prepetition Secured Parties’ liens on the Prepetition
Collateral or (ii) otherwise asserting or prosecuting any action for
preferences, fraudulent transfers or conveyances, other avoidance power claims
or any other claims, counterclaims or causes of action, objections, contests or
defenses (collectively, “Challenge Proceedings”) against any of the Pre-Petition
Secured Parties or (x) their respective predecessors, successors and assigns,
affiliates, subsidiaries, funds, portfolio companies, management companies, and
(y) with respect to each of the foregoing entities in clause (x), each of their
respective current and former directors, officers, members, employees, partners,
managers, independent contractors, agents, representatives, principals,
Professionals, consultants, financial advisors, attorneys, accountants,
investment bankers, and other professional advisors (with respect to clause (y),
each solely in their capacity as such) (each entity listed in clauses (x) and
(y) a “Representative” and, collectively, the

 

F-56



--------------------------------------------------------------------------------

“Representatives”) in connection with matters related to the Existing Secured
Agreements, the Stipulated Debt, and the Prepetition Collateral and (b) there is
a final non-appealable order in favor of the plaintiff sustaining any such
Challenge Proceeding; provided that any pleadings filed in any Challenge
Proceeding shall set forth with specificity the basis for such challenge or
claim and any challenges or claims not so specified prior to the expiration of
the Challenge Period shall be deemed forever waived, released and barred. If no
such Challenge Proceeding matter is timely and properly filed during the
Challenge Period or the Court does not rule in favor of the plaintiff in any
such proceeding then: (a) the Debtors’ stipulations, admissions, agreements and
releases contained in this Interim Order, including, without limitation, those
contained in paragraph 4 of this Interim Order shall be binding on all parties
in interest, including, without limitation, the Creditors’ Committee;
(b) notwithstanding any reservations of rights contained in this Interim Order,
the obligations of the Borrower and the Debtor Guarantors under the Existing
Secured Agreements, including the Stipulated Debt, shall constitute allowed
claims not subject to defense, claim, counterclaim, recharacterization,
subordination, offset or avoidance, for all purposes in these Cases, and any
subsequent chapter 7 case(s); (c) the Stipulated Security Interests shall be
deemed to have been, as of the Petition Date, legal, valid, binding, perfected,
security interests and liens, not subject to recharacterization, subordination,
avoidance or other defense; and (d) the Stipulated Debt and the Stipulated
Security Interests shall not be subject to any other or further claim or
challenge by the Creditors’ Committee, any non-statutory committees appointed or
formed in these Cases or any other party in interest acting or seeking to act on
behalf of the Debtors’ estates and any defenses, claims, causes of action,
counterclaims and offsets by the Creditors’ Committee, any non-statutory
committees appointed or formed in these Cases, or any other party acting or

 

F-57



--------------------------------------------------------------------------------

seeking to act on behalf of the Debtors’ estates, whether arising under the
Bankruptcy Code or otherwise, against any of the Pre-Petition Secured Parties
and their Representatives arising out of or relating to the Existing Agreements
shall be deemed forever waived, released and barred. If any such Challenge
Proceeding is timely filed during the Challenge Period, the stipulations,
admissions, agreements and releases contained in this Interim Order, including,
without limitation, those contained in paragraph 4 of this Interim Order, shall
nonetheless remain binding and preclusive (as provided in the second sentence of
this paragraph) on the Creditors’ Committee and on any other person or entity,
except to the extent that such stipulations, admissions, agreements and releases
were expressly and successfully challenged in such Challenge Proceeding as set
forth in a final, non-appealable order of a court of competent jurisdiction.
Nothing in this Interim Order vests or confers on any Person (as defined in the
Bankruptcy Code), including the Creditors’ Committee or any non-statutory
committees appointed or formed in these Cases, standing or authority to pursue
any claim or cause of action belonging to the Debtors or their estates,
including, without limitation, Challenge Proceedings with respect to the
Existing Secured Agreements, the Stipulated Debt or the Stipulated Security
Interests; provided that the Specified Lenders shall have standing to be heard
in connection with the CNTA Dispute. Notwithstanding anything to the contrary,
this paragraph 19 shall not limit or release any claims or defenses with respect
to the CNTA Dispute, and such claims and defenses shall not be subject to the
Challenge Period.

20. Limitation on Use of DIP Financing Proceeds and Collateral. Except as set
forth in this paragraph, no borrowings under the DIP Financing, letters of
credit, Cash Collateral, Collateral, the Fees Carve Out and/or the Bonding Carve
Out may be used, in the Cases or any other proceeding of any kind, or in any
jurisdiction, to (a) object and/or challenge

 

F-58



--------------------------------------------------------------------------------

the amount, validity, perfection, priority or enforceability of or asserting any
defense, counterclaim or offset to, any amount due under the DIP Documents or
the Existing Credit Documents, the validity, perfection, priority, extent or
enforceability of any amount due under the DIP Documents or the Existing Credit
Documents or the liens or claims granted under this Interim Order, the DIP
Documents or the Existing Credit Documents, or the Adequate Protection Liens, or
the Adequate Protection Obligations including, in each case, without limitation,
for lender liability or pursuant to section 105, 502(d), 510, 544, 547, 548,
549, 550, or 552 of the Bankruptcy Code, applicable non-bankruptcy law or
otherwise, (b) investigate, assert or prosecute any Claims and Defenses or
causes of action against the DIP Agent, the DIP Lenders, the Pre-Petition Agent,
the Pre-Petition Lenders, the Second Lien Notes Trustee or the Second Lien
Noteholders and/or their respective Representatives, (c) prevent, hinder or
otherwise delay the DIP Agent’s, the DIP Lenders’, the Pre-Petition Agent’s, the
Pre-Petition Lenders’, the Second Lien Notes Trustee’s or the Second Lien
Noteholders’ assertion, enforcement or realization against or upon the Cash
Collateral or the Collateral in accordance with the DIP Documents, the Existing
Credit Documents, the Existing Second Lien Indenture Documents or this Interim
Order, (d) seek to modify any of the rights granted to the DIP Agent, the DIP
Lenders, the Pre-Petition Agent, the Pre-Petition Lenders, the Second Lien Notes
Trustee or the Second Lien Noteholders hereunder or under the DIP Documents or
the Existing Secured Agreements, in each of the foregoing cases without such
applicable parties’ prior written consent, (e) attempt to directly or indirectly
modify any of the rights granted to the DIP Lenders or the DIP Agent, (f) pay
any amount on account of any claims arising prior to the Petition Date unless
such payments are (i) approved by an order of this Court and (ii) in accordance
with the DIP Documents and the 13-Week Projections; provided that, (A) the

 

F-59



--------------------------------------------------------------------------------

Debtors may, in all cases set forth above, challenge the assertion or existence
of an Event of Default hereunder or under the DIP Facilities, (B) advisors to
the Creditors’ Committee may investigate the claims and liens granted pursuant
to the Existing Credit Documents or the Existing Second Lien Indenture Documents
during the Challenge Period and prosecute any causes of action in connection
therewith at an aggregate expense for such investigation and prosecution not to
exceed $50,000, (C) the foregoing limitations shall not apply to any
reimbursements of expenses of Specified Lenders in accordance with paragraph 27
of this Interim Order, which reimbusements and expenses shall be allocated in
accordance with the proviso contained in paragraph 27(a) of this Interim Order,
and (D) the limitations on the use of Collateral (other than Pre-Petition
Collateral) contained in this paragraph 20 shall not apply to those matters
described in paragraph 4(l) of this Interim Order.

21. Reservation of Rights. Nothing contained in this Interim Order shall
prejudice the rights of the Debtors or any other party in interest (including
the Specified Lenders) with respect to, and the Debtors, the Pre-Petition
Secured Parties and all parties in interest (including the Specified Lenders)
reserve all rights with respect to (i) the allocation of expenses and operating
costs of the Debtors among the Debtors’ unencumbered assets and the Collateral
of the Pre-Petition Secured Parties and (ii) any past or future transfers of
cash or others assets into Global Center or any other non-Debtor. Further,
nothing contained in this Interim Order shall prejudice the rights of any party
to commence a declaratory judgment action (or any other action) seeking a
determination with respect to the CNTA Dispute.

22. Priorities Among Pre-Petition Secured Parties. Notwithstanding anything to
the contrary herein or in any other order of this Court, in determining the
relative priorities and rights of the Pre-Petition Secured Parties (including,
without limitation, the relative priorities and rights of the Pre-Petition
Secured Parties with respect to the Adequate Protection Obligations granted
hereunder), such priorities and rights shall continue to be governed by the
Existing Secured Agreements including, without limitation, the ICA.

 

F-60



--------------------------------------------------------------------------------

23. Maintenance of Letters of Credit. To the extent permitted by the DIP
Documents, the Debtors are authorized to maintain and renew letters of credit
issued under the DIP Credit Agreement on an uninterrupted basis, in accordance
with the same practices and procedures as were in effect prior to the Petition
Date, and to take all actions reasonably appropriate with respect thereto, on an
uninterrupted basis and in accordance with the same practices and procedures as
were in effect prior to the Petition Date.

24. Citi as Collateral Agent. To the extent that (i) Citi, in its capacity as
Collateral Agent under the Existing Credit Documents, or (ii) U.S. Bank,
National Association, or any successor trustee, in its capacity as Collateral
Agent under the Existing Second Lien Indenture Documents, is listed as loss
payee under the Debtors’ insurance policies as required under the Existing
Credit Documents and Existing Second Lien Indenture Documents or is the secured
party under any other Existing Credit Document or Existing Second Lien Indenture
Documents, Citi, in its role as Collateral Agent under the DIP Credit
Agreements, is also deemed to be the secured party under such Control
Agreements, loss payee under the Debtors’ insurance policies and the secured
party under any other Existing Credit Document or Existing Second Lien Indenture
Documents and shall act in that capacity and shall turn over and distribute any
proceeds recovered or received first, for the benefit of the DIP Lenders in
accordance with the DIP Credit Agreements and second, subsequent to indefeasible
payment in full of all DIP Obligations, for the benefit of the Pre-Petition
Secured Parties under the Existing Secured Agreements.

 

F-61



--------------------------------------------------------------------------------

25. Payments Held in Trust. Except as expressly permitted in this Interim Order
or the DIP Documents, in the event that any person or entity receives any
payment on account of a security interest in Collateral, receives any proceeds
of Collateral or receives any other payment with respect thereto from any other
source prior to indefeasible satisfaction of all DIP Obligations under the DIP
Documents, and termination of the Commitments in accordance with the DIP
Documents, such person or entity shall be deemed to have received, and shall
hold, any such payment or proceeds of Collateral in trust for the benefit of the
DIP Agent and DIP Lenders and shall immediately turn over such proceeds to the
DIP Agent, or as otherwise instructed by this Court, for application in
accordance with the DIP Documents and this Interim Order.

26. Credit Bidding.

(a) The DIP Agent shall, acting at the direction of the Required Lenders, have
the right to credit bid up to the full amount of the DIP Obligations in any sale
of the Collateral (including, without limitation, sales occurring under
Section 363 of the Bankruptcy Code or included as part of any plan of
reorganization subject to confirmation of such reorganization plan) as provided
for in section 363(k) of the Bankruptcy Code, without the need for further Court
order authorizing the same and whether such sale is effectuated through section
363(k) or 1129(b) of the Bankruptcy Code, by a chapter 7 trustee under section
725 of the Bankruptcy Code, or otherwise.

(b) Subject to entry of the Final Order and the prior indefeasible satisfaction
and discharge in full of all DIP Obligations and the termination of the
Commitments thereunder, the full amount of the Pre-Petition First Lien Debt then
outstanding may be used to “credit bid” for the assets and property of the
Debtors (to the extent such assets are Senior Lender Collateral

 

F-62



--------------------------------------------------------------------------------

or secured by Senior Lender Adequate Protection Liens (but with respect thereto,
solely to the extent of the value of the Senior Lender Adequate Protection
Liens)) as provided for in section 363(k) of the Bankruptcy Code, without the
need for further Court order authorizing the same and whether such sale is
effectuated through section 363(k) or 1129(b) of the Bankruptcy Code, by a
chapter 7 trustee under section 725 of the Bankruptcy Code, or otherwise. For
the avoidance of doubt, no amount on account of the Pre-Petition First Lien Debt
may be credit bid in respect of any Collateral until all DIP Obligations have
first been indefeasibly satisfied and paid in cash in full and the Commitments
thereunder have been terminated.

27. Specified Lenders Expenses and Agreements.

(a) The Debtors shall pay or reimburse all reasonable, documented, out-of-pocket
expenses of the Specified Lenders incurred through the date of entry of the
Final Order, and, subject to entry of the Final Order, incurred thereafter,
through the date that is 12 months following the Petition Date, in each case in
connection with the Cases (but limited to $500,000 in any calendar month,
subject to unlimited carry-forwards of unused amounts); provided that such
expenses shall be charged against, and first payable from, cash or other assets
determined by a final order of the Bankruptcy Court to be unencumbered by any
prepetition lien or security interest; provided further that the amounts paid or
reimbursed by the Debtors under this paragraph 27(a) shall in no event exceed
$6,000,000.

(b) Subject to entry of the Final Order, the Specified Lenders shall be granted
an allowed administrative expense claim (which allowed administrative expense
claim shall be junior to each of the Fees Carve-Out, the Bonding Carve-Out, the
DIP Superpriority Claim, and the A/R Securitization Facility Superpriority
Claim, and any superpriority claims granted in respect of adequate protection)
(the “Specified Lender Allowed Administrative Expense

 

F-63



--------------------------------------------------------------------------------

Claim”) to the extent that the reasonable, documented, out-of-pocket expenses of
the Specified Lenders incurred in connection with the Cases exceed the amounts
payable under paragraph 27(a) of this Interim Order; provided that the amount of
such allowed administrative expense claim shall not exceed $6,000,000.

(c) None of the Specified Lenders nor any of their respective affiliates shall,
and none of the Specified Lenders nor any of their respective affiliates shall
permit their respective attorneys or other professionals engaged in connection
with or anticipation of these Cases to, object to entry of the Interim Order or
the Final Order or any provision thereof or any of the terms or provisions of
the DIP Documents; provided that (i) the Specified Lenders and their respective
affiliates, and their respective affiliates’ attorneys or other professionals
engaged in connection with or anticipation of these Cases, shall be permitted to
object to (x) a waiver of section 506(c) of the Bankruptcy Code, section 552(b)
of the Bankruptcy Code, and marshaling, and the approval of a “credit bid,” in
each case, for the benefit of the Pre-Petition Secured Parties or (y) any
changes or modifications to the rights or reservations of the Specified Lenders
in any DIP Documents, Interim Order or Final Order and changes to the Adequate
Protection Obligations for the Pre-Petition Secured Parties provided in this
Interim Order; and (ii) the Specified Lenders’ non-objection to entry of the
Interim Order or the Final Order shall not be construed to limit any other
rights that have been expressly reserved for parties in interest herein or in
any DIP Document.

28. Notice of Lender Professional Fees. A copy of each invoice submitted to the
Debtors for professional fees and expenses (to the extent incurred by such
professionals after the Effective Date (as defined in the DIP Credit Agreement))
the payment of which is authorized by paragraphs 13(f), 27(a) or 27(b) above
(such fees and expenses, the “Lender

 

F-64



--------------------------------------------------------------------------------

Professional Fees”) shall be substantially simultaneously sent to the U.S.
Trustee, counsel for the DIP Agent and counsel for any Creditors’ Committee
(collectively, the “Lender Professional Fee Notice Parties”). The invoices for
such Lender Professional Fees shall include the number of hours billed and a
reasonably detailed description of the services provided and the expenses
incurred by the applicable professional; provided, however, that any such
invoice (i) may be redacted to protect privileged, confidential or proprietary
information and (ii) shall not be required to contain individual time detail;
provided, further, that the U.S. Trustee reserves the right to seek additional
information and relief from the Court. The Debtors and the Lender Professional
Fee Notice Parties shall have 7 days after receipt of the applicable invoice to
submit (to the applicable professional, the Debtors and the Lender Professional
Fee Notice Parties) a written objection to the reasonableness of such Lender
Professional Fees, which must contain a specific basis for the objection and
quantification of the undisputed amount of the fees and expenses invoiced, and
failure to object with specificity or to quantify the undisputed amount of the
invoice subject to such objection will constitute a waiver of any objection to
such invoice. None of the Lender Professional Fees shall be subject to Court
approval or required to be maintained in accordance with the U.S. Trustee
Guidelines, and no recipient of any payment on account thereof shall be required
to file with respect thereto any interim or final fee application with the
Court. Payment of Lender Professional Fees shall not be delayed based on any
objections thereto, and the relevant professional shall only be required to
disgorge amounts objected to upon being “so ordered” pursuant to a final
non-appealable order of this Court.

29. No Waiver Under the ICA. Subject to paragraph 9(d) of this Interim Order,
nothing herein shall be considered a waiver of any rights of any party under the
ICA.

 

F-65



--------------------------------------------------------------------------------

30. Bankruptcy Rule 6003. The requirements of Bankruptcy Rule 6003 are satisfied
by the contents of the Motion.

31. Waiver of Stay. Notwithstanding any Bankruptcy Rule (including, but not
limited to, Bankruptcy Rule 6004(h)) or Local Bankruptcy Rule that might
otherwise delay the effectiveness of this Interim Order, the terms and
conditions of this Interim Order shall be immediately effective and enforceable
upon its entry

32. Necessary Action. The Debtors are authorized to take all such actions as are
necessary or appropriate to implement the terms of this Interim Order.

33. Retention of Jurisdiction. This Court has and will retain jurisdiction to
enforce this Interim Order according to its terms.

34. Order Governs. In the event of any inconsistency between the provisions of
this Interim Order and the DIP Documents, the provisions of this Interim Order
shall govern.

35. Binding Effect; Successors and Assigns. The DIP Documents and the provisions
of this Interim Order, including all findings herein, shall be binding upon all
parties in interest in these Cases, including, without limitation, the DIP
Agent, the DIP Lenders, the Pre-Petition Secured Parties, any committee
appointed in these Cases, and the Debtors and their respective successors and
assigns (including any chapter 7 or chapter 11 trustee hereinafter appointed or
elected for the estates of the Debtors) and shall inure to the benefit of the
DIP Agent, the DIP Lenders, the Pre-Petition Secured Parties, and the Debtors,
and their respective successors and assigns; provided, however, that the DIP
Agent and the DIP Lenders shall have no obligation to extend any financing to
any chapter 7 trustee or similar responsible person appointed for the estates of
the Debtors. In determining to make any loan under the DIP Credit Agreements or
to exercise any rights or remedies as and when permitted pursuant to

 

F-66



--------------------------------------------------------------------------------

this Interim Order or the DIP Documents, the DIP Agent and the DIP Lenders shall
not solely by reason thereof be deemed to be in control of the properties or
operations of or participating in the management of the Debtors, be deemed to
have authority to determine the manner in which any Debtor’s operations are
conducted or be deemed to be acting as a “responsible person” or “owner or
operator” with respect to the operation or management of the Debtors (as such
terms, or any similar terms, are used in the United States Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. §§ 9601, et
seq., as amended, or any similar federal or state statute).

36. Master Proof of Claim. In order to facilitate the processing of claims, to
ease the burden upon the Court and to reduce an unnecessary expense to the
Debtors’ estates, the Pre-Petition Agent is authorized to file in the Debtors’
lead chapter 11 case In re Peabody Energy Corporation, et al., (Case
No. 16-42529) a single, master proof of claim on behalf of itself and the
Pre-Petition Lenders on account of any and all of their respective claims
arising under the Existing Credit Documents and hereunder (the “Master Proof of
Claim”) against each of the Debtors. Upon the filing of the Master Proof of
Claim against each of the Debtors, the Pre-Petition Agent and each Pre-Petition
Lender, and each of their respective successors and assigns, shall be deemed to
have filed a proof of claim in the amount set forth opposite its name therein in
respect of its claims against each of the Debtors of any type or nature
whatsoever with respect to the Existing Credit Documents, and the claim of each
Pre-Petition Lender (and each of its respective successors and assigns), named
in the Master Proof of Claim shall be treated as if such entity had filed a
separate proof of claim in each of these Cases. The Pre-Petition Agent shall not
be required in the Master Proof of Claim to identify whether any Pre-Petition
Lender acquired its claim from another party and the identity of any such party
or

 

F-67



--------------------------------------------------------------------------------

to amend the Master Proof of Claim to reflect a change in the holders of the
claims set forth therein or a reallocation among such holders of the claims
asserted therein resulting from the transfer of all or any portion of such
claims. The provisions of this paragraph 36 and the Master Proof of Claim are
intended solely for the purpose of administrative convenience and shall not
affect the right of each Pre-Petition Lender Party (or their successors in
interest) to vote separately on any plan proposed in these Cases. The
Pre-Petition Agent shall not be required to file with the Master Proof of Claim
any instruments, agreements or other documents evidencing the obligations owing
by each of the Debtors to the Pre-Petition Lenders, which instruments,
agreements or other documents will be provided upon written request to counsel
to the Pre-Petition Agent.

37. Final Hearing. The Final Hearing is scheduled for May 5, 2016 at 2:00 p.m.
(prevailing Central Time) before this Court.

38. Notice. The Debtors shall promptly serve copies of this Interim Order (which
shall constitute adequate notice of the Final Hearing, including, without
limitation, notice that the Debtors will seek approval at the Final Hearing of a
waiver of rights under section 506(c) of the Bankruptcy Code) to the parties
having been given notice of the Interim Hearing and to any Committee after the
same has been appointed, or such Committee’s counsel, if the same shall have
been appointed. No later than 24 hours after such service, the Debtors shall
file a certificate of service with the Court.

1. Objections. Any objection to the granting of the relief requested by the
Motion on a final basis shall be filed with the Court on or before             ,
2016 (the “Objection Deadline”), and served, so as to be received by the
Objection Deadline, upon: (a) the U.S. Trustee, 111 South 10th Street, Suite
6.353, St. Louis, MO 63102 (Attn: Paul

 

F-68



--------------------------------------------------------------------------------

Randolph, Esq., Assistant United States Trustee); (b) (i) the Debtors, c/o
Peabody Energy Corporation, 701 Market Street, St. Louis, MO 63101 (Attn: Scott
T. Jarboe, Esq., Vice President and Deputy General Counsel Corporate and Capital
Markets); (ii) Jones Day, North Point, 901 Lakeside Avenue, Cleveland, OH 44114
(Attn: Heather Lennox, Esq.); (iii) Jones Day, 51 Louisiana Avenue, N.W.,
Washington, D.C. 20001 (Attn: Amy Edgy , Esq. and Daniel T. Moss, Esq.);
(iv) Armstrong Teasdale LLP, 7700 Forsyth Boulevard, Suite 1800, St. Louis, Mo.
63105 (Attn: Steven N. Cousins, Esq. and Susan K. Ehlers, Esq.); (c) (i) Davis
Polk & Wardwell LLP, 450 Lexington Avenue, New York, New York 10017 (Attn:
Damian S. Schaible, Esq. and Angela M. Libby, Esq.) and (ii) Bryan Cave LLP, 211
N. Broadway, Sutie 3600, St. Louis, Missouri 63102 (Attn: Laura Uberti Hughes,
Esq.), as counsel to Citibank, N.A. as Administrative Agent for the First Lien
Secured Credit Facility; (d) counsel to PNC Bank, N.A., as Administrator under
the Debtors’ prepetition accounts receivable securitization facility;
(e) counsel to Wilmington Savings Fund Society, FSB as trustee and collateral
agent for the Secured Second Lien Notes; (f) counsel to Wilmington Trust Company
as Indenture Trustee for Unsecured Notes and the Convertible Notes; (g) counsel
to any ad hoc committees; (h) Kirkland & Ellis LLP, 601 Lexington Avenue, New
York, NY 10022 (Attn: Stephen E. Hessler, P.C. and Brian R. Ford) and Kramer
Levin Naftalis & Frankel LLP, 1177 Avenue of the Americas, New York, New York
(Attn: Kenneth H. Eckstein and Stephen Zide,) as co-counsel to certain Specified
Lenders and (i) any party that has requested notice pursuant to Bankruptcy Rule
2002 as of the time of service.

 

F-69



--------------------------------------------------------------------------------

Dated:    April 15, 2016    St. Louis, Missouri

 

 

HON. BARRY S. SCHERMER

UNITED STATES BANKRUPTCY JUDGE

Submitted by:

Steven N. Cousins

Susan K. Ehlers

Armstrong Teasdale LLP

7700 Forsyth Boulevard, Suite 1800

St. Louis, MO 63105

Heather Lennox (pro hac vice pending)

Jones Day

North Point

901 Lakeside Avenue

Cleveland, OH 44114

Amy Edgy (pro hac vice pending)

Daniel T. Moss (pro hac vice pending)

Jones Day

51 Louisiana Avenue, N.W.

Washington, D.C. 20001-2113

Proposed Attorneys for Debtors

and Debtors in Possession

 

F-70



--------------------------------------------------------------------------------

EXHIBIT G

 

 

PLEDGE AND SECURITY AGREEMENT

among

PEABODY ENERGY CORPORATION,

each Subsidiary of Peabody Energy Corporation identified herein,

and

CITIBANK N.A.,

as Administrative Agent

Dated as of April [ ], 2016

 

 

 

 

G-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

PAGE

 

SECTION 1. DEFINED TERMS

     G-5   

1.1. Definitions

     G-5   

1.2. Other Definitional Provisions

     G-10   

SECTION 2. GRANT OF SECURITY INTEREST

     G-10   

SECTION 3. REPRESENTATIONS AND WARRANTIES

     G-12   

3.1. Representations in Credit Agreement

     G-13   

3.2. Title; No Other Liens

     G-13   

3.3. Valid, Perfected First Priority Liens

     G-13   

3.4. Name; Jurisdiction of Organization, Etc

     G-14   

3.5. Investment Property

     G-14   

3.6. Commercial Tort Claims

     G-15   

3.7. Intellectual Property

     G-15   

3.8. Deposit/Securities Account

     G-15   

3.9. Special Collateral

     G-15   

SECTION 4. COVENANTS

     G-15   

4.1. Covenants in Credit Agreement

     G-16   

4.2. Delivery of and Control of Instruments, Chattel Paper, Negotiable Documents
and Investment Property

     G-16   

4.3. Maintenance of Perfected Security Interest; Further Assurances

     G-16   

4.4. Investment Property

     G-17   

4.5. Voting and Other Rights with Respect to Pledged Securities

     G-17   

4.6. Commercial Tort Claims

     G-18   

4.7. Intellectual Property

     G-18   

4.8. Vehicles

     G-19   

4.9. Government Receivables

     G-19   

4.10. Deposit/Securities Accounts

     G-20   

SECTION 5. REMEDIAL PROVISIONS

     G-20   

5.1. Proceeds to be Turned Over To Agent

     G-20   

5.2. Application of Proceeds

     G-20   

5.3. Code and Other Remedies

     G-21   

5.4. Certain Matters Relating to Receivables

     G-22   

5.5. Effect of Securities Laws

     G-23   

5.6. Deficiency

     G-23   

SECTION 6. POWER OF ATTORNEY AND FURTHER ASSURANCES

     G-23   

6.1. Administrative Agent’s Appointment as Attorney-in-Fact, Etc

     G-23   

6.2. Authorization of Financing Statements

     G-25   

SECTION 7. LIEN ABSOLUTE

     G-25   

7.1. Security Interest Absolute

     G-25   

7.2. Continuing Rights

     G-25   

SECTION 8. THE ADMINISTRATIVE AGENT

     G-26   

8.1. Authority of Agent

     G-26   

8.2. Duty of Agent

     G-26   

 

G-2



--------------------------------------------------------------------------------

8.3. Exculpation of the Administrative Agent

     G-27   

8.4. No Individual Foreclosure, Etc

     G-28   

SECTION 9. MISCELLANEOUS

     G-28   

9.1. Amendments in Writing

     G-28   

9.2. Notices

     G-29   

9.3. No Waiver by Course of Conduct; Cumulative Remedies

     G-29   

9.4. Enforcement Expenses; Indemnification

     G-29   

9.5. Successors and Assigns

     G-29   

9.6. Set-Off

     G-29   

9.7. Counterparts

     G-30   

9.8. Severability

     G-30   

9.9. Section Headings

     G-30   

9.10. Integration

     G-30   

9.11. GOVERNING LAW

     G-30   

9.12. Submission to Jurisdiction; Waivers

     G-31   

9.13. Acknowledgments

     G-31   

9.14. WAIVER OF JURY TRIAL

     G-31   

9.15. Release

     G-31   

9.16. Additional Grantors

     G-32   

9.17. No Requirement to Marshall

     G-32   

9.18. The Orders

     G-32   

9.19. Conflicts

     G-32   

9.20. Automatic Stay

     G-32   

SCHEDULE 1 Subsidiary Parties

     1-1   

SCHEDULE 2 Description of Pledged Investment Property

     2-1   

SCHEDULE 3 Filings and Other Actions Required to Perfect Security Interests

     3-1   

SCHEDULE 4 Exact Legal Name, Location of Jurisdiction of Organization and Chief
Executive Office

     4-1   

SCHEDULE 5 Commercial Tort Claims

     5-1   

SCHEDULE 6 United States Copyrights; Patents; Trademarks; Copyright Licenses

     6-1   

SCHEDULE 7 Notices

     7-1   

SCHEDULE 8 Deposit/Securities Accounts

     8-1   

ANNEX 1 Assumption Agreement

  

ANNEX 2 Form of Uncertificated Securities Control Agreement

  

EXHIBIT A-1 Form of Copyright Security Agreement

  

EXHIBIT A-2 Form of Patent Security Agreement

  

EXHIBIT A-3 Form of Trademark Security Agreement

  

 

 

G-3



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT, dated as of April [ ], 2016 (the “Execution
Date”), among Peabody Energy Corporation., a Delaware corporation, and a debtor
and debtor-in-possession in a case pending under Chapter 11 of the Bankruptcy
Code (the “Borrower”), the Guarantors from time to time party hereto (together
with the Borrower, the “Grantors”), and Citibank, N.A., as administrative agent
(in such capacity, the “Administrative Agent”) for the banks, letter of credit
issuers and other financial institutions or entities (the “Lenders”) from time
to time parties to the Superpriority Secured Debtor-in-Possession Credit
Agreement, dated as of the date hereof (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the Guarantors from time to time party thereto, the Lenders, Citibank,
N.A., as Administrative Agent and L/C Issuer and the other parties party
thereto. The Lenders, L/C Issuer and Administrative Agent shall be referred to
collectively herein as the “Secured Parties”.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders and L/C Issuer have
severally agreed to make extensions of credit to the Borrower upon the terms and
subject to the conditions set forth therein;

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to the
Grantors in connection with the operation of their businesses;

WHEREAS, the Borrower and each Grantor are engaged in related businesses, and
each Grantor will derive substantial direct and indirect benefit from the making
of the extensions of credit under the Credit Agreement; and

WHEREAS, it is a condition precedent to the Credit Agreement that the Grantors
shall have executed and delivered this Agreement, which shall, with respect to
the Debtor Grantors, supplement the Orders, without in any way diminishing or
limiting the effect of the Orders or the security interest, pledge and Lien
granted thereunder, by more fully setting forth in this Agreement their
respective rights in connection with such security interest, pledge and Lien.

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, L/C Issuer and the Lenders to enter into the Credit
Agreement and to induce the Lenders and the L/C Issuer to make their respective
extensions of credit to the Borrower thereunder and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, each
Grantor hereby agrees with the Administrative Agent, for its benefit and the
benefit of the other Secured Parties, as follows:

 

G-4



--------------------------------------------------------------------------------

SECTION 1. DEFINED TERMS

1.1. Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement, and the following terms which are defined in the UCC are used
herein as so defined (and if defined in more than one article of the UCC shall
have the meaning specified in Article 9 thereof): Accounts, As-Extracted
Collateral, Commercial Tort Claims, Certificated Security, Chattel Paper,
Commodity Contract, Commodity Account, Deposit Accounts, Documents, Farm
Products, Financial Assets, Fixtures, General Intangibles, Health Care Insurance
Receivable, Instruments, Inventory, Letter of Credit Rights, Manufactured Homes,
Money, Payment Intangibles, Securities Account, Security, Security Entitlement,
Supporting Obligations, Tangible Chattel Paper and Uncertificated Security.

(b) The following terms shall have the following meanings:

“Account Control Agreement”: as set forth in Section 4.10.

“After-Acquired Intellectual Property”: as set forth in Section 4.7(c).

“Agreement”: this Pledge and Security Agreement, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

“Assignor”: Global Center.

“Australia Assets”: on a consolidated basis, at any date, all amounts that
would, in conformity with Australia GAAP, be set forth opposite the caption
“total assets” or any like caption on a consolidated balance sheet of the
Australia Obligors and their subsidiaries as of such date.

“Australia GAAP”: generally accepted accounting principles in Australia as in
effect from time to time.

“Australia Obligors”: the borrowers and guarantors in respect of the
Intercompany Credit Agreement at such time.

“Australia Reserves”: on a consolidated basis, the proven and probable coal
reserves attributable to operating assets of the Australia Obligors and their
subsidiaries, based on the most recently report proven and probable coal
reserves attributable to the Australia Obligors and their subsidiaries as filed
with the Borrower’s annual report (excluding, for the avoidance of doubt, any
operating assets that have been sold or assets that are not in operation at such
time).

“Australia Revenues”: on a consolidated basis, the revenues (or like term) of
the Australia Obligors and their subsidiaries as determined in conformity with
Australia GAAP, which shall be determined at any time with reference to the
preceding four fiscal quarters.

“Australia Note”: the note or notes (if any) issued in favor of a Grantor
pursuant to, or in connection with, the Intercompany Credit Agreement.

“Borrower”: as set forth in the preamble.

“Collateral”: as set forth in Section 2(a).

 

G-5



--------------------------------------------------------------------------------

“Collateral Account”: (a) any collateral account established by the
Administrative Agent as provided in Section 5.1 or 5.4 or (b) any Cash
Collateral account established as provided in the Credit Agreement.

“Collateral Assignment Event”: the occurrence of any “Event of Default” under
Section 8.01(i) of the Intercompany Credit Agreement (as in effect on the
Petition Date) to the extent such “Event of Default” from an “Insolvency Event”
(each as defined in the Intercompany Credit Agreement as in effect on the
Petition Date) results from the appointment of an administrator in respect of
any Australia Obligor or Australia Obligors (or any of their respective
Subsidiaries) or any assets of any Australia Obligor or Australia Obligors or
any subsidiaries thereof, that, individually or collectively account for (or
generate) more than 50% of the Australia Assets, Australia Reserves or Australia
Revenues.

“Copyrights”: (a) all copyrights, whether registered or unregistered and whether
published or unpublished, all registrations and recordings thereof, and all
applications therefor, and (b) all extensions, renewals and restorations thereof
and the right to obtain the same.

“Copyright Licenses”: any written agreement to which any Grantor is a party
(whether as licensor or licensee), granting any right to or under any Copyright,
including providing any covenant not to sue for infringement or violation of a
Copyright.

“Credit Agreement”: as set forth in the preamble hereto.

“Debtor Grantors”: all Grantors that are Debtors in the Cases.

“Deposit/Securities Accounts”: as set forth in Section 3.8.

“Execution Date”: as set forth in the preamble hereto.

“Equipment”: (a) all “equipment” as defined in Article 9 of the UCC, (b) all
machinery, manufacturing equipment, data processing equipment, computers, office
equipment, furnishings, furniture, appliances, fixtures and tools (in each case,
regardless of whether characterized as equipment under the UCC) and (c) all
accessions or additions thereto, all parts thereof, whether or not at any time
of determination incorporated or installed therein or attached thereto, and all
replacements therefor, wherever located, now or hereafter existing, including
any fixtures.

“Excluded Account”: (a) any payroll account, other employee wage and benefit
accounts, (b) tax accounts, including sales tax accounts, (c) petty cash
accounts funded in the ordinary course of business having an aggregate balance
not exceeding $500,000 at any time, (d) escrow, fiduciary or trust accounts,
(e) any other deposit account so long as at any date of determination the
aggregate average monthly balance for the 12 months ending on such date in any
such deposit account is not in excess of $500,000 and the aggregate average
monthly balance for the 12 months ending on such date of all deposit accounts
that are not subject to Deposit Account

 

G-6



--------------------------------------------------------------------------------

Control Agreements is not in excess of $2,500,000, (f) any deposit account with
a depository bank that has located the account outside of the United States of
America, or any of its territories or possessions and (g) the Global Center
Funding Account.

“Goods”: (a) all “goods” as defined in Article 9 of the UCC and (b) shall
include, without limitation, all Inventory and Equipment (in each case,
regardless of whether characterized as goods under the UCC).

“Insurance”: all insurance policies covering any or all of the Collateral
(regardless of whether the Administrative Agent is the loss payee thereof).

“Intellectual Property”: in all jurisdictions worldwide, Copyrights, Copyright
Licenses, Patents, Patent Licenses, Trademarks and Trademark Licenses, and Trade
Secrets, and all rights to sue at law or in equity for any infringement,
dilution, misappropriation, violation or other impairment thereof, including the
right to receive all past, present and future damages therefrom and all license
fees, royalties, income payments and other proceeds therefrom now or hereafter
due or payable with respect thereto.

“Intercompany Documents”: as set forth in Section 2(b).

“Intercompany Note”: any promissory note evidencing loans made by any Grantor to
the Borrower or any of its Subsidiaries.

“Investment Property”: the collective reference to (a) all “investment property”
as such term is defined in Section 9-102(a)(49) of the UCC (including, without
limitation, all Certificated Securities and Uncertificated Securities, all
Security Entitlements, all Securities Accounts, all Commodity Contracts and all
Commodity Accounts, (b) all security entitlements, in the case of any United
States Treasury book-entry securities, as defined in 31 C.F.R. section 357.2,
or, in the case of any United States federal agency book-entry securities, as
defined in the corresponding United States federal regulations governing such
book-entry securities, and (c) whether or not constituting “investment property”
as so defined, all Pledged Notes, all Pledged Equity Interests, all Pledged
Security Entitlements and all Pledged Commodity Contracts.

“Issuer”: each issuer of any Investment Property.

“Non-Debtor Grantor”: all Grantors that are not Debtors in the Cases.

“Patents”: (a) all patentable inventions and designs, letters patent,
certificates of invention and similar industrial property rights and all
reissues and extensions thereof, (b) all related applications and all divisions,
continuations and continuations-in-part thereof and reexaminations thereof and
(c) all rights to obtain any reissues or extensions of the foregoing.

“Patent License”: all written agreements providing for the grant by or to any
Grantor of any right to or under a Patent or otherwise providing for a covenant
not to sue for infringement or other violation of a Patent.

 

G-7



--------------------------------------------------------------------------------

“Permitted Liens”: the Liens permitted under Section 7.01 of the Credit
Agreement.

“Pledged Commodity Contracts”: all Commodity Contracts, to which any Grantor is
party from time to time.

“Pledged Debt Securities”: all debt securities now owned or hereafter acquired
by any Grantor together with any other certificates, options, rights or security
entitlements of any nature whatsoever in respect of the debt securities of any
Person that may be issued or granted to, or held by, any Grantor while this
Agreement is in effect, in each case.

“Pledged Equity Interests”: all Equity Interests, and shall include Pledged LLC
Interests, Pledged Partnership Interests and Pledged Stock, now owned or
hereafter acquired by any Grantor.

“Pledged LLC Interests”: all membership interests and other interests now owned
or hereafter acquired by any Grantor in any limited liability company including,
without limitation, all limited liability company interests listed on Schedule 2
hereto under the heading “Pledged LLC Interests” and the certificates, if any,
representing such limited liability company interests and any interest of such
Grantor on the books and records of such limited liability company and any
securities entitlements relating thereto and all dividends, distributions,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such limited liability company
interests, in each case, constituting membership or other interests in any
limited liability company and any other warrant, right or option or other
agreement to acquire any of the foregoing and all related management rights, all
voting rights, any interest in any capital account of a member in such limited
liability company, and all rights as and to become a member of the limited
liability company.

“Pledged Notes”: all promissory notes now owned or hereafter acquired by any
Grantor including, those listed on Schedule 2 and all (a) Intercompany Notes at
any time issued to any Grantor and (b) other promissory notes issued to or held
by any Grantor (other than promissory notes issued in connection with extensions
of trade credit by any Grantor in the ordinary course of business), in each
case.

“Pledged Partnership Interests”: all partnership interests and other interests
now owned or hereafter acquired by any Grantor in any general partnership,
limited partnership, limited liability partnership or other partnership
including, without limitation, all partnership interests listed on Schedule 2
hereto under the heading “Pledged Partnership Interests” and the certificates,
if any, representing such partnership interests, and any interest of such
Grantor on the books and records of such partnership and all dividends,
distributions, warrants, rights, options, instruments, securities and other
property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such partnership
interests, in each case, constituting membership or other interests in any
general partnership, limited partnership, limited liability partnership or other
partnership and any other warrant, right or option to acquire any of the
foregoing and all management rights, all voting rights, any interest in any
capital account of a partner in such partnership, and all rights as and to
become a partner of such partnership.

 

G-8



--------------------------------------------------------------------------------

“Pledged Stock”: all shares of capital stock now owned or hereafter acquired by
such Grantor, including, without limitation, all shares of capital stock
described on Schedule 2 hereto under the heading “Pledged Stock”, and the
certificates, if any, representing such shares and any interest of such Grantor
in the entries on the books of the issuer of such shares and all dividends,
distributions, warrants, rights, options, instruments, securities and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such shares, constituting capital
stock and any other warrant, right or option to acquire any of the foregoing.

“Pledged Securities”: the collective reference to the Pledged Debt Securities,
the Pledged Notes and the Pledged Equity Interests regardless of whether
constituting Securities under the UCC.

“Pledged Security Entitlements”: all security entitlements of any Grantor.

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the UCC and, in any event, shall include, without limitation, all dividends or
other income from the Pledged Securities, collections thereon and distributions
or payments with respect thereto.

“Receivable”: all Accounts and any other any right to payment for goods or other
property sold, leased, licensed or otherwise disposed of or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper or classified as a Payment Intangible and whether or not it has been
earned by performance. References herein to Receivables shall include any
Supporting Obligation or collateral securing such Receivable.

“Secured Obligations”: shall mean the Obligations as defined in the Credit
Agreement.

“Secured Parties”: shall have the meaning set forth in the Preamble.

“Securities Act”: the Securities Act of 1933, as amended.

“Trademarks”: (a) all trademarks, trade names, service marks, corporate names,
business names, Internet domain names and URLs and other indicia of source or
business identifiers, whether registered or unregistered and all goodwill
symbolized by or associated with any of the foregoing, now existing or hereafter
adopted or acquired, all registrations and recordings thereof, and all
applications for registration thereof, and (b) all renewals and extensions
thereof and the right to obtain all renewals and extensions thereof.

“Trademark License”: any written agreement providing for the grant by or to any
Grantor of any right in or to any Trademark or otherwise providing for a
covenant not to sue for infringement, dilution, or other violation of any
Trademark or permitting coexistence with respect to a Trademark.

 

G-9



--------------------------------------------------------------------------------

“Trade Secrets”: all trade secrets and all confidential and proprietary
information, including know-how, manufacturing and production processes and
techniques, inventions, research and development information, technical data,
financial, marketing and business data, pricing and cost information, business
and marketing plans, and customer and supplier lists and confidential
information.

“UCC”: the Uniform Commercial Code as in effect from time to time in the State
of New York; provided, however, that in the event that, by reason of mandatory
provisions of law, any or all of the perfection or priority of, or remedies with
respect to, any Collateral is governed by the Uniform Commercial Code as enacted
and in effect in a jurisdiction other than the State of New York, the term “UCC”
shall mean the Uniform Commercial Code as enacted and in effect in such other
jurisdiction solely for purposes of the provisions hereof relating to such
perfection, priority or remedies.

“Vehicles”: all cars, trucks, trailers, construction and earth moving equipment
and other Equipment of any nature, in each case covered by a certificate of
title law of any US jurisdiction and all tires and other appurtenances to any of
the foregoing.

1.2. Other Definitional Provisions. (a) Where the context requires, terms
relating to the Collateral or any part thereof, when used in relation to a
Grantor, shall refer to such Grantor’s Collateral or the relevant part thereof.

(b) The interpretative provisions of Section 1.02 of the Credit Agreement shall
be incorporated herein mutatis mutandis.

(c) All references herein to provisions of the UCC shall include all successor
provisions under any subsequent version or amendment to any Article of the UCC.

SECTION 2. GRANT OF SECURITY INTEREST

(a) In addition to the security interest set forth in the Interim Order (and,
when applicable, the Final Order) with respect to each Debtor Grantor, each
Grantor (including each Non-Debtor Grantor) hereby assigns and transfers to the
Administrative Agent, and hereby grants to the Administrative Agent, for its
benefit and the benefit of the other Secured Parties, a continuing security
interest in all of the following property, in each case, wherever located and
now owned or at any time hereafter acquired by such Grantor or in which such
Grantor now has or at any time in the future may acquire any right, title or
interest (collectively, the “Collateral”), as collateral security for the
punctual and complete payment and performance when due (whether at the stated
maturity, by acceleration or otherwise, and including the payment of amounts
accruing during the pendency of the Cases in all circumstances), of the Secured
Obligations:

(i) all Accounts, including Receivables;

(ii) all As-Extracted Collateral;

 

G-10



--------------------------------------------------------------------------------

(iii) all Chattel Paper;

(iv) all cash and Deposit Accounts;

(v) all Documents;

(vi) all Equipment;

(vii) all Fixtures;

(viii) all General Intangibles (including any Equity Interests in other Persons
that do not constitute Investment Property);

(ix) all Instruments;

(x) all Insurance;

(xi) all Intellectual Property;

(xii) all Inventory;

(xiii) all Investment Property;

(xiv) all Letter of Credit Rights;

(xv) all Money;

(xvi) all Pledged Equity Interests;

(xvii) all Real Property and Real Property Leases;

(xviii) all Vehicles;

(xix) all Collateral Accounts and all Cash Collateral (as defined in the Interim
Order or Final Order, as applicable);

(xx) all Goods not otherwise described above;

(xxi) all Commercial Tort Claims, including as set forth on Schedule 5 or for
which documentation is provided in accordance with Section 4.6;

(xxii) all books and records (including customer lists, credit files, computer
programs, printout and other computer materials and records) of such Grantor
pertaining to any of its Collateral;

(xxiii) such Grantor’s ownership interest in (1) its Collateral Accounts,
(2) all Financial Assets credited to its Collateral Account from time to time
and all Security Entitlements in respect thereof, (3) all cash held in its
Collateral Accounts from time to time and (4) all other money in possession of
the Administrative Agent;

 

G-11



--------------------------------------------------------------------------------

(xxiv) all rights and interests of any Grantor in the Intercompany Credit
Agreement and all other Intercompany Documents;

(xxv) the Bonding Facility Letter of Credit Account and all Bonding L/C
Collateral and the L/C Facility Letter of Credit Account and the L/C Facility
Collateral;

(xxvi) subject to entry of, and the terms of, the Final Order, Proceeds of
Avoidance Actions; and

(xxvii) to the extent not otherwise included, all other property of such Grantor
and all Proceeds, products, accessions, rents and profits of any and all of the
foregoing and all collateral security, Supporting Obligations and guarantees
given by any Person with respect to any of the foregoing.

(b) Without limiting the foregoing grant in any respect, effectively immediately
upon the occurrence of a Collateral Assignment Event and without need for
further action by the Assignor or any other Person, the Assignor does hereby
collaterally grant, bargain, sell, convey, transfer, set over, assign and
deliver to the Administrative Agent, for its benefit and the benefit of the
other Secured Parties, all right, title and interest of the Assignor in and to
the Intercompany Credit Agreement and all other documents (including, the
Security Documents (as defined in the Intercompany Credit Agreement) and any
other collateral or security agreements) pertaining thereto and the liens and
security interests granted thereunder (the “Intercompany Documents”), such
collateral assignment being absolute and effective immediately and without
possession. Upon the occurrence and during the continuance of a Collateral
Assignment Event, the Administrative Agent will be entitled to enforce all
rights of the Assignor under the Intercompany Documents and the Assignor agrees
that it will facilitate in all reasonable ways the enforcement of such rights.
Administrative Agent (on behalf of itself and the other Secured Parties), the
Administrative Agent may require that any payments in respect of the Secured
Obligations and any proceeds of the Intercompany Documents will be applied in
reduction of the Secured Obligations in the order set forth in the Loan
Documents.

(c) Notwithstanding any of the other provisions set forth in this Agreement or
in any other Loan Document:

(i) None of the Excluded Assets shall constitute Collateral; and

(ii) The creation or perfection of the security interests granted pursuant to
this Agreement is subject to the provisions of Section 6.16(e)(iii) of the
Credit Agreement.

SECTION 3. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders and the L/C Issuer to make their respective
extensions of credit to the Borrower thereunder, each Grantor hereby represents
and warrants to each of the Secured Parties that:

 

G-12



--------------------------------------------------------------------------------

3.1. Representations in Credit Agreement. The representations and warranties set
forth in Article V of the Credit Agreement as they relate to any Grantor or to
the Loan Documents to which any Grantor is a party, each of which is hereby
incorporated herein by reference mutatis mutandis, are true and correct, in all
material respects, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date, and the Secured Parties shall be entitled to rely on each of such
representations and warranties as if they were fully set forth herein, provided
that each reference in each such representation and warranty to any Borrower’s
knowledge shall, for the purposes of this Section 3.1, be deemed to be a
reference to such relevant Grantor’s knowledge.

3.2. Title; No Other Liens. Each Grantor owns each item of the Collateral free
and clear of any and all Liens or claims, including liens arising as a result of
such Grantor becoming bound (as a result of merger or otherwise) as grantor
under a security agreement or pledge agreement entered into by another Person,
except for Permitted Liens.

3.3. Valid, Perfected First Priority Liens.

(a) With respect to the Non-Debtor Grantors, the security interests granted
pursuant to this Agreement constitute a legal and valid security interest in
favor of the Administrative Agent, for the benefit of the Secured Parties,
securing the payment and performance of each Non-Debtor Grantor’s Secured
Obligations and upon completion of the filings and other actions specified on
Schedule 3 (all of which, in the case of all filings and other documents
referred to on such Schedule, may be filed by the Administrative Agent at any
time), will constitute fully perfected security interests in, and Liens on, all
of the Collateral prior to all other Liens on the Collateral except Permitted
Liens. To the extent requested by the Administrative Agent or as otherwise
required hereunder, each Non-Debtor Grantor has taken all actions necessary,
including without limitation those specified herein or in the Credit Agreement
to establish the Administrative Agent’s “control” (within the meanings of
Sections 8-106 and 9-106 of the UCC) over any portion of the Collateral
constituting Certificated Securities or Uncertificated Securities or Deposit
Accounts or Securities Accounts (excluding the Global Center Funding Account).

(b) With respect to the Debtor Grantors, the Interim Order (and, when
applicable, the Final Order) is effective to create in favor of Administrative
Agent for the benefit of the Secured Parties, a legal, valid and enforceable
security interest in, and Liens on, the Collateral and upon entry of the Interim
Order (and, when applicable, the Final Order), the Lien created by the
applicable Order shall constitute a fully perfected first priority Lien on, and
security interest in, all right, title and interest of the Debtor Grantors in
the Collateral, subject to no Liens. To the extent requested by the
Administrative Agent or as otherwise required hereunder, each Debtor Grantor has
taken all actions necessary, including without limitation those specified in
Section 4.2 to establish the Administrative Agent’s “control” (within the
meanings of Sections 8-106 and 9-106 of the UCC) over any portion of the
Collateral constituting Certificated Securities or Uncertificated Securities or
Deposit Accounts or Securities Accounts.

 

G-13



--------------------------------------------------------------------------------

3.4. Name; Jurisdiction of Organization, Etc. As of the Execution Date, (a) each
Grantor’s exact legal name (as indicated on the public record of such Grantor’s
jurisdiction of formation or organization), jurisdiction of organization and the
location of each Grantor’s chief executive office or sole place of business are
specified on Schedule 4; (b) each Grantor is organized solely under the law of
the jurisdiction so specified and has not filed any certificates of
domestication, transfer or continuance in any other jurisdiction; (c) except as
otherwise indicated on Schedule 4, the jurisdiction of each Grantor’s
organization or formation is required to maintain a public record showing such
Grantor to have been organized or formed; (d) except as specified on Schedule 4,
it has not changed its name, jurisdiction of organization, chief executive
office or sole place of business (if applicable) or its corporate structure in
any way (e.g. by merger, consolidation, change in corporate form or otherwise)
within the past five years and has not within the last five years become bound
(whether as a result of merger or otherwise) as grantor under a security
agreement entered into by another Person, which has not heretofore been
terminated; and (e) unless otherwise stated on Schedule 4, no Grantor is a
transmitting utility as defined in UCC § 9-102(a)(80).

3.5. Investment Property. As of the Execution Date:

(a) Schedule 2 hereto sets forth under the headings “Pledged Stock”, “Pledged
LLC Interests” and “Pledged Partnership Interests”, respectively, all of the
Pledged Equity Interests owned by any Grantor that constitute Collateral and are
required to be pledged hereunder and such Pledged Equity Interests constitute
the percentage of issued and outstanding shares of stock, percentage of
membership interests or percentage of partnership interests of the respective
issuers thereof indicated on such Schedule. Schedule 2 hereto sets forth under
the headings “Pledged Debt Securities” or “Pledged Notes” all of the Pledged
Debt Securities and Pledged Notes (in each case, except with respect to any
Non-Debtor Grantor, with a value in excess of $5,000,000, individually) owned by
any Grantor and required to be pledged hereunder, and all of such Pledged Debt
Securities and Pledged Notes, to the knowledge of such Grantor are the legal,
valid and binding obligation of the issuers thereof enforceable in accordance
with their terms, subject to applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other Laws relating to or affecting
creditors’ rights generally, general principles of equity, regardless of whether
considered in a proceeding in equity or at law and an implied covenant of good
faith and fair dealing and, in the case of those issued by Affiliates of such
Grantor, constitute all of the issued and outstanding inter-company indebtedness
(in each case, except with respect to any Non-Debtor Grantor, with a value in
excess of $5,000,000, individually) owed by such Affiliates to such Grantor
evidenced by an instrument or certificated security of the respective issuers
thereof;

(b) All of the shares of Pledged Equity Interests that constitute Collateral
required to be pledged by such Grantor hereunder constitute all of the issued
and outstanding shares of all classes of the Equity Interests of each Issuer
owned by such Grantor (other than any such Equity Interest that is Voting Stock
of a Subsidiary that is a CFC or a FSHCO in excess of 65% of the Voting Stock of
such Subsidiary or any Excluded Assets);

(c) All of the shares of Pledged Equity Interests required to be pledged
hereunder have been duly and validly issued and (other than such Pledged Equity
Interests consisting of limited liability or partnership interests which cannot
be fully paid or which cannot be nonassessable) are fully paid and
nonassessable;

 

G-14



--------------------------------------------------------------------------------

(d) Except as set forth on Schedule 2, there are no outstanding warrants,
options or other rights to purchase, or shareholder, voting trust or similar
agreements outstanding with respect to, or property that is convertible into, or
that requires the issuance or sale of, any Pledged Equity Interest required to
be pledged hereunder; and

(e) Except as set forth on Schedule 2, as of the Execution Date there are no
limited liability company or limited partnership interests required to be
pledged hereunder that constitute a “security” within the meaning of Article 8
of the UCC.

3.6. Commercial Tort Claims. As of the Execution Date, all Commercial Tort
Claims in an amount (taking the greater of the aggregate claimed damages
thereunder or the reasonably estimated value thereof) of $10,000,000 or more of
each Debtor Grantor, or $1,000,000 or more of each Non-Debtor Grantor, in
existence on the Execution Date are described on Schedule 5 hereto.

3.7. Intellectual Property. As of the Execution Date, Schedule 6 sets forth, for
each Grantor, a true and accurate list of: (a) all registrations and
applications for registration of any United States Copyright owned by such
Grantor; (b) all United States Patents, and applications for Patents owned by
such Grantor; and (c) all registrations and applications in connection with
United States Trademarks owned by such Grantor, each of which is required to be
pledged hereunder. Except as set forth on Schedule 6, such Grantor is the sole
and exclusive owner of the entire and unencumbered right, title and interest in
and to such listed Intellectual Property, as well as any other material
Intellectual Property owned by such Grantor, in each case free and clear of all
Liens, claims and exclusive licenses, except for Permitted Liens. Except as set
forth on Schedule 6, such Grantor has not made a previous assignment, sale,
transfer, exclusive license, or similar arrangement constituting a present or
future assignment, sale, transfer, exclusive license or similar arrangement of
any such listed property that has not been terminated or released. Schedule 6
lists all exclusive, inbound Copyright Licenses held by such Grantor pursuant to
which such Grantor has been granted rights in or to any registered United States
Copyrights.

3.8. Deposit/Securities Account. Each Grantor is the owner of the Deposit
Accounts and Securities Accounts set forth opposite such Grantor’s name on
Schedule 8 hereto (together with all deposit accounts or securities accounts now
owned or hereafter acquired by any Grantor, the “Deposit/Securities Accounts”);
provided, that with respect to any Debtor Grantor, such schedule of Deposit
Accounts and Securities Accounts may be delivered ten (10) Business Days (or
such later date as the Administrative Agent may agree) after the date hereof.

3.9. Special Collateral. As of the Execution Date, none of the Collateral
constitutes, or is the Proceeds of, (a) Farm Products, (b) Manufactured Homes,
(c) Health-Care Insurance Receivables, (d) timber to be cut, or (e) aircraft,
engines, satellites, ships or railroad rolling stock, in each case with a value
of individually greater than $10,000,000 (or $1,000,000 in respect of any
Non-Debtor Grantor).

SECTION 4. COVENANTS

Each Grantor covenants and agrees with the Secured Parties that, from and after
the date of this Agreement until Payment in Full:

 

G-15



--------------------------------------------------------------------------------

4.1. Covenants in Credit Agreement. Each Grantor shall take, or shall refrain
from taking, as the case may be, each action that is necessary to be taken or
not taken, as the case may be, so that no Default or Event of Default is caused
by the failure to take such action or to refrain from taking such action by such
Grantor.

4.2. Delivery of and Control of Instruments, Chattel Paper, Negotiable Documents
and Investment Property. (a) If any of the Collateral (with a value in excess of
$1,000,000, individually, for Collateral other than Pledged Equity Interests)
becomes evidenced or represented by any Instrument, Certificated Security,
Negotiable Document or Tangible Chattel Paper, such Instrument, Certificated
Security, Negotiable Document or Tangible Chattel Paper shall be delivered to
the Administrative Agent within 10 days of the required date of delivery of the
most recent Compliance Certificate referred to in Section 6.02 of the Credit
Agreement (or such longer period as the Administrative Agent may agree), duly
endorsed in a manner reasonably satisfactory to the Administrative Agent, to be
held as Collateral pursuant to this Agreement.

(b) If any of the Pledged Equity Interests that constitute Collateral and are
required to be pledged hereunder becomes evidenced or represented by an
Uncertificated Security, the Grantors shall within 10 days of the required date
of delivery of the most recent Compliance Certificate referred to in
Section 6.02 of the Credit Agreement (or such longer period as the
Administrative Agent may agree) cause the relevant Issuer either (i) to register
the Administrative Agent as the registered owner of such Uncertificated
Security, upon original issue or registration of transfer, or (ii) to agree in
writing with the relevant Grantor and the Administrative Agent that the relevant
Issuer will, upon an Event of Default, comply with instructions with respect to
such Uncertificated Security originated by the Administrative Agent without
further consent of the relevant Grantor, such agreement to be in substantially
the form of Annex 2 or in form and substance reasonably satisfactory to the
Administrative Agent.

(c) Notwithstanding any provision to the contrary contained herein or in any
other Loan Document, until the Existing Credit Agreement obligations are paid in
full, the Grantors need not comply with clause (a) of this Section 4.2 with
respect to the delivery to the Administrative Agent of any Collateral referred
to in such clause (a) if and to the extent such Collateral was delivered (prior
to the Petition Date) to the Existing Credit Agreement Agent pursuant to the
Existing Credit Agreement; provided that, in the event that the Existing Credit
Agreement Agent misplaces or loses, or has misplaced or lost, any such, upon
receipt by the Grantor of a lost certificate affidavit from the Existing Credit
Agreement Agent, the Grantor shall deliver a replacement certificate within
thirty (30) days (or such longer period as the Administrative Agent may agree in
its reasonable discretion) after receipt of such lost certificate affidavit. For
the avoidance of doubt, the preceding sentence shall not apply with respect to
any Australia Note or any certificated Equity Interests issued by Global Center.

4.3. Maintenance of Perfected Security Interest; Further Assurances. (a) Each
Grantor shall maintain the security interest created by this Agreement as a
perfected security interest having at least the priority described in Section
3.3 and shall take all reasonable actions (with respect to any Debtor Grantor,
to the extent not prohibited by the Interim Order (and, when applicable, the
Final Order) and without further order from the Bankruptcy Court), to defend
such security interest against the claims and demands of all Persons whomsoever
(subject to Permitted Liens permitted to exist on the Collateral under Section
3.3).

 

G-16



--------------------------------------------------------------------------------

(b) In the event that a Grantor hereafter acquires any Collateral of a type
described in Section 3.9 hereof, with a value in each case of at least
$10,000,000 in respect of any Debtor Grantor or $1,000,000 in respect of any
Non-Debtor Grantor, it shall within 10 days of the required date of delivery of
the most recent Compliance Certificate referred to in Section 6.02 of the Credit
Agreement (or such longer period as the Administrative Agent may agree) notify
the Administrative Agent in writing and take such actions and execute such
documents and make such filings all at such Grantor’s expense as the
Administrative Agent may reasonably request in order to ensure that the
Administrative Agent has a valid, perfected, first priority security interest in
such Collateral, subject to any Permitted Liens.

4.4. Investment Property. If a Grantor shall become entitled to receive or shall
receive any stock or other ownership certificate (including, without limitation,
any certificate representing a stock dividend or a distribution in connection
with any reclassification, increase or reduction of capital or any certificate
issued in connection with any reorganization), or option or rights in respect of
the Pledged Equity Interest of any Issuer required to be pledged hereunder,
whether in addition to, in substitution of, as a conversion of, or in exchange
for, any shares of or other ownership interests in such Pledged Equity
Interests, or otherwise in respect thereof, to the extent constituting
Collateral, such Grantor shall accept the same as the agent of the Secured
Parties, hold the same in trust for the Secured Parties and deliver the same
forthwith to the Administrative Agent within 10 days of the required date of
delivery of the most recent Compliance Certificate referred to in Section 6.02
of the Credit Agreement (or such longer period as the Administrative Agent may
agree) in the exact form received, duly endorsed by such Grantor to the
Administrative Agent, if required, together with an undated stock power covering
such certificate duly executed in blank by such Grantor to be held by the
Administrative Agent, subject to the terms hereof, as additional collateral
security for the Secured Obligations. If an Event of Default shall have occurred
and be continuing and any sums of money or property so paid or distributed in
respect of the Pledged Equity Interests required to be pledged hereunder shall
be received by such Grantor, such Grantor shall, until such money or property is
paid or delivered to the Administrative Agent, hold such money or property in
trust for the Secured Parties, segregated from other funds of such Grantor, as
additional collateral security for the Secured Obligations. Without the prior
written consent of the Administrative Agent, such Grantor will not enter into
any agreement or undertaking restricting the right or ability of such Grantor
or, in connection with an exercise of remedies hereunder, the Administrative
Agent to sell, assign or transfer any of the Pledged Equity Interests or
Proceeds thereof required to be pledged hereunder or any interest therein.

4.5. Voting and Other Rights with Respect to Pledged Securities. Unless an Event
of Default shall have occurred and be continuing and the relevant Grantor shall
have received notice from the Administrative Agent, such Grantor shall be
permitted to receive all dividends and distributions paid in respect of the
Pledged Equity Interests required to be pledged hereunder and all payments made
in respect of the Pledged Notes or Pledged Debt Securities required to be
pledged hereunder, to the extent permitted by the Credit Agreement, and to
exercise all voting and corporate rights with respect to such Pledged Equity
Interests. If an Event of Default shall occur and be continuing and the relevant
Grantor shall have received notice from the Administrative Agent: (i) all rights
of the relevant Grantor to

 

G-17



--------------------------------------------------------------------------------

exercise or refrain from exercising the voting and other consensual rights with
respect to Pledged Securities required to be pledged hereunder, which it would
otherwise be entitled to exercise shall cease and all such rights shall
thereupon become vested in the Administrative Agent who shall thereupon have the
sole right, but shall be under no obligation, to exercise or refrain from
exercising such voting and other consensual rights, (ii) the Administrative
Agent shall have the right to transfer all or any portion of such Pledged
Securities to its name or the name of its nominee or agent, (iii) the
Administrative Agent shall have the right at any time, without notice to the
relevant Grantor, to exchange any certificates or instruments representing any
Pledged Securities required to be pledged hereunder for certificates or
instruments of smaller or larger denominations and (iv) in order to permit the
Administrative Agent to exercise the voting and other consensual rights which it
may be entitled to exercise pursuant hereto and to receive all dividends and
other distributions which it may be entitled to receive hereunder, the relevant
Grantor shall promptly execute and deliver (or cause to be executed and
delivered) to the Administrative Agent all proxies, dividend payment orders and
other instruments as the Administrative Agent may from time to time reasonably
request and the relevant Grantor acknowledges that the Administrative Agent may
utilize the power of attorney set forth herein. Each Grantor hereby authorizes
and instructs each Issuer of Pledged Securities required to be pledged hereunder
to (i) comply with any instruction received by it from the Administrative Agent
in writing that (x) states that an Event of Default has occurred and is
continuing and (y) is otherwise in accordance with the terms of this Agreement,
without any other or further instructions from the relevant Grantor, and each
Grantor agrees that the Issuer shall be fully protected in so complying, and
(ii) if an Event of Default shall have occurred and be continuing and any Issuer
shall have received notice from the Administrative Agent, pay any dividends or
other payments with respect to such Pledged Securities directly to the
Administrative Agent.

4.6. Commercial Tort Claims. If any Grantor shall at any time after the date of
this Agreement acquire a Commercial Tort Claim in an amount (taking the greater
of the aggregate claimed damages thereunder or the reasonably estimated value
thereof) of $10,000,000 (or more) with respect to any Debtor Grantor or
$1,000,000 (or more) with respect to any Non-Debtor Grantor, such Grantor shall,
within 10 days of the required date of delivery of the most recent Compliance
Certificate referred to in Section 6.02 of the Credit Agreement (or such longer
period as the Administrative Agent may agree) notify the Administrative Agent
thereof in a writing signed by such Grantor and shall promptly thereafter grant
to the Administrative Agent a security interest therein and in the proceeds
thereof, all upon the terms of this Agreement.

4.7. Intellectual Property. (a) Such Grantor will not, without the prior written
consent of the Administrative Agent, do any act or omit to do any act whereby
any material Intellectual Property may lapse, become abandoned, cancelled,
dedicated to the public, forfeited, or otherwise impaired, or abandon any
application or any right to file an application for a Copyright, Patent, or
Trademark listed in Schedule 6 or as permitted by Section 7.05 of the Credit
Agreement.

(b) Without limiting Section 4.7(a), such Grantor shall take all reasonable
steps in its reasonable business judgment, including in any proceeding before
the United States Patent and Trademark Office or the United States Copyright
Office, to pursue any application and maintain any registration or issuance of
each material Trademark, Patent, and Copyright owned by such Grantor, including,
but not limited to, those applications and registrations listed on Schedule 6.

 

G-18



--------------------------------------------------------------------------------

(c) Such Grantor acknowledges and agrees that, should it hereafter (i) obtain an
ownership interest in any item of Intellectual Property, (ii) obtain an
exclusive license to any Copyrights, (iii) (either by itself or through any
agent, employee, licensee, or designee) file any application for the
registration or issuance of any Intellectual Property with the United States
Patent and Trademark Office, the United States Copyright Office, or any similar
office or agency in any other country or in any political subdivision of any of
the foregoing; or (iv) file a Statement of Use or an Amendment to Allege Use
with respect to any “intent-to-use” Trademark application (the items in clauses
(i), (ii) (iii) and (iv), collectively, the “After-Acquired Intellectual
Property”), then the provisions of Section 2 shall automatically apply thereto
and such Grantor shall comply with the terms of Section 6.16 of the Credit
Agreement, including by executing IP Security Agreements with respect to any
United States After-Acquired Intellectual Property in order to record the
security interest granted herein to the Administrative Agent for the benefit of
the Secured Parties with the United States Patent and Trademark Office or the
United States Copyright Office, as applicable.

(d) In the event that any material Intellectual Property owned by any Grantor is
infringed, misappropriated, diluted or otherwise violated by another Person,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect, such Grantor shall promptly take all actions (as
determined in its own reasonable business judgment) to stop such infringement,
misappropriation, dilution or other violation and protect its rights in such
material Intellectual Property including, but not limited to, if so determined
in its own reasonable business judgment, the initiation of a suit for injunctive
relief and to recover damages.

4.8. Vehicles. (a) If an Event of Default shall have occurred and be continuing,
no Vehicle required to be pledged hereunder shall be removed from the state
which has issued the certificate of title or ownership therefor for a period in
excess of four months (or such longer period as the Administrative Agent may
agree).

(b) With respect to any Vehicle required to be pledged hereunder, upon request
of the Administrative Agent (acting reasonably) all applications for
certificates of title or ownership indicating the Administrative Agent’s first
priority security interest in the Vehicle covered by such certificate, and any
other necessary documentation, shall be filed in each office in each
jurisdiction which the Administrative Agent shall deem advisable to perfect its
security interests in such Vehicles.

4.9. Government Receivables. If any Grantor shall at any time after the date of
this Agreement acquire or become the beneficiary of Receivables required to the
pledged hereunder in excess of $10,000,000 (in respect of any Debtor Grantor) or
$1,000,000 (in respect of any Non-Debtor Grantor ) in the aggregate in respect
of which the account debtor is a Governmental Authority, such Grantor shall
within 10 days of the required date of delivery of the most recent Compliance
Certificate referred to in Section 6.02 of the Credit Agreement (or such longer
period as the Administrative Agent may agree) and, upon the reasonable request
of the Administrative Agent, shall take any necessary steps to perfect the Lien
of the Administrative Agent for the benefit of the Secured Parties therein, and
make such Lien enforceable against the account debtor.

 

G-19



--------------------------------------------------------------------------------

4.10. Deposit/Securities Accounts. Prior to the Payment in Full of all
Obligations:

(a) Within forty-five (45) days of the date of this Agreement (or the date of
any Assumption Agreement with respect to any Person that becomes a Grantor after
the date hereof) (or such later date as the Administrative Agent may agree),
each Grantor will enter into control agreements with the financial institutions
holding the Deposit/Securities Accounts, other than Excluded Accounts, pursuant
to which each applicable financial institution shall agree with such Grantor and
the Administrative Agent to, upon notice from the Administrative Agent upon the
occurrence and during the continuance of an Event of Default, to comply with
instructions originated by the Administrative Agent directing the disposition of
funds in such deposit account without the further consent of such Grantor, such
agreement to be in form and substance reasonably satisfactory to the
Administrative Agent (an “Account Control Agreement”).

(b) The Administrative Agent may at any time and without notice to, or consent
from, any Grantor, transfer, or direct the transfer of, funds from the
Deposit/Securities Accounts to satisfy any Grantor’s Obligations if an Event of
Default shall have occurred and be continuing. As soon as reasonably practicable
after any such transfer, the Administrative Agent agrees to give written notice
thereof to the applicable Grantor.

SECTION 5. REMEDIAL PROVISIONS

5.1. Proceeds to be Turned Over To Agent. If an Event of Default shall occur and
be continuing, all Proceeds received by any Grantor consisting of cash, cash
equivalents, checks and other near-cash items shall be held by such Grantor in
trust for the Secured Parties, segregated from other funds of such Grantor, and
shall, forthwith upon request by the Administrative Agent, be turned over to the
Administrative Agent in the exact form received by such Grantor (duly endorsed
by such Grantor to the Administrative Agent, if required). All Proceeds received
by the Administrative Agent hereunder shall be held by the Administrative Agent
in a Collateral Account maintained under its sole dominion and control. All
Proceeds while held by the Administrative Agent in a Collateral Account (or by
such Grantor in trust for the Secured Parties) shall continue to be held as
collateral security for all the Secured Obligations and shall not constitute
payment thereof until applied as provided in Section 5.2.

5.2. Application of Proceeds. If an Event of Default shall have occurred and be
continuing, at any time at the Administrative Agent’s election, the
Administrative Agent may (and, if directed by the Required Lenders, shall),
notwithstanding the provisions of Section 2.05(d) and Section 2.06 of the Credit
Agreement or the Interim Order (and, when applicable, the Final Order), apply
all or any part of the Collateral and/or net Proceeds thereof (after deducting
fees and expenses as provided in Section 5.3) realized through the exercise by
the Administrative Agent of its remedies hereunder, whether or not held in any
Collateral Account, and any proceeds of the guarantee set forth in Section 12.01
of the Credit Agreement (all references in this Section 5.2 to Proceeds shall
include proceeds of such guarantee), in payment of the Secured Obligations in
accordance with and pursuant to Section 9.03 of the Credit Agreement. Any
Proceeds not applied shall be held by the Administrative Agent as Collateral.

 

G-20



--------------------------------------------------------------------------------

5.3. Code and Other Remedies. (a) If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Secured Obligations, all rights and remedies of a secured party
under the UCC (whether or not the UCC applies to the affected Collateral) and
all rights under any other applicable law or in equity. Without limiting the
generality of the foregoing, the Administrative Agent, without demand of
performance or other demand, defense, presentment, protest, advertisement or
notice of any kind (except any notice required by law referred to below) to or
upon any Grantor or any other Person (all and each of which demands,
presentments, protests, defenses, advertisements and notices are hereby waived),
may in such circumstances forthwith collect, receive, appropriate and realize
upon the Collateral, or any part thereof, and/or may forthwith sell, lease,
license, assign, give option or options to purchase, or otherwise dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of any Secured Party, on the internet or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. The Administrative Agent may store, repair or
recondition any Collateral or otherwise prepare any Collateral for disposal in
the manner and to the extent that the Administrative Agent deems appropriate.
Each Secured Party shall have the right upon any such public sale or sales, and,
to the extent permitted by law, upon any such private sale or sales, to purchase
the whole or any part of the Collateral so sold or to become the licensor of all
or any such Collateral, free of any right or equity of redemption in any
Grantor, which right or equity is hereby waived and released. For purposes of
bidding and making settlement or payment of the purchase price for all or a
portion of the Collateral sold at any such sale made in accordance with the UCC
or other applicable laws, including, without limitation, the Bankruptcy Code of
the United States, the Administrative Agent, as agent for and representative of
the Secured Parties (but not any Secured Party or Secured Parties in its or
their respective individual capacities unless the Required Lenders shall
otherwise agree in writing), shall be entitled to credit bid and use and apply
the Secured Obligations (or any portion thereof) as a credit on account of the
purchase price for any Collateral payable by the Administrative Agent at such
sale, such amount to be apportioned ratably to the Secured Obligations of the
Secured Parties in accordance with their pro rata share of such Secured
Obligations. Each purchaser at any such sale shall hold the property sold
absolutely free from any claim or right on the part of each Grantor, and each
Grantor hereby waives (to the extent permitted by applicable law) all rights of
redemption, stay and/or appraisal which it now has or may at any time in the
future have under any rule of law or statute now existing or hereafter enacted.
Each Grantor agrees that, to the extent notice of sale shall be required by law
or the Orders’, five (5) Business Days’ notice to such Grantor of the time and
place of any public sale or the time after which any private sale is to be made
shall constitute reasonable notification. The Administrative Agent shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. The Administrative Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned. The Administrative Agent may sell the Collateral without giving any
warranties as to the Collateral. The Administrative Agent may specifically
disclaim or modify any warranties of title or the like. The foregoing will not
be considered to adversely affect the commercial reasonableness of

 

G-21



--------------------------------------------------------------------------------

any sale of the Collateral. Each Grantor agrees that it would not be
commercially unreasonable for the Administrative Agent to dispose of the
Collateral or any portion thereof by using Internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capability of doing so, or that match buyers and sellers of assets.
Each Grantor hereby waives any claims against the Administrative Agent arising
by reason of the fact that the price at which any Collateral may have been sold
at such a private sale was less than the price which might have been obtained at
a public sale, even if the Administrative Agent accepts the first offer received
and does not offer such Collateral to more than one offeree. Each Grantor
further agrees, at the Administrative Agent’s request, to assemble the
Collateral and make it available to the Administrative Agent at places which the
Administrative Agent shall reasonably select, whether at such Grantor’s premises
or elsewhere. The Administrative Agent shall have the right to enter onto the
property where any Collateral is located without any obligation to pay rent and
take possession thereof with or without judicial process. The Administrative
Agent shall have no obligation to marshal any of the Collateral.

(b) The Administrative Agent shall deduct from such Proceeds all reasonable
costs and expenses of every kind incurred in connection with the exercise of its
rights and remedies against the Collateral or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Secured Parties hereunder, including, without limitation,
reasonable and documented attorneys’ fees and disbursements. Any net Proceeds
remaining after such deductions shall be applied in accordance with Section 5.2.
If the Administrative Agent sells any of the Collateral upon credit, the
relevant Grantor will be credited only with payments actually made by the
purchaser and received by the Administrative Agent. In the event the purchaser
fails to pay for the Collateral, the Administrative Agent may resell the
Collateral and the relevant Grantor shall be credited with proceeds of the sale.
To the extent permitted by applicable law, each Grantor waives all claims,
damages and demands it may acquire against any Secured Party arising out of the
exercise by it or them of any rights hereunder.

5.4. Certain Matters Relating to Receivables. The Administrative Agent hereby
authorizes each Grantor to collect such Grantor’s Receivables included in the
Collateral; provided, however, that the Administrative Agent may curtail or
terminate said authority at any time after the occurrence and during the
continuance of an Event of Default. If required by the Administrative Agent at
any time after the occurrence and during the continuance of an Event of Default,
any payments of Receivables included in the Collateral, when collected by any
Grantor, (i) shall forthwith (and, in any event, within two (2) Business Days)
be deposited by such Grantor in the exact form received, duly endorsed by such
Grantor to the Administrative Agent if required, in a Collateral Account
maintained under the sole dominion and control of the Administrative Agent,
subject to withdrawal by the Administrative Agent for the account of the Secured
Parties only as provided in Section 5.2, and (ii) until so turned over, shall be
held by such Grantor in trust for the Secured Parties, segregated from other
funds of such Grantor. Each such deposit of Proceeds of such Receivables shall
be accompanied by a report identifying in reasonable detail the nature and
source of the payments included in the deposit.

For the avoidance of doubt, it is understood that the provisions of Section 5.4
shall only be operative when an Event of Default has occurred and is continuing.

 

G-22



--------------------------------------------------------------------------------

5.5. Effect of Securities Laws. Each Grantor recognizes that the Administrative
Agent may be unable to effect a public sale of any or all of the Pledged Equity
Interests or Pledged Debt Securities by reason of certain prohibitions contained
in the Securities Act and applicable state securities laws or otherwise, and may
be compelled to resort to one or more private sales thereof to a restricted
group of purchasers which will be obliged to agree, among other things, to
acquire such securities for their own account for investment and not with a view
to the distribution or resale thereof. Each Grantor acknowledges and agrees that
any such private sale may result in prices and other terms less favorable than
if such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall be deemed to have been made in a commercially
reasonable manner. The Administrative Agent shall be under no obligation to
delay a sale of any of the Pledged Equity Interests or the Pledged Debt
Securities for the period of time necessary to permit the Issuer thereof to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if the Issuer would agree to do so.

5.6. Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Secured Obligations and the reasonable and documented fees and
disbursements of any attorneys employed by any Secured Party to collect such
deficiency.

SECTION 6. POWER OF ATTORNEY AND FURTHER ASSURANCES

6.1. Administrative Agent’s Appointment as Attorney-in-Fact, Etc. (a) To the
extent (with respect to any Debtor Grantor) permitted by and in accordance with
the Interim Order (and, when applicable, the Final Order), each Grantor hereby
irrevocably constitutes and appoints the Administrative Agent and any officer or
agent thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Grantor and in the name of such Grantor or in its own name, for
the purpose of carrying out the terms of this Agreement or the Interim Order
(and, when applicable, the Final Order), to take any and all appropriate action
and to execute any and all documents and instruments which may be necessary or
desirable to accomplish the purposes of this Agreement, and, without limiting
the generality of the foregoing, each Grantor hereby gives the Administrative
Agent the power and right, on behalf of such Grantor, without notice to or
assent by such Grantor, to do any or all of the following:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and endorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys with respect to any Collateral and file
any claim or take any other action or proceeding in any court of law or equity
or otherwise deemed appropriate by the Administrative Agent for the purpose of
collecting any and all such moneys due with respect to any other Collateral
whenever payable;

(ii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or purchase any insurance called for by the
terms of the Loan Documents or the Interim Order (and where applicable, the
Final Order) and pay all or any part of the premiums therefor and the costs
thereof;

 

G-23



--------------------------------------------------------------------------------

(iii) execute, in connection with any sale provided for in Section 5.3 or 5.4,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral;

(iv) in the case of any Intellectual Property constituting Collateral, execute
and deliver, and have recorded, any and all agreements, instruments, documents
and papers as the Administrative Agent may request to evidence the
Administrative Agent’s and the Secured Parties’ security interest in such
Intellectual Property and the goodwill and general intangibles of such Grantor
relating thereto or represented thereby; and

(v) (1) ask or demand for, collect, and receive payment of and receipt for, any
and all moneys, claims and other amounts due or to become due at any time in
respect of or arising out of any Collateral; (2) sign and endorse any
assignments, verifications, notices and other documents in connection with any
of the Collateral; (3) commence and prosecute any suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect the
Collateral or any portion thereof and to enforce any other right in respect of
any Collateral; (4) defend any suit, action or proceeding brought against such
Grantor with respect to any Collateral; (5) settle, compromise or adjust any
such suit, action or proceeding and, in connection therewith, give such
discharges or releases as the Administrative Agent may deem appropriate; and
(6) generally, sell, transfer, pledge and make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Administrative Agent were the absolute owner thereof for all purposes, and do,
at the Administrative Agent’s option and such Grantor’s expense, at any time, or
from time to time, all acts and things which the Administrative Agent deems
necessary to protect, preserve or realize upon the Collateral and the Secured
Parties’ security interests therein and to effect the intent of this Agreement,
all as fully and effectively as such Grantor might do.

Anything in this Section 6.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that, except as provided in Section 6.1(b), it will
not exercise any rights under the power of attorney provided for in this Section
6.1(a) unless an Event of Default shall have occurred and be continuing.

(b) If any Grantor fails to perform or comply with any of its agreements in this
Agreement, the Administrative Agent, at its option, but without any obligation
so to do, may perform or comply, or otherwise cause performance or compliance,
with such agreements; provided, however, that unless an Event of Default has
occurred and is continuing, the Administrative Agent shall not exercise this
power without first making demand on such Grantor and such Grantor failing to
promptly comply therewith.

(c) The expenses of the Administrative Agent incurred in connection with actions
undertaken as provided in this Section 6.1 shall be payable by such Grantor to
the extent that they would be payable by the Borrower pursuant to
Section 11.04(a) of the Credit Agreement.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until Payment in Full of all Obligations.

 

G-24



--------------------------------------------------------------------------------

6.2. Authorization of Financing Statements. Each Grantor acknowledges that
pursuant to Section 9-509(b) of the UCC and any other applicable law, the
Administrative Agent is authorized to file or record financing or continuation
statements (including financing statements and continuations covering
As-Extracted Collateral), and amendments thereto, and other filing or recording
documents or instruments with respect to the Collateral in such form and in such
offices as the Administrative Agent reasonably determines appropriate to perfect
or maintain the perfection of the security interests of the Administrative Agent
under this Agreement. Each Grantor agrees that such financing statements may
describe the collateral in the same manner as described in this Agreement or
such other description as the Administrative Agent, in its reasonable judgment,
determines is necessary or advisable, including using the collateral description
“all personal property”. A photographic or other reproduction of this Agreement
shall be sufficient as a financing statement or other filing or recording
document or instrument for filing or recording in any jurisdiction.

SECTION 7. LIEN ABSOLUTE

7.1. Security Interest Absolute. All rights of the Administrative Agent and all
obligations of each Grantor hereunder shall be absolute and unconditional
irrespective of, and each Grantor hereby waives all rights, claims, and defenses
that it might otherwise have (now or in the future) (other than related to
payment and performance) with respect to, in each case: (a) any lack of validity
or enforceability of the Credit Agreement, any other Loan Document, any of the
Secured Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any renewal or extension of, or any increase in the amount of the
Secured Obligations, any change in the time, manner or place of payment of, or
in any other term of, all or any of the Secured Obligations, or any other
amendment, supplement, modification or waiver of or any consent to any departure
from the Credit Agreement or any other Loan Document (other than this Agreement
or the Credit Agreement), (c) any defense, set-off or counterclaim which may at
any time be available to or be asserted by the Borrower or any other Person
against any Secured Party, (d) any exchange, release or nonperfection of any
Lien on other collateral, or any release or amendment or waiver of or consent
under or departure from any guarantee, securing or guaranteeing all or any of
the Secured Obligations or (e) any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Grantor in respect of
the Secured Obligations or this Agreement.

7.2. Continuing Rights. When making any demand hereunder or otherwise pursuing
its rights and remedies hereunder against any Grantor, the Administrative Agent
may, but shall be under no obligation to, make a similar demand on or otherwise
pursue such rights and remedies as it may have against Borrower, such Grantor or
any other Person or against any collateral security or guarantee for the Secured
Obligations or any right of offset with respect thereto, and any failure by the
Administrative Agent to make any such demand, to pursue such other rights or
remedies or to collect any payments from Borrower, such Grantor or any other
Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of Borrower, such Grantor or
any other Person or any such collateral security, guarantee or right of offset,
shall not relieve such Grantor of any obligation or liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of Secured Party against such Grantor. For the
purposes hereof “demand” shall include the commencement and continuance of any
legal proceedings.

 

G-25



--------------------------------------------------------------------------------

SECTION 8. THE ADMINISTRATIVE AGENT

8.1. Authority of Agent. (a) Each Grantor acknowledges that the rights and
responsibilities of the Administrative Agent under this Agreement with respect
to any action taken by the Administrative Agent or the exercise or non-exercise
by the Administrative Agent of any option, voting right, request, judgment or
other right or remedy provided for herein or resulting or arising out of this
Agreement shall, as between the Administrative Agent and the other Secured
Parties, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and each Grantor, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting (subject to the Interim
Order or the Final Order as the case may be), and the Grantors shall not be
under any obligation, or entitlement, to make any inquiry respecting such
authority.

(b) The Administrative Agent has been appointed to act as the Administrative
Agent hereunder by the Lenders and, by their acceptance of the benefits hereof,
the other Secured Parties. The Administrative Agent shall be obligated, and
shall have the right hereunder, to make demands, to give notices, to exercise or
refrain from exercising any rights, and to take or refrain from taking any
action (including, without limitation, the release or substitution of
Collateral), solely in accordance with this Agreement, the Credit Agreement and,
as applicable, the Interim Order (and, when applicable, the Final Order). The
provisions of the Credit Agreement relating to the Administrative Agent,
including without limitation, the provisions relating to resignation or removal
of the Administrative Agent, subject to Section 8.3(d) hereof, the duties of
delegation under Section 10.05 of the Credit Agreement and the powers and duties
and immunities of the Administrative Agent, are incorporated herein by this
reference and shall survive any termination of the Credit Agreement.

8.2. Duty of Agent. The Administrative Agent’s sole duty with respect to the
custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the UCC or otherwise, shall be to deal with
it in the same manner as the Administrative Agent deals with similar property
for its own account. Neither the Administrative Agent nor any other Secured
Party nor any of their respective officers, directors, partners, employees,
agents, attorneys or other advisors, attorneys-in-fact or affiliates shall be
liable for failure to demand, collect or realize upon any of the Collateral or
for any delay in doing so or shall be under any obligation to sell or otherwise
dispose of any Collateral upon the request of any Grantor or any other Person or
to take any other action whatsoever with regard to the Collateral or any part
thereof. The powers conferred on the Secured Parties hereunder are solely to
protect the Secured Parties’ interests in the Collateral and shall not impose
any duty upon any Secured Party to exercise any such powers. The Secured Parties
shall be accountable only for amounts that they actually receive as a result of
the exercise of such powers, and neither they nor any of their officers,
directors, partners, employees, agents, attorneys and other advisors,
attorneys-in-fact or affiliates shall be responsible to any Grantor for any act
or failure to act hereunder to the extent set forth in Section 11.04(b) of the
Credit Agreement.

 

G-26



--------------------------------------------------------------------------------

8.3. Exculpation of the Administrative Agent. (a) The Administrative Agent shall
not be responsible to any other Secured Party for the execution, effectiveness,
genuineness, validity, enforceability, collectability or sufficiency hereof or
of any Security Document or the validity or perfection of any security interest
or for any representations, warranties, recitals or statements made herein or
therein or made in any written or oral statements or in any financial or other
statements, instruments, reports or certificates or any other documents
furnished or made by the Administrative Agent to the other Secured Parties or by
or on behalf of any other Secured Party to the Administrative Agent or any other
Secured Party in connection with the Security Documents and the transactions
contemplated thereby or for the financial condition or business affairs of any
Loan Party or any other Person liable for the payment of any Secured
Obligations, nor shall the Administrative Agent be required to ascertain or
inquire as to the performance or observance of any of the terms, conditions,
provisions, covenants or agreements contained in any of the Security Documents
or as to the existence or possible existence of any Event of Default or Default
or to make any disclosures with respect to the foregoing.

(b) Neither the Administrative Agent nor any of its officers, partners,
directors, employees or agents shall be liable to the other Secured Parties for
any action taken or omitted by the Administrative Agent under or in connection
with any of the Security Documents except to the extent caused solely and
proximately by the Administrative Agent’s gross negligence or willful
misconduct, as determined by a final, non-appealable judgment of a court of
competent jurisdiction. The Administrative Agent shall be entitled to refrain
from any act or the taking of any action in connection herewith or any of the
Security Documents or from the exercise of any power, discretion or authority
vested in it hereunder or thereunder unless and until the Administrative Agent
shall have been instructed in respect thereof by the Required Lenders and, upon
such instruction, the Administrative Agent shall be entitled to act or (where so
instructed) refrain from acting, or to exercise such power, discretion or
authority, in accordance with such written instructions. Without prejudice to
the generality of the foregoing, (i) the Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any communication,
instrument or document believed by it to be genuine and correct and to have been
signed or sent by the proper Person or Persons, and shall be entitled to rely
and shall be protected in relying on opinions and judgments of attorneys (who
may be attorneys for the Pledgor and their Subsidiaries), accountants, experts
and other professional advisors selected by it; and (ii) no Secured Party shall
have any right of action whatsoever against the Administrative Agent as a result
of the Administrative Agent acting or refraining from acting hereunder or under
any of the Security Documents in accordance with the Credit Agreement.

(c) Without limiting the indemnification provisions of the Credit Agreement,
each of the Secured Parties not party to the Credit Agreement severally agrees
to indemnify the Administrative Agent, to the extent that the Administrative
Agent shall not have been reimbursed by any Loan Party, for and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses (including counsel fees and disbursements) or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against the Administrative Agent in exercising its powers, rights
and remedies or performing its duties hereunder or under the Security Documents
or otherwise in

 

G-27



--------------------------------------------------------------------------------

its capacity as the Administrative Agent in any way relating to or arising out
of this Agreement or the Security Documents; provided, no such Secured Party
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting solely and proximately from the Administrative Agent’s gross
negligence or willful misconduct, as determined by a final, non-appealable
judgment of a court of competent jurisdiction. If any indemnity furnished to the
Administrative Agent for any purpose shall, in the opinion of the Administrative
Agent, be insufficient or become impaired, the Administrative Agent may call for
additional indemnity and cease, or not commence, to do the acts insufficiently
indemnified against until such additional indemnity is furnished.

(d) No direction given to the Administrative Agent by the Secured Parties which
imposes, or purports to impose, upon the Administrative Agent any obligation not
set forth in or arising under this Agreement, the Interim Order (and, where
applicable, the Final Order) or any Security Document accepted or entered into
by the Administrative Agent shall be binding upon the Administrative Agent.

(e) Prior to Payment in Full, the Administrative Agent may resign at any time in
accordance with Section 10.06 of the Credit Agreement. After the Administrative
Agent’s resignation in accordance with Section 10.06 of the Credit Agreement,
the provisions of Section 8 hereof and of Section 10.06 of the Credit Agreement
shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as the Administrative Agent. Upon
the acceptance of any appointment as the Administrative Agent by a successor
Administrative Agent in accordance with Section 10.06 of the Credit Agreement,
the resigning Administrative Agent shall promptly transfer all Collateral within
its possession or control to the possession or control of the successor
Administrative Agent and shall execute and deliver such notices, instructions
and assignments as may be necessary or desirable to transfer the rights of the
Administrative Agent in respect of the Collateral to the successor
Administrative Agent.

8.4. No Individual Foreclosure, Etc. No Secured Party other than the
Administrative Agent shall have any right individually to realize upon any of
the Collateral except to the extent expressly contemplated by this Agreement,
the Interim Order (and where applicable, the Final Order) or the other Loan
Documents, it being understood and agreed that all powers, rights and remedies
under the Loan Documents may be exercised solely by the Administrative Agent on
behalf of the Secured Parties in accordance with the terms thereof. Each Secured
Party, whether or not a party hereto, will be deemed, by its acceptance of the
benefits of the Collateral provided under this Agreement, to have agreed to the
foregoing provisions and the other provisions of this Agreement and the Interim
Order (and where applicable, the Final Order). Without limiting the generality
of the foregoing, each Secured Party authorizes the Administrative Agent to
credit bid all or any part of the Secured Obligations held by it.

SECTION 9. MISCELLANEOUS

9.1. Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except in accordance
with Section 11.01 of the Credit Agreement.

 

G-28



--------------------------------------------------------------------------------

9.2. Notices. All notices, requests and demands to or upon the Administrative
Agent or any Grantor hereunder shall be effected in the manner provided for in
Section 11.02 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Grantor shall be addressed to such Grantor at its notice
address set forth on Schedule 7.

9.3. No Waiver by Course of Conduct; Cumulative Remedies. No Secured Party shall
by any act (except by a written instrument pursuant to Section 9.1), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced to any Default or Event of Default. No failure
to exercise, nor any delay in exercising, on the part of any Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by any Secured Party of any right or remedy hereunder on
any one occasion shall not be construed as a bar to any right or remedy which
such Secured Party would otherwise have on any future occasion. The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any other rights or remedies provided by law.

9.4. Enforcement Expenses; Indemnification. (a) Each Grantor agrees to pay or
reimburse each Secured Party for all its reasonable and documented out-of-pocket
costs and expenses incurred in collecting against such Grantor under this
Agreement or otherwise enforcing or preserving any rights under this Agreement
and the other Loan Documents to which such Grantor is a party, including,
without limitation, the reasonable and documented fees and disbursements of
counsel to each Secured Party and of counsel to the Administrative Agent, in
each case, to the extent the Borrower would be required to do so pursuant to
Section 11.04 of the Credit Agreement.

(b) Each Grantor agrees to pay, and to save the Secured Parties, harmless from,
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, in each case, to the extent the Borrower would
be required to do so pursuant to Section 11.04(b) of the Credit Agreement.

(c) The agreements in this Section 9.4 shall survive Payment in Full.

9.5. Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Grantor and shall inure to the benefit of the Secured
Parties and their successors and assigns; provided that no Grantor may assign,
transfer or delegate any of its rights or obligations under this Agreement,
except through a transaction permitted by the Credit Agreement, without the
prior written consent of the Administrative Agent and any such assignment,
transfer or delegation without such consent shall be null and void.

9.6. Set-Off. Each Grantor hereby irrevocably authorizes each Secured Party at
any time and from time to time pursuant to, and to the extent set forth in,
Section 11.08 of the Credit Agreement, upon any amount becoming due and payable
hereunder, without notice to such Grantor, any such notice being expressly
waived by such Grantor, to set-off and appropriate and apply any and all
deposits (general or special, time or demand, provisional or

 

G-29



--------------------------------------------------------------------------------

final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such party to or for the
credit or the account of such Grantor, or any part thereof in such amounts as
such Secured Party may elect, against and on account of the obligations and
liabilities of such Grantor to such Secured Party hereunder and claims of every
nature and description of such Secured Party against such Grantor, in any
currency, arising hereunder, under the Credit Agreement or any other Loan
Document, as such Secured Party may elect, whether or not such Secured Party has
made any demand for payment and although such obligations, liabilities and
claims may be contingent or unmatured. Each Secured Party exercising any right
of set-off shall notify the relevant Grantor promptly of any such set-off and
the application made by such Secured Party of the proceeds thereof, provided
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of each Secured Party under this Section 9.6
are in addition to other rights and remedies (including, without limitation,
other rights of set-off) which such Secured Party may have, but are subject to
any applicable limitations in the Orders.

9.7. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature of this Agreement
by facsimile or other electronic transmission shall be effective as delivery of
a manually executed counterpart of this Agreement.

9.8. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction with respect to any Grantor shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof with
respect to such Grantor, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction with respect to such Grantor. The parties hereto shall
endeavor in good-faith negotiations to replace any invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

9.9. Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

9.10. Integration. This Agreement and the other Loan Documents represent the
agreement of the Grantors, the Administrative Agent and the Secured Parties with
respect to the subject matter hereof and thereof, and supersedes any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof and thereof. There are no promises, undertakings, representations
or warranties by any Secured Party relative to the subject matter hereof and
thereof not expressly set forth or referred to herein or therein.

9.11. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK AND (TO THE
EXTENT APPLICABLE) THE BANKRUPTCY CODE.

 

G-30



--------------------------------------------------------------------------------

9.12. Submission to Jurisdiction; Waivers. (a) The terms of Section 11.14 of the
Credit Agreement with respect to submission to jurisdiction, waiver of venue and
service of process are incorporated herein by reference mutatis mutandis and
(b) each party hereto agrees to (i) such terms and (ii) waives, to the maximum
extent not prohibited by law, any right it may have to claim or recover in any
legal action or proceeding referred to in this Section any special, exemplary,
punitive or consequential damages; provided that this waiver shall not limit the
reimbursement and indemnification obligations of the Grantors under
Section 9.4(b).

9.13. Acknowledgments. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) no Secured Party has any fiduciary relationship with or duty to any Grantor
arising out of or in connection with this Agreement or any of the other Loan
Documents and the provisions of Section 11.19 of the Credit Agreement are
incorporated herein by reference, mutatis mutandis, and the relationship between
the Grantors, on the one hand, and the Secured Parties, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.

9.14. WAIVER OF JURY TRIAL. THE TERMS OF SECTION 11.15 OF THE CREDIT AGREEMENT
ARE INCORPORATED HEREIN BY REFERENCE MUTATIS MUTANDIS AND THE PARTIES HERETO
AGREE TO SUCH TERMS.

9.15. Release. For avoidance of doubt, this Agreement is subject to
Section 11.21 of the Credit Agreement.

(a) Upon Payment in Full of all Obligations, the Collateral shall be
automatically released from the Liens created hereby, and this Agreement and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Grantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Grantors. At the request and sole
expense of any Grantor following any such termination, the Administrative Agent
shall deliver to such Grantor any Collateral held by the Administrative Agent
hereunder, and execute and deliver to such Grantor such documents as such
Grantor shall reasonably request to evidence such termination.

(b) If any of the Collateral shall be Disposed of by any Grantor in a
transaction expressly permitted by the Credit Agreement, then, the
Administrative Agent, at the request and sole expense of such Grantor, shall
execute and deliver to such Grantor all releases or other documents reasonably
necessary or desirable for the release of the Liens created hereby on such
Collateral.

 

G-31



--------------------------------------------------------------------------------

(c) Until Payment in Full of all Obligations, each Grantor acknowledges that it
is not authorized to file any financing statement amendment or termination
statement with respect to any financing statement originally filed in connection
herewith without the prior written consent of the Administrative Agent, subject
to each Grantor’s rights under Section 9-509(d) of the UCC.

9.16. Additional Grantors. Each Subsidiary of the Borrower that is required to
become a party to this Agreement pursuant to Section 6.16 of the Credit
Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto.

9.17. No Requirement to Marshall. Neither the Administrative Agent nor any
Secured Party shall be required to marshal any present or future collateral
security (including but not limited to the Collateral for, or other assurance of
payment of, the Secured Obligations or any of them) or to resort to such
collateral security or other assurances of payment in any particular order, and
all of their rights and remedies hereunder and in respect of such collateral
security and other assurances of payment shall be cumulative and in addition to
all other rights and remedies, however existing or arising.

9.18. The Orders. With respect to the Debtor Grantors, this Agreement is subject
in all respects (including with respect to all obligations and agreements of the
Debtor Grantors provided for hereunder) to the terms of the Interim Order (and,
when applicable, the Final Order) and, notwithstanding anything in the
foregoing, the Debtor Grantors shall not be required to undertake any
obligation, make any agreement or take any action that is prohibited by the
terms of the Interim Order (and, when applicable, the Final Order).

9.19. Conflicts. To the extent that any specific provision of this Agreement is
inconsistent with a specific provision of any of the Orders, the Interim Order
or the Final Order(as applicable) shall control.

9.20. Automatic Stay. Performance of the obligations of any Debtor Grantor or
Administrative Agent hereunder, or any enforcement of rights as permitted
hereunder, shall in no way constitute, for purposes of the Cases, a violation of
the automatic stay provided by Section 362 of the Bankruptcy Code, and the
Debtor Grantors hereby waive applicability thereof.

 

 

G-32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Pledge and Security
Agreement to be duly executed and delivered as of the date first above written.

[COMPANY TO PROVIDE SIGNATURE BLOCKS]

 

G-33